REEC

Tafila Wind Energy Project
Tafila Governorate
(Hashemite Kingdom of Jordan)

Final Report of the
Environmental and Social Impact Assessment Study (ESIA)

Report No. 11-1-3058a_rev.0
Project Company:

JWPC

Prepared by:
CUBE Engineering GmbH
Al-Rawabi Environment & Energy Consultancies

20" of December, 2012
Document List of Revision

Current Page Prepared | Checked Checked by | Released by
Rev. Affected | By by (technical ) | (quality
assurance)
11-1-3058a_rev.0 | 20.12.2012 | All TM, AGU, | ASC, JF, LK, SC, | AGU

REEC PR, MaB

Document: 12-12-20_ESIA_Tafila.pdf

Overall Project Management: a

CUBE Engineering GmbH (Germany) CUBE

Local Project Management:
REEC - Al-Rawabi Environment & Energy Consultancies (Jordan) REEC

Project Developer and Sponsor:
JWPC - Jordan Wind Power Company (Jordan) JIWPC
This report has been prepared independent by CUBE Engineering GmbH and REEC - Al-Rawabi
Environment & Energy Consultancies with all reasonable skill, care, diligence and best practice on behalf
and support from JWPC as the developer of this project.

Disclaimer

The contents of this report are confidential. CUBE Engineering GmbH (“CUBE”) and Al-Rawabi
Environment & Energy Consultancies (“REEC”) have partly relied on information provided by third parties
and cannot guarantee the accuracy of such information thereof.

It is important to acknowledge that the information also contains some forward-looking statements on
the environmental impact of the planned wind farm. Such statements are subject to risks, uncertainties,
assumptions and other important factors, many of which are outside consultants’ control that could
cause actual economic performance to differ materially from the results discussed in the forward-looking
statements, but will not interfere with or change the fundamental result of the report.

The work of CUBE and REEC was carried out on the assumption that the documentation and information
provided to us is reliable, accurate and complete in all material respects.

CUBE and REEC accept no responsibility in the event that the documentation or information provided by
the third party turns out to have been incomplete or inaccurate. Under no circumstances shall neither the
authors nor CUBE nor REEC be liable for any damage or loss suffered or incurred as a result of the
statements made in the ESIA or otherwise in connection with this study.
Environmental and Social Impact Assessment
Table of contents Tafila Wind Farm

Table of contents

Table of contents

List of figures

List of tables

List of abbreviations.....

1 Introduction

11 The developer...

1.2 The consultant for this study.

1.3 Purpose of the study

1.4 Structure of this document

1.5 Evaluation of significance

1.6 Mitigation .

1.7. Assessment of alternatives.

1.8 Cumulative impact assessment

1.9 Limitation of the survey

1.10 On-going feedback process and review .

2. Need for this development

2.1 Introduction...

2.2 Renewable energy policy

2.3 Jordan renewable energy policy

2.4 Security and diversity of supply

2.5 Global climate change

2.6 The international context

2.7. The Jordan context

2.8 Renewable energy

2.9 Wind energy.......

2.10 Summary and conclusion

2.11 References

3 Project description ....

3.1 Introduction...

3.2 Location...

Environmental and Social Impact Assessment
Table of contents Tafila Wind Farm

3.3 Terrain description

3.4 Land use....

3.5 Time schedule.

3.6 Project components

3.7 Design optimization process

3.8 List of reference

4 — Scoping and consultation .

4.1 Introduction...

4.2 Scoping

43 Legal requirements and framework....

5 Policy framework...

5.1 Introduction...

5.2

5.3 Compliance with guidance and policies

6 Biodiversity

6.1 Introduction...

6.2 Objectives...

6.3. Guidance

6.4 Effects scoped out of the assessment

6.5 Methodology

6.6 Baseline...

6.7 Impact Assessment.

6.8 Mitigation measures

6.9 Cumulative Impacts...

6.10 Monitoring plan for ecological resources on the site

6.11 Summary.

6.12 List of references

7 ~~ Geology, hydrology and hydrogeology

71 Introduction...

7.2 Objectives...

7.3. Guidance
74 Methodology
Environmental and Social Impact Assessment

Table of contents Tafila Wind Farm
75 Baseline ....
7.6 Impact assessment
77 Mitigation measures.
7.8 Residual impacts.
7.9 Cumulative impacts
7.10 Summary.
7.11 References

8
8.1 Introduction...
8.2 Methodology
8.3 Turbine technology.
8.4 Definitions
8.5 Guidance
8.6 Baseline...
8.7 Impact Assessment.
8.8 Mitigation measures
8.9 Cumulative Effects
8.10 Summary.
8.11 References

9 Shadow flickering

9.1
9.2
9.3
9.4
9.5
9.6
9.7
9.8
9.9
10
10.1
10.2

Introduction...

Objectives...

Guidance

Methodology

Baseline ....

Impact assessment

Mitigation measures

Cumulative impacts ..

Summary.

Air quality

Introduction...

Objectives.
Environmental and Social Impact Assessment

Table of contents Tafila Wind Farm
10.3 Guidance
10.4 Effects to be assessed
10.5 Effects scoped out of assessment
10.6 Methodology
10.7 Baseline...
10.8 Impact assessment
10.9 Mitigation measures.

10.10 Cumulative impacts
10.11 Summary.
10.12 References

11
11.1
11.2
11.3
11.4
11.5
11.6
11.7
11.8

12
12.1
12.2
12.3
12.4
12.5
12.6
12.7
12.8
12.9

12.10 Summary.

13
13.1

Safety Measures...

Introduction...

Objectives...

Guidance

General safety measures

Safety of third parties

Safety of workers.

Safety of WTG operation

References

Landscape and visual impacts

Introduction...

Objectives...

Guidance

Methodology

Baseline ....

Impact assessment

Residual impacts.

Mitigation measures.

Cumulative impacts

Cultural heritage and archaeology

Introduction.
Environmental and Social Impact Assessment

Table of contents Tafila Wind Farm
13.2 Objectives...
13.3. Guidance
13.4 Methodology
13.5 Baseline...
13.6 Impact assessment
13.7. Mitigation measures.
13.8 Cumulative impacts..
13.9 Summary.
13.10 References

14 Traffic and transport.

14.1
14.2
14.3
14.4
14.5
14.6
14.7
14.8
14.9
14.10
14.11
14.12
14.13
14.14
14.15

45 Socio-economics....

15.1
15.2
15.3
15.4
15.5
15.6

Introduction...

Objectives...

Guidance

Policy context...

Scoping and consultation

Effects to be assessed

Effects scoped out of assessment

Methodology

Baseline ....

Impact assessment

Mitigation measures

Cumulative impacts

Summary.

Conclusion

References

Introduction...

Objectives.

Guidance

Methodology

Baseline ....

Public consultation

Table of c

15.7
15.8
15.9
15.10
16
16.1
16.2
16.3
16.4
16.5
16.6

17 Summary

17.1
17.2
17.3
17.4
17.5
17.6
17.7
17.8
17.9
17.10
Annex 1
Annex 2
Annex 3
Annex 4
Annex 5
Annex 6
Annex 7
Annex &
Annex 9

Annex 10

Environmental and Social Impact Assessment

ontents Tafila Wind Farm
Impact assessment +. 15-30
Mitigation measures 215-35
Summary. . 15-36
References . 15-37

16-1

Alternative generation type

Alternative locations

Alternative WTG turbine type

Decommissioning of the wind farm ....

No action alternative

References

Renewable Energy Policy Need for this development

Biodiversity

Geology

Shadow flickering

Air quality .....

Landscape and visual impacts

Cultural heritage and archaeology

Traffic

List of attendees of the scoping session

Avifauna species in the Dana IBA

Noise Map — Noise from turbines - Day-Time and Night-Time

Noise Map-— Noise from turbines Day-Time and Night-Time (zoomed)

Main result of noise prediction model — Day-time operation (2 pages)

Main result of noise prediction model — Night-time operation (2 pages) ..

Main result of construction noise (2 pages)

Main result of decommissioning noise (2 pages)

Measured noise data (3 pages)

Result of the shadow flickering calculations

Environmental and Social Impact Assessment
Table of contents Tafila Wind Farm

Annex 11 Public Consultation Meeting

Annex 12 Peronal Application Form....

Environmental and Social Impact Assessment

Table of contents Tafila Wind Farm

List of figures

Figure 1-1:
Figure 1-2:
Figure 1-3:
Figure 1-4:
Figure 1-5:
Figure 2-1:
Figure 2-2:
Figure 3-1:
Figure 3-2:
Figure 3-3:
Figure 3-4:
Figure 3-5:
Figure 3-6:
Figure 3-7:
Figure 3-8:
Figure 3-9:
Figure 4-1:
Figure 5-1:
Figure 6-1:
Figure 6-2:
Figure 6-3:
Figure 6-4:
Figure 6-5:
Figure 6-6:
Figure 6-7:
Figure 6-8:
Figure 6-9:
Figure 7-1:
Figure 7-2:
Figure 7-3:
Figure 7-4:
Figure 7-5:
Figure 7-6:
Figure 7-7:
Figure 7-8:
Figure 7-9:

Project Development Structure

Relevant Project Development Phases for ESIA

Matrix of significance

Mitigation pyramid

Wind farms in the vicinity of the planned Tafila wind farm
Projection of energy generation (existing and committed power plants) and demand [NEPCO]
Renewable energy targets set by MEMR [NEPCO]

V112 side-view

Vestas V112 nacelle

Example of Substation

Standard V112 crane pad dimensions

Schematic view of wind met mast

Project area

Timetable for the construction phase

Turbine locations and corresponding structures

Wind Farm Design

Proposed wind farm layout during the scoping session
Flowchart of the general EIA process in Jordan

Global flyway through the Great Rift Valley

Summary of predicted annual avian mortality [6-38]
Observation stations of the biodiversity field survey

Dana Important Bird Area

Locations of the site and of Wadi Gharandil

Vegetation types and biogeographic zones of the project site
Eroded and overgrazed site

Dana IBA and the project site

Dana Area, Wadi Hias, Wadi Bin Hammad

Project location

Geological map of the study area

Fault trends in the study area

Epicenter location of local earthquakes (Barjous, 1992)
Epicenter location of local earthquakes (Natural resources Authority, 2006
Wells from different aquifers

Groundwater flow (adapted from BGR, 1998)

Wind rose diagram indicating the wind directions (IT-Power, 2009)
Annual rainfall at Tafila rainfall station, 1986 - 2007

Figure 7-10: Annual rainfall at Rashuduya rainfall station, 1986 - 2007

Figure 8-1:
Figure 8-2:

Map of Gharandil with its noise sensitive areas and measurement locations
Map of LaFarge cement factory with its noise sensitive areas at the settlement

VIII
Environmental and Social Impact Assessment
Table of contents Tafila Wind Farm

Figure 9-1: Location of immission points

Figure 9-2: Shadow flickering map of the Tafila wind farm, astronomically possible, hours per year
Figure 9-3: Shadow flickering map of the Tafila wind farm, astronomically possible, minutes per day
Figure 10-1: Hourly TSP measurement (17th — 30th December, 2011)

Figure 10-2: TSP measurement daily average (17th — 30th December, 2011)
Figure 10-3: Hourly TSP measurement (14th — 26th April 2012)

Figure 10-4: TSP measurement daily average (14th — 26th April 2012)

Figure 10-5: Hourly PM10 measurement (17th — 30th December, 2011)

Figure 10-6: PM10 measurement daily average (17th — 30th December, 2011)
Figure 10-7: Hourly PM10 measurement (14th — 26th April 2012)

Figure 10-8: PM10 measurement daily average (14th — 26th April 2012)

Figure 10-9: Hourly PM2.5 measurement (17th — 30th December, 2011)

Figure 10-10: PM2.5 measurement daily average (17th — 30th December, 2011)
Figure 10-11: Hourly PM2.5 measurement (14th — 26th April 2012)

Figure 10-12: PM2.5 measurement daily average (14th — 26th April 2012)
Figure 10-13: Distance circles around planned WTG; red circle 100m, green circle 250m
Figure 10-14: Air quality measurement locations

Figure 12-1: Scheme of visual impact assessment

Figure 12-2: Digital elevation model in the Tafila wind farm area

Figure 12-3: Digital elevation model in the study area

Figure 12-4: Zones of visual impact, radius 10 km around project site

Figure 12-5: Zones of visual impact, radius 35 km around project site

Figure 12-6: Visualisation 1

Figure 12-7: Visualisation 2

Figure 12-8: Visualisation 3

Figure 12-9: Visualisation 4

Figure 13-1: The best-known archaeological sites at Tafila

Figure 13-2: The location of Kurbat Al-Tannoor

Figure 13-3: The location of Kurbat Al-Dareeh

Figure 13-4: The castle of Tafila

Figure 13-5: The location of Bseira

Figure 13-6: The location of Al-Sal’

Figure 13-7: The location of Wadi Feenan

Figure 13-8: The location of Gharandil

Figure 13-9: ‘Ayn Gharandil Oasis

Figure 13-10: 3-D model of a Roman castellum, bath and aqueduct at ‘Ayn Gharandil
Figure 13-11: Remains of pottery

Figure 13-12: Remains of a castle in the study area

Figure 13-13: Remains of a castle in the study area

Figure 14-1: Route for concrete delivery

Figure 14-2: Route from Aqaba harbor to the project site

Figure 14-3: Traffic and transportation sensitive area route 1
Environmental and Social Impact Assessment
Table of contents Tafila Wind Farm

Figure 14-4: Traffic and transportation sensitive area route 2

Figure 14-5: Internal roads

Figure 15-1: Unemployment rates among Jordan work force over 15 years of age (2001 — 2010)
Figure 15-2: Unemployment in Jordan according to Governorate and gender (2007)

Figure 15-3: Unemployment in Jordan according to age and gender (2007)

Figure 15-4: Distribution of schools in Jordan by controlling authority (2007/2008)

Figure 15-5: Distribution of students in Jordan by controlling authority (2007/2008)

Figure 15-6: Distribution of teachers in Jordan by controlling authority (2007/2008)

Figure 15-7: Relative distribution of education levels among 15+ population in Jordan (2010)

Figure 15-8: Social benefits of the Tafila wind Farm during the construction phase (as presented ina
letter from the developer to the Ministry of Labor)

Figure 15-9: Social benefits of the Tafila wind farm during the operation phase (as presented in a letter
from the developer to the Ministry of Labor)

Figure 15-10: Shadow map for Semi-Nomadic tribes

Figure 15-11: Personal invitation

Figure 15-12: Public announcement

Figure 16-1; Electricity consumption per capita (source: CIA Factbook)
Environmental and Social Impact Assessment
List of tables Tafila Wind Farm

List of tables

Table 2-1: Example for different capacity factors
Table 3-1: Specification of the chosen WTG ... wee
Table 4-1: List of scoping responses and associated actions by the project company
Table 4-2: Public health key environmental issues
Table 4-3: Water resources key environmental issues
Table 4-4: Biodiversity key environmental issue:
Table 4-5: Socio-economic conditions key environmental issues.
Table 4-6: Occupational health and safety key environmental issues...
Table 4-7: Archaeology key environmental issues....
Table 6-1: Coordinates of the different observation stations
Table 6-2: Filed trips for the observation of flora
Table 6-3: fauna field survey...
Table 6-4: Avifauna field survey
Table 6-5: Flora species known to occur in the study area
Table 6-6: Reptile species known to occur within the study area ...
Table 6-7: Mammal species known to occur within the study area
Table 6-8: Bat species observed in the region of Tafila
Table 6-9: Globally threatened species passing through Dana Biosphere Reserve....
Table 6-10: Regionally threatened species passing through Dana Biosphere Reserve .
Table 6-11: Species restricted wholly or largely to the Middle East...
Table 6-12: Bird species known to occur within the study area
Table 6-13: Floral species recorded in autumn 2011
Table 6-14: Floral species recorded in spring 2012...
Table 6-15: Recorded reptiles
Table 6-16: Recorded mammals.
Table 6-17: Bird species observed and recorded at the vicinity of the site, autumn and winter 2011
Table 6-18: Bird species observed and recorded at the site during spring 2012
Table 6-19: Calculation of collision risk for birds passing through the project site .....
Table 6-20: Estimated number of possibly colliding birds observed on the project site with the WTGs 6-36
Table 6-21: Calculated collision risk for birds known to occur in Dana IBA
Table 6-22: Impacts and mitigation measures for flora
Table 6-23: Impacts and mitigation measures for fauna .
Table 6-24: Impacts and mitigation measures for flora
Table 6-25: Impacts and mitigation measures for fauna
Table 6-26: Impacts and mitigation measures for avifauna wee
Table 7-1: The coordinates of the meteorological stations close to the study area
Table 7-2: Long term monthly average of the meteorological data, 1985 — 2007 [7-4]
Table 7-3: Water extraction from B2 / A7 aquifer [7-7]
Table 7-4: Geological water resources impacts and management

List of tabl

Table 8-1:
Table 8-2:
Table 8-3:
Table 8-4:
Table 8-5
Table 8-6:
Table 8-7:
Table 8-8:
Table 8-10:

international noise regulations ...

Table 9-1:

Table 10-1:
Table 12-1:
Table 12-2:
Table 12-3:

Table 12-4:
Table 12-5
Table 12-6
Table 12-7

Table 12-8:

Table 13-1

Table 13-2:
Table 13-3:
Table 13-4:
Table 14-1:
Table 14-2:
Table 14-3:
Table 14-4:
Table 14-5:

Table 14-6
Table 14-7
Table 14-8
Table 14-9

Table 15-1:
Table 15-2:
Table 15-3:
Table 15-4:
Table 15-5:
Table 15-6:
Table 15-7:
Table 15-8:
Table 15-9:

: Example threshold of significant effect at dwellings (BS 5228:2009) .
: Balance-of-plant items
: Construction noise levels [dB(A)]
: Decommissioning noise levels Lwa [dB(A)]

Environmental and Social Impact Assessment

les Tafila Wind Farm
Sound power level for Vestas V112, non-noise-reduced Mode 0 (source: Vestas, 2012)........ 8-2
Relevant Jordanian noise regulation, 2003.

IFC/WBG noise level guidelines

Summary of WHO-criteria....

: Predicted noise level LAgo-10in from the wind turbines in comparison with local and

Duration of shadow flickering at immission points

Sensitivity matrix for dust receptors
Landscape sensitivity criteria
Criteria for magnitude of landscape and visual amenity change
Degrees of sensitivity for visual receptors
: Criteria for magnitude of visual amenity change
: Significance matrix
: Sum of visibility of the turbines (10m radius)
: The visual effect of the WTG on nearby settlements.
Residual impacts on the landscape
: The historical sequence of Tafila province
Archaeological survey findings and recommendations
Assessment of effects during construction
Assessment of effects during operation
Affected demographic groups, locations and areas...
Receptor selection criteria and sensitivity classification.
Magnitude of increased traffic volume impacts
Effect significance
Predicted traffic generation
: Separation of transport on different construction months .....
: Settlements and places along the two main routes to the project site
: Traffic related social and environmental effects.
: mitigation of traffic related effects
Estimated population, area and population density in Tafila and Jordan, 2011 ..
Estimated population by administrative division for Tafila Governorate, 2011
Gender distribution in Tafila Governorate and project area, 2011
Relative distribution of employed Jordanians over 15years of age [%]
Distribution of schools in Tafila Governorate, 2010/2011
Distribution of teachers in Tafila Governorate, 2010/2011...
Distribution of students in Tafila Governorate, 2010/2011...
Distribution of schools in Tafila Governorate
Distribution of housing units in Tafila Governorate, 2004
List of tables

Table 15-10:
Table 15-11:
Table 15-12:
Table 15-13:
Table 15-14:
Table 15-15:
Table 15-16:
Table 15-17:
Table 15-18:
Table 15-19:
Table 15-20:
Table 15-21:
Table 15-22:
Table 15-23:
Table 15-24:
Table 15-25:
Table 15-26:
Table 15-27:

Table 16-1: Expected power generation in Jordan (NEPCO, CUBE) .

Environmental and Social Impact Assessment
Tafila Wind Farm

Water prices, January 2012*
Electrical prices as of January 2012
Medical human resources in Jordan and Tafila, 2006.
Health services distribution in Jordan and Tafila, 2010 ..
Comparison of green land use between Jordan and Tafila Governorate, 2010 .
Distribution of planted areas (dunums) in Jordan and Tafila Governorate, 2010 ..
Industrial activities in Tafila Governorate, 2010
Length of roads network in Jordan and Tafila, 2009
Number of vehicles with respect to type in Jordan and Tafila, 2009.

The main economic indicators for 2010 [15-2]
Indicators of national trade balances, 2010 [15-2]
Average growth rates according to economic sectors in fixed prices, 2010 [15-2]
Results of the socio-economic field survey...
Feedback of local residents on current energy issues and renewable energy use...
Local residents answer to land use matters

Answers on questionnaire during the public consultation meeting

Evaluation of impacts on socio-economic conditions
Significance criteria for Table 15-26

XIII
Environmental and Social Impact Assessment

List of abbreviations Tafila Wind Farm

List of abbreviations

AD
ACOR
BC
BCRL
BoP
CF
CPV
csP
CUBE
DAJ
DOS
DSTFS
EC
EIA
ELV
EPCM
ESIA
ESMMP
FIT
GDP
GHG
HGV
HSE
IBA
ICT
IEA
IFC
IP
IPCC
IPP
ISP
IUCN
JADIS
JD
JWPC
LAso,10 minutes

LAceg,10 minutes
LIA
LNG

Anno Domini / the year of Christ’s birth

Library of American center for oriental research

Before Christ

British council for research in Levant

Balance of Plant

Capacity Factor

Concentrated Photovoltaic

Concentrated Solar Power

CUBE Engineering GmbH

Department of Antiquities of Jordan

Department of Statistics

Dead Sea Transform Fault System

European Commission

Environmental Impact Assessment

Exceptional Load Vehicle

Engineering, Percurement and Construction Management
Environmental and Social Impact Assessment
Environmental and Social Mitigation and Management Plan
Feed-In Tariff

Gross domestic product

Greenhouse gas

Heavy goods vehicles

Health, Safety and Environment

Important Bird Area

Information and communication technology

Institute of environmental assessment

International Finance Corporation

Immission point

Intergovernmental Panel on Climate Change

Independent Power Producer

Internet Service Provider

International Union for the Conservation of Nature
Jordan antiquities database and information system
Jordan Dinar

Jordan Wind Project Company

The A-weighted noise level exceeded for 90% of the measurement period
Equivalent sound level over a specified measurement period (t)
Landscape impact assessment

Liquefied Natural Gas

XIII
Environmental and Social Impact Assessment

List of abbreviations Tafila Wind Farm
LV Light Vehicles

LVIA Landscape and visual impact assessment

Lwa Sound power level of the turbine or of the civil works machinery [dB(A])
MEMR Ministry of Energy and Mineral Resources

MM Mitigation measure

MoEnv Ministry of Environment

MOU Memorandum of Understanding

MSDS Material Safety Data Sheet

NEPCO National Electric Power Company

NSA Noise sensitive area

OECD Organization for Economic Co-operation and Development
OHSAS

PC Personal computers

PPA Power Purchase Agreement

PPE Personal Protective Equipment

RD Rotor Diameter

REEC Al-Rawabi Environment & Energy Consultancies
RPS Renewable Portfolio Standard

RSCN Royal Society for the Conservation of Nature
SNH Scottish natural heritage

TOR Terms of reference

UN United Nations

UNRWA United Nations Relief Agency

VIA Visual impact assessment

voc Volatile Organic Compounds

WAJ Water Authority of Jordan

WBG World Bank Group

WHO World Health Organization

WSM Wind Sector Management

WTG Wind Turbine Generator

ZTV Zones of theoretical visibility

zvl Zones of visual impact

XIV
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

1 Introduction

Jordan Wind Project Company PSC (“JWPC”) is proposing the development of a wind farm in the
Governorate of Tafila in Jordan. The proposed site is comprised of 38 turbines with an installed capacity
of 3.075 MW each. The total installed capacity of the proposed wind farm is 117 MW.

According the Jordan Regulation of Environmental Impact Assessment, No. 37 from 2005 and the
European Union Directives 85/337/EEC and 97/11/EC, project developments require an Environmental
and Social Impact Assessment (“ESIA”) including a number of technical studies which results are
described in detail in the following chapters of this document. Initial analysis on this site commenced in
late September 2011 and lead to more detailed surveys that continued until December 2012.

All of the studies in this assessment consider social and environmental impacts and mitigations during
construction and operational phase of the planned wind farm.

After 20 years of operation the project will be dismantled. The impacts within this so called
decommissioning phase are comparable to those during the construction phase, albeit shorter in
duration and of less impact. As it is difficult to determine what methods will be used in 20 years’ time,
this document does not attempt to anticipate details. JWPC commits to using best practice procedures
during the decommissioning.

A scoping session gave the opportunity to national and international stakeholders to comment on the
planned project and to discuss the relevant topics to be handled in the ESIA. Throughout the
development of the ESIA, every person, stakeholder and NGO was invited to comment on the project
and to suggest further assessments.

The studies conducted for the ESIA are based on national and international best practice methods in
their respective fields. Different national and international regulations form the basis of the assessment.
To establish a document with international good practice, special attention lied on the compliance with
equator principles and IFC guidance notes 2012.

1.1 The developer

Jordan Wind Project Company was established as project company for the Tafila wind farm project and
attempts to build the first large scale wind farm in Jordan. The Tafila wind farm project will be operated
by Jordan Wind Renewable Energy LLC, a 100 % subsidiary of JWPC. The land on which the wind turbine
generators (WTG) will be build is leased by another 100 % subsidiary of JWPC, named Twana
Investments LLC.

The structure of the company’s integrated process within the project development is shown in Figure
1-1.
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

Operating Contract , Pa S
i Bur Land leases

Development agreement

Operation
(on behaif of 1wPc)
JWPC
‘truction
permit; Insurers

ition

PPA, TCA, SA

xX

Monitoring, reporting,
verification
(in accordance with Schedule 10,
PPA)

\ Bee

Engineer

Supervision of

Figure 1-1: Project Development Structure

Once the project has been identified (site identification process with screening and scoping as well as
prefeasibility study) the developer will enter the DESIGN phase in order to select the right WTG supplier
and model, to evaluate the grid connection of the wind farm, to run a proper wind and site assessment,
to render the wind farm layout process and to conclude finally the impact of the development within the
ESIA.

Design Operation Decomissioning

Figure 1-2: Relevant Project Development Phases for ESIA

Getting positive feedback from the authorities and reaching final close with the lenders the developer
will start the CONSTRUCTION phase which will last a couple of months. After successful implementation
of the wind farm equipment the power plant is ready to go: the OPERATIONAL phase will start. After a
general term of 20 years the wind farm reaches its end of lifetime. The last phase of a wind farm project
will begin with the DECOMISSIONING of the equipment from the site. Within these four different phases
there will be different aspects of the impact to the environment of the wind farm which has to be
assessed in particular.
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

1.2 The consultant for this study

CUBE Engineering GmbH (CUBE) is an internationally renowned company in the management and
development of wind energy projects. CUBE’s professional staffs have experience of more than 20 years
in the international wind business. ESIA work and management has been preliminary conducted in
different countries like Germany, Scotland, England, Romania, Czech Republic, Hungary, Austria and the
USA. To achieve a high quality ESIA CUBE’s experience is joined with the local/national experience of the
Jordan consultant Al Rawabi Environmental & Energy Consultant (REEC) with its network of
subcontractors. The strong liaison with the project developer is essential to achieve a well understanding
of project’s specialties as well as the results of the assessment.

1.3. Purpose of the study

An ESIA is always required to describe, assess and balance the impact of a new (operational)
construction to and within its environment. The study will be guided through an independent specialist
assessment team as well as public participation and consultation in order to investigate advantages
versus disadvantages, to elaborate opposition and to convince people with arguments as well as to
define mitigation or compensation measures to reduce the impact of the construction. Its purpose is to
provide the authorities with sufficient information on which a decision about whether planning
permission for a proposed project should be granted.

Through the ESIA, potential negative and positive impacts are identified. In this assessment
recommendations are made for avoiding or reducing negative impacts, and enhancing positive impacts,
where appropriate. The findings of the ESIA are transferred into clear and measurable objectives that
must be achieved during construction, commissioning, operation and closure of a proposed project.
These objectives, and plans for achieving them, are contained in an Environmental and Social Mitigation
and Management Plan (ESMMP).

An Environmental Impact Assessment" (EIA) is a procedure required under the Jordan Regulation of
Environmental Impact Assessment, No. 37, Year 2005. It is also required under the terms of the
European Union Directives 85/337/EEC and 97/11/EC on assessment of the effects of public and private
projects on the environment.

The following objectives will be accomplished in the ESIA of the Tafila wind farm:

@ Describe the existing baseline environmental and social conditions within the project area,
covering the physical, biological, socio-economic, archeological and cultural elements likely to be
affected by the project’s construction and operations and/or likely to cause adverse impacts
upon the project, including both natural and man-made environments;

@ Identify the nature, extent and significance of any potential environmental, social and health
impacts whether positive (beneficial) or negative (adverse), temporary or long term. This shall
include routine and non-routine (planned) operations and unplanned (accidental) events;

* an ElA ist he same as an ESIA excluding the consideration of social aspects
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

@
@

Design and specify appropriate mitigation and monitoring measures for these impacts;
Identify any significant cumulative or trans-boundary impacts of the project and recommend
appropriate actions to avoid or mitigate these impacts during the project execution, including
monitoring, if necessary;

Outline the management principles and controls which JWPC and its contractors will use to
address any residual impacts as described and outlined within the Environmental and Social
Mitigation and Management Plan (ESMMP).

1.4 Structure of this document

The ESIA is subdivided into 17 chapters, each of which focuses on a specific technical topic. The chapters
have been produced by experts of the German company CUBE Engineering GmbH (CUBE) and the
Jordanian Company Al-Rawabi Environment & Energy Consultancies (REEC) as well as supported by the
local developer JWPC. The name of each company is given in association with the chapters and main
authors listed as below.

The different chapters are based on national and international regulations, guidelines, standards and
principles. These are listed in chapter 4.3.

@

Chapter 1 — Introduction
This chapter was written by Timo Mertens and Stefan Chun, CUBE;

Chapter 2 — Need for this development
This describes the background to the development. This was written by Timo Mertens and
Andrea Giitschow, CUBE;

Chapter 3 — Project description
This chapter gives details of the proposed infrastructure and the different project stages. It was
written by Timo Mertens and Andrea Giitschow, CUBE, as well as by Sean Miller, JWPC;

Chapter 4 - Scoping and consultation
This chapter describes the international, national and local policy relevant for a project of this
scale. It was produced jointly by Timo Mertens, CUBE and Shorougq, REEC;

Chapter 5 — Legislative and policy context
This chapter describes the international, national and local policy relevant for a project of this
scale. It was produced jointly by Timo Mertens, CUBE and by Ramia Ajarmeh, REEC;

Chapter 6 — Biodiversity
This chapter reviews the ecology, fauna and flora in the area of the planned wind farm. It was
produced by Adnan Budieri, REEC;
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

@

Chapter 7 — Geology, Hydrology and Hydrogeology
This chapter provides the baseline information on water resources and geological settings. It was
written by Naser Haswa, REEC;

Chapter 8 — Noise

This chapter examines the potential impact of noise on any dwellings close to the Tafila wind
farm. It was produced by Andrea Giitschow, Peter Ritter and Timo Mertens, CUBE. The noise
measurement was conducted by REEC;

Chapter 9 — Shadow flickering
This chapter describes the impacts of shadow flickering caused by rotating wind turbines. It was
assessed by Timo Mertens, CUBE;

Chapter 10 — Air quality
This chapter describes the potential impacts and effects on air quality associated with Tafila wind
farm. It was assessed by Timo Mertens, CUBE. The dust measurement was conducted by REEC;

Chapter 11 — Safety of WTG
This chapter describes the safety measures integrated in the WTG Vestas V-112. It was produced
by Timo Mertens and Jonas Feja, CUBE;

Chapter 12 — Landscape and visual impacts
This chapter assesses the landscape and the visual impacts of the proposed project. It was
produced by Timo Mertens and Alexandra Doba, CUBE;

Chapter 13 — Cultural heritage and archaeology
This chapter summarizes archaeological remainings on the project site. It was produced by Kalil
Hamdan and Ramia Ajarmeh, REEC;

Chapter 14 - Traffic and transport
This chapter examines what the best route is for delivery and also discusses the impacts of
construction traffic. The survey was performed by Jonas Feja, CUBE;

Chapter 15 — Socio-economics

This chapter looks at the effects a development of this scale will have on the local economy. The
detailed study was performed by Yanal Abeda and Ramia Ajarmeh, REEC and by Timo Mertens,
CUBE with additional input from JWPC;

Chapter 16 — Assessment of alternatives

Alternative projects with the same objectives but less impacts are assessed. This survey was
performed by Timo Mertens, CUBE;

Chapter 17 - Summary
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

This summarizes the findings of the ESIA. It was produced jointly by all authors listed above.

1.5 Evaluation of significance
The significance of an impact will depend on its predicted magnitude (scale, extent and duration), and on
the value or importance of the affected receptors or resources. This is shown in Figure 1-3.

The importance of receptors will depend on the number of people affected and their vulnerability, so for
example residents are considered more vulnerable to noise than employees who are only present during
working hours. An impact is considered to be of major significance if it causes any legal standards to be
breached or cause damages to human beings, animals, avifauna or the flora.

The criteria for evaluation of significance take local, national and international standards, norms and
good practice into account and vary according to the type of impact. The details in each case are
presented and discussed in the following relevant chapters.

Where significant adverse impacts remain after mitigation, these will be taken into account alongside
other costs and benefits (such as environmental or social improvements, provisions of employment or
economic development) by decision-makers, in determining the conditions under which the project
should be allowed to proceed.

Magnitude of Change

Low Medium High
LJ
@
® °

gz | Neale
§ 8
3
g
x
E>}
a
8
Bf
« 3
2 3
s
g
6
8
E

s

5

FY

Figure 1-3: Matrix of significance
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

1.6 Mitigation

Adverse impacts will be avoided wherever possible. If adverse effects or impacts cannot be avoided,
suitable mitigation measures will be developed to reduce or remedy them. In the case that no suitable
mitigation measures can be found compensation will be provided in an appropriate amount.

Figure 1-4: Mitigation pyramid

Where a detrimental impact is identified, measures to avoid or mitigate the impact will be implemented
wherever possible. Mitigation through appropriate siting and design during all phases of a project is of
key importance so that mitigation is likely to take the form of modifications to the layout of the wind
farm, in terms of turbine micro siting, spacing and location. Other aspects of mitigation relate to the
timing of construction works and methods are applied. Modifications to aspects of associated
infrastructure, e.g. access roads, may be applied, as well.

A mitigation measure may require monitoring after its implementation to determine its effectiveness
against agreed goals. A contingency plan will also be made, in the event of the measures not meeting
those targets. The monitoring is handled in the ESMMP.

Compensation should be the last resort/consequence and should only be considered if mitigation
measures will not reduce adverse impacts to an acceptable level and the project is consented as the
benefits of the proposal are seen to outweight the environmental costs.
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

The mitigation measures of general minor impacts that might occur during construction and / or
decommissioning are listed below:

@ The contractor must display good workmanship and performance during construction by
supervising engineers in order to assure adequate disposal of solid waste and waste water, to
avoid or to collect spillages of used oils, greases, diesel, etc.;

@ The contractor will not leave the construction site unless the area is in tidy conditions, and waste
is adequately disposed of;

@ Security systems, guarding and protection schemes have to be applied in order to comply with
Health & Safety guidelines to avoid failures, accidents and material losses.

The mitigation measures of general minor impacts that might occur during operation are listed below:

@ Regular disposal of domestic waste, e.g. in connection with the municipal waste collection
scheme;

@ Regular disposal of hazardous wastes, especially of used oils, which from time to time is
generated during oil exchange at the wind turbines;

@ Collection of domestic waste water, purification in a simply treatment plant (e.g. septic tanks)
and rinsing of treated water into desert gravel for natural after treatment. Regular disposal of
domestic sludge.

1.7 Assessment of alternatives

The assessment of alternatives compares the project and its purpose to alternatives ways of achieving
the same objectives and output. The alternative ways comprise among others a different way of
producing electricity, a different scale of the project or alternative locations of the WTGs, either a single
one or the whole wind farm. The “do-nothing” scenario is considered as well. The focus lies on possible
adverse impacts to secure that environmental and social impacts are reduced as much as possible.

1.8 Cumulative impact assessment

Cumulative impacts result through a combination of existing and planned projects and the project under
assessment. The focus of cumulative impact assessment should be on the effects caused by all similar
projects in the area of evaluation.

Cumulative impacts may result from various types of interactions:

@ Acombination of different types of effects at a specific location (which may also result from
different elements of the project);

© Acombination of effects of the same type at different locations, which are not necessarily
significant individually, but which collectively may constitute a significant effect;

@ The interaction of different effects over time;
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

@ The cumulative interaction between effects from proposed development and other existing or
planned projects in close proximity.

Combination effects and the interaction effects from different project elements are taken into
consideration within the technical scope of this ESIA and are reported where appropriate within each
chapter.

Other existing developments which may have cumulative impacts within the area of influence for this
project are considered and their environmental and social impacts are taken into account in defining the
baseline for the assessment. The cumulative effects of these projects with those of the proposed
development are therefore incorporated into the assessment.

“Recently there is one other wind farm site known which is under development and located in the
surrounding area of the planned Tafila wind farm (Figure 1-5). This facility is in the planning process and
very little information is publicly available regarding the project. The available information is presented
below:

Fujeij wind farm is approximately 11.5 km south of the Tafila wind farm project site. According to
consultant’s information the Fujeij wind farm is planned to have a scale of approximately 80 MW. The
development status is less in progress than the one of the Tafila wind farm. This project has been
tendered and will be financed through World Bank Group under a different support scheme than the IPP
interest scheme.

Further bigger wind farm projects with significant planning progress are not known or information might
be confidential at the present stage.

1.9 Limitation of the survey

The principal assumptions which have been made, and any limitations which have been identified in
undertaking the ESIA are set out below. Assumptions specifically relevant to each topic have been set
out in the relevant technical chapter.

@ The assessments contained within each of the technical chapters are based upon the application
drawings and plans submitted as part of the application (status as per 20.12.2012);

@ Baseline conditions have been established from a variety of sources, including historical data,
but due to the dynamic nature of certain aspects of the environment, conditions may change
during the construction and operation of the proposed wind farm;

@ The survey has been performed during the period of July 2011 until December 2012.

@ The design, construction and completed development will satisfy environmental and social
standards consistent with contemporary legislation, practice and knowledge;

@ Toensure environmental protection, an Environmental and Social Mitigation and Management
Plan (ESMMP) will be prepared providing a mechanism to prevent, reduce, and mitigate

1-9
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

environmental effects. The ESMMP will be discussed and agreed with JWPC and other
stakeholders at a later stage, if planning consent is granted, and enforced and monitored during
all key phases of the works (tracking).

1.10 On-going feedback process and review

Since summer 2012 the current status of the ESIA work and/or single chapters and topics at that time
have been presented to and reviewed from third parties like shareholding partners, EPC contractors,
WTG supplier, lenders (e.g. IFC, EIB) as well as their consultants and experts (e.g. Sgurr). These
companies and institutions required an understanding of the ESIA process for a wind farm project in
Jordan.

A lot of feedback have been collected and discussed so far in order to increase the quality and
performance of the study. Due to lack of suitable guidelines and requirements (e.g. noise) these
discussions lead to the best practice results as presented here in the study. It has been also practice to
liaise/communicate with stakeholders and NGOs on Jordanian site to exchange experience and views to
different topics within the scope.
Chapter 1 Environmental and Social Impact Assessment
Introduction Tafila Wind Farm

Mai. it

EPGE MOU Area |=

mer ES

he
4 Tafila115MW
Project Area be,

Figure 1-5: Wind farms in the vicinity of the planned Tafila wind farm

=
a
21

; A
| Xenel 30-50 MW }
o— —

Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

2 Need for this development

2.1 Introduction

Jordan faces specific and to some extent unique challenges with regards to electrical power generation.
Jordan by today imports over 97% of its energy needs, and is also amongst the most water-deprived
nations in the world. Jordan has relied predominantly on Egyptian gas for its needs, and the supply has
been disrupted since the explosion of the gas pipeline in parallel with the political change of regime in
Egypt. It seems unlikely that the resumption of gas supply, if it happens, would be at the old long term
contract price, and could in fact be in line with international market prices. Jordan is looking right now
for Liquefied Natural Gas (LNG) from Qatar starting from June 2014 on over the new LNG terminal in
Aqaba.

In addition to these national and regional perspectives, the growing global concern about the effects of
climate change and the rising prices for conventional fuel resulted in a substantial inclusion of renewable
energy and energy efficiency strategies in Jordan’s National Strategic Plan. Jordan’s Renewable Energy
and Energy Efficiency Law number 3 (2010) has made it possible for Independent Power Producers (IPPs)
to submit direct proposals to the Ministry of Energy and Mineral Resources (MEMR) for power
generation from wind, solar and other renewable sources.

MEMR’s strategic framework aims to increase substitution of fossil fuels with renewable sources that can
deliver the required energy in a more sustainable way while also ensuring security of supply.

GJ Existing & Committed EES) Shortage == Peak Load

Figure 2-1: Projection of energy generation (existing and committed power plants) and demand [NEPCO]
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

This chapter examines the background behind this shift in policies and briefly discusses the alternatives
to the current approach. Details of the national and international policies that have been put in place in
recent years are not described in detail.

2.2 Renewable energy policy

Today’s rapid growth of renewable energy production is principally driven by national and international
renewable energy policies. Favorable policy conditions contributed demonstrably to the promotion and
expansion of the renewable sector in recent times. Policies to promote renewable energies facilitate a
steady and sustainable growth of the renewable energy market.

While in the 1980s and early 1990s only few countries politically supported the renewable energy sector,
in 2012 more than 118 countries had some form of renewable energy policy target or support. At least
98 countries had proclaimed a future target for their green energy rate. There are even several individual
targets to achieve a specific amount of renewable electricity and heat production at state, provincial or
local level. Even though some targets could not be met or were later on scaled back, many countries
achieved or exceeded their amount of renewable energy for 2010. Existing targets were raised in
countries like Finland, Germany, Spain and Taiwan. Finland and Sweden already passed their ones for
2020.

The European’s Union aimed to reach a capacity of 40 GW wind power, 3 GW photovoltaic, 1 GW
concentrated solar power, 5 GW renewable heating and heat pumps by 2010. By the end of 2010 86 GW
of wind power and more than 29 GW of solar power were installed all over Europe. It is expected that
these strong growth trends are continuing so that the European Union could well surpass its 2020
targets, having a share of 20 percent of energy from renewable sources.

As the intense development led to continuing cost reductions of several renewable technologies, many
governments reduced tax and financial expenditures on the sector. Thus, the state-level renewable
energy support mechanism in France, Germany, Spain, Italy, the Czech Republic, and the United Kingdom
saw funding cuts in 2010.

Chinas fortunate policy resulted in a significant increase in installed wind power capacity since 2005.
China did not only surpass their expansion targets for wind, they even became the world’s top installer
of wind turbines as well as of solar thermal systems and the top producer of hydropower systems.

Some countries like India, Spain, Chile and Israel missed their targets on the development of renewable
energies or scaled them back.

Developing countries, which now represent more than half of all countries with policy targets and half of
all countries with renewable support policies, are playing an increasingly important role in advancing
renewable energy.

Renewable power generation policies today are passed in more than 118 countries, while half of them
were implemented in developing countries. A report published by the UN Intergovernmental Panel on
Climate Change (IPCC) notes that government policies play an essential role in accelerating the

2-2
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

development of renewable technologies. Feed-in tariffs and Renewable Portfolio Standards (RPS) are the
most common governmental promotion instrument. 65 countries and 27 states have a feed-in tariff in
place in early 2012. 18 countries use quotas or RPS and at least 53 governments introduced other
jurisdictions to promote renewable technologies (double namings are possible).

Successful policies depend on predictable, transparent, and stable framework conditions and on
appropriate design. Not all policies have been equally effective in promoting green energy investment,
but most of them significantly helped to expand the renewable energy market.

Trends show a continuing strong growth of the renewable energy sector and on-going investments all
over the world. The total capacity of many renewable energy technologies grew at average rates from
around 15 % up to 50 % annually from end of 2005 through 2010. The highest growing rate can be
registered for wind power, followed by hydropower and solar photovoltaic. Wind power capacity
worldwide increased by 20% in 2011 to approximately 238 GW. In 2010 more new wind capacity was
added in developing countries and emerging markets than in OECD countries [2-9].

2.3 Jordan renewable energy policy
Jordan’s Renewable Energy and Efficiency Law are considered to pave the way for the private sector to
invest and participate actively in the implementation of renewable energy projects.

Renewable Energy Targets:

= Promoting the Renewable Energy Source
to share 7% in the primary energy mix in
2015 , and 10% in 2020 :-

Y¥ 600 - 1200 MW Wind Energy.
Y¥ 300-600 MW Solar Energy.
v 30-50 MW Waste to Energy.

Figure 2-2: Renewable energy targets set by MEMR [NEPCO]
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

In accordance with provisions of the Renewable Energy Law the MEMR sought expressions of interest
(EO1) from qualified investors interested in investment in renewable energy projects for power
generation on building, owning and operation basis. Successful applicants have received a Memorandum
of Understanding (MOU) from the government which enables them to proceed with preparing their
proposals for their planned site based on milestone action plan for a bidding period.

The applicants are able to bid for ceiling tariff for Solar and Wind applications. Recently the tariffs are 85
JD per generated MWh for wind- and 120 JD per MWh for solar power plants.

A renewable energy and energy efficiency fund has been established to provide a good financial
framework to planned projects [2-5]. Furthermore an Energy Feed-In Tariff (FIT) has been announced for
private and industrial consumers to accommodate the situation of the high generation price.

2.4 Security and diversity of supply

The main three fossil fuels used for electricity generation in Jordan are natural gas, heavy fuel oil, and
diesel, comprising about 58 %, 32 % and 10 % of the national fossil fuel use, respectively. Today,
renewable energy sources account only for a minimal share of the electricity generated.

Jordan has no notable fossil fuel reserves; the only occurrence of a fuel reserve is a natural gas field in Al-
Risha in the northeast of the country [2-3].When considering the security of supply, it is important to
consider the following points associated with resource availability:

@ |faresource is rare, its price will continuously increase. Availability and, therefore, costs of a
resource depend on its geographic position and its external conditions. Not all technologies are
equally suited for all locations;

@ Even abundant resources can become difficult to obtain if the area in which it is sourced
becomes politically unstable. Such restrictions will have an impact on the price;

@ The production of fossil fuels is very often accompanied by serious and dangerous environmental
impacts and problems.

It has to be mentioned that the dependency on the energy import lead to an high generation price of
app. 188 JD per MWh while the average sales price is app. 88 JD per MWh to the consumers (mix). The
government looses approximately 100 JD per generated MWh currently (December 2012).

These circumstances suggest that in the long term it would be advantageous to become less dependent
on oil and gas and instead increase the electricity production by renewable energies.
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

2.5 Global climate change

The phenomenon of climate change is widely regarded as the most pressing environmental concern of
the last and the current century. Even if the causes of climate change are successfully tackled over this
century, it is generally accepted that the emissions already released will cause environmental and
economic problems extending centuries into future.

Research has shown that an increased concentration of carbon dioxide in the atmosphere impacts the
climate. The high amount of carbon dioxide can be explained by clearing and burning of forests, land use
change and by the release of non-CO, gases from industry and private consumers (e.g. heating, cooling).

Especially, an increased use of fossil fuels which formerly stored carbon is released to the atmosphere to
a great extent, causing severe problems for the world, nature, ecosystems and for mankind.

In the last century, various alternative energy sources were developed, but none were commercially
viable (except of a few hydro power plants) until the oil crisis of the 1970s. However, only a decade later,
rising oil prices increased the interest in alternative forms of energy production.

The topic of climate change was still highly controversial at that time, but it slowly gained more support,
and research intensified on the subject. “The Brundtland Report” produced by the World Commission on
Environment and Development (a United Nations commission headed by Gro Harlem Brundtland, Prime
Minister of Norway) in 1987 is regarded as the first source for a definition of sustainable development
[2-8]. Only five years later the United Nations (UN) held the “Earth Summit” in Rio de Janeiro which was
followed by the UN Framework Convention on Climate Change in Kyoto in 1997, during which the Kyoto
Protocol was agreed detailing targets for carbon dioxide emission reductions.

Since that time, research on the topic has continuously intensified and models have been improved
allowing for a better understanding of the processes that bring about global climate change and its
assumed consequences. The UN Inter-Governmental Panel on Climate Change concluded in a report
published in 2007 that there is now indisputable evidence that human activity since 1750 has warmed
the climate and that “Future warming is strongly dependent on our emissions.”

2.6 The international context

Despite lacking ratification by the congress of the United States of America and Canada’s formal
withdrawal from participation in December 2011, the Kyoto Protocol is regarded as one of the major
steps in the process of mitigating the climate change. The Kyoto Protocol has set the overall target to
reduce greenhouse gases (GHG) and set the 1990 emission level as benchmark for each participating
country.
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

2.7 The Jordan context

Jordan ratified the Kyoto Protocol on the 17" of January, 2003. In 2005 it came into force, setting
emissions targets for the developed countries and creating flexible mechanisms that allow payments for
GHG emission reductions to developing countries. Even though it’s small contribution of 0.1% to the
global GHG, Jordan is facing the consequences of the climate change as much as any other country.
Therefore, Jordan is very concerned about this issue. Jordan’s position is that the only way to deal with
the climate change is to adhere to the agreements of the Kyoto Protocol [2-4].

2.8 Renewable energy

Renewable energy is defined as follows: Derived from resources that are naturally regenerative or are
practically inexhaustible, such as biomass, heat (geothermal, solar, thermal gradient), moving water
(hydro, tidal, and wave power), and wind energy. Municipal solid waste may also be considered as
source of renewable (thermal) energy. Nuclear power is not a form of renewable energies. Many
industrialized countries are increasing the use of renewable energies and decreasing the use of power
plants burning fossil fuels. This model has been followed by many countries. Lower-middle-income
countries, such as Jordan, have noticed that installations of renewable energies have several advantages
such as:

Reduced GHG emissions;

Reliable energy source;

Independency in relation to imported resources;
Energy cost reduction in the long term;

Job creation.

©@@®@@

Even though energy exchange between different countries is inevitable in the existing regional system,
the advantages listed above are regarded as triggers for a change in the worldwide energy supply. The
correct mix of renewable energies leads to a stable energy system based on natural, endless resources
such as:

@ Wind energy;

Solar energy (PV, Concentrated Photovoltaic (CPV), Solar thermal, Concentrated Solar Power
(csP));

Biomass;

Tidal energy;

Wave energy;

Geothermal energy.

®@G®@

Each of these renewable energy sources presents an array of possible applications and different sizes of
generation plants.
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

2.9 Wind energy
Wind turbines have been used to produce electricity on a commercial scale since the 1990s and are
established as a well-developed renewable energy technology.

Wind turbines harness the energy in the wind and convert it to electricity. The amount of energy
produced by wind turbines under operation dramatically increase with wind speed. This is primarily due
to the physics of wind power, which shows that the energetic yield of the wind increases in cubic relation
to the wind speed. There are a few additional factors that influence the energy yield of wind, e.g. its
frequency distribution, air density, flow inclination etc., but generally absolute wind speed is the pre-
dominant factor up to the point of cut-out hysteresis of the turbines, where it is shut down in order to
prevent it from damage at extreme wind speeds.

In general, wind speeds increase with height above ground whereas turbulence intensity decreases at
the same time. This allows turbines with bigger hub-heights to produce more energy than a turbine with
a lower height at the same location. In addition, the rotor diameter of a turbine is relevant. Longer
blades increase the swept area significantly (by the square of the rotor blade length) in which the energy
can be extracted from the wind.

Each turbine type has specific technical features (rotor diameter, generator type, blade type etc.)
resulting in a power curve that is turbine specific, i.e. at any given location each different turbine type
would produce a different energy yield. This power curve also shows the wind speeds at which the
turbine starts and stops producing energy. It is therefore important to select the turbine model that is
most appropriate for the proposed site.

By running one Vestas V112 turbine at the proposed project site in Tafila approximately 2,500 Jordanian
households can be supplied with clean, renewable electricity.

2.9.1 The capacity factor

The capacity factor CF is a percentage value expressing how much energy has been produced in a year, in
comparison to the energy that could have been produced if a specific turbine had been working at full
capacity throughout the entire year.

A capacity factor of around 30 % is considered to be profitable in wind energy and represents favorable
wind conditions. The reason that capacity factors are far below 100% is that a wind turbine produce
energy mostly at wind speeds below rated power as the wind does not blow at a continuous speed
throughout the year.
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

Table 2-1: Example for different capacity factors

0.10 0.20 0.30 0.40 0.50
poor moderate good Very good Excellent
Slovenia AT, DE, PL DK, ES, F UK, IR, LY AR, Costa Rica

High wind speeds contribute the most to yield as the energy in the wind increases exponentially with
wind speed, theoretically twice of wind speed would result in energy yield that is eight times higher. In
reality this is not the case due to limiting factors as for example the instability of the wind’s frequency. A
turbine that is able to produce lot of energy at high wind speeds (small rotor diameter — big generator)
can generate more energy per year at a very windy site, but even less at a low wind site, where a turbine
with big rotor diameter and small generator is preferable. At the proposed Tafila wind farm, a gross
capacity factor of ~40% is expected to be achieved with the proposed V112 3.0 MW turbine. Most of the
20,000 WTGs in Germany are in the range of 0.25 to 0.35 in comparison.

Wind speed frequency forms a Weibull distribution, i.e. extreme wind speeds such as very high or very
low winds occur less frequent than wind speeds between 6-8 m/s. Therefore a turbine must be adapted
to efficiently extract energy from such wind speeds.

As wind speeds change, turbines are designed to utilize an entire range of wind speeds. A “cut-in” speed
beginning at 3 m/s and “cut-off” speed of up to 25 m/s are common values for turbines. At different
wind speeds they produce different amounts of electricity; the relation between wind speed and
electricity production is defined in the turbine’s power curve. The efficiency of turbines is discussed in
the section below.

2.9.2 Efficiency

The efficiency of any turbine is the ratio of the energy generated by an engine as an outcome of a
process to the total amount of energy supplied to the process (e.g. fuel, primary energy sources, wind
resources).

The energy used by the wind turbine is the gross energy content in the wind. The parameter of a wind
turbine’s share that can be extracted from the wind is called cp-value and it is limited to a theoretical
maximum of 59.3%. It is limited due to the physics of the process and known as “Betz’ Law” [2-1]. Like all
other machines, wind turbines suffer from mechanical and electrical losses during the operation and
therefore no turbine can reach the Betz maximum. The Vestas V112 3.0 MW reaches a maximum cp-
value of 0,45 at a flat measurement location.

Most existing fossil fuel power stations have efficiencies of 30-40%; only some modern combined heat
and power gas stations can reach up to 60% efficiency.
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

However, these values are based on the energy content of the fuel when it is available for extraction, it
does not consider any losses of efficiency due to the fact that fuels need to be extracted and delivered to
the power plant.

The benefit of wind energy is that turbines are situated “where the wind is” and using an energy source
that is continuously reproduced, i.e. “renewable”. A continuous fuel production process with its own
environmental implications and waste production is therefore avoided. However it is essential that
turbines are placed in locations where the energy can be fed into the grid to be utilized by consumers.

2.9.3. Jordan’s potential
Wind power is a key part of Jordan’s strategy for more energy independence, expected to account 600
MW by 2015 and 1,200 MW by 2020 [2-7].

Jordan is pushing forward the development of this very feasible and reliable technology. The following
objectives are set by the government:

© Conduct research, development and demonstration projects;

@ Provide technical consultations (e.g. NERC wind measurement campaign);

@ Transfer the know-how in wind energy field to the corresponding institutions and private
companies in Jordan and other countries.

Wind energy is one of the most promising sources for renewable energy in Jordan. Generally, the most
energetic wind is found at a distance of almost 400 km along the western border. At the same time, the
lowest wind potential is found at the east, middle and southeast of Jordan. However, there are some
areas in the northwest, middle, and southwest that have the highest wind speed in Jordan.

Currently there are two small wind farms connected to the grid in the northern part of the country. One,
with a capacity of 320 kW in Ibrahimya, consisting of four stall-regulated Tellus wind turbines of 80 kW
each. This wind farm was established in 1988 in co-operation with a Danish firm and considered as a pilot
project. The other, more recent one, has a capacity of 1,125 kW in Hofa, consisting of five pitch-
regulated Vestas wind turbines of 225 kW each, established in 1996 in co-operation with the German
Government under the so-called ELDORADO program [2-2].
Chapter 2 Environmental and Social Impact Assessment
Need for this development Tafila Wind Farm

2.10 Summary and conclusion

The majority of the international scientific community agrees that man-made climate change is a
concern that must be combated by reducing greenhouse gas emissions. In order to meet the future
energy demands, the use of renewable energy sources will become increasingly important. The use of
renewable energy also reduces dependency on resources and resource-rich countries. Therefore most
governments, including Jordan, have implemented policies to address the issue.

Wind energy is a very promising renewable energy source. Therefore the Jordan government supports
onshore wind energy projects to develop this technology in the Hashemite Kingdom of Jordan.

2.11 References
2-1 Hau (2006), Wind Turbines, Fundamentals, Technologies, Application, Economics, 2nd Edition,
Springer

2-2] National Energy Research Center (NERC) (2012), http://www.nerc.gov.jo/, accessed in August
2012

2-3] Loy, Detlef. 2007. Energy-Policy Framework Conditions for Electricity Markets and Renewable
Energies. Eschborn: Deutsche Gesellschaft fiir Technische Zusammenarbeit GmbH

2-4] Al-Dwairi, Mahmoud (2009), Jordan and climate change,
http://www.climatemediapartnership.org/reporting/stories/jordan-and-climate-change/,
accessed in September 2012

2-5] | Ministry of Energy and Mineral Resources (MEMR), Energy 2012 — Facts and Figures,
www.memr.gov.jo, accessed in September 2012

2-6] | Oxford University Press (2006) Concise Oxford English Dictionary, 11th edition (revised), ISBN
978-0-19-929634-7

2-7] | Renewables 2010 Global Status Report, (REN21) Renewable Energy Policy Network for the 21st
Century

2-8] | World Commission on Environment and Development (WCED) (1987), Our common future,
http://www.un-documents.net/wced-ocf.htm, last accessed in September 2011

2-9) Renewables 2012, Global Status Report, REN12, 2012.0611,
http://www.ren21.net/Portals/97/documents/GSR/GSR2012_low%20res_FINAL.pdf, last access:
2012.10.30

Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

3 Project description

3.1 Introduction

The proposed project is a 117 MW wind energy project (“wind farm” or the “project”) to be located in
rural land in the Governorate of Tafila. The project is located to the northeast of the existing Lafarge
Rashidiya cement plant and east of the town Gharandil. The development group and sponsor for the
Tafila Wind Project, Jordan Wind Project Company PSC (JWPC) executed a MOU with the Ministry of
Energy and Mineral Resources in June 2011 to evaluate potential of a wind energy facility in the Tafila
area. The area was selected based on its low intensity of human habitation, proximity to existing
transmission infrastructure, expected favorable wind resource, and its low impact on the nature and
environment.

This wind farm is aimed to supply Jordan with approximately 388 GWh/a of clean, renewable and
environmental friendly energy and will save approximately 245,992 t CO,/a compared to an oil-fired
power plant [3-1]. In addition to CO, savings, the project will save approximately 1.3 million m? of water
per year which equals the consumption of 400.000 households. The water savings are related to savings
of fuel plants which consume a lot of water for cooling.

The project company, which owns the project and which will be named in all permits and authorizations,
is Jordan Wind Project Company PSC (JWPC).

The project consists of the following major components:

38 wind turbine generators (WTG) with tubular steel towers;

38 reinforced concrete foundations;

One project substation (electrical substation) (Figure 3-8), electrical protection,
transformation, and metering equipment;

Grid connection to existing 132kV overhead line via overhead cables
Underground electrical & communication cables;

Access roads;

Crane pads and laydown areas;

Permanent wind measurement tower(s);

®@@

Temporary construction compound;
Spare part compound and warehouse close to substation;
Site operation building close to substation.

®@G®GGGGG@

Construction of the project is planned to begin in 2013, and will continue for approximately 18 months.
The project will operate for 20 years, after which the project will be decommissioned and the equipment
fully removed. The turbine supplier Vestas will be contracted under a Design-Build-Operate-Maintain
Contract and shall be responsible for the whole wind farm construction as a general contractor. Besides

3-1
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

Vestas NEPCO will execute the works required for the grid connection on the 132kvV side of the
substation.

The project will require maintenance and operations staff to ensure uninterrupted operation during its
lifetime. Although the wind farm is operated remotely in general and can be considered as self-
controlled power plant, permanent site facilities (site operation building) are foreseen enabling the
technical operation and maintenance teams to operate the wind farm on site if this should be required.
Whereas Vestas will be responsible for the maintenance of the whole wind farm, the overall
responsibility for the safe and effective operation rests in JWPC’s responsibility. To ensure JWPC will set
up or hire an external technical operation team who shall supervise independently Vestas’ performance
and their compliance with all applicable regulations.

Wherever possible, local labor will be trained and employed to operate and maintain the facility.

3.2 Location

The project is located in the Governorate of Tafila, and the Directorates of Arady Busayra and Arady at
Tafila. The project area is located east of the town of Gharandil and northeast of the Lafarge Rashidiya
cement plant. The Dana Biosphere Reserve is located south west of the project area, with a distance of
approximately 4,300 m between the reserve border and the project site border. The Lafarge Rashidiya
cement plant lies in between the project area and the reserve.

3.3. Terrain description
The land in the project area is moderately hilly and rocky, with sparse vegetation. Elevation of the
project area varies from 1,400 to 1,600 m.

There is some seasonal grazing activity in the area (sheep, goats), and wheat is grown in the small areas
which support agricultural cultivation. There are no permanent dwellings or other structures in the
project area that would be affected by the construction or operation of the project.

There are no water sources available at surface level. Water for the area is obtained from wells in the
nearby town of Gharandil, and from wells located to the north of the project area.

The site is periodically used by farmers and shepherds (further definition is given in chapter 15) who
camp in the region during summertime.

JWPC is acquiring private land through lease agreements with the owners which extend for the life of the
project. Government land required for the project will also be acquired through a lease agreement,
executed with the appropriate government department at market rates. All lease agreements which are
required for the realization of the project are or will be concluded at market rates and on the same price
level to avoid any overreaching among the involved parties.
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

3.4 Land use

The maximum total footprint of the project is approximately 13,44 km?, which equates to approximately
100 land parcels. Each turbine requires approximately 1.25 Dunum or about 1,250 m2, including crane
pad; the actual land area affected by the installation of infrastructure will be a small portion of the total
project footprint. The land which is not directly affected by project infrastructure will be left to its
original state, allowing for continuation of current land use patterns, and minimal disturbance to flora
and fauna in the area.

3.5 Time schedule

The Project will be developed and executed in four phases.

@ Pre-construction, until first quarter of 2013 — e.g. site assessment, wind measurement, grid
assessment, environmental and social impact assessment;

@ Construction, until 2014;
Figure 3-7 gives an overview on the preliminary timetable for the project construction.

@ Operation until 2034;

© Decommission in 2034 - deconstruction of the entire wind farm and restoration of the area.

Figure 3-7 gives a general overview about the proposed activities and works which will be performed
during the Wind Farm’s construction period. This schedule is supposed to give an indication only and will
be updated and agreed between the project parties prior to the start of construction.

3.6 Project components

3.6.1 Turbine

The turbine manufacturer and supplier for the Tafila wind farm will be Vestas. According to preliminary
analysis, the best-suited turbine type for this location is the Vestas V112 with a capacity of 3.075 MW. 38
turbines will be installed in Tafila. Depending on the spatial wind conditions four turbines will have a hub
height of 84m and 34 turbines will have a hub height of 94m. Information about the specifications of the
turbine can be found in Table 3-1.
Chapter 3
Project description

Environmental and Social Impact Assessment

Tafila Wind Farm

Mit

Vestas.

Figure 3-1: V112 side-view

Table 3-1: Specification of the chosen WTG

Number of WTG 38

Capacity 3.075 MW
Hub height 84m/94m
Rotor diameter 112m
Blade length 54.65 m
Number of blades 3
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

The basic components of a wind turbine include:

© Conical tubular tower sections made of steel;
© Rotor blades, fiberglass, reinforced epoxy and carbon fibers;
@ Nacelle, which houses the generator and the gearbox;
@ Hub, which is the central point at which the three blades are connected to the nacelle;
© Generator, which converts mechanical energy into electricity;
© Gearbox;
© Converter;
© Transformer.
dlerating under specific conitions converter

~ Simple anleffactive power system
vith high efficiency andexcellent
faultride-throuot capabilites
Permanent magnet generator de
signed by Vestas

= Reduced maintenance cost

Highly adaptable for future
requirements
HCCBA bearings (igh Capacity
Bearing)

No power consumption for fans
~ Minimal noise emission from
cooling system

Drivetrain

~ Based on proven geared
technology

~ Integratedrotor nck systemto
Improve maintenance

Pitch system

~ Designbased on V90-3.0 MW"

~ Double feecing pump system
ensuring redundancy and reliably
Solutions for safe work in hut
Integrated n desian

‘Yaw system
~ Design based on V90-3.0 MW"

and ¥90-20 Mv" ows
~ Robust plain bearing with ultn ~ Large root diamter(0255m)
friction (grease hbricated) ensures blade bearing longevity

Lightning recepters and intel
grounding cable integrated

Robust aerodynamic profile ess
Sensitive toaitoome contamination

Figure 3-2: Vestas V112 nacelle

The turbine locations were identified using a wind flow model based on a local wind measurement
campaign of the area. The interactions of the WTG’s have been considered using a state-of-the-art
computer model for the wake effect. Areas which are not suitable for turbine placement--due to
environmental, topographic, geologic, or other issues--were excluded.

The turbines are spaced at around 4 times the rotor diameter (approx. 450 m) in primary wind direction
towards WNW and 3 times the rotor diameter (approx. 350 m) in the secondary direction. Turbine

3-5
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

spacing at turbines 4/5 and 35/36 in secondary wind direction is below 3 times the rotor diameter (due
to several local constraints). Vestas applied Wind Sector Management (WSM) in order to reduce
effective turbulences between turbines and thereby ensuring that the structural load limits of the
machines are not exceeded.

The turbines will be painted light-grey, with aviation safety lights at the top of the nacelle. Upon request
by the responsible authorities, the tips of the blades may be painted orange or red, to improve visibility
during daytime.

Access for maintenance personnel is provided via a secured door at the base of the turbine. An elevator
and a ladder are installed within the tower to enable the maintenance personnel access to the
maintenance area in the nacelle.

3.6.2 Turbine foundations

The turbines will be fixed to the ground and stabilized via reinforced concrete foundations, which will
ensure that the turbines remain stable under any foreseen conditions. The foundations will be
constructed below ground level, and soil will be placed over the foundation to return the visible area to
nearly its original condition.

A typical foundation diameter is 20m, with a depth of 2.5m, depending on the WTG and the subsoil. The
actual final design of the foundations will be determined by a geotechnical study which is currently
under performance.

3.6.3. Site substation

The project will require an electrical substation which serves as the central point for electricity collection
and transformation of the electricity to the transmission system. This will also be the hub for the data
collection and communication system.
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

Figure 3-3: Example of Substation

3.6.3.1 Electricity collection and transformation

The site substation’s primary role is to collect the electricity from the turbines, measure the
characteristics and quantity of electricity being produced, perform corrective or compensatory action
where necessary, and transform the voltage from a medium voltage level (33kV) to 132kV before being
injected into the adjacent National Electric Power Company (NEPCO) transmission line.

The existing 132kV NEPCO Rashidiya-Al Hasa transmission line runs on a north-south course through the
center of the project area, and as such, the site substation is planned to be located in the center of the
project area, and in close proximity to this NEPCO power line. This arrangement will minimize the
amount of infrastructure required to connect the project to the NEPCO system, with a corresponding
reduction in the environmental impact associated with transmission infrastructure. In order to connect
the proposed substation to the 132kV portion of the substation, approximately 250 meters of overhead
cable will be required to be added to the Rashidiya / Al Hasa circuit. One of the existing transmission
structures will be removed, and replaced by two new structures to facilitate the connection.

3.6.3.2. Data collection / communication system

The project substation is the central point for the Supervisory Control and Data Acquisition System
(SCADA System) and a limited amount of data communications and switching equipment will be located
in the substation.
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

The project substation will address the following requirements and be secured with a fence:

Transformation and transmission of electricity;

Electrical protection (i.e. switchgear, breakers, grounding), metering, and control;
Communication and monitoring (SCADA System, etc.);

Weather protection where necessary;

Lighting, security, and safety equipment.

(OOM OM ORC)

3.6.4 Underground electrical and communication cables

The turbines will transmit electricity to the project substation via underground electrical cables.
Typically, several turbines are connected in line to form a “string,” with these strings converging to a
centrally located site substation.

In addition to the cable required for electrical transmission, fiber-optic communications cable is typically
buried parallel to the electrical cable. This communication cable allows for the high speed transfer of
data and signals between the turbines and on to the sited substation.

The cables will be buried at a depth down to 1 m, depending on the soil conditions, and backfilled with
sand and soil and the topsoil returned to its natural state. The cables will be buried in land that is leased
by JWPC, or besides existing roads in the project area.

3.6.5 Overhead cables
In areas where it is impossible or impractical to bury electrical and communication cables, the project
may be required to construct overhead structures on a limited basis.

Such overhead structures may be required in one of the following cases:

@ Cables between turbines;
@ Cables between turbines and project’s substation;
@ Cables between project substation and NEPCO transmission line.

If overhead structures are required the structures will be of either metal or concrete construction, with a
height of 8 - 20 meters. In this case detailed planning will be required.

3.6.6 Access roads
The project will require appropriate roads for access and hauling of WTG during construction and
operation. These roads will be made of compacted soil and gravel, and approximately 5 meters wide.

The roads will mostly follow the path of existing, legal roads in the project area. In situations where an
existing road is not available or appropriate for the transportation of WTG, a new road will be
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

constructed on land which is leased by JWPC. After construction these roads will be available for use by
locals for agricultural or grazing transportation requirements and will be an improvement for local
residents.

At any time the best solution for the environment will be considered.

3.6.7 Crane pads and assembly areas

For the assembly of turbine components and the operation of a crane for erection of the turbines, a
limited amount of flat, compacted ground, about 1.25 Dunum (1,250 m7), will be needed. These areas
will be on land which is leased by JWPC.

The area for the crane operation (crane pad) will be cleared of rocks and vegetation, leveled, graveled
and compacted to provide a stable base for the crane to operate on. Beside the crane pad, additional
areas for temporary storage of the blades, the nacelle and the assembly of the crane are needed during
the construction phase. These areas are temporary and will be cleared after the turbine installation. The
land for the temporary crane pads will be returned to its original condition.

Figure 3-4: Standard V112 crane pad dimensions

3.6.8 Wind measurement tower

According to the Power Purchase Agreement (PPA) the wind farm will be equipped with one permanent
wind measurement mast in the project area. This tower will be used to verify the wind speeds of the
area, and set up a forecast model for the wind farm’s generation for NEPCO’s dispatch center (e.g.
intraday or/and day ahead predictions).

Four to eight temporary masts might be installed 2-3 months prior to the installation of the turbine
towers and will be dismantled latest nine months after commissioning of the Wind Farm. The masts are
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

required for the purpose of turbine testing (site calibration and power curve measurements). These
masts will be operated during a short period of time. Foundations or anchors will be removed.

Such masts will have 84 or 94 m of height (similar to the selected hub height), and of tubular steel or
lattice steel construction. The towers will include measurement sensors, data collection and
communication equipment, and aviation safety markings. The towers will be supported laterally by steel
cables which are fixed into the ground around the base of the tower. These steel cables will be marked
to avoided collisions with birds. Low voltage signal cables between these masts and its closest turbine (in
a distance of 2-4 RD) will be temporary laid on the ground and removed after the measurements without
any impact on the environment.

Figure 3-5: Schematic view of wind met mast
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

3.6.9 Construction compound

A temporary, central construction compound will be established which will contain the offices and
temporary structures required to supervise construction. The required area will be cleared of rocks and
vegetation, graveled, leveled and compacted. This compound will be securely fenced and guarded.
Temporary items to be included in the compound include:

Office containers;

Storage areas for equipment;

Parking areas;

Bathroom and waste collection facilities;
Equipment for power generation;
Communications equipment;

Other miscellaneous small items as required.

®©@G®GGGG@

After completion of construction, the construction compound will be disassembled, and the area will be
returned to its original condition.

3.6.10 Construction

Construction is planned to commence in mid-2013 and conclude in Q3 2014 (18 months estimated).
Vestas as designated turbine supplier will be contracted under a Design-Build-Operate-Maintain Contract
and shall be responsible for the whole wind farm construction as a general contractor. Although the
works will partially be carried out by subcontractors, Vestas will be the only counterpart for JWPC during
the construction for all turbine and Balance of Plant (BoP) related activities. Besides Vestas, NEPCO’s
subcontractor(s) will be responsible for the works that need to be performed on the high-voltage side of
the substation. Besides these parties JWPC will hire an independent supervisor who shall be responsible
for checking the works’ compliance with the applicable regulations and provisions of this ESIA and the
related documents.

Details about the number of on-site personnel are not available yet and are subject to final agreements
between Vestas and their subcontractors. More detailed information about the expected traffic during
the construction period is given in chapter 14 of this ESIA.

Construction methods will be conducted according to IFC, OHSAS 18001:2007 health and safety guidance
and Jordanian Health & Safety guidelines. Vestas will establish a permanent security team on site during
the construction period to ensure that possibilities for access to site facilities by 3 parties are limited as
much as possible. An HSE (Health, Safety and Environment) plan will be implemented and monitored
throughout the whole construction period. More details are given in chapter 11 of this ESIA. On-site
environmental, archeological, and safety monitoring will be in effect during the entire construction
period. Further information on the monitoring is provided in the Environmental and Social Mitigation
and Management Plan (ESMMP).
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

3.6.11 Operation

The project is anticipated to have an operational life of 20 years. During the operation period, the project
will be operated and maintained by a team of technicians which will ensure safe, reliable operation of
the turbines and other electrical equipment year round.

Similar to the construction phase Vestas will be the only contractual partner for JWPC for the
maintenance services of the wind farm. Whereas Vestas shall be responsible for the WTG maintenance,
its subcontractor will be responsible for the BoP maintenance. In addition JWPC will hire external
consultants for the commercial, technical and operational services. The scope of this company shall be
the supervision of Vestas’ performance and the checking of Vestas’ compliance with local and
contractual regulations.

Permanent on site personnel is not foreseen during the operation period as wind farms are remotely
operated and self-controlled power plants. Nonetheless some office facilities are planned in the
substation and warehouse building enabling JWPC or Vestas to allocate adequate facilities in case this
should be required in certain periods (e.g. maintenance substation, replacement of WTG components).

Environmental issues will be monitored during the operations period as required.

3.6.12 Decommissioning

Following the end of its operational life, the project will be decommissioned and all equipment and
structures removed. The turbine foundation will be removed up to a depth of approximately 1 m and
backfilled with soil. The entire site, including all flattened areas (e.g. storage areas and crane pads) will
be reclaimed to a state nearly identical to their original condition.

3.7 Design optimization process

Throughout the development process, the results of the environmental surveys have influenced the wind
farm layout, which has been continuously adapted and improved to mitigate potential impacts, where
possible. The following principles were followed:

Avoiding key habitats of flora and fauna;

Avoiding of areas with archaeological interest;
Avoiding impacts on residents;

Complying with the overall project design strategy.

®@®@@

Of special interest were the designated turbine areas and the number of turbines. In order to prevent
any negative impacts on the archaeological structures on the site, archaeological experts analyzed each
preliminary turbine location for ancient constructions. In the case of a historical monument the
archaeological expert proposed a new turbine location.

Ecologically valuable locations were considered and restricted for wind turbines. To avoid bird strikes,
observed bird flight paths were taken into consideration while choosing the final layout. Turbines were

3-12
Chapter 3 Environmental and Social Impact Assessment
Project description Tafila Wind Farm

located at sufficient distance away from inhabited regions to minimize impacts from noise and shadow-
flickering.

The turbine supplier Vestas was involved in the design optimization process as early as possible ensuring
their approval for the suitability of WTG and wind farm layout with respect to the site and wind
conditions.

The number of turbines was adapted due to the following reasons:

To improve the visual impression from certain views;
To optimize the energy yield;

To avoid damaging archaeologically valuable sites;

To avoid locations within ecologically valuable regions;
To avoid impacts on domestic and migrant birds.

(OOM OM ORC)

3.8 List of reference
[3-1] International Energy Agency, 2012:
www.iea.org/media/freepublications/2012/CO2Highlights2012.xIs, last access: 2012.12.10

Chapter 3
Project description

Figures

Figure 3-6: Project area

Tafila Wind Farm
Environmental and Social Impact Assessment

Chapter 3
Project description

Tafila Wind Farm

Environmental and Social Impact Assessment

Nr. Task Name Dauer ‘Anfang Ende 1, 201 1. Ott, 20 | 2. Atl, 2013. Atl, 201] 4. Ot, 201 1. QU, 20 (2. Qt 2017/3. Ot, 201) 4.
© e Jan e MzAprMaiJun Jul u | ¢ Okt o| e Jan|e MrzAprMaiJun|Jul| ue Okt|

1 FG CONDITIONS FULFILLED - FINANCIAL CLOSE 4Taq  $0304242 © Mo 34.12.12

2 Design Bi period 480,38 Tage Mo 26.11.12 Do 20.11.14

3 ENGINEERING 95,5 Tage Mo26.11.12 — Mi17.04.13

4 PERMITS MTage Mo261112 = ML26.1212 Bl

é CIVIL DESIGN 90,88 Tage Mo03.1212 Mi 17.04.13

10 WTG MANUFACTURING 141,88 Tage, MI13.03.13 Mo 14.10.13

2 WTG TRANSPORT 187,88 Tage Mo01.0413 D0 09.01.14

45 ‘CONSTRUCTION 475,75 Tage Mo031212 D0 20.11.14

46 Mobitzation 2Monate Mo31.12.12 0 28.02.13

a7 Site installation 3Wochen 028.0213 -$0.24.03.13

48 CIVIL WORKS 401,88 Tage, $0 24.03.13 D0 20.14.14

49 ROADS 136 Tage 024.0313 Mo 14.10.13

Ea Crane Pads 386,88 Tage DI 16.04.13 D0 20.14.14

39 FOUNDATIONS 201,13 Tage DI 14.05.13 D0 13.03.14

69 ELECTRICAL WORKS 383,13 Tage Mo03.1212 D0 03.07.14

70 MV Cabling 289,25 Tage $024.0313 ‘Mi 04.06.14

7 SCADA 20 Tage Mo05.05.14 Mi 04.06.14

79 ‘SUBSTATION 383,13 Tage Mo031212 00 03.07.14

90 WTG erection & commissioning 190,38 Tage 0191213 D0 02.10.14

a4 WTG preparation 7120Tage 019.1213 D0 03.07.14

92 Erection 152Tage 002.0114 D0 21.08.14

8 Mechanical Completion 180 Tage $0 12.01.14 Di 26.08.14

94 ‘Commissioning & Start-up WTGs 40 Tage 0003.07.14 i 03.09.14

95 Testing 45 Tage Mo280714 0002.10.14
98 ToC COD OTage 002.1014 D0 02.10.44

Task cd o External Tasks
Brceckr24001 Tata Sreectchedt| gaye dsvesroaeeee Summary ————"] = Eternal Milestone ©
Progress — Project Summary = Deadline &

Figure 3-7: Timetable for the construction phase
Chapter 3
Project description

Project-substation}f]

Figure 3-8: Turbine locations and corresponding structures

Figure 3-9: Wind Farm Design

Tafila Wind Farm
Environmental and Social Impact Assessment
Chapter 4 Tafila Wind Farm
Scoping and consultation Environmental and Social Impact Assessment

4 Scoping and consultation

4.1 Introduction

A scoping study has been carried out at an early stage in the process of environmental and social impact
assessment. A study like this is designated to ensure that the environmental study provides all the
necessary information on the potential impacts of the project, any possible alternatives to the project
and any other relevant matters that the planning authority may require in order to determine the
planning application.

4.2 Scoping

A scoping session was held on December 5", 2011 in Amman. In the scoping session the project was
described and general questions about the wind energy were responded to. Each environmental issue
was discussed with the attending non-governmental organizations (NGOs), national and international
stakeholders and ministerial representatives. A list of the participants is added in Annex 1.

On the 26" December 2011, a scoping report was submitted to the Jordan Ministry of Environment; at
that time the wind farm was planned with an amount of 34 to 60 turbines of different types within the
same site boundary as is currently proposed. Details of the former proposed layout are presented in
Figure 4-1.

The scoping report was approved on the 8"" January 2012 by the Ministry of Environment.

In compliance with the Jordan law sufficient time was granted to comment on the described project, the
social and environmental issues to be addressed as well as on the laws and regulations to be complied
with. All responses raised by the consultees have been considered and were addressed in the relevant
chapters of the ESIA.

Table 4-1 lists the topics raised during the scoping session and refers to the relevant sections within the
ESIA.
Chapter 4 Tafila Wind Farm
Scoping and consultation Environmental and Social Impact Assessment

Table 4-1: List of scoping responses and associated actions by the project company

Public health Randa aboid, civil Fire hazardous Chapter 11
defense

Public health Randa aboid, civil Visual impact proximity to power | Chapter 12
defense line Chapter 6.9

Public health Randa aboid, civil Impact of destroying the fans Chapter 11
defense

Water resources Oil change for the equipment Chapter 7

Ecology Abd Alrazaq Alhmound, | Habitat management plan Chapter 6
RSCN

Ecology Ahmad Faouri, Albalqa Impact of turbines movement on | Chapter 6
Applied University migration lines of birds

4.2.1 Objectives

The main objectives of the scoping were:

@
@

® ®

Identification of stakeholders and NGOs to be involved in the process of the ESIA;
Introduction of the project to the public, regulatory authorities as well as national and
international stakeholders and non-governmental organizations (NGO);

Identification of the key environmental issues to be assessed in the ESIA;

Identification of the legal requirements and framework for the project through its life cycle;
Identification of the relevant component studies to establish the baseline conditions for the
project area;

Collect, acknowledge and incorporate comments and suggestions of the public, regulatory
authorities and stakeholders into the scope of the ESIA;

Determine the terms of reference (TOR) of the ESIA;

Determine the relevant legal frameworks and legislations for the ESIA.

Chapter 4

Tafila Wind Farm

Scoping and consultation Environmental and Social Impact Assessment

4.2.2 Methodology
The scoping process was conducted according to the following Jordanian methodology:

@

@

The Ministry of Environment (MoEnv) decided to conduct a scoping session for the ESIA in
accordance with the EIA- and MoEnv regulations for the assessment of projects;

The MoEnv prepared a list of relevant stakeholders, NGO’s and regulatory authorities. This
list was complemented by the study team, especially to consult international stakeholders
like BirdLife and the Royal Society for the Conservation of Nature (RSCN);

The MoEnv issued an invitation for the scoping session on December 5", 2011 in the Holiday
Inn Hotel in Amman;

Conducting of the scoping session;

A fixed time period was set to comment on the projects, the TORs and the legal frameworks
and legislations;

A scoping report was submitted to the MoEnv;

The MoEnv has approved the scoping report and the TORs listed in the scoping report.
Chapter 4 Tafila Wind Farm
Scoping and consultation Environmental and Social Impact Assessment

4.3 Legal requirements and framework
The following regulations and guidance are the baseline of the ESIA. These were agreed on during
scoping.

4.3.1

®@OSGSSGGSSSSSGSGSHSSSGSSHSHZSEHG

National

Environmental Protection Law No. 52, year 2006;

Environmental Impact Assessment Regulation No.37, year 2005;

Regulation of Organizing and Management of the Ministry of Energy and Mineral Resources, No.
26, year 1985

General Electricity Law, No. 64, year 2002 (temporary law);

Renewable Energy and Energy Conservation Law No. 3, year 2010 (temporary law);
Acquisition Law, No. 12, year 1987;

Public Health Law, No. 47 Year 2008;

Regulation of protection of birds, wildlife, and hunting (34/2003);

The Antiquities Law No.21, 1988, and its amendment;

Transport law 89/2003;

Traffic Law (No. 49, 2008);

Civil Defense Law (No. 18, 1999);

Municipalities Law, No. 14, Year 2007

Water Authority Law No. 18 of 1988;

Underground Water Control By-Law No. 85 of 2002;

Instructions of "Management of Waste Oils" 2003;

Management of Solid Waste, No. 27, Year 2005;

Protection of Air, No. 28, Year 2005;

Jordanian Noise Regulations, 2003;

The Labor Law, No. 8, Year 1996 and its amendment;

Law of crafts and industries No. 16, 1953 and its amendment;

Agriculture law No. 44, year 2002;

Jordanian Standards for reclaimed domestic wastewater No. 893 year 2006;
Ambient Air Quality (Standard No. 1140/2006)-(Dust only).

Instructions No. (1/2006) for prevention of hygiene mishap which may result from the workers'
assemblies. Civil Law No. 43 for the year 1976
Chapter 4 Tafila Wind Farm
Scoping and consultation Environmental and Social Impact Assessment

4.3.2 International
As the Tafila wind farm will be financed by international lenders (e.g. IFC, EIB) international requirements
and guidelines are used for a high quality ESIA:

@ IFC Performance Standards, Year 2012
© IFC- Guidance notes
@ Guidance note 1: Assessment and Management of Environmental and Social Risks and

Impacts
Guidance note 2: Labor and Working Conditions
Guidance note 3: Resource Efficiency and Pollution Prevention
Guidance note 4: Community, Health, Safety and Security
Guidance note 5: Land Acquisition and Involuntary Resettlement
Guidance note 6: Biodiversity Conservation and Sustainable Management of Living
Natural Resources

@ Guidance note 7: Indigenous Peoples

@ Guidance note 8: Cultural Heritage
IFC Policy on Environmental and Social Sustainability, 2012
IFC A Good Practice Manual for Companies Doing Business in Emerging Markets, 2007
IFC/WBG Environmental, Health and Safety General Guidelines, Year 2007
IFC/WBG Environmental, Health and Safety Guidelines for Wind, Year 2007

®@®66@6

®@®6@

4.3.3 Key environmental issues

The following key environmental issues were discussed and agreed during the scoping process. Table
4-2, Table 4-3, Table 4-4, Table 4-5, Table 4-6 and Table 4-7 show the key environmental issues and the
relevant project phase to which they refer to. The green boxes indicate for which topic and project phase
the key environmental issues were anticipated. Accordingly, the project phases of the topics in the white
boxes are of a lower concern and do not need to be assessed in detail.

Table 4-2: Public health key environmental issues

Risk of accidents
Air quality

Noise

Domestic wastewater
Domestic solid waste
Public safety

Chapter 4
Scoping and consultation

Table 4-3: Water resources key environmental issues

Tafila Wind Farm

Environmental and Social Impact Assessment

Impact on subsurface drainage
systems

Long term impacts on topsoil and
erosion

Wastewater disposal and its impact
on groundwater resources

Solid waste and its impact on
surface and ground water resources

Water requirements

Floods and rainfall

Impact on flora

Table 4-4: Biodiversity key environmental issues

Impact on wild life

Impact on migratory birds

Impact on habitats

Employment

Table 4-5: Socio-economic conditions key environmental issues

Visual impacts

Land use

Land acquisition

Business prosperity

Stress on infrastructure

Expected revenue to be received by
the Governorate of Tafila

Impact on tourism and hunting

Medical care and health insurance

Table 4-6: Occupational health and safety key environmental issues

Domestic wastewater

Domestic solid waste

Air quality (dust)

Noise

Shadow flickering

Accidents impact

Employees accommodation

Chapter 4 Tafila Wind Farm
Scoping and consultation Environmental and Social Impact Assessment

Table 4-7: Archaeology key environmental issues

Remaining archaeology
List if monuments / remains recorded

4.3.4 Legal requirements and framework

National and international laws and regulations are considered in the ESIA. The designated laws and
regulations result from the TORs agreed in the scoping process. The different regulations and laws are
mentioned in the following relevant chapters below.
Chapter 4 Tafila Wind Farm
Scoping and consultation Environmental and Social Impact Assessment

Figures
&% TG areas
A New wre
J—— transmission line

*georeferencing of
backround map not complete

j= existing paths

‘Bs

ip

Figure 4-1: Proposed wind farm layout during the scoping session
Chapter 5 Tafila Wind Farm
Policy framework Environmental and Social Impact Assessment

5 Policy framework

5.1 Introduction

The purpose of this Chapter is to set out the regulatory and planning framework relevant for the
proposed Tafila wind farm. The legislation is summarized in chapter 4.3.

The general permit flow of the ESIA is presented in Figure 5-1.

5.2 Institutional framework and mandate
This chapter summarizes the tasks of the Jordan authorities in relation to the wind farm development.

5.2.1 Ministry of Environment (MoEnv)

Article 13 of the Environmental Protection Law No. 52 of 2006 empowers the Ministry of Environment to
ask any new establishment that might have potential impacts on environment to prepare an ESIA. The
Ministry of Environment has issued the ESIA by-law (No. 37, 2005) which includes the procedures for
conducting an ESIA in Jordan. The law gives the Ministry the responsibility to provide/review/approve
terms of reference and review ESIA study reports.

The projects are referred to the EIA Directorate, and submitted to a Central Licensing Committee that
consists of representatives of the relevant governmental authorities such as Ministries of Environment,
Ministry of Health, Ministry of Water and Ministry of Agriculture. An approval from the committee is
required for licensing, which may have conditions attached to it, before the relevant authorities can
grant permission.

A flowchart of the general EIA process in Jordan is added in Figure 5-1.

Once construction/operation of the proposed wind farm commenced, it will be the Ministry’s
responsibility for investigating any public complaints against the contractor or proponent.

In addition the Ministry will be responsible for ensuring that environmental monitoring is undertaken to
ensure a sufficient standard to prove compliance with national legislation.

5.2.2 Soil examination
An examination of the soil by a licensed agency is required before the construction can begin.

5.2.3. Department of Antiquities

The department of antiquities needs to be contacted in case of archaeological findings. In case of any
archaeological findings the department of Antiquities will give permission for the continuation of the
project.
Chapter 5 Tafila Wind Farm
Policy framework Environmental and Social Impact Assessment

5.2.4 Water Authority

The Jordan Water Authority is responsible for water distribution network in the Kingdom. This authority
needs to give permission for a project prior to construction. They will identify possible intersections of
the project site with water pipes.

5.2.5 Ministry of Energy and Mineral Resources (MEMR)
The Ministry of Energy and Mineral Resources is responsible for the energy sector and will give
permission for the electricity feed in into the national electricity grid.

5.2.6 Department of Land and Survey
The Department of Land and Survey will give permission for the project prior to construction.

5.2.7 Ministry of Housing and Public Works
The Ministry of Housing and Public Works will give permission for the project prior to construction.

5.2.8 Ministry of Labor
The Ministry of Labor will give permission for the project prior to construction.
During project operation the Ministry will inspect the wind farm for health and safety measures.

5.2.9 Directorate of Civil Defense

The Directorate of Civil Defense needs to give approval for construction plans. The Directorate issues its
final approval after an inspection visit has taken place to the project site to ensure conformity with their
requirements.

5.3 Compliance with guidance and policies
The project should fully comply with all relevant guidance and policies, agreed on in the scoping session
and the scoping report (chapter 4).
Chapter 5
Policy framework

Figures

‘arm’, Appendix 2:~General:
IA process in Jordan was:
sresented.~Suggest to include:
his General-EIA process:
lowchart into this section‘5.2.:

Figure 5-1: Flowchart of the general EIA process in Jordan

Tafila Wind Farm
Environmental and Social Impact Assessment
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6 Biodiversity

6.1 Introduction

The study focused on obtaining baseline data on the biological environment in the project area,
assessing possible impacts of the wind farm and providing mitigation measures necessary to manage any
impacts. The following methodology was applied:

@ Review and analyze all available literature data related to habitats, flora, fauna and avifauna in
the area of the planned wind farm;

@ Conducting field survey of flora, fauna and avifauna in the proposed site;

@ Assessing potential impacts, if any, due to the proposed activities to endangered species, rare
and endemic flora, avifauna and bats;

@ Recommending approaches to reduce (and monitor, if appropriate) such impact, if any, to flora,
fauna, avifauna, bats and habitats, and to ensure compliance with existing national and/or
international protection requirements.

The study was conducted between October 2011 and September 2012. A total of 31 field days form the
base of the ecology study of the ESIA for the wind farm in Tafila. The study comprises of two
methodology components (literature review and field observations) in accordance to the scoping session
and in coherence with the Jordan Ministry of Environment, the EIA committee standards in Jordan [6-35]
and the BirdLife international Standards for wind farms [6-31].

The ecological baseline research includes data from the following primary and secondary sources:

@ Desktop data from secondary sources;
@ On-site monitoring of the wind farm area and the surrounding as primary source.

Information on the flora and fauna of the area was derived from studies, published by universities, the
Royal Society for the Conservation of Nature (RSCN), the Jordanian Government (Ministry of Agriculture)
as well as from field information collected during the monitoring campaign. The investigation was carried
out in linear transects of 500 meters and 20x20 meters of quadratic transects. Six fixed observation
stations and four random observation areas were chosen.

As a result of the study, an impact assessment and a mitigation and monitoring plan (for the
construction, operational and decommissioning phases) were prepared and are presented in this report.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.2 Objectives

The study focused on obtaining baseline data on the biological environment in the project area,
assessing possible impacts of the wind farm and providing mitigation measures necessary to manage any
impacts. This is to satisfy the interest of basic planning for the area and highlight any environmental
concern that may arise upon the implementation of the proposed project on the existing biological
conditions.

Specifically, the study is focusing on:

@ Review and analyze of available literature data related to habitats, flora, fauna and avifauna in
the area of the planned wind farm;

®@ Conducting field survey of flora, fauna and avifauna in the proposed site;

@ Identifying and listing all flora, fauna and avifauna species, and related habitats;

@ Identifying and locating all plants, animals and avifaunal species and habitats which are
endangered or rare;

@ Assessing potential impact, if any, due to the proposed activities to endangered species, rare and
endemic flora, avifauna and bats;

@ Recommending approaches to reduce (and monitor, if appropriate) such impact, if any, to flora,
fauna, avifauna, bats and habitats, and to ensure compliance with existing national and/or
international protection requirements.

6.3 Guidance

The following national and international laws and regulations were considered:

Jordan Environmental Law No 12 from 1995;

Jordan Environmental Law No 52 from 2006;

Jordan “Environmental Impact Assessment” Regulation No. 37;

Jordan Agricultural Law no. 44 from 2002, Regulation No. 2/34 from 2003 concerning the

protection of birds and wildlife and its management and trade;

@ CONVENTION ON THE CONSERVATION OF EUROPEAN WILDLIFE AND NATURAL HABITATS
Standing Committee 23rd meeting Strasbourg, 1-4 December 2003;

@ Wind farms and Birds: An analysis of the effects of wind farms on birds, and guidance on
environmental assessment criteria and site selection issues report written by BirdLife
International on behalf of the Bern Convention;

@ IFC Guidance note 6: Biodiversity Conservation and Sustainable Management of Living Natural
Resources;

@ IFC/WBG Environmental, Health and Safety Guidelines for Wind, Year 2007;

@ BirdLife International Best Practice Guidance for Wind Farm Development for the Conservation
of Birds in the Rift Valley — Red Sea Flyway (unpublished);

@ Scottish Natural Heritage 2000, Guidance note Series: Wind farms and birds, Calculating a

theoretical collision risk assuming no avoiding action.

®@6@
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.4 Effects scoped out of the assessment

The wind farm project is split into three stages, the construction, operation and decommissioning phase.
The impacts of the operation phase on the ecology of the wind farm site varies during construction and
decommissioning phase. The impacts of the construction works and of the decommissioning works are
similar, even though the latter one is expected to have fewer impacts. Therefore the biodiversity
assessment concentrates on the construction and operation phase, describes possible impacts and
proposes mitigation measures. The impact assessment and the proposed mitigation measures for the
construction phase account also for the decommissioning phase even though the decommissioning is not
described in further detail.

6.5 Methodology
6.5.1 Literature review

6.5.1.1 Flora literature review

The flora literature review is based on records in publications from universities, the Royal Society for the
Conservation of Nature and the Jordanian Government (Ministry of Agriculture). Furthermore plant
species were determined according to records published in the internet.

The literature which was used for the flora literature review is listed in chapter 6.12, under no. [6-1],
[6-2], [6-3], [6-12], [6-13] and [6-16]

It should be noted that no official conservation status exists up to date for the flora of Jordan.

6.5.1.2 Fauna literature review

The review relied on previous studies and surveys conducted in the area, especially the national IBA
inventory [6-19]. Literature review was conducted for reptiles, birds and mammals. The records are
available in hard copies or published electronically presented in Chapter 6.12.

Currently, Jordan has no official conservation status for the fauna. However the conservation status of
birds was defined according to IUCN international Red List. As for reptiles and mammals the
conservation status was determined according to published data by Amer, Disi et al.

The literature which was used for the avifauna literature review is listed in chapter 6.12, under no. [6-4],
[6-5], [6-7], [6-8], [6-9], [6-10], [6-17], [6-19] and [6-22].
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.5.1.3 Avifauna literature review
Literature review on the avifauna was conducted for local raptors and passerines, as well as for
migratory birds based among others on records of BirdLife and RSCN, jointly with Jordanian Universities.

The literature which was used for the avifauna literature review is listed in chapter 6.12, under no. [6-
11], [6-20], [6-21], [6-24], [6-25], [6-26], [6-27], [6-28], [6-29], [6-30] and [6-31].

6.5.2 Field surveys and observations

Before the start of the monitoring program, three days of field surveys (2? October, 15'" October and
27" October 2011) were used to characterize the site, its habitats and its biogeographic zones. Based on
the habitats (flora and fauna) that were observed, six fixed observation points were chosen.
Additionally four observation points were chosen randomly in the site to ensure that all habitats of the
site were covered.

The coordinates of these ten observation points are shown in Table 6-1 and in Figure 6-3.

Table 6-1: Coordinates of the different observation stations

1 Station 754,250 3,402,379
2 Station 754,788 3,401,790
3 Station 753,769 3,399,105
4 Station 756,392 3,398,580
5 Station 758,867 3,398,685
6 Station 759,400 3,400,217
7 Random 756,519 3,402,335
8 Random 754,226 3,398,323
9 Random 757,474 3,398,981
10 Random 758,160 3,400,091

The flora, fauna and avifauna survey was carried out in parallel. The results of the field surveys were
compared with the data gathered from secondary sources (literature review).
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.5.2.1 Flora filed surveys
A total of 15 field days are the base of the flora field survey dispersed over 12 month of survey. Details of
the field days are shown in Table 6-2.

Table 6-2: Filed trips for the observation of flora

1 2 October, 2011 754,250 3,402,379 1
2 15" October, 2011 | 754,250 3,402,379 1
3 27 October, 2011 754,250 3,402,379 1
4 1* December, 2011 | 753,769 3,399,105 1
5 2™ February, 2012_| 758,867 3,398,685 1
6 1* March, 2012 759,400 3,400,217 1
7 14" March, 2012 759,400 3,400,217 1
8 25" March, 2012 759,400 3,400,217 1
9 4® April, 2012 754,788 3,401,790 1
10 | 15" April, 2012 754,788 3,401,790 1
11 | 1* May, 2012 753,769 3,399,105 1
12 | 5" June, 2012 759,400 3,400,217 1
13 | 16" July, 2012 758,160 3,400,091 1
14_| 2" August, 2012 754,226 3,398,323 1
15 | 29" August, 2012 754,226 3,398,323 1

A quantitative approach of recording flora species was used in addition to the assessment of the species
dominance.

Photos were taken of all species that were found. The identification was done using national and
regional field guides and other scientific material published in the internet.

Linear transects of 500 meter and quadratic transects of 20 x 20 meters were used at the ten research
points shown in Figure 6-3.

Line Transects were used to study changes in vegetation along a physical environmental gradient. In
addition, it was also used to estimate overall density of cover values of species in the single type of
vegetation that also can be correlated.

Quadratic transects were used to study the vegetation cover, species dominancy as well as land
degradations. The size of the quadratic transect was chosen due to the opinion of the expert onsite as
the area is very homogeneous of the flora species. Furthermore this size of the quadratic transect is the
commonly used size for surveys in international standards.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

In addition, satellite imagery was used to delineate habitat types, boundaries, edges and fragmentation
areas. For terrestrial flora the vegetation communities were distinguished based on field observations
and analyzed in terms of various parameters such as species dominance, coverage, height, species
diversity, etc. Flora composition was determined, with emphasis on key species, based on
documentation of specimens and identification of plant species.

6.5.2.2 Fauna filed surveys

As agreed in the scoping report the fauna survey investigates only reptiles and mammals. The avifauna is
investigated separately.

A total of 8 field days are the base of the fauna field survey, four days for mammals and four days for
reptiles, dispersed over 12month of survey. Details of these field days are shown in Table 6-3.

Table 6-3: fauna field survey

1 15" June, 2012 2 06:00am — 12:00pm
759,400 3,400,217 04:00pm — 10:00am

2 30" July, 2012 758,160 3,400,091 2 06:00am — 12:00pm
06:00pm — 10:00am

3 1g August, 2 06:00am — 12:00pm
2012 754,226 3,398,323 08:00pm — 12:00am

4 29% August, 2 06:00am — 12:00pm
2012 754,226 3,398,323 08:00pm — 12:00am

Line transects

Line transect technique was applicable for mammals for the identification and counting of the species
and recording them at the observation points listed in Table 6-1. During this field surveys footprints,
spoors, spines, burrows and body remnants were recorded.

Line transect technique was also used to assess the herpeto-fauna of the project site and the
surrounding area. It was used to identify and if possible to count reptile species and their abundance.

Night spot
The spotlight technique was used for the identification of large terrestrial mammals and snakes. This
technique was used to identify nocturnal species.

Interviewing technique

This technique was used to study the historical record of the fauna in the area. Interviews were
conducted with older residents of Gharandil, farmers and Bedouins using the site regularly to identify
local mammals.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

Spot Count

This technique was used on random spots allocated within the project area in order to count reptiles
such as lizards and agamas. For this study an area of 20 x 20 meters was selected. It is a useful technique
to estimate the reptile's density as well as its diversity in the study area and to record any burrows and
spallax soil piles.

Bat survey
For bat studies, several caves were explored for detection of bats at the sites or adjacent areas to the

planned wind farm. Furthermore night observations on the site were conducted to identify bat activities.

Further to the above explained techniques observations made by coincidence were recorded (e.g. live
and dead snakes along access roads).

6.5.2.3 Avifauna filed survey
The avifauna field survey was conducted on 68 observation days as listed in Table 6-4.

Table 6-4: Avifauna field survey

nd 06:00am —12:00pm | VP, Radial, Linear,
1 2°" October, 2011 754,250 3,402,379 2 04:00pm — 10:00pm _| Night spot
06:00am - 12:00pm VP, Radial, Linear,
th sphere tice
2 15" October, 2011 754,250 3,402,379 2 04:00pm - 10:00pm Night spot
th 06:00am - 12:00pm ‘ .
3 27" October, 2011 754,250 3,402,379 2 04:00pm - 08:00pm VP, Radial, Linear
06:00am - 12:00pm
th iH i
4 5" November, 2011 | 754,788 3,401,790 2 04:00pm - 08:00pm VP, Radial, Linear
th 06:00am - 12:00pm wae
5 12" November, 2011 | 754,788 3,401,790 2 04:00pm - 08:00pm VP, Radial, Linear
06:00am - 12:00pm ‘ .
6 30""N ber, 2011 | 754,788 3,401,790 2
6 jovember, 2 04:00pm - 08:00pm VP, Radial, Linear
st 06:00am - 12:00pm wae
7 1% December, 2011 753,769 3,399,105 2 04:00pm - 08:00pm VP, Radial, Linear
8 14" December, 2011 | 753,769 3,399,105 1 07:00am - 02:00pm Linear
9 27" December, 2011 | 753,769 3,399,105 1 07:00am - 02:00pm Linear
10 34 January, 2012 756,392 3,398,580 1 07:00am - 02:00pm Linear
11 9" January, 2012 757,474 3,398,981 1 07:00am - 02:00pm Linear
12 25" January, 2012 757,474 3,398,981 1 07:00am - 02:00pm Linear
13 2n4 February, 2012 758,867 3,398,685 1 07:00am - 02:00pm Linear
14 17° February, 2012 758,867 3,398,685 1 07:00am - 02:00pm Linear
15 26" February, 2012 758,867 3,398,685 1 07:00am - 02:00pm Linear
16 1% March, 2012 759,400 3,400,217 1 07:00am - 02:00pm Linear

Chapter 6
Biodiversity

Tafila Wind Farm

Environmental and Social Impact Assessment

47 | 14" March, 2012 759,400 3,400,217 2 06:00am - 12:00pm _| VP, Radial, Linear
1g | 25'" March, 2012 759,400 3,400,217 2 04:000m -08-000m VP, Radial, Linear
19 | 4 April, 2012 754,788 3,401,790 2 b4.000m -10-000m we
20 | 15" April, 2012 754,788 3,401,790 2 06:00am - 12:00pm | VP, Linear, Night
04:00pm - 10:00pm spot

21 | 1 May, 2012 753,769 3,399,105 1 b4.000m -08-000m VP, Linear

22 | 11 May, 2012 753,769 3,399,105 2 04:000m -08-000m VP, Linear

23. | 29" May, 2012 753,769 3,399,105 2 oa.o0om 7 oe-00em VP, Linear

24 | 5 June, 2012 759,400 3,400,217 o4.000m -08-000m Linear

25 | 15'" June, 2012 759,400 3,400,217 1 d6-000m -08-000m Linear, Night spot
26 | 1% July, 2012 756,519 3,402,335 1 b4.000m -08-000m VP, Linear

27. | a6" July, 2012 758,160 3,400,091 2 04:000m -08-000m vp, Linear

28 | 30! July, 2012 758,160 3,400,091 2 04:000m -08-000m vp, Linear

29 | 1% August, 2012 754,226 3,398,323 1 04:00pm. 08-000m VP, Linear

30 | 18°" August, 2012 754,226 3,398,323 2 04:000m -10-000m Linear, Night spot
31 | 29" August, 2012 | 754,226 3,398,323 2 04:000m -10-000m Linear, Night spot
32 | 1: September, 2012 | 754,250 3,402,379 1 b4.000m -08-000m VP, Linear

16" Ss bi : "DD:
33 oD 753,769 3,399,105 2 oa.o0om 7 oe-00em VP, Linear
34 30" September, 754,788 3,401,790 2 06:00am - 12:00pm | 1 a

2012

04:00pm - 08:00pm

Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

The following methods were used for the avifauna field survey.

Line transects

Line transects were used to study birds in open habitats in the project area. This method was used to
identify and count the density of birds at the six fixed- and at the four random observation sites listed
above.

Spot Count

This technique was used on the ten observation sites allocated within the project area in order to count
residential and breeding birds. For this study a radius of 20m circle was selected where the expert is
located in the center and searches for a period of 60 minutes. This technique was used to estimate the
density of residential and breeding bird's as well as their diversity in the study area.

Night Spot
Night vision equipment (binoculars) and the spotlight technique were used for the detection of night
birds like owls and night migratory birds.

Vantage points

The ten observation points were chosen as vantage points, located in and outside of the project area.
The vantage points were located in an open area in order to detect and record the passage of migratory
soaring birds during periods of peak migration. The duration of the vantage point observation varied
from eight to ten hours a day, one to two days a month. This methodology was also used to document
breeding and wintering birds as well as to determine the collision risk of birds with wind turbines.

By the above listed techniques the location, the species, the habitat and the activity of the avifauna was
recorded. The frequency and the height of the flights were also noted.

6.6 Baseline

Currently the IUCN Jordan National committee - in cooperation with Jordanian universities, the Ministry
of Environment, BirdLife International, RSCN and further national non-governmental organizations - is
preparing a “National Red List for Jordanian Flora and Fauna (including avifauna).” Accordingly, there is
currently no official conservation status for the flora or fauna of Jordan. Therefore the IUCN international
red list species conservation status is used in this study for the flora and fauna of the site and its vicinity.

6.6.1 Area description

The area of the proposed wind farm is hilly, several wadis crossing the site. The vegetation type is
degraded due to overgrazing, ploughing and wood collection by local residents. Neither forests nor
aggregations of trees exist on the site, except for a planted pine forest near Gharandil town. These pine
trees are outside the wind farm area. A public road to Gharandil crosses the wind farm site and causing
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

nuisance on wildlife. Several farmers and Semi-Nomadic people (further definition is given in chapter 15)
use the site for livestock grazing.

The planned wind farm site is heavily eroded due to continuous ploughing for rain fed, cereal cultivation
and massive grazing activities. Signs of heavy degradation due to grazing and shrubs collection for fire
are evident in some parts of the study area, where remains of the Thorny Saltwort can be found. The soil
is a mixture of both calcareous and terra rossa. Crevices and rocky areas are common along gorges and
wadi providing shelter for several medium sized animals such as foxes and porcupines. The site is
characterized by lush vegetation of Thorny Saltwort and Wormwood with an abundance of annual
flowering plants in high density.

The site exhibits both lrano-Turanian and Mediterranean features in many aspects (Figure 6-6).

The project area lies within the most western edge of the Irano-Turanian eco-zone at an attitude of
about 1,267 m above sea level.

The wadi of Gharandil (Figure 6-5) shows relatively rich vegetation cover due to seasonal flooding where
more flowering plants and animal signs were recorded.
Also Dana Biosphere Reserve area shows essential habitat conditions.

Two different protection zones are existent close to the planned wind farm site, the Dana Biosphere
Reserve zone [6-32] and the Important Bird area (IBA) [6-33]. The IBA zone is larger than the one of the
biosphere reserve.

The western edge of the project area slightly overlaps with the eastern border of the Dana IBA (Figure
6-4 and Figure 6-8).

The Dana IBA exists since 2001 and has a size of approximately 31,000 haa. Its altitude changes from -200
to 1,200 m above sea level. The IBA has several different habitats e.g. rounded mountains, sandstone
cliffs, metamorphic rocks, mobile sand dunes, woodlands and extensive areas of herbs and shrubs. The
area is mainly the same area as the Dana Biosphere Reserve. Therefore the main land use in the IBA is
wildlife conservation research and tourism.

The avifauna species that can be observed in the Dana IBA are a very diverse assemblage of breeding
birds and migratory birds. Especially the Arabian Babbler, the Sand Partridge, the Upcher's Warbler, the
Tristram's Starling and the Pale Rosefinch are known to reside in the area. A list of species appearing in
the IBA can be found in Annex 2 [6-36].

On its eastern borders, the study site is located approximately 4.3 km afar from Dana Biosphere Reserve.
Dana Biosphere Reserve is Jordan's largest nature reserve, located in south-central Jordan. The reserve
was founded in 1989 in the area in and around Wadi Dana. The area comprises 308 km? and sweeps
down in a series of mountain ridges from approximately 1,500 m above sea level to the Jordan Rift Valley
at approximately -200 meters above sea level. The Dana Biosphere Reserve is intersected by many steep-
sided wadis, often lined with a lush growth of trees and shrubs. Its geology is as varied as its landscape,
changing from limestone to sandstone and granite.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

As the Biosphere Reserve is the only reserve in Jordan that includes all four bio-geographical zones of the
country (Mediterranean, lrano-Turanian, Saharo Arabian and Sudanian), it is the most diverse nature
reserve in the country in terms of habitats and species, hosting several vegetation types.

More than 703 plant species , 215 bird species and 38 mammal species can be found within the reserve.
Three flora species of these have only ever been recorded in Dana.

6.6.2 Literature review

6.6.2.1 Flora

Several studies have been conducted to identify the flora of southern Jordan (Boulos, 1977; Boulos et al.
1977; Al-Eisawi 1980, 1982, 1983, Al-Oran, 1994, 1995). Moreover, several other works aimed to identify
the bioclimatic subdivisions in Jordan and the corresponding vegetation types (Al-Eisawi, 1985, 1997,
Long, 1957, Kruchner, 1986, Poore and Robertson, 1963). Recent studies by RSCN (1995 — 2009, updated
Dana Biosphere Reserve Management Plan) refer that more than 800 flora species were recorded in
Dana and its vicinity.

The mountainous parts of area belong to the Mediterranean bio-climate which occurs at altitudes
between 1,200 and 1,500 m above sea level. Lower altitudes are considered to be Irano-Turanian bio-
climate. Eastwards of the project site the Sahro-Arabian desert becomes evident for the arid desert
climate.

Table 6-5 shows the flora species known to occur in the study area, especially in the Dana Biosphere
Reserve.

Table 6-5: Flora species known to occur in the study area

Leontice leontopetalum Lion’s leaf Unknown
Alkanna tinctoria Dyer’s Alkanet Common
Silene conoida Catchfly Common
Anabasis syriaca Anabasis Common
Noaea mucronata Thorny Saltwort Common
Helianthemum vesicarium | Sun rose Rare

Achillea santolina Yarrow Santolina Common
Artemisia herba-alba Wormwood Common
Anthemis melampodna Chamomile Common
Tragopogon collinus Goat’s Beard Common
Cardaria draba Hoary Pepperwort Common
Eruca sativa Garden Rocket Common
Mathiola longipetala Evening Stock Common
Erodium hirtum Strok’s Bill Common

Chapter 6
Biodiversity

Tafila Wind Farm
Environmental and Social Impact Assessment

Aegilops crassa Wild crassa Common
Avena sterillis Wild Oat Common
Hordeum glaucum Wall Barley Common
Hordeum spontaneum Wild Barley Common
Piptatherum holciforme Grass Common
Schismus barbatus Mediterranean Grass | Common
Hypecoum procumbens Hypecom Common
Gynandriris sisyrinchium Gynandriris Common
Ajuca chia Chian Bugle Common
Salvia paleastina Palestine Sage Common
Salvia lanigra Desert Sage Common
Astragalus cretaceus Milk Vetch Common
Astragalus spinosus Spiny Milk Vetch Common
Astragalus sparsus Sleber’s Milk Vetch Common
Gagea reticulate Gagea Common
Tulipa polychroma Desert Tulip Rare

Glaucium grandiflorum Poppy Common
Roemeria hyprida Roemeria Common
Plantago cylindirica Plantin Common
Adonis aestivalis Pheasant’s eye Common
Reseda lutea Yellow Mignonette Common
Hyoscyamus reticulatus Egyptian Henban Common

6.6.2.2 Fauna

Some scattered information on the natural history of the area is published along with other studies on

fauna. In a study on the reptiles of southern Jordan, El -Oran et al. (1994) collected several snake species

in the vicinity (Table 6-6).

Reptiles

Disi et al. (2000) included records of various lizards from Shoubak area close to the project site, covering
both the Irano-Turanian and the Mediterranean bio climates. Additionally, Disi & Hatough-Bouran (1999)
reported one species of amphibians and 42 species and subspecies of reptiles belonging to two orders

and twelve families. They indicated that two reptilian species--European Chameleon and Roth’s Dwarf
Snake (Table 6-6). RSCN updated records in the Dana Biosphere Reserve Management Plan and other

research reports list the amount of reptilian species of Dana Biosphere Reserve and its vicinity.
Chapter 6
Biodiversity

Tafila Wind Farm
Environmental and Social Impact Assessment

Table 6-6: Reptile species known to occur within the study area

Family Gekkonidae

Ptyodactylus hasselquistii

Fan-footed gecko

Common to Middle East and Jordan

Family Chamaeleonidae

Chamaeleo chamaeleon European chameleon Endangered
Family Agamidae

Laudakia stellio Starred agama Common
Family Lacertidae

Acanthodactylus boskianus Bosk’s fringe-toad lizard | Common
Ophisops elegans Snake-eyed lizard Common
Family Scincidae

Chalcides ocellatus Ocellated skink Common
Family Colubridae

Coluber jugularis Large whip snake Common
Coluber rubriceps Red whip snake Common
Coluber nummifer Coin snake Common
Eirenis rothi Roth’s dwarf snake Rare
Eirenis coronella Crowned dwarf snake Common
Malpolon monspessulanus Montpellier snake Common
Telescopus nigriceps Black-headed cat snake | Common

Mammals

There are several studies available on the mammals of southern Jordan, particularly at Dana Biosphere

Reserve. Amr et al. (1995) studied the carnivores of the reserve, where they reported on the occurrence

of seven species. Some of these species (i.e. the Red Fox, Vulpes vulpes) have a wide home range that
may extend several kilometers. Furthermore, Catullo et al. (1996) investigated the status of the Nubian
Ibex, Capra nubiana, in Dana Biosphere Reserve with notes on its distribution within the area. Disi &

Hatough-Bouran (1999) reported on the occurrence of 29 species of mammals belonging to six orders
and 14 families that were found in the area of Petra (Table 6-7).
Chapter 6
Biodiversity

Tafila Wind Farm

Environmental and Social Impact Assessment

Table 6-7: Mammal species known to occur within the study area

Family Erinaceidae

Erinaceus concolor European Hedgehog Common
Family Rhinolophidae
Rhinolophus microphyllum Shoe bat Common

Family Leporidae

Lepus capensis syriacus

Arabian Hare

Common game species

Family Cricetidae

Gerbillus dasyurus Gerbil Common pest
Meriones tristrami Tristram jird Common
Meriones libycus Libyan jird Common
Family Spalacidae

Spalax leucodon Palestine mole Common
Family Hystricidae

Hystrix indica Indian crested porcupine | Common
Family Canidae

Vulpes vulpes Red fox Common
Family Hyaenidae

Hyena hyena Striped hyena Endangered
Family Felidae

Felis silvestris tristrami Tristram wild cat Common

Bats

Due to the ecology of bats and their flight patterns a special attention is paid in this literature section to

these species.

Studies show that bat fatalities occur predominantly at wind farms that are located close to or in forests.
Wind farms in the open space document fewer casualties [6-37].
From literature review and based on Petr BENDA et al, 2010 it seems that there are 18 bat species
recorded in the southern plateau from Tafila to Shoubak, including the Wadi Araba region (Table 6-8).
One of these species is listed as vulnerable in the IUCN red species list. Furthermore, according to RSCN,
ten bat species are expected to occur in the Dana Biosphere Reserve.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

Table 6-8: Bat species observed in the region of Tafila

Rousettus aegyptiacus Egyptian Fruit Bat Least concern
Rhinopoma microphyllum Greater Mouse-tailed Bat Least concern
Taphozous perforatus Egyptian Tomb Bat Least concern
Taphozous nudiventris Naked-rumped Tomb Bat Least concern
Nycteris thebaica Egyptian Slit-faced Bat Least concern
Rhinolophus clivosus Geoffroy's Horseshoe Bat Least concern
Rhinolophus blasii Blasius’ Horseshoe Bat Least concern
Asellia tridens Geoffroy's Trident Leaf-nosed Bat Least concern
Myotis blythii LESSER MOUSE-EARED MYOTIS Least concern
Myotis emarginatus Geoffroy's Bat Least concern
Myotis capaccinii Long-fingered Bat Vulnerable

Eptesicus bottae Botta's Serotine Least concern
Pipistrellus pipistrellus Common Pipistrelle Least concern
Otonycteris hemprichii Desert Long-eared Bat Least concern
Barbastella leucomelas Eastern Barbastelle Least concern
Plecotus christii Data Deficient
Plecotus austriacus Gray Big-eared Bat Least concern
Tadarida teniotis European Free-tailed Bat Least concern

6.6.2.3 Avifauna

The area represents an important part of the Sharah mountain range in the south-west of Jordan. This
important top-laying part of the Sharah series of highlands overlooks the southern Rift Valley, and
provides the vast plain where the unique gorge of Dana extends to east-west.

The Rift Valley in general is part of the major routes for annual bird migrations between Asia, Europe and
Africa. The area of Dana Biosphere Reserve is a huge resting habitat for migratory birds. It serves as a
refueling stop during their fall migration to Africa and their spring migration to Europe and Asia. Being at
the crossroads of Europe, Africa and Asia, Jordan serves as a natural bridge for birds migrating between
their breeding areas in Europe and Asia, and their winter quarters in Africa.

Although many bird species migrate across broad fronts, several congregate along established corridors
while migrating. As a result, enormous concentrations of tens of thousands of birds regularly and
predictably occur at specific geographical features, especially along mountain ridges and passes, narrow
coastal plains, isthmuses and peninsulas. Migration corridors usually occur along what are known as
“leading lines”, which are geographic or topographic features such as mountain ranges and coastlines
that are oriented along or near the preferred direction of travel.

The Great Rift Valley in Jordan forms such an important corridor for migration, where the adjacent
mountain ridges are important and crucial leading lines for soaring migratory birds. The Sharah
Mountains are an excellent example for a migration corridor.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

According to BirdLife International, at least 500 million migratory birds of over 230 species pass through
Jordan twice a year and rest in IBAs in the Middle East. Many of these species breed in mid and Eastern
Europe and a significant portion of their entire population pass through the region. Indeed, the entire
population of some species such as the Lesser Spotted Eagle and White Stork passes through the area
twice a year. Moreover, dozens of these species are listed as globally threatened by the International
Union for the Conservation of Nature (IUCN).

The boundary of the Tafila Wind Farm site is not within the boundaries of the Dana Biosphere Reserve
and adjacent to the Dana Important Bird area. Only the most western turbine of the Tafila wind farm
touches the boundary of the Dana IBA. All other turbines are away from the boundary. The Dana
Biosphere Reserve and the Dana IBA are important resting/breeding areas as described above. Due to
the proximity of Dana IBA to the planned Tafila wind farm, it is likely that the wind farm site offers
resting breeding and foraging ecological services to many migratory and residentially threatened and
globally threatened species listed in Table 6-9, Table 6-10, Table 6-11 and Table 6-12). Figure 6-4 shows
the project site, Dana Biosphere Reserve and Dana IBA. Figure 6-8 shows the proximity of the project site
to the Dana IBA in a close-up.

Table 6-9 through Table 6-12 list the birds that pass through Dana Biosphere Reserve and their regional
and international status.

Table 6-9: Globally threatened species passing through Dana Biosphere Reserve

Falco naumanni Lesser Kestrel *

Serinus syriacus Syrian Serin *

+ Species or population on Appendix 1 of the Bonn Convention

Table 6-10: Regionally threatened species passing through Dana Biosphere Reserve

Accipiter brevipes Levant Sparrowhawk *
Pernis apivorus Honey Buzzard *

Falco cherrug Saker Falcon *
Neophron percnopterus Egyptian Vulture
Ciconia ciconia White Stork *

+ Species or population on Appendix 1 of the Bonn Convention

Table 6-11: Species restricted wholly or largely to the Middle East

Ammoperdix heyi Sand Partridge

Oenanthe monach White-crowned Wheatear

Oenanthe finchii Finsch’s Wheatear

Carpdacus synoicus | Sinai Rosefinch

Chapter 6
Biodiversity

Tafila Wind Farm

Environmental and Social Impact Assessment

Table 6-12: Bird species known to occur within the study area

\Ciconia nigra Black Stork Least Concern
Ciconia ciconia White Stork Least Concern
iPernis apivorus Honey Buzzard Least Concern
\Milvus migrans Black Kite Least Concern
\Neophron percnopterus Egyptian Vulture Endangered
IGyps fulvus Griffon Vulture Endangered

\Circaetus gallicus

Short-toed Eagle

Least Concern

(Circus aeruginosus

Marsh Harrier

Least Concern

(Circus cyaneus

Hen Harrier

Least concern

(Circus macrourus

Pallid Harrier

Near Threatened

(Circus pygargus Montagu's Harrier Least concern
Accipiter gentilis IGoshawk Least concern
\Accipiter nisus Sparrowhawk Least concern
Accipiter brevipes Levant Sparrowhawk Least concern

|Buteo buteo

Buzzard

Least concern

|Buteo rufinus

Long-legged Buzzard

Least concern

(Aquila pomarina

Lesser Spotted Eagle

Least concern

Aquila clanga

Spotted Eagle

ulnerable

lHieraaetus pennatus

Booted Eagle

Least concern

\Hieraaetus fasciatus

Bonelli's Eagle

INo sufficient data

Falco naumanni

Lesser Kestrel

Least concern

Falco tinnunculus Kestrel Least concern
Falco columbarius Merlin Least concern
Falco subbuteo Hobby Least concern

Falco concolor

Sooty Falcon

Near Threatened

Falco biarmicus Lanner Least concern
Falco cherrug Saker Endangered
Falco peregrinus Peregrine Least concern

Falco pelegrinoides

Barbary Falcon

Least concern

Alectoris chukar

Chukar

Least concern

\Columba livia

Rock Dove

Least concern

\Streptopelia decaocto

Collared Dove

Least concern

\Streptopelia turtur

Turtle Dove

Least concern

\Streptopelia senegalensis

Laughing Dove

Least concern

\Clamator glandarius IGreat Spotted Cuckoo Least concern
\Cuculus canorus Cuckoo Least concern
Tyto alba Barn Owl Least concern
\Bubo bubo Eagle Owl Least concern

Chapter 6
Biodiversity

Environmental and Social Im

Tafila Wind Farm
pact Assessment

Athene noctua Little Owl Least concern
Strix aluco Tawny Owl Least concern
|Asio otus Long-eared Owl Least concern
|Asio flammeus Short-eared Owl Least concern
(Apus apus Swift Least concern
(Apus pallidus Pallid Swift Least concern
[Apus melba Alpine Swift Insufficient data
(Apus affinis Little Swift Least Concern

\Merops superciliosus

Blue-cheeked Bee-eater

Least Concern

(Merops apiaster Bee-eater Least Concern
\Coracias garrulous Roller Near Threatened
\Upupa epops Hoopoe Least concerned

Ammomanes deserti

Desert Lark

Restricted to Middle east

\Melanocorypha calandra

Calandra Lark

Restricted to Middle east

\Melanocorypha bimaculata

Bimaculated Lark

Restricted to Middle east

\Calandrella brachydactyla

Short-toed Lark

Restricted to Middle east

\Calandrella rufescens

Lesser Short-toed Lark

Restricted to Middle east

|Galerida cristata

Crested Lark

(Common

Lu/lula arborea \Woodlark Least Concern
(Alauda arvensis Skylark Least Concern
lEremophila bilopha Temminck's Horned Lark Restricted

Riparia riparia Sand Martin Least Concern
\Ptyonoprogne fuligula Rock Martin Least Concern
[Ptyonoprogne rupestris Crag Martin Least Concern
lHirundo rustica Swallow Least Concern

\Hirundo daurica

Red-rumped Swallow

Least Concern

\Delichon urbica

House Martin

Least Concern

\Motacilla alba

White Wagtail

Least Concern

lPycnonotus xanthopygos

Yellow-vented Bulbul

Least Concern

Prunella modularis

Dunnock

Least Concern

Prunella ocularis

Radde's Accentor

Least Concern

\Cercotrichas galactotes

Rufous Bush Robin

Least Concern

Erithacus rubecula

Robin

Least Concern

Luscinia svecica

Bluethroat

Least Concern

irania gutturalis

White-throated Robin

Least Concern

\Phoenicurus ochruros

Black Redstart

Least Concern

\Phoenicurus phoenicurus Redstart Least Concern
\Cercomela melanura Blackstart Least Concern
Saxicola rubetra Whinchat Least Concern

Chapter 6
Biodiversity

Tafila Wind Farm

Environmental and Social Impact Assessment

\Saxicola torquata

Stonechat

Least Concern

\Oenanthe isabellina

Isabelline Wheatear

Least Concern

|Oenanthe oenanthe

\Wheatear

Least Concern

|Oenanthe hispanica

Black-eared Wheatear

Least Concern

|Oenanthe deserti

Desert Wheatear

Least Concern

\Oenanthe finschii

Finsch's Wheatear

Least Concern

|Oenanthe lugens

Mourning Wheatear

Least Concern

|Oenanthe leucopyga

White-crowned Black Wheatear |Least Concern

\Monticola saxatilis Rock Thrush Least Concern
\Monticola solitarius Blue Rock Thrush Least Concern
Turdus merula Blackbird Least Concern
Turdus philomelos Song Thrush Least Concern

\Cettia cetti

Cetti's Warbler

Least Concern

Prinia gracilis

Graceful Warbler

Least Concern

\Scotocerca inquieta

Scrub Warbler

Least Concern

\Hippolais languida

Upcher's Warbler

Least Concern

Sylvia conspicillata

ISpectacled Warbler

Least Concern

[Sylvia cantillans

ISubalpine Warbler

Least Concern

[Sylvia mystacea

Ménétries's Warbler

Least Concern

\Sylvia melanocephalus

Sardinian Warbler

Least Concern

\Sylvia melanothorax

Cyprus Warbler

Least Concern

[Sylvia rueppelli

Riippell's Warbler

Least Concern

\Sylvia hortensis

lOrphean Warbler

Least Concern

[Sylvia nisoria

Barred Warbler

Least Concern

[Sylvia curruca

Lesser Whitethroat

Least Concern

[Sylvia communis

Whitethroat

Least Concern

[Sylvia borin

Garden Warbler

Least Concern

Sylvia atricapilla Blackcap Least Concern
iPhylloscopus bonelli Bonelli's Warbler Least Concern
\Phylloscopus sibilatrix \Wood Warbler Least Concern
\Phylloscopus collybita IChiffchaff Least Concern
\Phylloscopus trochilus Willow Warbler Least Concern

(Muscicapa striata

Spotted Flycatcher

Least Concern

Ficedula semitorquata

ISemi-collared Flycatcher

Least Concern

\Ficedula albicollis

Collared Flycatcher

Least Concern

Ficedula hypoleuca

Pied Flycatcher

Least Concern

iParus major

Great Tit

Least Concern

IRemiz pendulinus

Penduline Tit

Least Concern

\Nectarinia osea

Palestine Sunbird

Least Concern

Chapter 6
Biodiversity

Oriolus oriolus

Golden Oriole

Least Concern

Tafila Wind Farm

Environmental and Social Impact Assessment

Lanius isabellinus

Isabelline Shrike

Least Concern

Lanius collurio

Red-backed Shrike

Least Concern

lLanius minor Lesser Grey Shrike Least Concern
Lanius meridionalis Southern Grey Shrike Least Concern
Lanius senator \Woodchat Shrike Least Concern
Lanius nubicus Masked Shrike Least Concern
\Corvus corax Raven Least Concern

(Corvus rhipidurus

Fan-tailed Raven

Least Concern

|Onychognathus tristramii

Tristram's Grackle

Least Concern

\Sturnus vulgaris

Starling

Least Concern

Passer domesticus

House Sparrow

Least Concern

Passer hispaniolensis

Spanish Sparrow

Least Concern

iPetronia petronia

Rock Sparrow

Least Concern

Fringilla coelebs

Chaffinch

Least Concern

Fringilla montifringilla

Brambling

Least Concern

\Serinus pusillis Red-fronted Serin Least Concern
\Serinus serinus Serin Least Concern
\Serinus syriacus ISyran Serin Least Concern
\Carduelis chloris |Greenfinch Least Concern
\Carduelis carduelis Goldfinch Least Concern
\Carduelis cannabina Linnet Least Concern

\Rhodospiza obsoleta

Desert Finch

Least Concern

\Carpodacus synoicus

Sinai Rosefinch

Restricted to Middle east

lEmberiza citrinella

Yellowhammer

Least Concern

lEmberiza striolata

House Bunting

Least Concern

lEmberiza hortulana

Ortolan Bunting

Least Concern

lEmberiza caesia

ICretzschmar's Bunting

Least Concern

\Miliaria calandra

Corn Bunting

Least Concern

6.6.3 Field survey results

6.6.3.1 Flora

The studied site is classified to be an Irano-Turanian and Mediterranean bioclimatic subdivision of
Jordan. However, it is influenced by the Saharo Arabian realm at the eastern end. Different flora species
which represent the Saharo Arabian realm, such as Acacia and Ziziphus trees, were recorded. The Irano-
turanian region in Jordan is classified as steppe and is best used as grazing lands. Vegetation can be

classified as the Wormwood and Thorny Saltwort brush.
Chapter 6
Biodiversity

Tafila Wind Farm
Environmental and Social Impact Assessment

Table 6-13 and Table 6-14 show the different floral species found on the project site in the
winter/autumn and in the spring/summer.

Table 6-13: Floral species recorded in autumn 2011

Anabasis syriaca Anabasis Common

Noaea mucronata Thorny Saltwort Common More than 1000
Achillea santolina Yarrow Santolina Common 50

Artemisia herba-alba Wormwood Common Wide spread, more than 100
Anthemis melampodna_ | Chamomile Common More than 100
Erodium hirtum Strok’s Bill Common More than 50
Aegilops crassa Wild crassa Common More than 1000
Avena sterillis Wild Oat Common More than 1000
Hordeum glaucum Wild Barley Common More than 1000
Salvia palaestina Palestine Sage Common 50

Salvia lanigra Desert Sage Common 100

Astragalus cretaceous Milk Vetch Common 10

Astragalus spinosus Milk Vetch Common 1000
Astragalus sparsus Sleber’s Milk Vetch | Common 50

Glaucium grandiflorum | Poppy Common 1000

Plantago cylindirica Plantin Common 50

Adonis aestivalis Pheasant’s eye Common 100

Table 6-14: Floral species recorded in spring 2012

Gladiola spp Gladiola Endangered 30

Adonis dentate Adonis common 100

Silybum marianum Milk thorn thistle | Common 100

Anchusa strigosa Prickly Alkanet Common 50

Artemisia spp Silver wormwood | Common, More than 1000
medicinal

Atragalus spp Milkvetch Common More than 1000

Astragalus spinosus Spiny Milkvetch Common, seeds More than 1000
edible

Calicotome villosa Spiny broom Common 50

Cardaria draba Hoary Cress Common 100

Ceratocephala falcata St. Johns bread Common 100

Euphorbia Jerusalem Spurge | Common 100

Chapter 6 Tafila Wind Farm

Biodiversity Environmental and Social Impact Assessment

heirosolymitana

Gagea reticulata Reticulate Gagea Rare 1000

Geranium tuberosum tuberous Common 1000
geranium

Hyoscyamus reticulatus | Poisonous Common 20
henbane

Hypoecum imberbi Common 100

Malcolmia sp. Malcolmia Common 1000

Scrozonera judaica Jordanian viper's Rare 20
grass

Tragopogon dubius Western Salsify Rare 100

Tragopogon collinus Salsify Common 1000

The study site lacks floral key endemic species, such as irises, crocus and / or key forest species such as
natural oak, pistachio, juniper and cypresses, which would indicate a rich and viable ecosystem. These
represent the Mediterranean Forest and the non-forest zone. The area is overgrazed (Figure 6-7) and
very arid fragmented by roads and constantly disturbed by local farmers, hunting and other
unsustainable use.

Three rare species and one endangered specie were found during the field survey. These species are
single plants and do not occur in a great extend at the same spot. They preferably grow in places where
is no farming. Grazing of sheep and goats may threaten the species.

The Project will not effect the whole project area and the flora will remain not be harmed to a grweat
extend. To secure that the flora, and especially endangered and rare species will not be threatened by
the project, a preinspection of the turbine sites and the planned roads will be conducted identifying
species that might be effected by the project. If possible these species will be relocated to a place with
similar conditions.

6.6.3.2 Fauna

Reptiles

The area is heavily impacted by agriculture and grazing activities. Only the following five reptile species
were recorded through observation at day time especially in the morning during summer and spring and
at noon in winter.

One endangered specie, the European Chameleon (chamaeleo chamaeleon), was observed on the site
(Table 6-15).
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

Table 6-15: Recorded reptiles

Chamaeleo chamaeleon European chameleon Endangered 1
Laudakia stellio Starred agama Common 40
Acanthodactylus boskianus Bosk’s fringe-toad lizard | Common 5
Malpolon monspessulanus Montpellier snake Common 1
Telescopus nigriceps Black-headed cat snake | Common 4
Mammals

Eight mammal species were recorded during the study as shown in Table 6-16. The endangered Hyena
hyena was not observed by the research team, their presence was recorded through discussion with
local residents and farmers at Gharandil.

Striped Hyenas are nocturnal, solitary and territorial. A hyena's territory is around 40 km?. Each hyena
can travel daily around 40 km for scavenging and rarely hunting. It is not anticipated that the project will
affect the Hyena because they are scavengers and follow nomadic Bedouins to scavenge on their
livestock. In addition to that the hyenas move in winter to lower areas and follow nomadic herders.

Table 6-16: Recorded mammals

Lepus capensis Arabian Hare Game species Local resident More than

syriacus communications | 500

Gerbillus dasyurus Common Burrows 5 Borrows

Meriones tristrami Tristram jird Common Burrows 7 Borrows

Meriones libycus Libyan jird Common Burrows 20 Borrows

Spalax lecodon Palestine mole | Common Burrows all over | 100 Borrows

site at foot hills

Hystrix indica Indian crested | Common Spines at spring | 3 spines
porcupine near village

Vulpes vulpes Red fox Game species Local residents More than 10

and farmers

Hyaena hyaena Striped hyena Endangered Local residents 1-3
and farmers

Bats

Night observations as well as the observation of several caves in the vicinity of the project site were
conducted to identify bat activities.

Although the team did not detect any bat activities at the project site, local residents of Gharandil
reported in viewing several bat activities in Wadi Gharandil and Wadi Dana. The type of specie cannot be
identified at this stage. Further investigations with ultrasound signals have to be conducted.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.6.3.3 Avifauna
The highland plateau on which the wind farm is planned supports a wide array of breeding and migratory
birds. It represents a feeding area to the majority of breeding birds occurring in the area.

According to BirdLife International [6-11], the site is probably an important feeding area of the globally
threatened Syrian Serin (Table 6-9).

According to studies of BirdLife International and RSCN (i.e. Important bird areas in the Middle East and
Jordan Books published in 1995 and 2000), there is a significant raptor migration in Dana Area in spring,
but less in autumn. The Honey and Steppe Buzzard, the White Stork and other soaring birds are
mentioned examples for this migration in the above named studies.

Additionally, the ecology of the Dana IBA provides important habitats for a wide variety of bird species of
restricted range to the project region (Table 6-9 and Table 6-10). Table 6-12 lists the bird species known
to occur within the study area.

However, over the two observed migration seasons, researchers of this study did not observe or record
heavy raptor or stork migration in both spring and autumn migration seasons. This may be due to the
fact, that the area is heavily disturbed by farmers, local residents and roads. Furthermore the wind farm
site is away from the edges of the rift valley and it is not heavily covered with vegetation. However this
should not mean that resident and migrant threatened birds, such as vultures, eagles, buzzards, falcons,
other raptors, storks, passerines, swallows, swifts and others mentioned in the avifauna literature review
above, will not occasionally or accidentally use the project site and its vicinity for foraging, breeding,
passing and resting.

Additionally, the ecology of the Dana IBA provides important habitats for a wide variety of bird species
restricted to the Dana Biosphere Reserve and Dana IBA (Table 6-9 and Table 6-10).
Chapter 6
Biodiversity

Tafila Wind Farm

Environmental and Social Impact Assessment

Table 6-17: Bird species observed and recorded at the vicinity of the site, autumn and winter 2011

Lesser Kestrel Falco naumanni Migrant endangered te the rotor diameter height |1.

Kestrel Falco tinnunculus Migrant possible breeder on cliffs in Dana Within the rotor diameter height/2
Biosphere Reserve

Chukar \Alectoris chukar Resident in Wadi Gharandil, flies very low Below the lowest rotor tip 7
Rock Dove \Columba livia Resident Below the lowest rotor tip BO
Collared Dove \Streptopelia decaocto Resident Below the lowest rotor tip 14
Turtle Dove \Streptopelia turtur Resident Below the lowest rotor tip 8
Little Owl \Athene noctua Resident Below the lowest rotor tip 1
Tawny Owl Strix aluco Resident in wadi Gharandil Below the lowest rotor tip 1
Swift |Apus apus Migrant ithin the rotor diameter height|}60
IPallid Swift \Apus pallidus Migrant ithin the rotor diameter height 3B
Alpine Swift \Apus melba Migrant ithin the rotor diameter height/7
Little Swift \Apus affinis Migrant ithin the rotor diameter height/1
IHoopoe Upupa epops Migrant ithin the rotor diameter height 3B
IDesert Lark \Ammomanes deserti Resident Below the lowest rotor tip 1
Calandra Lark [Melanocorypha calandra__ Resident Below the lowest rotor tip 1
Short-toed Lark \Calandrella brachydactyla Resident Below the lowest rotor tip 1
Lesser Short-toed Lark \Calandrella rufescens Resident Below the lowest rotor tip B
Crested Lark |Galerida cristata Migrant Below the lowest rotor tip JOver 30
Sand Martin Riparia riparia Migrant Below the lowest rotor tip B
Rock Martin \Ptyonoprogne fuligula Migrant Below the lowest rotor tip 7
Crag Martin \Ptyonoprogne rupestris Migrant Below the lowest rotor tip (1
Swallow Hirundo rustica Migrant Below the lowest rotor tip 1
IRed-rumped Swallow lHirundo daurica Migrant Below the lowest rotor tip 2
[House Martin \Delichon urbica Migrant Below the lowest rotor tip 1
White Wagtail \Motacilla alba Migrant Below the lowest rotor tip 5

Chapter 6
Biodiversity

Tafila Wind Farm
Environmental and Social Impact Assessment

Yellow-vented Bulbul IPycnonotus xanthopygos_ |Migrant Below the lowest rotor tip B4
IRufous Bush Robin \Cercotrichas galactotes Migrant Below the lowest rotor tip 1
Black Redstart \Phoenicurus ochruros Migrant Below the lowest rotor tip 2
Redstart Phoenicurus phoenicurus Migrant Below the lowest rotor tip ia
IBlackstart ICercomela melanura Migrant Below the lowest rotor tip 6
Whinchat \Saxicola rubetra Migrant Below the lowest rotor tip 1
IStonechat \Saxicola torquata Resident Below the lowest rotor tip 1
llsabelline Wheatear \Oenanthe isabellina Resident Below the lowest rotor tip (17
\Wheatear |Oenanthe oenanthe Resident Below the lowest rotor tip 13
IBlack-eared Wheatear \Oenanthe hispanica Resident Below the lowest rotor tip 5
IDesert Wheatear |Oenanthe deserti Resident Below the lowest rotor tip

IFinsch's Wheatear \Oenanthe finschii Resident Below the lowest rotor tip 5
IMourning Wheatear \Oenanthe lugens Resident Below the lowest rotor tip (10
White-crowned Black Wheatear |Oenanthe leucopyga Resident Below the lowest rotor tip

Rock Thrush \Monticola saxatilis Migrant Below the lowest rotor tip

IBlue Rock Thrush \Monticola solitaries Migrant Below the lowest rotor tip 1
Blackbird Turdus merula Resident Below the lowest rotor tip 15
ICetti's Warbler Cettia cetti Migrant Below the lowest rotor tip 1
(Graceful Warbler IPrinia gracilis Migrant Below the lowest rotor tip 7
Scrub Warbler \Scotocerca inquieta Migrant Below the lowest rotor tip 15
[Upcher's Warbler Hippolais languida Migrant Below the lowest rotor tip B
ISpectacled Warbler (Sylvia conspicillata Migrant Below the lowest rotor tip 1
Sardinian Warbler (Sylvia melanocephalus Migrant Below the lowest rotor tip 1
Lesser Whitethroat (Sylvia curruca Migrant Below the lowest rotor tip 1
Whitethroat [Sylvia communis Migrant Below the lowest rotor tip 1
Blackcap (Sylvia atricapilla Migrant Below the lowest rotor tip 7
IBonelli's Warbler \Phylloscopus bonelli Migrant Below the lowest rotor tip 2

Chapter 6
Biodiversity

Tafila Wind Farm

Environmental and Social Impact Assessment

Wood Warbler Phylloscopus s trix Migrant Below the lowest rotor tip b

IChiffchaff \Phylloscopus collybita Migrant Below the lowest rotor tip 14
Spotted Flycatcher \Muscicapa striata Migrant Below the lowest rotor tip 4
\Semi-collared Flycatcher Ficedula semitorquata Migrant Below the lowest rotor tip 1
Collared Flycatcher Ficedula albicollis Migrant Below the lowest rotor tip 1
Pied Flycatcher Ficedula hypoleuca Migrant Below the lowest rotor tip 1
Palestine Sunbird \Nectarinia osea Resident Below the lowest rotor tip p
Lesser Grey Shrike Lanius minor Migrant Below the lowest rotor tip b
Southern Grey Shrike Lanius meridionalis Migrant Below the lowest rotor tip B
Woodchat Shrike Lanius senator Migrant Below the lowest rotor tip 7
IMasked Shrike Lanius nubicus Migrant Below the lowest rotor tip 15
Raven \Corvus corax Migrant Below the lowest rotor tip 7
Starling \Sturnus vulgaris Migrant Below the lowest rotor tip 2
House Sparrow Passer domesticus Resident Below the lowest rotor tip Many
[Spanish Sparrow Passer hispaniolensis Migrant Below the lowest rotor tip 8
Rock Sparrow \Petronia petronia Migrant Below the lowest rotor tip 1
IChaffinch IFringilla coelebs Migrant Below the lowest rotor tip 1
Serin \Serinus serinus Migrant Below the lowest rotor tip 7
Tristram's Serin \Serinus syriacus Migrant Below the lowest rotor tip 1
IGreenfinch \Carduelis chloris Migrant Below the lowest rotor tip (10
|Goldfinch \Carduelis carduelis Migrant Below the lowest rotor tip BO
lLinnet \Carduelis cannabina Migrant Below the lowest rotor tip 1
IDesert Finch IRhodospiza obsolete Migrant Below the lowest rotor tip B
[House Bunting lEmberiza striolata Migrant Below the lowest rotor tip 1100
IOrtolan Bunting lEmberiza hortulana Migrant Below the lowest rotor tip B
ICretzschmar's Bunting lEmberiza caesia Migrant Below the lowest rotor tip 1
Corn Bunting \Miliaria calandra Migrant Below the lowest rotor tip (10

Chapter 6
Biodiversity

Table 6-18: Bird species observed and recorded at the site during spring 2012

Tafila Wind

Farm

Environmental and Social Impact Assessment

Fr rc re]

Resident, possible breeder in Dana(Above rotor tip height 2
Golden Eagle (Aquila chrysaetos Biosphere Reserve - least concern

Migrant, possible breeder on cliffs [Below rotor tip and within [1
Kestrel Falco tinnunculus in Dana Biosphere Reserve tip
Black Kite \Milvus migrans Migrant Above rotor tip height iL
Rock Dove \Columba livia Resident Below the lowest rotor tip [10
Collared Dove \Streptopelia decaocto Resident Below the lowest rotor tip
Turtle Dove \Streptopelia turtur Resident Below the lowest rotor tip [5
Little Owl \Athene noctua Resident Below the lowest rotor tip {1
Swift |Apus apus Migrant ithin rotor range (10
IPallid Swift \Apus pallidus Migrant 3
Alpine Swift \Apus melba Migrant ithin rotor range iL
Little Swift \Apus affinis Migrant ithin rotor range iL
IHoopoe \Upupa epops Migrant ithin rotor range 2
Sand Martin \Riparia riparia Migrant ithin rotor range 1
Rock Martin \Ptyonoprogne fuligula Migrant ithin rotor range 7
Crag Martin \Ptyonoprogne rupestris Migrant ithin rotor range (12
Swallow Hirundo rustica Migrant ithin rotor range 3
IRed-rumped Swallow lHirundo daurica Migrant ithin rotor range 20
[House Martin \Delichon urbica Migrant Below the lowest rotor tip |7
White Wagtail \Motacilla alba Migrant Below the lowest rotor tip [15
Yellow-vented Bulbul lPycnonotus xanthopygos Resident Below the lowest rotor tip |More than 50
Black Redstart \Phoenicurus ochruros Migrant Below the lowest rotor tip [5
Redstart \Phoenicurus phoenicurus Migrant Below the lowest rotor tip {1
IBlackstart ICercomela melanura Migrant Below the lowest rotor tip BO
Whinchat \Saxicola rubetra Migrant Below the lowest rotor tip 4

Chapter 6

Tafila Wind Farm

Biodiversity Environmental and Social Impact Assessment
IStonechat \Saxicola torquata Resident Below the lowest rotor tip B
llsabelline Wheatear \Oenanthe isabellina Resident Below the lowest rotor tip as
\Wheatear |Oenanthe oenanthe Resident Below the lowest rotor tip B
IBlack-eared Wheatear \Oenanthe hispanica Resident Below the lowest rotor tip {1
IMourning Wheatear \Oenanthe lugens Resident Below the lowest rotor tip [10
White-crowned Black Wheatear |Oenanthe leucopyga Resident Below the lowest rotor tip {6
Rock Thrush \Monticola saxatilis Migrant Below the lowest rotor tip {1
Scrub Warbler \Scotocerca inquieta Migrant Below the lowest rotor tip
Blackcap (Sylvia atricapilla Migrant Below the lowest rotor tip |7
Palestine Sunbird \Nectarinia osea Resident Below the lowest rotor tip 4
Lesser Grey Shrike Lanius minor Migrant Below the lowest rotor tip [8
Woodchat Shrike Lanius senator Migrant Below the lowest rotor tip [5
IMasked Shrike Lanius nubicus Migrant Below the lowest rotor tip [11
Raven \Corvus corax Migrant Above rotor tip and in range|7
Starling \Sturnus vulgaris Migrant Below the lowest rotor tip
House Sparrow Passer domesticus Resident Below the lowest rotor tip [20
[Spanish Sparrow Passer hispaniolensis Migrant Below the lowest rotor tip 4
Serin \Serinus serinus Migrant Below the lowest rotor tip [5
|Goldfinch \Carduelis carduelis Migrant Below the lowest rotor tip [15
lLinnet \Carduelis cannabina Migrant Below the lowest rotor tip
Corn Bunting \Miliaria calandra Migrant Below the lowest rotor tip

Chapter 6

Tafila Wind Farm

Biodiversity Environmental and Social Impact Assessment

Migratory routes

As mentioned above the Rift Valley in general is part of the major routes for annual bird migrations

between Asia, Europe and Africa. Being at the crossroads of Europe, Africa and Asia, Jordan serves as a

natural bridge for birds migrating between their breeding areas in Europe and Asia, and their winter

quarters in Africa.

As shown in Figure 6-1 the Jordan Rift Valley is one of the global major flyways for the annual migration

route of Euraisan birds.

ff

@ Breeding
® Non-breeding
© Resident
Migration route

within the Med/

Black Sea Flyway
Other routes

\

X
Figure 6-1: Global flyway through the Great Rift Valley

Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

Although many bird species migrate across broad fronts, several congregate along established corridors
while migrating. Migration corridors usually occur along what are known as “leading lines”, which are
geographic or topographic features such as the Jordan rift valley where the adjacent mountain ridges are
important and crucial leading lines for soaring migratory birds.

The field surveys indicate that the project site itself does not host important migratory routes. The
reason for this is probably because the area is disturbed by farmers, local resident’s constant movements
and roads. Additionally, the core of the wind farm site is away from the edges of the rift valley and it is
not heavily covered with vegetation, which is very important for migratory species on their journey for
roosting, feeding and resting.

Nevertheless past data show that some routes adjacent to the site seem to be passage and or feeding
and or nesting areas for raptors such as the Vultures, Buzzards, Eagles, the Black Kite, Common Kestrel,
Wheatears and other passerines.

6.7 Impact Assessment

6.7.1 Construction / decommissioning phase
The following expected impacts on biodiversity are expected during the construction phase of the wind
farm.

6.7.1.1 Flora

Removal of topsoil (habitat destruction)

It is expected that during the construction activities the topsoil will be removed at the area of the
foundations, crane pads and roads. Removing the topsoil, which has a high nutrient content, will cause a
direct impact on the loss of micro-habitats for common vegetation, and also an indirect impact on
reptiles, small mammals and local birds such as larks and other passerines.

In conjunction with the project, unpaved roads will be built where necessary but existing roads were
used wherever possible. A high impact is not assessed since the site has already many existing roads
which are also used by local residents.

Collecting wood by workers

This direct impact on the vegetation is quite low due to the lack of woods on the project site.
Nevertheless some shrubs may be cut by workers during the construction period due to construction
activities.

Solid and liquid waste

Solid and liquid wastes will be either domestically generated or result from earth-moving and assembly
activities during construction. If such waste is not handled adequately, the wadi beds will be
contaminated during water runoff which would also affect directly the flora in the area. Additionally such
waste may indirectly attract animals to the area.

6-31
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.7.1.2 Fauna

Habitat loss

Excavation work for the turbine foundations, roads and substation could result in habitat loss during the
construction phase. This could result in direct small reductions in populations of some reptilian species
such as agama, chameleon and mammalian species such as Libyan Jird, foxes and porcupines. In extreme
cases, the total loss of a species from the area is possible if an essential habitat area or feature is
eliminated.

Habitat alteration and fragmentation

Habitat alteration resulting from wind energy projects include direct changes in plant communities that
would directly affect avifauna resident birds such as larks, sirens , bulbuls, Palestine sunbird , Chukar and
others from by:

Invasion by weeds;

Habitat conversion;

Increased human disturbance due to changes in access;
Noise while construction;

Light disturbance at night.

®©G®GGG@

Fragmentation
Habitat fragmentation occurs when large, continuous blocks of habitats are converted into smaller

patches separated by project roads and features. The scale of the fragmentation and the tolerance of the
species (or even local resident birds and individuals) determine the severity of this direct effect. In case
of the Tafila wind farm the impact is anticipated to be low since the habitat is fragmented already.

Noise
Noise generated by construction activities may directly cause animals currently residing on the site to
leave and / or dissuade new animals from coming onto the site. However the construction activities are
for a limited period of time and the contractors is certified according to ISO 14001 standard of
environmental management.

Light

During night-time large vehicles will bring the park components to the site. These vehicles generally drive
during night-time to reduce the traffic disturbance by large trucks in the day. The light and noise may
directly scare animals into leaving the site. These night activities on the site may have also the indirect
effect that animals get killed by accident while moving equipment on the construction compound.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

Hunting
Disturbances of species due to construction work may lead to changed living modes of wildlife such as

chukars, porcupines and other. A possible indirect change may be the shifting of the normal feeding time
to the day. Workers of the wind farm construction team may be tempted to hunt these animals on the
site since hunting is very common in the area.

Solid and liquid wastes
Domestic wastes may indirectly attract some wildlife species to the site which may initially threat the

workers on the site. The waste may threaten the animals as well, if it is contaminated with hazardous
wastes produced by the construction activities.

6.7.2 Operational phase
According to the project description and the activities during the operation phase, the project is

expected to have the following impacts on the biodiversity:

6.7.2.1 Flora

Solid and liquid wastes

Domestic wastes would be minimal during operation phase. The oily waste from maintenance work of
the engines may be of importance. The operator must ensure proper and adequate management of such
waste according to best practices.

Destruction of flora

During the operational phase the likelihood of having workers and vehicles leaving given routes and
destroy the vegetation in doing so is very small due to the limited activities in comparison to the
construction phase.

6.7.2.2 Fauna

Displacement and habituation

Displacement of resident birds such as larks, wheatears, warblers and other passerines is possible.
Displacement could occur and the birds mentioned above keep away from feeding and breeding on the
project site due to disturbance caused by the wind farm.

Displacement may be temporary (short-term) or permanent. There are numerous examples of birds
becoming habituated to new disturbances according to BirdLife International. Habituation may occur
over the longer term of wind energy projects.

Hunting by workers
This direct impact is expected to be of low magnitude level due to the infrequent interaction of workers

during the operational phase with the surrounding environment during nighttime.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

Accidental killing
Direct impact from accidental killing, disturbance and noise is of low magnitude level since its limited to

the movement of machinery especially by vehicles moving around the site during the night-time.

Bat fatalities

Bats are as well as birds vulnerable to colliding with the rotor. Even though the reason for this is still
under research, proper mitigation measures have to be implemented, if the wind farm site is a bat
habitat.

6.7.2.3 Avifauna

It is well documented that the Jordan Rift Valley is the main and the only major migratory route for birds
in the Middle East in general [6-11]. However, the suggested site does not belong to the major migratory
route of birds. Nevertheless the Dana IBA as well as the Dana Biosphere Reserve is very close the
proposed wind farm and birds might take other than the main and observed migratory paths via the
project site.

Studies show that there will be a moderate impact from the wind farm especially on local birds and on
migratory species that may have accidental or vagrant appearances at the site. Those impacts are
anticipated as follows as approved by BirdLife International [6-31]:

Collisions;

Electrocution;

Habitat removal;

Habitat alteration and fragmentation;
Displacement effects

Barrier effect.

®©@G@GGG6@6

Collisions

Collisions between birds of prey, such as passerines, hoopoe, larks and shrike, which fly at low altitudes
up to 100 m, and wind turbines can happen at wind energy projects. As with electricity projects in
general, collisions with transmission lines also occur.

Depending on the specie, the theoretical estimated amount of on the project site observed birds that are
killed by the project lies between 0.79 (Lesser Kestrel) and 42.28 (Swift) animals in 20 years of operation.

The Collision risk factor was calculated for birds that were observed during the field survey of the ESIA
(listed in Table 6-17 and Table 6-18) and that are flying within the range of the rotor height of the wind
turbines. All of these species are migrating birds.

The Collision risk factor was assessed according to the equation recommended by Guidance Wind farms
and Birds: Calculating a theoretical collision risk assuming no avoiding action [6-30]. The results are
shown in Table 6-19.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

The probability of bird collision, for given bird and blade dimensions and speeds, is the probability, were
the bird placed anywhere at random on the line of flight, of it overlapping with a blade swathe). It may
therefore be calculated from simple geometric considerations. Where the angle of approach is shallow, it
is the length of the bird, compared to the separation distance of successive swathes, which is the
controlling factor. Where the angle of approach is high, it is the wingspan of the bird compared to the
physical distance between blades, which is the controlling factor.

The important factors for the calculation of the collision risk are the size and the speed of the specie.
Based on the data of rotor size and rotor speed of the WTG and the above named data on the avifauna
the probability of a bird colliding with the turbine is determined. The result is a percentage on the risk for
birds to be hit by a rotor blade when flying through the rotor. It should be noted that the calculation
reveals the statistical risk of a collision and not the definite collision. Birds tent to evade the rotor when
seeing it.

Table 6-19 shows the average collision risk for a bird passing through a rotor. The collision risk
calculation is very complex including the pitch angle of the rotor blade, the position of the bird flying
through the rotor, etc. Therefore the Guidance used for this calculation [6-30] provides a spreadsheet [6-
34] that calculates the probability of a collision at intervals of 0.05 R’ from the rotor center and taking a
numerical integration from the point where the birds passes the rotor to the rotor tip.

The collision risk of the Red-rumped Swallow was not included in the calculation as it has the same
weight, wing span and speed as the common swallow.

The Black kite, even though normally flying above the rotor tip height, was included in Table 6-19. Based
on observations this specie might periodically fly within the range of the rotor.

Table 6-19: Calculation of collision risk for birds passing through the project site

Lesser Kestrel Migrant | 33 72 13 Gliding 3.9% 5.2%
Kestrel Migrant | 37 78 15 Gliding 3.4% 47%
Swift Migrant | 15 30 15 Gliding 2.9% 4.2%
Pallid Swift Migrant | 17 46 17 Gliding 2.7% 4.0%
Alpine Swift Migrant | 23 58 15 Gliding 3.2% 45%
Little Swift Migrant | 15 39 13 Gliding 3.5% 4.8%
Hoopoe Migrant | 29 48 20 Flapping | 2.6% 3.9%
Black Kite Migrant | 60 150 13 Gliding 47% 6.0%
Raven Migrant | 67 130 15 Gliding 4.0% 5.3%
Sand Martin Migrant | 14 29 10 Gliding 4.6% 5.9%
Rock Martin Migrant | 15 32 13 Gliding 3.4% 48%
Crag Martin Migrant | 15 34 15 Gliding 3.0% 43%
Swallow Migrant | 18 35 20 Gliding 2.2% 3.5%

* R= the outer rotor radius
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

The calculated collision risk for observed species on the project site shows that the risk for birds flying
directly through the swept area of a rotor lies at approximately 4 % (depending on the specie). The
highest average of bird collision risk is the one of the Black Kite (5.3%) and of the Sand Martin (5.2%).

Further to the calculation of collision risk a calculation for the amount of species flying annually through
the wind farm site has to be conducted. As the observation of birds does not reveal the exact number of
passing birds, the calculation has to be conducted based on further assumptions.

The guidance Wind Farms and Birds: Calculating a theoretical collision risk assuming no avoiding action
[6-30] proposes a calculation method, calculating the flight risk volume based on the wind farm area and
the turbine height. In addition the combined volume swept out by the wind farm rotors is calculated
with the formula: V, = N * mR? * (d+l), where N is the number of WTG, d is the depth of the rotor blade
and | is the length of the bird. By using these two values combined with the actual observation number
of the birds and the approximate time of staying in the wind farm area, the bird occupancy in the swept
area of the rotor is calculated. Divided through the time taken for a bird to make a transit through the
rotor and completely clear the rotors the number of birds passing annually through the rotor is
calculated.

By multiplying the estimated numbers of birds passing annually through the rotor with the average
collision risk the annual number of colliding birds is calculated.

The result of the calculation for species observed on the project site is presented in Table 6-20.

Table 6-20: Estimated number of possibly colliding birds observed on the project site with the WTGs

Lesser Kestrel . . Least concern
Kestrel 0,62 % 41% 0.11 2.17 Least concern
Swift 0,59% 3.6% 2.11 42.28 Least concern
Pallid Swift 0,59% 3.4% 0.17 3.44 Least concern
Alpine Swift 0,6 % 3.9% 0.27 5.34 Insufficient data
Little Swift 0,59% 4.2% 0.07 1.41 Least concern
Hoopoe 0,61% 3.3% 0.14 2.86 Least concern
Black Kite 0,65 % 5.3% 0.05 0.99 Least concern
Raven 0,66 % 46% 0.61 12.16 Least concern
Sand Martin 0,59% 5.2% 0.17 3.48 Least concern
Rock Martin 0,59% 41% 0,48 9.63 Least concern
Crag Martin 0,59% 3.6% 0.39 7.85 Least concern
Swallow 0,59% 2.8% 0.09 1.89 Least concern

Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

The calculation shows that there is a chance of bird casualties by the planned Tafila wind farm.
Depending on the specie, the theoretical estimated amount of birds killed by the project lies between
0.79 and 42.28 animals in 20 years of operation.

This result involves many approximations, for example that birds can be modeled by a simple cruciform
shape or that a turbine blade has width and pitch but no thickness.

The calculation does not include the fact that birds tend to evade the rotor. Therefore it is unlikely that
the estimated amount of collision will be killed.

The IUCN status of all species observed on the site and observed to fly in the height of the rotor is “least
concern”. Therefore the total amount of mortalities should not threaten the species.

Further to the collision risk calculation of the observed birds, a collision risk calculation was done for
species that are known to occur in the close by Dana IBA (Table 6-21). It is not clear whether these

species come to the wind farm area or whether they stay at the Dana IBA.

Table 6-21: Calculated collision risk for birds known to occur in Dana IBA

Goshawk 57 105 17 flapping | 4.0% 5% 4.6%
Sparrowhawk 34 64 16,4 Flapping | 3.4% 4.7% 4.1%
Buzzard 54 128 9 Gliding 6.3% 7.6% 7.0%
sone legged 65 160 10 Gliding | 6.0% 7.3% 6.6%
cele Spotted | 65 165 44 Gliding | 13.8% 15.1% 14.4%
Spotted Eagle 71 175 5 Gliding 12.3% 13.7% 13.0%
Booted Eagle 46 120 9 Flapping | 6.8% 8.1% 74%
Bonelli's Eagle 72 160 9 Flapping | 7.5% 8.8% 2%
Merlin 30 73 16 Flapping | 3.6% 4.9% 4.3%
Hobby 35 92 13 Flapping | 4.6% 5.9% 3%
Sooty Falcon 37 90 14 Flapping | 4.3% 5.6% 5.0%
Lanner 50 105 9 Flapping | 6.6% 7.9% 3%
Peregrine 58 120 9 Flapping | 6.9% 8.2% 7.5%
Barbary Falcon 39 98 13 Flapping | 4.7% 6.0% 4%
Black Stork 100 155 12,5 Gliding 5.2% 6.6% 5.9%
Griffon Vulture 122 280 9 Gliding 8.2% 9.5% 9%
Short-toed Eagle | 68 195 6 Gliding 10.2% 11.6% 10.9%
Marsh Harrier 54 130 8,3 Gliding 6.9% 8.2% 5%
Hen Harrier 52 122 8 Gliding 7.0% 8.3% 7.7%
Pallid Harrier 48 120 9,6 Gliding 5.7% 7.1% 4%
Long Eared Owl | 50 110 5,3 Flapping | 11.0% 12.3% 11.7%
Short Eared Owl | 45 105 10 Flapping | 6.0% 7.3% 6.6%
Syrian Serin 12 24 6 Flapping | 8.0% 9.3% 8.6%
Levant 30 63 14 Gliding 3.5% 4.8% 4.2%

Chapter 6 Tafila Wind Farm

Biodiversity Environmental and Social Impact Assessment

Sparrowhawk

Honey Buzzard 60 150 12,5 Flapping | 5.7% 7.1% 6.4%
Saker Falcon 55 125 15 Gliding 3.9% 5.2% 4.6%
White Stork 115 200 12,5 Gliding 5.6% 6.9% 6.3%
Skylark 18 33 10 Flapping | 4.8% 6.1% 5.5%
Blue-cheeked A 9

Bee-eater 29 49 12 Flapping | 4.2% 5.6% 4.9%
Bee-eater 30 46 12,2 Flapping | 4.1% 5.5% 4.8%
Roller 32 58 15 Flapping | 3.6% 4.9% 4.2%

The calculated collision risk for birds known to occur in the Dana IBA is calculated in Table 6-21 above.
Depending on the specie the collision risk lies at approximately 6.9%. The highest average of bird
collision risk is the one of the Lesser Spottet Eagle (14.4%).

The amount of birds per specie is not known to the project team. Therefore the amount of birds
potentially colliding with the turbines cannot be assessed. As soon as additional data from Dana is
available for the project team the amount of birds potentially colliding with the turbines will be assessed
and, if necessary, adequate mitigation measures implemented.

Barrier effect

The barrier effect occurs when several large wind farms are located close by to each other in a row,
located between feeding / roosting areas and migration routes. Such a barrier causes additional stress on
the basic foraging needs of migrating and residing birds as additional flight distances have to be taken.
The Tafila wind farm is the first large scale wind farm in Jordan. In the closer area around the planned
project there are no further wind turbines. Therefore it is expected that the Tafila wind farm will has a
low barrier effect on the avifauna. If further wind farms are developed in the vicinity of the Tafila wind
farm, the barrier effect has to be reinvestigated.

Electrocution

Wind power plants generate electricity. The electricity is transferred to a substation via distribution lines
or underground cables. In the substation the voltage is stepped up and the electricity is transferred by
transmission lines to another substation where the voltage is stepped down again and transferred by
distribution lines to various customers.

Although lower in voltage, distribution lines are more often associated with bird mortality than
transmission lines. The reason for this is the closer spacing of their electrical conductors (2 to 6 feet,
versus 7 to 30 feet) [6-31]. Eagles, buzzards, vultures, storks, etc. are particularly susceptible to this
danger because their body size and wingspan are large enough to span the distance between the
conductors.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

Underground cables are planned for the Tafila wind farm. Only the distribution cable from the substation
to the transmission line (already existing on the project site) will be constructed with overhead cables.
The distance of this overhead cable is approximately 250m.

Light disturbance

Nocturnally migrating birds might get attracted by aviation lights installed on WTGs. Especially red and
orange aviation lights are attractive for birds.

According to the civil aviation regulations (naw No. 41, 2007 and its amendments) aviation lights are
operating on each WTG above 150m in total height during night to protect from collisions with airplanes
and helicopters. The WTGs of the Tafila wind farm are planned to have a maximum height of 149.9 m
and require no aviation lights which would either disturb or attract the fauna.

Maintenance vehicles are not expected to be on the wind farm site during night.

6.8 Mitigation measures
6.8.1 General mitigation measures

6.8.1.1 Selection of appropriate turbines

Choosing a turbine type that is less attractive for birds reduces the risk of bird mortality through collision
significantly. Turbines with a lattice tower offer many perch possibilities for birds, especially raptors and
soaring birds. Choosing a tubular tower for the turbine reduces these possibilities to a minimum reducing
the collision risk significantly [MM23].

The Vestas V112 has a tubular tower with no perch possibilities for birds and the impact, that the
turbines are used as perch is avoided.

6.8.1.2 Use of a smaller number of larger turbines

Larger turbines have a greater distance to each other so that they do not screen each other from the
wind. The greater distance between the WTGs is an advantage for the avifauna as the possibility for the
avifauna to cross the wind farm without flying through the swept area of the rotor is greater. With a
higher tower the rotor is gets larger and the rotation speed gets lower. Especially the slower rotation
speed is reducing the potential bird collision as the time for evasion gets higher. [MM24]

6.8.1.3 Avoidance or marking of guy ropes on meteorological towers and other structures
A 100m high wind measurement mast is part of the Tafila wind farm (see chapter 3). This mast will be
fixed to the ground by guy wire. These cables are almost invisible for birds and are a serious impact on
birds. By marking the wires with barrier tape which is moving in the wind, birds are scared and avoid
flying in direction of the measurement mast. [MM29]
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.8.1.4 Painting turbines

The rotor blades of WTG’s are generally painted in light grey. To increase the visibility for birds, and also
for aviation reasons, each tip of the rotor blades will be painted with two red stripes each of a size of 6
meter. This measure reduces the collision risk between birds and turbines (Wells 2010, US Fish & Wildlife
Service 2010, Cook et al. 2011, Drewitt & Langston 2008). [MM27]

6.8.1.5 Use of good construction practices
During the installation of wind turbines, access roads, and transmission lines, good construction practices
to minimize any adverse environmental impacts, and particularly to reduce the impacts of the wind farm
on habitat loss and quality are applied. These include:

@ Minimization of any clearing of natural vegetation during turbine installation; [MM5]

@ Ensuring that locally obtained construction materials come from legal and environmentally

sustainable sources; [MM6]
@ Restore cleared areas with natural top soil where feasible. [MM7]

6.8.1.6 Use of good maintenance practices

Regular maintenance works and inspections are imperative for wind turbines. These maintenance works
and inspections are used to identify and remedy environmental impacts directly coming from the
turbines. For example holes in the WTGs are fixed that birds and bats are not able to enter the turbines
for refuge or to nest there. [MM30]

6.8.2 Construction / decommissioning phase

6.8.2.1 Flora
Table 6-22: Impacts and mitigation measures for flora

Collecting wood from natural plants and © To prohibit workers from collecting wood

vegetation for household fire by workers especially in forested areas near villages; [MM8]
@ Vestas as a sole contractor during the construction
period is working under the ISO 14001
Environmental standard and will strictly control its
own workers as well as subcontracted worker
related to environmental behavior on site. [MM9]

Chapter 6
Biodiversity

Habitat destruction by earth-moving and assembly
activities for construction of roads, turbines and
other buildings

Tafila Wind Farm
Environmental and Social Impact Assessment

© Reduce/ Optimize amount and size of new roads

and transmission cables as much as possible;
[Muz2]

Shift natural vegetation and rich soil of the
construction sites to nearby areas. [MM4]
Decommissioning of the temporary assembly
areas and restoring the original conditions.
[MM10]

Limit decommissioning activities to the excavation
site where possible and replant site with native
plants. [MM25]

Solid and liquid wastes littered in the site without
any liquid or solid waste plans and measures

Collect all wastes, solid and liquid, in sealed
containers to be disposed in proper disposal sites
(MM11]

Vestas is working under ISO 14001 accreditation
for environmental management. It is forced to
care also for all its subcontractors. [MM9]

Dust generated during construction phase

Cover each spot where excavated material is
stored when climate conditions requires to.
(MM12]

Dust control by usage of dust suppression
substances [MM13]

Removal of the topsoil during earth-moving and
assembly activities

To limit construction activities within the wind
farm site; [MM1]
Reduce / optimize amount and size of new roads

and transmission cables as much as possible;
[Muz2]

Store the natural soil at special sites and reuse it
when back-fill activities are needed; [MM3]
Shift natural vegetation and rich soil of the
construction sites to nearby areas. [MM4]

Removal of vegetation cover by earth-moving and
assembly activities for service roads, turbine
facilities or other buildings

Shift natural vegetation and nutrient rich soil of
the construction sites to nearby areas. [MM4]

Chapter 6
Biodiversity

6.8.2.2 Fauna

Tafila Wind Farm
Environmental and Social Impact Assessment

Table 6-23: Impacts and mitigation measures for fauna

Illegal hunting by workers of animals and birds and
or contractors

© To prohibit workers from hunting and produce
awareness materials such as: [MM18]
@ Signs
@ Training manuals and material
@ Posters
@ Brochures
@ Toolboxes
@ Vestas is working under ISO 14001 accreditation
for environmental management. It is forced to
care also for all its subcontractors. A Health and
Safety and Environmental Manager must be on-
site during the construction works. [MM9]

Accidental killing of animals by vehicles from
service

© To report any accident to JWPC [MM16]

Solid and liquid wastes littered in the site without
any liquid or solid waste plans and measures.

© Tocollect all wastes in sealed containers, to be

disposed in proper disposal sites; [MM11]

@ To prevent feral and wild animals from using the

solid waste sites for feeding. [MM19]

Light disturbance during night

@ Limitation of drives during night [MM15]

Noise disturbance while construction

© Reduce loud construction activities to normal

working hours during daytime as much as
possible; [MM11]

© Reduce vehicle movements to a minimum extent.

(MM14]

Debris and construction materials from excavation
activities can directly impact the fauna and flora
and have an accumulative impact on the avifauna

© Good management of debris in allocated sites to

be reused for fill activities; [MM83]

@ Avoid the creation of new landscapes. [MM82]

6.8.3 Operational phase

6.8.3.1 Flora

Table 6-24: Impacts and mitigation measures for flora

Solid and liquid wastes generated by turbines, © Collect all wastes in sealed containers to be

or domestic activities from workers and staff

disposed in proper disposal sites [MM11]

Destruction of flora by maintenance activities @ Prohibit leaving the roads and crane pads with

vehicles unless major maintenance works will have
to be performed. [MM20]

Chapter 6
Biodiversity

6.8.3.2 Fauna

Tafila Wind Farm
Environmental and Social Impact Assessment

Table 6-25: Impacts and mitigation measures for fauna

Hunting of wildlife by workers during operational
phases

© To prohibit workers from hunting and produce
awareness materials such as: [MM18]

Signs;

Training manuals and material;

Posters;

Brochures;

Toolboxes.

(ROOM OM}

Accidental killing by cars and vehicles during
operational phase

@ Report any accident to JWPC [MM16]

Disturbance and noise by vehicles

@ Reduce vehicle movements to a minimum extent
[mMm14]

Bat appearance on the project site was not
recorded up to date. Nevertheless the literature
review shows that bat habitats exist in the Dana
Biosphere Reserve.

© To proof the appearance of bats on the project site
further investigations have to be conducted. The
project developer will place a bat detector on the
project site to monitor any movements from these
species. If the appearance of bats is proofed,
adequate mitigation measures have to be
implemented. [MM22]

Chapter 6
Biodiversity

6.8.3.3 Avifauna

Tafila Wind Farm
Environmental and Social Impact Assessment

Table 6-26: Impacts and mitigation measures for avifauna

Risk of electrocution to accidental occurrence
of raptors

@ Birds are often killed by overhead cables and
transmission lines. To avoid bird mortality by overhead
cables, the cables connecting the turbines with the
substation will be underground cables.

Only the cable connecting the substation to the
transmission line, which is already running through the
wind farm site, will be an overhead cable (approximately
250m long). For this connection raptor-safe power lines
will be installed; [MM31]

@ Other mitigation measures that could be used to
minimize the risk of mortality from collision with new
transmission lines or during upgrades to existing
distribution lines include [MM32]:

@ The installation of bird flight diverters where new
transmission line crosses;

@ The use of perch guards or insulated cover-ups on
new devices;

@ Inspection and insulation of jumper/ground wires;

@ Construction of new transmission lines such that all
transmission conductors are a minimum of 60 inches
apart;

Habitat loss for resident birds,

®

Reduce footprint as much as possible [MM2]

Habitat alteration and fragmentation

@ Minimize intervention as much as possible [MM22]

Displacement and habituation

®

Conduct follow-up researches on the effects of the
project on the avifauna. [MM21]

Collisions

@ Choose wind farm layout with least impact on known
avifauna flight paths; [MM25]

Underground cables instead of overhead will be
constructed; [MM26]

@ Paint the blades by visible colors and equipping turbines
with stroboscopic aviation lights; [MM27]

Conduct periodical bird monitoring throughout the
project lifetime to analyze impacts of the wind farm on
the avifauna. [MM28]

®

®

The project is monitored throughout the project lifetime by the Royal Society for the Conservation of
Nature. Any impacts observed during monitoring will be evaluated and if necessary, adequate mitigation

measures will be implemented retroactive.

Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.9 Cumulative Impacts
Specie numbers decrease if impacts are not mitigated adequately. Cumulative impact will occur due to
decrease of density and diversity of species and might end in the habituation of many faunistic species.

As described in chapter 1.7 there is one wind farm planned (Fujeij wind farm), but no operational wind
farm, in the vicinity of the Tafila wind farm.

A proper biodiversity study conducted for Fujeij wind farm is not available for the project team.

As the two wind farms are located in a north-south direction (Figure 1-5), which comes along with the
migration direction of the avifauna, there is a higher cumulative collision risk. Nevertheless it is assumed
that the avifauna population will predominantly stay in the Dana Biosphere Reserve and will not fly
through the wind farm sites as there are more comprehensive feeding and resting grounds.

Cumulative effects on the fauna are assumed to be minor. Effects on the fauna are assumed to be
resulting from displacement and habituation, hunting and accidental killing by vehicles. Displacement
and habituation is likely to happen into the Dana Biosphere Reserve. Species living in sparse, desert like
environments will potentially resettle themselves to the north, east or south, where the environment is
similar to the one on the project site. Therefore it is assumed that the habitats will only be influenced in
a minor way.

Cumulative effects on the flora might come in combination between the Lafarge Rashidiya Cement plant
and the planned Tafila wind farm. Especially during the construction phase airborne dust caused by the
movement of vehicles and by the mining activities of the cement plant can cumulatively impact the
efficiency of vegetation leaves to produce biomass which affects foraging needs of the mammifauna and
herbetofauna which are the bases of the food web of raptors and other birds.

Furthermore dust fallout combined with the loss of soil humidity is thought to clog up crevices and
cracks which are important shelters and refuge sites for invertebrates. These invertebrates consist of a
major diet of many passerines i.e. shrikes and reptiles i.e. lizards, chameleon and bats, which are
therefore effected by a raised dust level indirectly.

The wind farm site is crossed by a transmission line. As wind turbines the avifauna collides with the
cables of transmission lines. By constructing the wind farm site in direct proximity to the transmission
line, positive cumulative impacts as well as negative cumulative impacts may occur. The fact that these
two constructions are located in direct proximity reduces the need of new transmission lines for a
project that would be located further away. Therefore impacts like habituation or fragmentation are
cumulated and do not effect further habitats.

The negative cumulative is the greater collision risk of the Tafila wind farm and the transmission line.
Nevertheless studies show that the collision risk of power lines is far higher than the one of wind
turbines (Figure 6-2). These studies also show that the collision risk of wind turbines is compared to
other structures very low. This shows, that the added collision risk of the wind farm in combination with
the existing power line is of minor significance.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

350 million 58.2 percent

130 million 13.7 percent

100 million 10.6 percent
Automobiles* 80 million 8.5 percent
Pesticides> 67 million 7.1 percent
Communications towers® 4.5 million 0.5 percent
Wind turbines’ 28.5 thousand <0.01 percent
Airplanes 25 thousand <0.01 percent
Other sources (oil spills, oil seeps, fishing by-catch, etc.) not calculated not calculated

Figure 6-2: Summary of predicted annual avian mortality [6-38]

6.10 Monitoring plan for ecological resources on the site

@

@

Monitor rehabilitation process of habitats and growth of replanted native species such as
Anabasis, Ratem, Tamaris and others to maintain its IBA features;

Monitor designated solid waste to avoid attraction of wildlife such as foxes, wolves, jackals,
hedgehogs and wild cats to avoid transfer of diseases;

Monitor any accidental death of fauna such as big mammals, reptiles and snakes mentioned in
tables above. Report any incident to allocated authority directly;

Monitor hunting activity at the site and inform law enforcement authority of any case. Monitor
the level of awareness of the staff on hunting of wildlife issues;

Monitor accidental death of bird species by turbines, traffic and hunting during the three project
phases;

Ensure that designated areas for collection and storage of natural soil and stones of the area are
used in allocated areas;

Monitor and ensure that dredged areas are backfilled with topsoil of the site to encourage the
growth of natural plants;

Monitor cutting of trees, shrubs and wood from the site and provide other sources of heating
and cooking products for the workers;

Monitor aesthetic and ecological features of the site such as wadis seasonal and permanent
springs, the flora and the fauna;

Monitor the activity of fauna species during construction- and operation phases to determine
the level and the magnitude of the impact by the project;

Monitor migration routes of birds on the project site and in the surrounding wadis Dana, Fujeij
and Wadi Khanizira Bin Hammad;

Monitor effectiveness of the ecological emergency plan using native species and their habitats as
indicators of quality insurance;

Monitor deforestation plans and insure that all planting efforts include natural plants to the area
according to the bio geographic regions of the site to maintain the aesthetical and natural
habitat features;

Monitor and insure that vehicle movement on the site are within ecologically-sound and
designated routes that do not cause any change in the natural habitats and wadi systems of the
area’s natural and cultural features.

6-46
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.11 Summary
The baseline biodiversity of the area is highly degraded due to:

©@ 6 @@

Overgrazing practices;

Soil erosion from farming, land and soil ploughing;

Illegal hunting;

Cutting of forest resources and shrubs for household uses;
Urban expansion over semi-natural and rangeland areas.

Though the site is rich in resident birds and migrant passerines, few raptors were recorded due to high

disturbance from urban expansion, farming, illegal hunting and overgrazing as mentioned above.

Records show that more raptors and soaring birds were recorded in Wadi Dana and Fujeij due to the
following reasons:

@

Wadis in the Dana Biosphere Reserve are lush with vegetation, broader and closer to the desert.
Therefore the wadis attract more migratory birds especially soaring birds such as eagles and
buzzards;

Several wadis adjacent to the site are lusher with vegetation and are inhabited with tall stand of
forest trees of oak, pistachio and juniper;

Due to good protection and less disturbance in Wadi Dana and Fujeij raptors and soaring birds
tend to use these areas;

The planned wind farm site is relatively far away from the main gorges and does not have dense
vegetation. Accordingly, less prey such as reptiles, rodents for raptors and soaring birds are
attracted to this area;

According to 12 month of avifauna observations the site does not host important bird migratory
routes on spring and autumn migration. Some routes adjacent to the site are passage, feeding
and nesting areas for raptors such as Griffon Vulture, Buzzard, Golden Eagle, Black Kite and
Common Kestrel, Wheatears and other passerines in very small numbers in spring migration.
The Golden Eagle, although recorded as endangered in Europe, is not listed as endangered in
Jordan and has an extensive distribution worldwide. Its global status under IUCN is LC which
means “common and least concern”; Bats were recorded in the past however the caves that
were examined did not show any bat activities. Human persecution and cave burning may be the
reason;

No dense vegetation or forests were recorded on the site except of afforested pine trees near
Busaira village. These pine trees do not have any conservation value since pine trees are not
native to the area;

Mammals recorded or reported by local residents are endangered in Jordan. Their numbers are
not high on site due to disturbances by local farmers and shepherds.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

6.12 List of references

6-1,

6-2.

6-3

6-4

6-5,

6-8

6-9

6-10)

6-11

6-12

6-13

6-14)

Al-Eisawi, D. (1998): Field Guide to Wild Flowers of Jordan and Neighboring Countries. UNDP, Al-
Rai Print shop, Amman. Pp. 290.

Al-Eisawi, D. M. (1985): Vegetation of Jordan. In: studies in The History and Archaeology of
Jordan Il, A. Hadidi (ed.). Ministry of Archaeology, Amman: 45-57.

Al-Eisawi, D. M. (1997): Vegetation of Jordan. UNESCO, Regional Office for Science and
Technology for Arab States, Cairo.

Amr, Z. S. (2000): Mammals of Jordan. United Nations Environment Programme. Amman. 116 pp.
Amr, Z. S., Kalishaw, G., Yosef, M., Chilcot, B, J. and Al-Budari, A. 1996. Carnivores of Dana
Biosphere Reserve (Carnivora: Canidae, Hyaenidae and Felidae), Jordan. Zoology in the Middle

East, 13:5-16.

Andrews, I. J. (1995): The Birds of the Hashemite Kingdom of Jordan. Andrews, I. J., Medlothian.
Pp 185.

Catullo, G. Ciucci, P. Disi, A. M. & Boitani, L. 1996. Nubian ibex in south-western Jordan (Dana
Biosphere Reserve). Oryx 30 (3):222-224.

Disi, A. M. Hatough-Bouran, A. 1999. Biodiversity of the terrestrial vertebrate fauna of Petra
(Jordan). Casopis Narodniho Muzea Rada Prirodovedna, 168 (1-4):83-98.

Disi, M. A., Moudry, D. Necas, P. & Rifai, L. (2001): Reptiles and Amphibain of the Hashemite
Kingdom of Jordan: An Atlas and Field Guide. Chimara. Frankfurt.

El-Oran, R. M., Al-Melhem, W. N. & Amr, Z. S. 1994. Snakes of southern Jordan. Bollettino di
Zoologia 61(4):359-367.

Evans, M. (1994): Important Bird Areas in The Middle East. BirdLife Conservation Series.
Cambridge, 2:1-410.

GCEP. (1998): Jordan Country Study on Biological Diversity. GCEP, Amman.

GCEP. (2000a): Jordan Country Study on Biological Diversity: Plant Biodiversity and Taxonomy
GCEP, Amman.

GCEP. (2000b): Jordan Country Study on Biological Diversity: Jordan Ecology, ecosystems and
Habitats. GCEP. Amman.
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

[6-15]

[6-16]

6-17

6-18

6-19

6-20)

6-21

6-22

6-23

6-24)

6-25

[6-26]

[6-27]

Khoury, F. (1998): Habitat selection by Syrian serin in southwest Jordan. Ornithological Society of
the Middle East, 98:87.

Kurschner, H. (1986): A Physiogonomical-ecological Classification of the Vegetation of Southern
Jordan. In: Contributions to the Vegetation of South West Asia, H. Kruschner (ed.) Beihefte
Tubinger Atlas Voedere Orient, Rihe A (Naturwisseneschaften), Weisbaden (Dr. L. Reischert), 45-
79.

D. MODR’Y, L. RIFAI, M. ABU BAKER & Z. AMR Amphibians and reptiles of the Hashemite
Kingdom of Jordan

Poore, M., E. & Robertson, V. C. (1964): An Approach to the Rapid Description and Mapping of
Biological Habitats. Sub-Commission on Conservation of Terrestrial Biological Communities of the
International Biological Programme. 68 pp.

Qumseyih, M. (1996): Mammals of the Holy Land. Texas Tech University Publication, Lubbock.
RSCN and BirdLife International (2000): Important Bird Areas in The Hashemite Kingdom of

Jordan. GEF Financial Support, UNDP Amman.

Snow, D. W. & Perrins, C. M. 1998. The Birds of the Western Palaerctic. Oxford Univ. Press,
Oxford.

Zalles, J. |. & Bildstein, K. L. (2000): Raptor Watch: A global Directory of Raptor Migration Sites.
BirdLife International and Hawk Mountain Sanctuary. Cambridge.

ZUHAIR S. AMR 1 & AHMAD M. DIS! 2 Systematics, distribution and ecology of the snakes of
Jordan

The world bank, 2006: Integrated Ecosystem and Natural resources Management
The Israeli Birding Website, http://www.israbirding.com/, last access: 11" November 2012
Shochat et. Al, 2010: Developing a Management Plan for Important Bird Areas in Southern Israel,

http://www. israbirdcenter.org/research/Arava_report[1] June2010.pdf, last_access: rh
November 2012

Bruderer, Blitzblau, Peter, 1994: Migration and Flight behavour of honey buzzards in southern
Isreal observed by radar, http://www.avibirds.com/pdf/W/Wespendief1.pdf, last access: 11"
November 2012

Y LESHEM, Y YOM-TOV - Ibis, 1998 - Wiley Online Library
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

[6-28]

[6-29]

6-33.

6-34)

6-37)

6-38

YOSSI LESHEM1,2 & YORAM YOM-TOV' Society for the Protection of Nature in Israel, 4 HaShfella
Street, Tel Aviv 66183, Israel Department of 4 4 Y. LESHEM & Y . YOM-TOV The thicker lines cast
of the coastline arc llocks of migrating birds, some of which are 90 km long.

Differential use of thermal convection by soaring birds over central Israel J Shamoun-Baranes, Y
Leshem, Y Yom-Tov, O Liechti - The Condor, 2003 - BioOne Judy Shamoun-Baranes, Emiel van
Loon, Dan Alon, Pinhas Alpert, Yoram Yom-Tov, Yossi Leshem. (2006) Is there a connection
between weather at departure sites, onset of migration and timing of soaring-bird autumn
migration in Israel

Scottish Natural Heritage 2000, Guidance note Series: Wind farms and birds, Calculating a
theoretical collision risk assuming no avoiding action

Langston R., Pullan J., 2003: Wind farms and Birds: An analysis of the effects of wind farms on
birds, and guidance on environmental assessment criteria and site selection issues, BirdLife
International

The Royal Society for the Nature Conservation:_
http://www.rscn.org.jo/orgsite/Portals/0/maps/established%20reserves%20maps/Topography,
Dana_en_B.jpg, last access: 06" December, 2012

Border of the Dana IBA, 2009: http://globalspecies.org/kmlserver/getkml/8198/iba, Last access:
06" December, 2012

Calculating the Birds collision: www.snh.gov.uk/docs/C234672.xIs, last access: 06" December,
2012

Jordan’s ElA-committee standards:
http://www.moenv.gov.jo/ArabicMOE/Users/PagesWithoutTemplate.aspx?pageld=141&type=1,
last access: 06" December, 2012

BirdLife International, http://www.birdlife.org/datazone/sitefactsheet.php?id=8198, last access:
17" December, 2012

Kunz, T.H., et al, 2007: Ecological impacts of wind energy development on bats: questions,
research needs and hypotheses

Erickson, W.P. et al, 2005: A Summary and Comparison of Bird Mortality from Anthropogenic
Causes with an Emphasis on collision
Chapter 6
Biodiversity

Figures

OBSERVATION-STATIONS4

Figure 6-3: Observation stations of the biodiversity field survey

Tafila Wind Farm
Environmental and Social Impact Assessment
Chapter 6
Biodiversity

Border-DaNA1BAq

Figure 6-4: Dana Important Bird Area

Tafila Wind Farm
Environmental and Social Impact Assessment
Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

Chapter 6 Tafila Wind Farm
Biodiversity Environmental and Social Impact Assessment

sove 3SovEeE

S*O0N

31'00N

OVE
Main bioclimatic zones

[J trano-Turanian [~_] Saharo-Arabian Fs o- i

GE Mediterranean EJ SudanianPenetration

Figure 6-6: Vegetation types and biogeographic zones of the project site
Chapter 6
Biodiversity

Fr

Figure 6-7: Eroded and overgrazed site

Tafila Wind Farm
Environmental and Social Impact Assessment

Chapter 6
Biodiversity

orn-edge-of-the-p

-and-Figure6-744]

Figure 6-8: Dana IBA and the project site

134
Figure 6-9: Dana Area, Wadi Hias, Wadi Bin Hammad

Tafila Wind Farm
Environmental and Social Impact Assessment
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

7 Geology, hydrology and hydrogeology

7.1 Introduction

This study provides the baseline information on water resources and geological settings to assist in
assessing the environmental impacts of the Tafila Wind Energy Project. The project is located in the
Governorate of Tafila (Figure 7-1) within the directorates of Arady Busayra and Arady Tafila, east of the
town Gharandil and north-east of the LaFarge Rashidiya cement plant (Figure 3-6). The selected project
site is located in a desert-like area with numerous hills composed of unconsolidated soil and rocky
ground of different grain-sizes (sand, gravel, pebble-size and larger stones of at least 5-10 cm diameter,
basically made of the mineral chert).

The bedrock outcropping in the investigation area is of sedimentary origin of the Upper Cretaceous
(Campanian to early Tertiary). In some places, the bedrock is covered by superficial deposits coming from
the Pleistocene through the recent age until today.

The study area is characterized by faulting of different types, trends and extent. However, the prominent
trending faults are east-west trending. In addition to the previous fault trending, relatively small faults
are heading from northwest to southeast.

The hydrogeology of the project area is controlled by the geological setting. Two major aquifers can be
recognized in the project site area, the B2/A7 aquifer and Kurnub aquifer, which are separated by the
A1/6 aquitard.

Water resources in the study area consist of three sources, namely groundwater resources, surface
water and treated wastewater sources. Groundwater resources in the study area are represented by the
pumped wells and the springs encountered in the catchment area, while surface water includes spring
flow and flood flow.

7.2 Objectives

The geology, geohydrology and hydrology are sensitive ecological media that do not only affect the flora
and fauna but also mankind. Therefore issues related to possible impacts on these media have to be
considered carefully.

The objectives of chapter 7 are:

@ To determine information regarding water resources in relation to the project;

@ Toassess impacts of project activities on water resources and any potential impact of water
bodies on the project;

@ To propose mitigation measures and to prepare a mitigation plan.
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

7.3 Guidance

7.3.1 Environmental Protection Law No 52 of 2006

This law outlines the responsibilities and duties of the Ministry of Environment as well as the tasks of the
Minister. It outlines the laws for environmental protection including water, noise, air, materials, natural
reserves, national parks and the consequences if these laws were not abided, as well as environmental
impact assessment reports. Moreover, it outlines the duties of the Council of Ministers regarding the
environment.

7.3.2 Water Authority of Jordan Law No. 18 of 1988

Water Authority of Jordan (WAJ) was originally established in 1983, pursuant to the Water Authority Law
No. 34 of 1983 (temporary law), as an autonomous corporate body, with financial and administrative
independence. It was directly linked with the Prime Minister. In 1988, Law No. 18/1988 was issued, from
which the MWI was established and then WAJ was put under its umbrella. The main feature of this law
mandates that WAJ takes over all responsibilities of the entities responsible for water and wastewater in
the country. In accordance with Article (3) of this Law, WAJ bears full responsibility for public water
supply systems, sanitation and related projects as well as planning and control, construction and
maintenance of all water resources.

7.3.3. Groundwater Control Regulation No.85, 2002 and the Regulation for the Amendment
of Groundwater Control By-Law No.79 of 2003

This regulation or by-law was issued in pursuance of Articles 6 and 32 of the Water Authority Law No. 18

of 1988. Thus, regulation for the Amendment of Groundwater Control for 2003 shall be read together

with Regulation No. 85 for 2002, hereinafter referred to as the “original regulation,” as one regulation.

7.3.4 Drinking Water Resources Protection Guidelines, 2006

The water resources in the Hashemite Kingdom of Jordan are classified as ground and surface water
resources. The priority in protection measures is given first to existing or potential drinking water
resources and second to other resources that are allocated for other use taking into account the
resource yield, water quality and the risk of pollution sources on the water source. In the process of
delineation of a water resource protection zones, all the relevant data and information, studies,
vulnerability maps and protection zoning maps should be revised, evaluated and examined to ensure
that they are sufficient to identify the different signatures of the watershed under investigation.
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

7.4 Methodology

The baseline conditions at the Tafila wind farm were assessed by a desktop study. Available data
focusing on the environmental settings was collected to establish baseline conditions across the site and
within the surrounding area.

Based on the findings of the desktop study a field survey was not necessary. No surface water resources
are located on the project site. Accordingly new findings from a field survey are not expected.

7.5 Baseline

7.5.1 Geological settings

Jordan lies in the northern area of the Arabian Shield and is divided into two main structural zones; the
rift dividing these two zones is represented by the Wadi Araba-Dead Sea-Jordan Valley Graben (which is
part of north-northeast to south-southwest faulting network along the African — Arabian Red Sea
structure) and the Jordan platform. Rifting, northward movement, tilting and uplifting in the lower
Miocene to Pleistocene formed the current Jordan landscape.

The outcropping rock units in Jordan are from pre-Cambrian to the recent times. Calcareous sediments
of the Upper Cretaceous and Lower Tertiary are exposed in the eastern highlands of Jordan. Limestone,
dolomite, limestone with marl, shale, chalk and chert of the same age occur in the eastern highlands and
the eastern plateau covering an area of about 45,000 km’ with 150-800 meters thickness (Abed, 2000).
The geology of the study area was investigated by Barjous, 1992. The bed rock outcropping in the
investigation area is of sedimentary origin of the Upper Cretaceous (Campanian to early Tertiary) as
shown in Figure 7-2. In some places, the bedrock is covered by superficial deposits coming from the
Pleistocene to the recent age until today.

The lithological formations of the study area are as follows (from old to young):

@ Kurnub Group:
The lower Cretaceous Kurnub Sandstone Group overlies with a slight angular unconformity the Ram
Group. The outcrops of this formation mainly appear in the north and the central parts shown in Figure
7-2.
It consists of white, medium-grained sandstone and violet sandstone with quartzite gravel. The thickness
of this formation ranges from 174 m to 240 m (Barjous, 1992). This formation is present in the north
western corner shown in Figure 7-2. The Kurnub group is not present in the study area;
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

@ The Lower Ajlun Group (A1-A6):
This group is composed of the following formations:

Nauar (A1 - A2);
Fuhays (A3);
Hummar (A4);
Shua’ab (A5-6);
the Ajlun Group.

©@6 6 @

These formations of the Cenomanian till the Lower Turonian age consist predominantly of carbonate
sediments. The Lower Ajlun Group can be found in the north and middle part of the study area.

It consists of yellow, brown, blue-gray and black marls, marly and chalky limestone, sometimes pyrite
with occasional thin crystalline and shelly limestone. The thickness of this formation ranges between 250
mand 400 m;

@ The Wadi As Sir Formation (A7):
This formation, formed in the Turonian, outcrops in most parts of the study area. It consists of about 100
meters of thinly bedded limestone and chalky limestone with occasional chert beds and nodules. Its age
is Turonian;

@ The Belqa Group:
The Belqa Group, coming from the Cretaceous age, overlies the Ajlun Group and consists of five
formations, namely:

Wadi Umm Ghudran (B1);
Amman-Al Hisa (B2);
Muwaaqgar (B3);

Umm Rijam (B4);

Wadi Shallala (B5).

®©@G6@6

Only two formations (Wadi Umm Ghudran and Amman-al Hisa) of the entire series are present in the
geology of the study area;

@ Wadi Umm Ghudran Formation (B1):
The group, formed between the Santonian and the Coniacian, comprises mainly chalk with an average
thickness of about 15 meters;
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

@ Amman Silicified Limestone Formation (ASL) (B2):
The silicified formation is characterized by small to medium scale syn-sedimentary folds. It consists of
thin to thick layers of massive, hard chert ranging in color from brown over grey to bluish grey and white.
It is intercalated with grey limestone, marl and phosphatic chert. During the Campanian it was deposited
in a marine shallow to deep water environment (Powell, 1989). The thickness of this formation ranges
from 56-87 m (Tarawneh, 1988);

@ Cenozoic Basaltic Volcanism:
Three separate volcanic events have occurred between the upper Neogene and the Pleistocene ages in
Jordan. These volcanic events resulted in basalt rocks that can be found around the study area. The
basalt is porphyritic, fine grained melanocratic rock (Barjous, 1992).

7.5.2 Structural settings

The study area is located on the eastern side of the Gulf of Aqaba-Dead Sea Transform Fault System on
the north-western boundary of the Arabian Plate. The fault system is part of the East African Read Dead
Sea rift zone which extends for about 6,000 km from north to south (Barjous, 1992). Faulting of different
types, trends, extent and ages are shown on the geological map (Figure 7-3). However, the prominent
trending faults are east-west trending (Figure 7-2). In addition to the previous fault trending, relatively
small faults are heading from northwest to southeast (Figure 7-2).

7.5.3 Seismicity

Within Jordan, the major trend of earthquake and micro-earthquake activity lies in a wide zone along the
Dead Sea Transform Fault System (DFTFS) (Figure 7-4) with a concentration along the major structures
associated with this plate boundary. The distributed pattern of seismicity suggests that in the study area
the shear due the differential motion of the Arabian Plate relative to Sinai Plate is accommodated in part
by east to west and north-west to south-east trending faults in a board zone (Figure 7-4).

No active fault or any active morphological features, which are usually associated with active structures
and have been created due to recent vertical and/or horizontal displacements, were found within the
project area. This result is not surprising as the major plate boundary (DSTFS) is located at a distance,
approximately 35 km to the west from the project site, which is not expected to affect the project site.
However, it is advisable that detailed site investigation and reporting of any active faults should be
carried out for any construction project within the Dead Sea Transform Fault System in order to check
compliance with civil engineering codes.
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

7.5.4 Hydrology

The hydrogeology of the project area is controlled by the geological setting, which includes the
piezometry, the occurrence and the movement of ground water. Based on their potential to contain
water, the main aquifers in the study area are namely B2/A7, A4, A2 (see chapter 7.5). The aquifers are
exploited by many wells as shown in Figure 7-6.

The geological formations can be regarded as producing or potentially productive aquifers, meaning that
they can yield water and direct it to wells. The following list explains the main hydro-geological units in
the study area:

@ The B2/A7 aquifer system

Occurrence and extent

The B2/A7 aquifer system (Amman-Wadi Es-Sir aquifer system) has regional and economic importance
for the groundwater development. This formation consists of limestone, dolomite limestone, marl and
chert. It is mainly outcropped in the eastern and southern parts of the study area. The B2/A7 aquifer
system has been considered to be a semi-uniform aquifer unit with hydraulic connections, which are
widespread in the entire study area with a thickness of 100 to 300 m.

Groundwater flow pattern

Within the framework of the National Water Master Plan (BGR, 2004) principles on the piezometry of
the groundwater in the B2/A7 aquifer have been elaborated. Figure 7-7 shows the groundwater flow
path in the study area. It can be seen that the direction of flow is from the south-west towards the
north-east. The B2/A7 is considered to be productive when it contains fissures and joints and when it is
not massive and undisturbed. The hydrologic parameters in the B2/A7 aquifer are quite variable, as can
be expected of a limestone aquifer. Based on WAI drilling files, the horizontal hydrologic conductivity
ranges from less than 0.5 m/d to more than 9 m/d. The majority of specific capacity values range from
less than 3.8 m3/h to more than 2,400 m?/d. Moreover, the range of transmissivity lies between 100 and
400 m2/d (BGR, 2004);

@ The Kurnub aquifer system

Occurrence and Extent

This formation mainly crops out in the north-western corner of the project area. The thickness of this
formation ranges from approximately 174 m to about 240 m.

Very few wells have been drilled in the Kurnub aquifer. Pumping test data are not available. Based on the
lithology of this unit, its usability for water pumping can be regarded as minor. Howard Humphreys LTD.,
(1986) assumed that the permeability of the Kurnub Aquifer System ranges between 0.1 m/d to 1 m/d
and that transmissivity reaches about 20 m?/d to 80 m?/d.
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

7.5.5 Hydrogeology

7.5.5.1 Climate

The climate in Jordan is predominantly influenced by the Mediterranean climate. It is characterized by
hot dry summers and cold winters, with two short transitional periods in between. The first transitional
period starts around mid-November and the second starts around the end of April. The study area is
located in a hilly region. In winter, these regions experience cold weather with the lowest temperatures
in January.

The main meteorological stations near the investigated area are Rashidiya and Tafila meteorological
stations (Table 7-1). However, there is only data available from the Tafila meteorological station.

Table 7-1: The coordinates of the meteorological stations close to the study area

DB001 Tafila 208000 1027500 1,000

CBO02 Rashidiya 210000 1012500 1,500

The average annual minimum and maximum temperature at Tafila meteorological station range
between 9.05 °C and 18.7 °C with an average value of 13.88 °C. The maximum sunshine duration occurs
in June, with a maximum of about 13.3 h/d. The average minimum sunshine hours of about 5.3 h/d is
recorded in December and January, owing to the short days at the time of the year and the cloudiness of
the rainy season. Table 7-2 presents the long term average monthly parameters (1985-2007). The
average relative humidity varies from 35% to 45% in summer and from 50% to 69% in winter.

* Palestine belt
Chapter 7
Geology, hydrology and hydrogeology

Tafila Wind Farm
Environmental and Social Impact Assessment

Table 7-2: Long term monthly average of the meteorological data, 1985 — 2007 [7-4]

Maximum Temperature [°C] 21.43 | 16.63 11.57 | 10.29 | 11.15 13.72 | 18.00 | 21.95 | 24.86 | 25.72 | 25.38 | 24.01
Minimum Temperature [°C] 11.15 | 7.72 4.46 3.17 3.60 5.23 7.54 10.20 | 12.86 | 14.58 | 14.49 | 13.72
Mean Temperature [°C] 16.29 | 12.17 | 8.06 6.77 7.54 9.43 12.86 | 16.12 | 18.86 | 19.72 19.98 | 18.86
Wind Speed [km/h] 2.93 3.24 3.56 3.87 3.77 3.87 3.56 3.24 3.35 3.45 3.35 3.03
Dominant Wind Direction WwW WwW WwW WwW WwW WwW WwW WwW WwW WwW WwW WwW
Sunshine Duration [h/day] 7.54 6.34 4.97 5.14 5.32 6.09 7.37 8.75 10.29 | 10.29 | 9.60 8.57
Relative Humidity [%] 42.01 | 49.73 | 57.44 | 59.16 | 56.59 | 51.44 | 42.87 | 36.01 | 35.15 | 36.87 | 39.44 | 42.87
Average Monthly Rainfall [mm] 1.37 28.55 | 46.98 | 66.88 | 60.02 | 52.30 | 19.72 | 0.34 0.00 0.00 0.00 0.00
Class A Pan Evaporation [mm/day] 7.29 4.46 3.52 3.43 4.37 5.49 6.94 9.17 10.29 | 11.15 10.12 | 9.43
Potential Evapotranspiration [mm/day] | 3.17 1.89 1.37 1.29 1.80 2.74 3.94 4.80 5.66 5.40 5.32 4.20

Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

The prevailing wind direction is west during summertime, shifting to the south during wintertime. The
winds are cold and dry in winter, but hot, scorching and consequently harmful to the vegetation in
summer. According to the Tafila meteorological station, the annual average wind speed on the ground is
3.4 km/h. According to CRA International (by their contractor, IT Power Company) wind at Tafila
meteorological station has been measured at 40 m and 80 m above ground level. According to a 2009
statement from IT Power Company, “Initial indications of wind speed are that this is in excess of 8 m/sec,
but consideration must be given to its variation over this large site, particularly as its complex terrain
may lead to significant variations. Initial indications for current monitoring data indicate the prevailing
wind is from the west (Figure 7-8).

7.5.5.2 Precipitation

The mean monthly rainfall distribution varies from one station to another, according to topography,
climate and location. The rainfall in the study area occurs mostly in the winter months, October to May,
while the summer months are dry and relatively hot.

The precipitation data for the different rainfall stations are obtained from the surface water division of
WA\J. Figure 7-9 and Figure 7-10 show the annual rainfall at Tafila and Rashidiya rainfall stations from
1986 to 2007.

7.5.6 Water resources

Water resources in the study area consist of three sources namely, groundwater resources, surface
water and treated wastewater resources. Groundwater resources in the study area are presented by the
pumped wells and the springs encountered in the catchment area, while surface water includes spring
flow and flood flow.

7.5.6.1 Groundwater resources

More than 113 wells and 26 springs located in Tafila province are used to meet the water demand of the
area. These wells are presently used for municipal, agricultural and industrial purposes. 83 governmental
wells are utilized for domestic governmental and 14 domestic private, 33 wells for agricultural and 38
wells for industrial purposes.

Table 7-3 presents the data with respect to the amount of yearly water abstractions for different uses in
the study area. The governmental domestic sector is the major user of groundwater in the study area,
followed by industrial purposes, which consumes annually more than 6 million m? (WAJ, 2008).
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

Table 7-3: Water extraction from B2 / A7 aquifer [7-7]

2000 74,814 3,780,156 | 6,886,092 | 1,094,880 | 18,624,644 2,419,239
2001 79,578 3,287,256 | 4,216,596 | 1,165,284 | 20,138,510 2,223,508
2002 45,363 3,993,180 | 6,613,728 | 616,272 23,647,588 2,303,203
2003 138,841 3,143,100 | 7,343,388 | 981,648 29,547,504 1,655,175
2004 75,733 2,656,176 | 6,651,156 | 1,005,420 | 34,243,542 2,177,487
2005 89,177 3,034,368 | 8,702,664 | 1,122,684 | 33,819,695 763,325

2006 125,737 2,940,120 | 8,967,648 | 1,218,240 | 27,330,133 2,370,252
2007 17,836 2,814,864 | 7,308,556 | 1,057,632 __| 27,901,764 3,043,188
2008 1,976 6,422,352 444,458

In fact 57.89 % of the total groundwater withdrawal is used to governmental- domestic and 23.68 % is
used for industrial purposes. Industrial water use increased from 689 million m? in 2000 to 731 million
m? in 2007 in central Jordan as a result of phosphate mining development.

7.5.6.2 Springs

There are about 26 springs emerging from different aquifers in the study area (within the boundary of
Gharandil, Busayra, and Al Baida), of which 14 springs emerge from the Hummar Aquifer (A4), one spring
from the Kurnub Aquifer, two springs from the Na’ur Aquifer (Al/2) and five springs from the Amman-
Wadi Es-Sir Aquifer (B2/A7). The average discharge of these springs ranges between 0.3 m?/h and 7.2
m?/h. No springs are found in the vicinity of the planned wind turbines.

7.6 Impact assessment

7.6.1 Construction phase
The construction activities that will be undertaken for the project are:

@ Excavation of areas for turbine foundations and foundations for the electrical substation,
followed by pouring concrete foundations and backfilling;

@ Excavation of areas for temporary site compound and permanent roads and crane pads;
followed by filling these areas with gravel and compacting the gravel;

@ Construction of retaining walls or fences around site compound and storage area;

@ Erection of wind turbine by the use of heavy duty mobile or crawler crane, light duty mobile
cranes, and transformer pillars;

@ Underground-cable laying.
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

Potential impacts on water resources during construction phase may include:

Change in drainage patterns by establishing new access roads which may cross minor wadis;
Water run-off from the construction areas;

Wastewater run-off from the construction area;

Water demand for the temporary site compound;

Wastewater from the temporary site compound.

®@®@GG@

It is expected that the construction phase of the Tafila Wind Energy Project will have limited impacts on
the surface water and groundwater resources in the area. The construction phase’s impact on the area
will be limited to relatively small pieces of lands and outside of the main wadis areas.

During the construction stage, the project demand for water will be limited to potable supply to the
construction workers in addition to the use of water for dust suppression and building of reinforced
concrete bases for the turbines. The needed water could be supplied by tanks from private suppliers in
the area. As planned by the project, all wastewater, generated during the construction phase, will be
hauled off site to the nearest municipal wastewater treatment plant.

Water quality could be affected by activities that cause soil erosion, weathering of newly exposed soils
leading to leaching and oxidation that could release chemicals into the water, discharges of waste or
sanitary water, and pesticide applications.

Storm water runoff could be considered to be the sole cause of impact on water quality by washing off
sand/ suspended solids to wadis during excavation and backfilling. Erosion is a potential environmental
problem that can be caused by construction activities of the wind farm project. Erosion impacts can
include increased siltation of streambeds, alteration of stream courses, and increased flooding.

7.6.2 Operations phase

During the operational phase, no residual impacts on water resources are predicted to occur. The
operational phase causes insignificant impact. It is to be noted that any waste material resulting from
maintenance will be handled adequately. Hazardous waste is not expected to be an issue; in case of any
generated oily or other waste, it will be handled according to national environmental regulations. Any
waste will be contained, collected and transferred for treatment, reuse or final safe disposal.

7.6.3. Decommissioning phase

Typical activities during the wind farm decommissioning and site reclamation phase include turbineand
facility removal, breaking up of concrete pads and foundations, recontouring the surface, and
revegetation. Potential impacts from these activities are presented below, by the type of affected
resource.
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

7.6.4 Water use

Water may be transported to the site from off-site or obtained from local groundwater. wells or nearby
surface water bodies, depending on availability. It will be used for dust control for road traffic,
dismantling of towers, substations, and other buildings; and for consumptive use by the
decommissioning/site reclamation crew.

7.6.4.1 Water quality

Water quality could be affected by activities that cause soil erosion, weathering of newly exposed soils
leading to leaching and oxidation that could release chemicals into the water, discharges of waste or
sanitary water, and pesticide applications. Upon completion of decommissioning, disturbed areas will be
contoured and revegetated to minimize the potential for soil erosion and water-quality-related impacts.

7.6.4.2 Flow alteration

Surface and groundwater flow systems would be affected by withdrawals made for water use,
wastewater, and storm water discharges, and the diversion of surface water flow for access road
reclamation or storm water control systems. The interaction between surface water and groundwater
could also be affected if the two resources are hydrologically connected, potentially resulting in
unwanted dewatering or recharging. of any of these water resources.

7.7 Mitigation measures

The following mitigation measures should reduce the potential impacts of the wind farm construction,
operation and decommissioning to an acceptable level. The Mitigation measures are listed in Table 7-4
and include:

@ The use of draining pipes allowing sufficient flow of water in areas where roads are crossing
wadis is needed to avoid flooding and damage to the existing roads and the wadis; [MM37]

@ Minimize the consumption of water during construction by using water saving practices; [MM38]

@ Ensure adequate handling of domestic wastewater resulting from workers during the
construction phase. The cesspool should be completely closed and impermeable to avoid soil
and ground water pollution. The wastewater should be hauled to the nearest wastewater
treatment plant such as in Tafila or to the one in the LaFarge Rashidiya cement plant (if an
agreement is reached in this respect); [MM39]

@ Minimize the sedimentation of excess soil and debris to wadis during the wet season, by using
sufficient drainage and the remove of excess soil and debris in a timely manner. The top soil can
be reused for the landscape recultivation after construction, while limestone and debris that is
excavated can be reused at stone processing sites; [MM41]

@ Reduce the potential of erosion caused by water run-off by specially designed fences and
sandbags around excavated earth; [MM46]
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

@ Ensure adequate management of hazardous materials. Fuel and oily wastes shall be handled as
hazardous materials. It must be collected separately in a proper manner avoiding spillages and
contamination of soil and water. The materials are to be sent for reuse by licensed contractors;
[MM51]

@ Household waste from construction workers must be collected in the dedicated containers for
household waste and transported to the assigned landfill by the municipality. Mixing of
hazardous waste with domestic solid waste should be avoided. [MM11]
Chapter 7

Geology, hydrology and hydrogeology

Table 7-4: Geological water resources impacts and management

Tafila Wind Farm
Environmental and Social Impact Assessment

Wadi crossings Local Short term, Negative | Minor Not Likely | Minor Construction when no water Negligible
by construction during Adverse flow is expected and allowance
traffic construction of drainage. [MM37]
Water demand Local Short term, Negative | Negligible Certain Minor Minimize consumption / Minor
for construction associated Adverse abstraction as much as Adverse
camp with possible. [MM38]

construction
Wastewater Local Short term, Negative | Minor Very Moderate A completely closed cesspool Negligible
production from during Unlikely Adverse should be built to collect

construction
camp

construction

domestic wastewater resulting
from workers. It should be
emptied frequently and
transported to the nearest
municipal wastewater
treatment plant. [MM39]

Chapter 7

Geology, hydrology and hydrogeology

Tafila Wind Farm
Environmental and Social Impact Assessment

Use of water on- | Local Short term Negative | Moderate Likely Moderate In order to reduce the use of Minor
site to suppress associated Adverse water for dust-reduction Adverse
dust with purposes, excavated piles of
development construction ae .
during soil will be covered with
construction tarpaulins, where possible,
instead of being watered to
reduce dust production
[Mmao]
In addition special dust
suppression material could be
used instead of water. [MM13]
Rainwater and Local During Negative | Moderate Likely Minor Minimize the flow of excess Negligible
snowmelt runoff construction Adverse and debris soil to wadis
in the winter work if (sedimentation), manage
coincide with drainage system. [MM41]
heavy snow.
Soil excavation Local Short term Negative | Minor Likely Minor Nutrient rich top soil can be Minor
for foundations associated Adverse used provided that erosion is
and construction with avoided. Deeper parts, such as
construction limestone, shall be transferred
for reuse elsewhere in filling or
stones crushing. [MM42]

Chapter 7

Geology, hydrology and hydrogeology

Erosion caused
by heavy rainfall

Local /
Regional

Short term
during
construction

Negative

Moderate

Likely

Moderate
Adverse

Tafila Wind Farm
Environmental and Social Impact Assessment

Minimizing the amount of
earth disturbed during
construction; [MM44]

Avoiding construction on steep
slopes where appropriate;
[mm45]

Designing erosion-control
structures adequate to the task
by e.g. construction of
adequate slopes for
excavations; [MM46]

Remove excess soil from sites
of towers ona regular basis.
Cover excavated soil with
suitable tarpaulins. [MM47]

Minor
Adverse

Chapter 7

Geology, hydrology and hydrogeology

Tafila Wind Farm
Environmental and Social Impact Assessment

Pollution of Local During Negative | Minor Unlikely Minor Inspection of trucks that stay Minor
water through construction Adverse on-site for long periods (such Adverse
spills of leaks of as excavation machinery and
fuels and oils cranes) [MM48]

Special considerations for fuel

trucks; [MM49]

Spill clean-up procedures

should be in place; [MM50]

Ensure safe storage and

transfer of oils and waste oil.

[mMms51]
Domestic solid Local During Negative | Minor Likely Minor It must be collected in special Minor
waste resulting construction Adverse containers and transported Adverse
from workforce periodically to the nearest

solid wastes disposal area.

[mma]

Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

7.8 Residual impacts

Provided that the planned and designed mitigation discussed above is fully implemented, there are no
significant residual impacts to be considered on the geological, hydrological and hydrogeological
receptors identified in this chapter.

7.9 Cumulative impacts

At the time of writing this ESIA (November 2012), no operational wind farm fall within the same
geological, hydrogeological and hydrological catchments as the proposed development site and
therefore have the potential to generate cumulative geological, hydrological and hydrogeological
impacts There are no surface water resources on the site or nearby to function as water extraction.
Therefore it is anticipated that there are no cumulative effects between Fujeij wind farm and Tafila wind
farm.

7.10 Summary

The wind farm has a planned life span of up to 20 years. Once the facility has reached the end of its life
the turbines may be of a status to continue operation as a power generating facility, or the facility may
be closed and decommissioned. If decommissioned, all the aboveground components of the wind farm
would be removed and the site would be rehabilitated. The decommissioning and reinstatement of the
site would involve activities that may have environmental and social impacts.

At the construction phase of the wind farm of Tafila, the project will have limited impacts on the surface
water and groundwater resources in the area. The construction phase’s effects on the area will be
limited to relatively small pieces of lands and outside of the main wadi areas.

During the operational phase, no residual impacts on water resources are predicted to occur. The
operational phase does not cause significant impacts. It should be noted that any waste material
resulting from maintenance of the motors will be handled adequately. Hazardous waste is not expected
to be an issue; in case of any generated oily waste, it will be handled according to national
environmental regulations. Any waste will be contained, collected and transferred for treatment, reuse
or final safe disposal.

A detailed decommissioning and rehabilitation plan will be developed prior to decommissioning the
facility and associated infrastructure in accordance with the relevant environmental authority. This plan
may include, but not be limited to, management of socio-economic aspects such as employment
creation, removal, re-use and recycling of materials and vegetative rehabilitation to prevent erosion. This
impact assessment focused on potential impacts associated with the construction and operational phase
ities will be similar to construction activities and

of the proposed wind farm. The decommissioning acti
therefore recommendations outlined to manage construction phase impacts should be adhered to
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

during decommissioning. Management actions should focus on the rehabilitation of disturbed areas and

the removal of infrastructure

7.11 References

7-1,

7-2.

7-3

7-4

7-5,

7-6.

7-7

Abed, A. 2000 Geology of Jordan, Water and Environment. (In Arabic) 571 pages.

Barjous, M. (1992) The geology of the Ash Shawbak area. Map Sheet No. 3151 Ill. Bulletin 19,
NRA, Amman

BGR, WAJ, (1998) Groundwater Resources of Northern Jordan, 5, BGR-Archives No. 8921058
(GTZ) German Technical Cooperation (2004) National Water Master Plan, Groundwater

Resources. Volume 1, p 44

(JMD) Jordanian Meteorological Department (2008) Metrological data, Amman, Jordan
www.met.jometeo.gov.jo

(JMD) Jordanian Meteorological Department (2010) Metrological data, Amman, Jordan
www.met.jometeo.gov.jo

Powell J, (1988). The geology of Karak area Sheet No. 3152, NRA Geological Mapping Division,
Bulletin 31

(WAJ) Water Authority of Jordan (2008) Open Files. Amman.
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

Figures

Figure 7-1: Project location
Chapter 7
Geology, hydrology and hydrogeology

210000 212000 214000

1015000

1012000

i 210000 212000 214000

Figure 7-2: Geological map of the study area

216000

216000

218000

218000

Tafila Wind Farm
Environmental and Social Impact Assessment

Legend
© = Areas Footprint
—— Fault

Geology
Descriptio

1015000

HE Basait

Soil
es] Amman Silicified Limestone
Wadi Umm Ghudran
=| Wadi As Sir Limestone
= Fuhays/Hummar/Shua'ab
a Na'ur limestone

1012000

00.378.75 15
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

Figure 7-3: Fault trends in the study area
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

a. omrat

b ee ee ee ee ee ee ee

Explanatian 4
w Setsmic station |
=

32° Magnitude (M1 Richter
° | !
; 03.2 <M < 3.8] |
6 OM > 3.8 :
2 | Boundery |
” | Fault (see text] | —
3 | Scale 1: 252022 |
is — — |

i,t 1 L \ cee [ees | | ee on Sn oe A oc Sen nen! Pee &

38 is’ se as 36° 1s) oe 45 37 15 ae as’ 38 1s’ go’ 45° 39° 15"

Figure 7-4: Epicenter location of local earthquakes (Barjous, 1992)
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

Map Scale 1 : 1,750,000

Figure 7-5: Epicenter location of local earthquakes (Natural resources Authority, 2006
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

Figure 7-6: Wells from different aquifers
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment

rd
wae -—

(J 827 saturated
——> Direction of groundwater flow

—— Fault

Figure 7-7: Groundwater flow (adapted from BGR, 1998)
Chapter 7
Geology, hydrology and hydrogeology

Wind Rose, Frequency Distribution vs Direction
3aR° N

Figure 7-8: Wind rose diagram indicating the wind directions (IT-Power, 2009)

Tafila Wind Farm
Environmental and Social Impact Assessment
Chapter 7 Tafila Wind Farm

Geology, hydrology and hydrogeology Environmental and Social Impact Assessment
Annual Rainfall of Tafila Station —?*— Annual Rainfall (mm)
—— Average Rainfall

400

350

E 300
E
<

© 250
a
s

"= 200
=
2°
I

& 150

100

50

0

1986 1988 1990 1992 1994 1996 1998 2000 2002 2004 2006 2008

Figure 7-9: Annual rainfall at Tafila rainfall station, 1986 - 2007
Chapter 7 Tafila Wind Farm
Geology, hydrology and hydrogeology Environmental and Social Impact Assessment
—?*— Annual Rainfall (mm)

—-— Average Rainfall

Annual Rainfall of Rashidiya Station

500

450

400

350

300

ionmm

tat’

250

ipi

200

Prec

150

100

50

0
1986 1988 1990 1992 1994 1996 1998 2000 2002 2004 2006 2008

Figure 7-10: Annual rainfall at Rashuduya rainfall station, 1986 - 2007
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

8 Noise

8.1 Introduction

JWPC seeks planning permission from MoEnv to erect 38 wind turbines south- east of the town of
Gharandil in Tafila Governorate. The planned turbine is the V112, a 3.075 MW turbine manufactured
by Vestas. The hub height of the wind farm is 94 m for 34 of the turbines and 84 m for 4 of the
turbines. The total height of the turbines, up to the highest blade tip, is 149.9 m and 139.9 m. CUBE
Engineering GmbH was appointed to conduct an environmental noise impact assessment as part of
the assessment process. This report presents the results from the noise measurement, which was
carried out by local partner REEC, and the prediction assessment which was carried out by CUBE.

The locations of the WTG closest to residential areas are approximately 1,500 m from the east of the
town and approximately 1,100 m from a small settlement belonging to LaFarge Rashidiya cement
factory. The locations of the noise sensitive areas are shown in Annex 3 and Annex 4.

The V112 reaches its highest noise emission level (LWA ) of 106,5 dB(A) at a wind speed of 7m/s; at
wind speeds above 7 m/s the turbine does not become louder.

Noise from wind turbines has the potential to cause annoyance to people living near such
installations. Noise sensitive areas are considered to be dwellings, but not roads or footpaths. The
planned wind farm is located in a remote area, where no occupied dwellings exist within a distance
of about 1 km.

Noise which may impact the surrounding dwellings will occur during:

@ The construction phase (from machinery and traffic);
@ The operational phase of the WTG;
@ The decommissioning phase.

The results of the noise assessment are presented in chapter 8.7. Proposed noise mitigation
measures are outlined in Section 8.8.

8.2 Methodology
As decided in the scoping session, December Sth, 2011 in the Holiday Inn Hotel in Amman, impacts
during all three phases must be assessed. The below procedure regarding noise impact assessment
was agreed.

Objectives

To establish baseline noise levels;

To identify potential noise sources and impacted areas relevant to project activities;

To assess and understand the causes of such impacts.

To propose proper mitigation measures to protect the public, residents and employees from
such impacts.

®©@G®@@
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

Methodology

@ Monarch 322 Data logging Sound Level Meter (general-purpose measurements of sound
pressure levels in industrial and environmental applications) will be used. The standard
compliance of the instrument is IEC651 Type 2, ANSI S1.4 Type 2;

@ The noise level meter mentioned above will be used during one week of field measurement
in different locations in the project sites to estimate baseline/background noise levels;

@ Comparing the results with the local regulations;

@ The data will then be modeled by CUBE to evaluate impacts of additional noise emitted by
the proposed wind farm project and describe proper mitigation measures.

8.3 Turbine technology

Generally, the operational noise of a wind turbine has two sources: the aerodynamic noise produced
by the rotating blades and the mechanical noise produced by the turbine’s gearbox and generator.
The intensity of the WTG noise depends on wind speed. At very low wind speeds no relevant noise
emission is produced. WTGs become louder with increasing wind speed and power production. The
planned Vestas V112 wind turbine has a guaranteed sound power level as presented in Table 8-1.

Table 8-1: Sound power level for Vestas V112, non-noise-reduced Mode 0 (source: Vestas, 2012)

Sound Power Level at Hub Height, Noise Mode 0

Conditions for Sound Power Level: Measurement standard IEC 61400-11 ed. 2 2002

Wind shear: 0.16

Maximum turbulence at 10 metre height: 16%

Inflow angle (vertical): 0 +2°

Air density: 1.225 kg/m*
Hub Height 84m 94/96 m 119m
LwA @ 3 mis (10 m above ground) [dBA] 94.5 94.5 947
Wind speed at hub height [m/s] 42 43 45
LwA @ 4 mis (10 m above ground) [dBA] 97.3 97.5 98.1
Wind speed at hub height [m/s] 56 57 59
LwA @ 5 mis (10 m above ground) [dBA] 100.9 101.2 101.9
Wind speed at hub height [m/s] 7.0 72 74
LwA @ 6 m/s (10 m above ground) [dBA] 104.3 104.6 105.4
Wind speed at hub height [m/s] 84 86 89
LwA @ 7 mis (10 m above ground) [dBA] 106.5 106.5 106.5
Wind speed at hub height [m/s] 98 10.0 104
LwA @ 8 mis (10 m above ground) [dBA] 106.5 108.5 106.5
Wind speed at hub height [m/s] 1.2 11.4 11.9
LwA @ 9 mis (10 m above ground) [dBA] 106.5 106.5 106.5
Wind speed at hub height [m/s] 127 129 13.4
LwA @ 10 m/s (10 m above ground) [dBA] 106.5 108.5 106.5
Wind speed at hub height [m/s] 14.1 14.3 14.9
LwA @ 11 més (10 m above ground) [dBA] 106.5 106.5 106.5
Wind speed at hub height [m/s] 15.5 157 163
LwA @ 12 mis (10 m above ground) [4BA] 106.5 106.5 106.5
Wind speed at hub height [m/s] 16.9 172 178
LwA @ 13 mis (10 m above ground) [dBA] 106.5 108.5 106.5
Wind speed at hub height [m/s] 18.3 186 19.3

The presented sound power levels are valid for non-noise-reduced operation. The Vestas V-112 has
several operational low-noise modes and can reduce noise levels at lower wind speeds by reduction

8-2
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

of rotational speed. The predictions within this study are based on the highest output noise level of
mode 0. The turbine hub heights are 94 m or 84 m above ground. The V112 has a maximum noise
emission level (LWA) of 106.5 dB which is guaranteed by the manufacturer. An additional adjustment
of +1 dB (A) was made for tonality KIT [dB] but is not regarded to be necessary for impulses KIN [dB].
The V112 shows neither tonality nor impulses based on information provided by the manufacturer
but also measured by independent experts [GL Garrad Hassan]. GL Garrad Hassan has measured the
noise level of a V112 (in its mode 0) at a turbine site located in Lem, Denmark. The resulting 105.0 dB
is below the guaranteed Lwa of 106.5 dB. This provides evidence that the guaranteed level is not only
reliable, but rather worst-case. For the noise modeling the guaranteed level of 106.5 dB plus 1 dB
tonality penalty was used. Thus there is a sufficient amount of uncertainty applied to the noise
model.

8.4 Definitions

Immissions as used in chapter 8 related to noise: is immissions due to planned turbines
or during construction or decommissioning of the wind farm

Background noise also referred to “Ambient noise” which is existing noise occurring at a
receptor

8.5 Guidance
The noise assessment is based on the following guidelines and regulations:

@ General guidelines / operational noise
@ Jordanian Noise Regulations, 2003 [8-7];
@ IFC/ World Bank Group General Environmental, Health and Safety Guidelines for Wind,
Year 2007 [8-3];
@ The World Health Organization (WHO) guidelines for community noise, 1999 [8-6];
@ ETSU R-97 (Working Group on Noise for Wind Turbines) [8-1].

@ Noise calculation models

@ SO 9613- (International Standards) : Acoustics — Attenuation of sound during
propagation outdoors — Part 2: General method of calculation [8-4]

@ Construction noise

@ British Standard 5228 for noise and vibration control on construction and open sites [8-2]
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

8.5.1 General guidelines / operation noise

The Jordanian Noise Regulations (2003), set noise limits depending on the use of the noise sensitive
areas (NSA). Table 8-2 gives an overview on the noise regulation and the noise limits depending on
the type of land use. It was the objective of the study to measure the background noise and compare
it with the local regulations.

Table 8-2: Relevant Jordanian noise regulation, 2003

Residential, urban

Residential, suburban 55 45
Residential, rural 50 40
Small industries, offices public buildings and city centers | 65 55
Industrial areas 75 65
Schools, hospitals, mosques and churches 45 35

8.5.1.1 IFC/WBG General Environmental, Health and Safety Guidelines for Wind, Year
2007;

The IFC / World Bank guideline address in chapter 1.7 the impacts of noise beyond the property

boundary of the facility. Noise impacts should not exceed the levels presented in Table 8-3, or result

in a maximum increase in background levels of 3 dB (A) at the nearest receptor location off-site.

Table 8-3: IFC/WBG noise level guidelines

Residential, institutional, educational | 55 45
Industrial, commercial 70 70

These guidelines also address the measurement of noise as following:

“Noise monitoring may be carried out for the purposes of establishing the existing ambient noise
levels in the area of the proposed or existing facility, or for verifying operational phase noise levels.
Noise monitoring programs should be designed and conducted by trained specialists. Typical
monitoring periods should be sufficient for statistical analysis and may last 48 hours with the use of
noise monitors that should be capable of logging data continuously over this time period, or hourly,
or more frequently, as appropriate (or else cover differing time periods within several days, including
weekday and weekend workdays). The type of acoustic indices recorded depends on the type of
noise being monitored, as established by a noise expert. Monitors should be located approximately
1.5 m above the ground and no closer than 3 m to any reflecting surface (e.g., wall). In general, the
noise level limit is represented by the background or ambient noise levels that would be present in
the absence of the facility or noise source(s) under investigation.”
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

The WHO guideline [8-6] for community noise was published in April 1999. These advise that noise
impacts within dwellings include annoyance, speech interference and sleep disturbance. In 2009,
WHO updated the guidance for night-time standards, proposing an external noise level of 40 dB(A) at
night. This is intended as a long term target level to prevent sleep disturbance, such as results from
long term exposure to road traffic noise. The noise level is intended to apply over the entire night-
time period, typically between 23:00 — 07:00 hours (Table 8-4).

Table 8-4: Summary of WHO-criteria

Outdoor living area Serious Annoyance 55 16
Moderate Annoyance 50 16

Outside bedrooms (long term Sleep disturbance 40 8

average)

Outside bedrooms Sleep disturbance, 45 8
window open

Inside dwellings Speech intelligibility and | 35 16
moderate annoyance
Sleep disturbance, 30 8
night-time

Bedrooms Sleep disturbance 30 8

School, playground outdoor Annoyance external 55 During play
source

Industrial, commercial shopping Hearing impairment 70 24

and traffic areas, indoors and

outdoors

8.5.1.2 ETSU-R-97

ETSU-R97 sets out the method for assessing noise from wind turbines relative to the prevailing
ambient noise. The main basis of ETSU-R-97 is to ensure that during both daytime and nighttime the
predicted noise from a proposed wind turbine installation will not exceed the existing background
noise by more than 5 dB(A). ETSU-R-97 gives a detailed method for deriving existing background
noise.

ETSU-R-97 advises also that a simplified approach may be adopted where the predicted noise from
the turbine is at around 35 dB(A). ETSU-R-97 specifies that if the noise is limited to an LAgo-19 min Of 35
dB(A) up to wind speeds of 10 m/s at a 10 m height, than this condition alone would offer sufficient
protection of amenity, and background noise measurements would be unnecessary.

ETSU-R-97 does not prescribe a noise prediction method. ISO 9613-2 was used for modeling.
In case of measuring ambient (or background) noise levels, day-time noise limits will be derived from

background noise data taken during quite periods of the day and the night-time limits will be derived
from background noise data collected during the night.
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

Quiet day-time periods (amenity hours) are defined as:

@ all evenings from 6pm to 11 pm;
@ plus Saturday afternoon from 1 pm to 6 pm;
@ plus all day Sunday, 7am to 6 pm.

Night time is defined as 11 pm to 7 am.

Given that in Jordan the day of rest is Friday and for some businesses also Saturday, such periods of
quiet day-time were shifted to these days.

8.5.2 Noise calculation models

Although ETSU-R-97 sets out a detailed method for the assessment of baseline noise, this Guidance
does not prescribe a method for noise prediction, which in the past has led to disputes over the most
appropriate noise prediction methods. This leads to the preferred noise prediction method in
accordance 8.5.1.2 with ISO 9613-2.

8.5.2.1 ISO 9613-2

The calculation model of the International Standard ISO 96-13-2 ‘Acoustics — Attenuation of sound
during propagation outdoors — Part 2 General method of calculation’ is used to predict the levels of
noise generated by the wind farm.

This model predicts the sound pressure level by taking the source sound power level for each WTG in
separate octave bands and subtracting a number of attenuation factors:

Predicted octave band noise level = L,,+D-Ageo-Aatm-Agr-Abar-Amisc with

Law = sound power level of each turbine

D = directivity correction factor (not used for worst case downwind propagation)
Ageo = losses due to geometrical divergence

Aatm= losses due to atmospheric absorption

A,zr= losses due to the ground effect

Abar= barrier losses where the turbine hub is unsighted

Amisc=for miscellaneous effects (vegetation, buildings)

The predicted octave band levels from each turbine are summed up to give the overall ‘A’ weighted
predicted sound level from all turbines under operation.

When calculating predicted noise levels with ISO 9613-2, it is assumed that the noise source is
located upwind of the noise sensitive area (the location for which the noise level is calculated). For
downwind situations, lower noise levels can be expected. When noise propagation for multiple
sources in different directions is calculated, the results are always worst case assumptions. However,
it should be noted that not all of the noise sources can be upwind from the receptor at the same
time. This is relevant for calculations for dwellings that are located in close proximity to the wind
farm.
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

For this assessment, predicted noise levels according to ISO 9613-2 were calculated using the
WindPRO 2.8 DECIBEL commercial noise propagation software using the loudest sound power level
up 95% of the rated power (which is the loudest / the worst in all cases). The meteorological
coefficient CO was set to 0 dB. This package does not use Apa, and the A,nis;attenuation factors and
thus, in case where these could be used, the calculation delivers worst case results. The height
contours of the area were used in the calculations.

8.5.3. Construction noise

8.5.3.1 British Standard 5228:2009

British Standard 5228:2009 provides guidance on the impact of noise from construction activities.
This standard is the basis for the majority of construction noise assessments in the United Kingdom.
It contains methodologies for the calculation of construction noise from static sources e.g.
construction works at the turbine sites, as well as for construction traffic along access tracks.

The calculation is performed using tables of typical noise output for typical items of plant. The
application of this method allows the calculation of noise levels for different construction activities
by summing up the noise levels of the respective plant and taking into account periods of operation,
distances to the receiver and other factors that influence the noise propagation.

The significance criteria for determining the level of impact resulting from operational and
construction noise is described herein by the “ABC method,” in which threshold values at time
periods are put into categories labeled A, B and C. It shows examples of the threshold of significant
effect at dwellings when the total noise level, rounded to the nearest decibel exceeds the listed
values in Table 8-5.

Table 8-5: Example threshold of significant effect at dwellings (BS 5228:2009)

Night time (23.00 — 7.00) 45 50 55
Evenings and weekends 55 60 65
Daytime (7.00 — 19.00) and Saturdays (7.00 —- 13.00) | 65 70 75

A significant effect is deemed to occur, if the total LA., noise level of construction noise exceeds the
threshold level for the category appropriate to the ambient noise level.

If the ambient noise level exceeds the threshold values given in the table (i.e. the ambient noise level
is higher than the above values), then a significant effect is deemed to occur if the total LA., noise
level for the period increases by more than 3 dB due to construction activity.

The category A threshold values are applicable for Tafila wind farm since ambient noise level is less
than these values.
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

8.6 Baseline

8.6.1 Measurement and evaluation of ambient noise

REEC, an independent environmental and noise consultant, conducted baseline noise measurements
between 25th of February and 2nd of March 2012 and in a second period from 14" to 25" of April
2012. The location chosen for the measurement campaign is UTM WGS 84 x754488/y3401372 as
shown in the map in Figure 8-1. The noise measurement was conducted at the vicinity of a residential
building in the eastern part of the town of Gharandil. This measurement point was chosen due to its
location in one of the closest NSAs (noise sensitive areas) to the wind farm.

The noise measurements were made by Monarch 322 Data logging Sound Level Meter (general-
purpose measurements of sound pressure levels in industrial and environmental applications). The
standard compliance of the instrument is IEC651 Type 2, ANSI S1.4 Type 2. The data was recorded
every 30 seconds.

The data of the first period in February was ignored since the measurement interval was not every 30
seconds but hourly, thus could not be used for the calculation of LAgo1omin. For that reason a second
measurement was conducted in April in order to amend the quality of the measurements and to be
compliant to the scoping report.

i House in Gnurandi 4

Figure 8-1: Map of Gharandil with its noise sensitive areas and measurement locations
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

Figure 8-2: Map of LaFarge cement factory with its noise sensitive areas at the settlement

The parameters LAcg, LAmax and LAmin Were recorded continuously throughout the measurement
campaign, both daytimes and nighttime. Wind speed data were not recorded at the measurement
location but were taken from the meteorological mast in Tafila wind farm, which is approximately
1,300 m away from the measurement site.

Even though the measured background noise levels during quite-day times and night-times were
tempted to be filtered for specific events occurred during the measurement period (e.g. due to
celebrations (weddings) and barking of dogs, the data were not considered suitable with regard to
determining the likely impact of noise from the wind farm on the nearest receptors. Noise from
extraneous sources (e.g. mechanical ventilation) resulted in the data collected being too high with
respect to actual background noise levels to enable an objective assessment of noise impact to be
performed.

Results of the measurements are provided in the Annex 9. Even though best efforts were made to
collect data in accordance with the requirements of the Scoping Study, the recorded data is regarded
to be questionable in terms of quality and in terms of the chosen measurement location. The
measured background noise level, especially at nighttime, was measured to be around ~ 35 dB(A) but
was constantly influenced by extraneous sources throughout the second period of measurement.
The gathered data are not regarded to be sufficient to gather a clear picture of background noise and
to confirm the quiet ambient background noise levels.

A typical correlation between wind speed and background noise was not found in Tafila, as it is the
case in most European countries. A scatter plot of the measurement data is presented in Annex 9.
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

8.7. Impact Assessment

8.7.1 Construction and decommissioning noise prediction
The following major activities will be required to be performed during the construction phase:

Construction noise (breaker, excavator, dump truck etc.);
Construction of access roads;

Construction of electrical substation and associated structures;
Construction of permanent met mast(s);

®G®@@®@

Erection of turbines.

Normal hours of construction works could be Saturday to Thursday 7 a.m. to 7 p.m.. Some flexibility
in working hours may be required, e.g. during the delivery of the main components of the turbines
due to the use of Heavy Goods Vehicles (HGV) which would be normally at night.

Each of the construction activities includes working with heavy “balance-of-plant” machines with
noise levels (Lwa) of up to 120 dB(A) taking into account the BS 5228:2009. They are usually carried
out one after the other at each turbine location. For this assessment of construction, it will be
assumed that all the works will occur concurrently at two turbine locations in the closest distance to
the neighboring dwellings (a turbines WTG 37 — LaFarge and WTG 8 - Gharandil): This scenario
represents a worst case which might not be expected or, even if, might occur only during a period of
few weeks.

Table 8-6: Balance-of-plant items

Laying of access tracks 1x excavator (107 dB(A)), 1 x compactor (107
dB(A)), 1 x bulldozer (109 dB(A)), 2 x dump
truck (115 dB(A))

Excavation of foundations 1x breaker (mounted on wheeled backhoe —
120 dB(A)), 1 x excavator (107 dB(A)), 3 x
dump truck

Concreting of foundations 2x concrete mixer (108 dB(A)), pumping (106
dB(A), or idling (99 dB(A)

Erection or dismantling of turbines 2 x mobile crane (106 dB(A)), 2 x flatbed
truck (108 dB(A))

Decommissioning turbines - 1x excavator, 3 x dump truck

removal of the foundations

If a borrow pit will be created on site is not known at this stage of the project. Such information could
be updated when a detailed construction schedule of the wind farm design is provided by the EPC
contractor.
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

Construction noise was calculated for nine closest locations around the wind farm at the same noise
sensitive areas that were used for the operational noise prediction. The positions of these locations
are shown in Figure 8-1, in Annex 3 and in Annex 4. The equivalent continuous noise levels LA-, were
calculated and are presented in Table 8-7. The total sum in the below table shows is calculated under
the assumption that all works will occur concurrently at the two nearest turbines. The allowed
threshold according to Category A of the British BS 5228:2009 guideline is 65 dB(A) which is not
exceeded.

Table 8-7: Construction noise levels [dB(A)]

House in Gharandil 1

House in Gharandil 2

House in Gharandil 3

House in Gharandil 4
House in Gharandil 5
LaFarge cement factory and
houses

Mosque / school Gharandil
Mosque Gharandil suburb

Mosque LaFarge
* According to BS 5228:2009 — Category A

Table 8-8: Decommissioning noise levels Lwa [dB(A)]

House in Gharandil 1

House in Gharandil 2

House in Gharandil 3

House in Gharandil 4
House in Gharandil 5
LaFarge cement factory and
houses

Mosque / school Gharandil
Mosque Gharandil suburb
Mosque LaFarge

* According to BS 5228:2009 — Category A

Access to the construction site is described in Chapter 14. The most intensive transport activity will
take place during the concreting of the foundations with up to 10 concrete trucks per hour during
approximately 1 working day per turbine foundation. These transports will lead to additional noise at
the properties along the public roads (as described in chapter 14). At a distance of 15 meters from
the access road, this is likely to lead to equivalent continuous noise level LA., of 64 dB(A). At
properties within approximately 700 m of the closest construction activities, the abovementioned
construction noise is added to this. At greater distances construction noise from the wind farm site
will be clearly below the transport noise and will therefore be masked by this. It should be noted that

8-11
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

this transport intensity, and therefore the noise, will only last for the concreting phase of the overall
construction works which is assumed to last for a total of circa 40 days for all 38 turbines.

8.7.2 Operational noise prediction

The selected wind turbine for the Tafila wind farm is the Vestas V112 with 3.0 MW and a hub height
of 94 m, 84 m respectively. A computer model has been used to predict noise from the turbines
assuming a hub height of 84 meters / 94 meters above local ground level where each turbine is
assumed to be a simple elevated point source. The heights above ground level were considered. A
tonality penalty of + 1 dB(A) was applied in the calculations even thought it was not measured at the
Vestas V112.

A typical correlation between wind speed and background noise was not found in Tafila, as it is the
case in most European countries. This is a necessary precondition for application of the British ETSU
approach including the consideration of background noise. Due to the missing correlation, a full
adaption of the ETSU approach to the conditions in Tafila was not possible. It was jointly decided by
the consultants and the developers that instead of applying equivocal background data to the noise
model it is more reliable to assess noise impact by a simplified approach without background data.
The noise levels from the wind turbines predicted to be around 35 dB(A) are sufficiently low to
enable the Simplified Assessment method proposed in the ETSU guideline .

Predictions were made according to the noise propagation model ISO 9613-2 for the operational
noise of the wind farm using WindPRO 2.8 DECIBEL module for noise calculations. The table below
shows the calculated LAso-1omin levels as resulting from the noise prediction model.

The noise emission generated by the planned turbines is calculated at the closest noise sensitive
areas. The immissions forecast considers the terrain shape and worst-case downwind noise
propagation conditions: 70% humidity and 10°C air temperature.

The noise emission levels refer to the maximum noise emission of the wind turbine type for a wind
speed of S 10m/s respectively at 95 % rated power. The source sound power levels of the individual
turbines are summed up at the noise sensitive areas. The results of the prediction model were
compared with the Jordan noise limits as shown in Table 8-2.

The residential area at the receptors in Gharandil is assessed to be of rural character whereas the
mosques and the school in Gharandil are recreational areas with lower limits of noise. The housing
area at LaFarge cement factory is assumed to be classified as small industrial areas as it is close to
LaFarge cement factory but has also residential character. Detailed information on zonal
classification was not available. Requests to the MoEnv and at Tafila authorities were made.

For the calculation of the noise immissions, the site was examined using maps and aerial pictures.
Furthermore a site visit was conducted to get an ideal impression of the project area and close
dwellings. Noise sensitive areas were set at the nearest dwellings.

The predicted noise from the turbines is summarized in the Table 8-9.
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

Table 8-9: Predicted noise level LAgo-1oin from the wind turbines in comparison with local and
international noise regulations

House in

© Jotruranait 3 [724485 / 3400569
p ffouse it | sasio / 3400507
[churanl 2 a

Rouse in

BIoturanait 3 [794472/2400538
House in

F {754556 / 3400701
[Grurandil 6 /
House in

S [osmuranan s [754049 3400072
Lafarge
Jcement

© ae ana (752355/ 3397954
houses
Mosque
|/Schoo!

a [Gener |753908/ s402036
center
Mosque

HH [Gharanail_|753266 / 3400495
suburb
Mosque

1 [fargo __|752248/ 3397656

* soaia) =

slight sie moderate
exceedance |. St annoyance | **long-
jordan | pish TSU aun | on
guidance of | “Guidetine 55d8(A) =| average

03 dB(A) serious

annoyance

The above table shows if the resulting noise from the turbines meets the requirements of local and
international guidelines.

The noise caused by the planned turbines is low and falls significantly below the Jordan limits of rural
areas both at daytimes and nighttime. The requirements at recreational areas (mosques, schools) are
met with the exception of an additional exposure of 0.3 dB(A) at the mosque in LaFarge. The
exceedance is regarded to be negligible as the exposure is so small that it lies within the uncertainty
of the modeling approach. Under German law such result would be rounded down to the next
integer.

According to the simplified approach of British ETSU guideline, there is additional exposure of a max
of +2 dB(A) at the houses in Gharandil and LaFarge housing area. This exceedance is assessed to be
acceptable under consideration if the modeling uncertainty. A total uncertainty of 2.5 dB(A) is
applied on the model as explained in the following chapter.
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

8.7.3. Model uncertainty and validation

The noise predictions for the proposed installation cannot be validated until the project is built. After
erection, noise emission and immissions measurements can be carried out by accredited and
independent international experts. There is sufficient buffer in the modeling parameters, as the
modeling was carried out under worst-case assumptions. The model predictions are based ona
widely validated prediction algorithm and manufacturer’s published data and detailed design layout.
The norm ISO 9613-2 is also used in Germany and has been validated by measurements of the local
authorities and several institutes. The sound power level of the turbines of 106.5 [dB], which was
used for the model, was already proven by expert measurements at the prototype of the Vestas
V112. The measurement results show significant lower results at the V112 of 105.0 dB(A) . The
additional 1.5 dB(A) can be regarded as additional uncertainty which was applied to the turbine
noise. As additional uncertainty buffer, a penalty of 1 dB(A) was added for tonality.

8.7.4 Impact assessment construction noise

With reference to Table 8-7 and Table 8-8 construction noise has no significant impact during the
whole construction phase of the project, since the thresholds of the BS 5228:2009 standards are kept
considering the construction noise plus the ambient noise measured at the receptors.

8.7.5 Impact assessment operational noise

With reference to Fehler! Verweisquelle konnte nicht gefunden werden., it can be stated that for all
noise sensitive areas (during the day-time) the wind farm noise is assessed to be within the limits of
local and most international regulations (IFC and WHO). According to the simplified approach of
British ETSU guideline, there is additional exposure of a max of +2 dB(A) at the houses in Gharandil
and LaFarge housing area. This exceedance is assessed to be acceptable under consideration if the
modeling uncertainty.

There is also little very little exceedance of the local limit of 35 dB(A) at the mosque in LaFarge.
Given the fact that the conditions of most international limits are kept and the mosques are not
attended at night this exceedance is regarded to be negligible.

As a final suggestion it is stated that follow up background noise measurements can be undertaken
at the discretion of the ministry to confirm quiet ambient background noise levels.

It should be noted that, under consideration of German and other regulations, accumulation of the
background noise level and the turbine noise is not applicable at all. Only the noise of the planned
plant is considered if no other significant industrial noise is existent.

IFC and WHO guidelines set a limit of 55 dB(A) during daytimes and 45 dB(A) or 40 dB(A) during
nighttime or, if already exceeded by the background noise, an additional exposure of +3 dB(A). The
modeled turbine noise falls below these limits and is in full accordance with these guidelines,
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

The propagation calculation using ISO 9613-2 always assumes that the receptor is downwind of the
source of the noise. As all noise sensitive areas are during the main periods upwind of the turbines,
this assumption is provides a comfortable safety margin.

8.8 Mitigation measures

8.8.1 Construction noise

In order to organize the construction works with as little nuisance as possible under the
circumstances, it is recommended to limit the working hours from Saturday to Thursday 7 a.m. to 7
p.m., if possible [MM52]. Some flexibility in working hours may be required during the delivery and
erection of turbines and depending on weather conditions. Final time schedule of the transport
movements will be clarified with the authorities and communities.

Experience on other sites has shown that adopting an open information policy can reduce the
perceived nuisance for residents and commercial premises within the vicinity of the site. As a result,
it is proposed that during construction, local residents and businesses will be kept informed by post
or other comparable means of communication [MM53].

8.8.2 Operational noise

The wind farm layout in Tafila was optimized in order to minimize the impact of noise by keeping a
sufficient distance to the surrounding properties. This has been one of the key factors during the
design process [MM59].

Following the results from the noise prediction model, noise reduction of the turbines is not a
necessary mitigation, because the specific noise produced by the planned wind farm does not exceed
the Jordan noise regulation standard. There is very little exceedance at some receptors following the
strict and simplified British ETSU standard. Further additional noise measurements with first class
equipment could be undertaken at several noise sensitive areas to allow proper determination of the
background noise levels at various receptors. The proper determination of background noise would
allow final identification of adherence to further international guidelines including consideration of
background noise.

If it would become necessary for any unknown reason to reduce the noise output of the wind farm,
the selected turbine type offers the possibility to run in a noise-optimized mode, albeit at the
expense of power output. This allows reduction of the sound power levels once the wind farm is
operational.

8.9 Cumulative Effects

The potential for cumulative impacts from other proposed developments for construction and
operational noise was also considered. There are no other existing wind turbine installations within
10 km of the planned wind farm. JWPC has secured the land in the northern area of the wind farm
for further planning. Thus, additional turbines close to the town of Gharandil cannot be constructed
by other parties.
Chapter 8 Tafila Wind Farm
Noise Environmental and Social Impact Assessment

Definite information about other wind farm planning in the vicinity is not available, but even if a wind
farm in the southern surrounding would be built (e.g. wind farm of Fujeij), any influence on the
operational noise immissions in the town of Gharandil is cannot be expected, since it is too far away.
There is no official information available on Fujeij wind farm but it is assumed that the distance is
approximately 11.5 km to the planned Tafila wind farm. This wind farm is still under planning and it is
not known when the project will be started. Cumulative noise impacts during the construction phase
will not occur since the wind farm is too far away. For transportation cumulative effects could occur
on the way from LaFarge cement factory to the wind farm entrance of Tafila wind farm which is a
distance of ~ 3.5 km but without any noise receptors along the way.

8.10 Summary

During the construction and decommissioning period, equivalent continuous noise levels (LAeq) at
neighboring properties will remain well below the threshold of 65 dB(A) as given in the BS 5228:2009
guideline.

Best efforts were made to collect and determine the background noise in the town of Gharandil by
measurements in accordance to the Scoping report. Even so it was found that the gathered data are
not considered suitable with regard to determining the likely impact of noise from the wind farm on
the nearest receptors as noise from extraneous sources (mechanical ventilation and wedding
celebrations) resulted in the data collected being too high with respect to actual background noise
levels to enable an objective assessment of noise impact to be performed. Thus it was jointly decided
by the consultants to follow the simplified approach of modeling the noise from turbines.
Subsequent measurements can be undertaken, if required by the MoEnv, in order to derive a more
reliable result of background noise levels showing also a correlation with wind speed.

The noise levels predicted at around 35dB(A) and are sufficiently low to enable the attached
Simplified Assessment method of noise impact assessment and to get confidence that there is no
significant impact on the receptors when the wind farm is under operation.

Due to sufficient distance of the wind turbines to the nearest dwellings, the impact of operational
noise of the planned turbines is low and remains below Jordan limits and limits of most other
international guidelines and regulations as specified in Fehler! Verweisquelle konnte nicht gefunden
werden..

There is little exceedance of +0.3 dB(A) of the local limit of 35 dB(A) at the mosque in LaFarge This
exceedance is regarded to be negligible under consideration of the uncertainty of the model. There is
also slight exceedance of the British ETSU limits, which falls also below the overall uncertainty of 2.5
dB(A).The fact that the used model type is a worst case approach there is enough confidence that no
exceedance of the noise limits is expected when the wind farm is operational.

If additional confidence is required for the background noise level, follow up background
measurements will be carried out before the erection of the wind farm.
Chapter 8 Tafila Wind Farm

Noise

Environmental and Social Impact Assessment

The findings of the construction and operational noise assessment show that the proposed Tafila
Wind Farm is acceptable in term of noise emissions.

Noise impact of the wind farm can be verified by noise emission and immissions measurements after
the construction of the wind farm. Details thereto are described in the stakeholder engagement plan
that was issued together with this study.

8.11 References

8-1

ETSU, 1996: — Working Group on Noise from Wind Turbines. ETSU-R97 ‘The assessment and
Rating of Noise from wind farm

HMSO, 2009: _ British Standard 5228: ‘Noise and Vibration control on Construction and
Open Sites*.

IFC/WBG, 2007: General Environmental, Health and Safety Guidelines for Wind, Year 2007
ISO, 1996: International Standards Organization, 1996. ISO 9613-2: ‘Acoustics — Attenuation
of sound during propagation outdoors — Part 2: General method of calculation‘

Vestas, 2012: General Specification V112—3.0 MW 50/60 Hz, Document no.: 0025-7553 V0O3
2012-04-17

WHO, 1999: Guidelines for Community Noise, World Health Organization, Geneva

MoEnv, 2003: Jordan Noise Regulations, Ministry of Environment, Amman
Chapter 9 Tafila Wind Farm
Shadow flickering Environmental and Social Impact Assessment

9 Shadow flickering

9.1 Introduction

Shadow flicker may occur when the rotating blades of a wind turbine pass through the sun’s rays
seen from a specific location. This creates a fast-moving shadow with a “flicker” effect. This impact
depends on conditions such as weather, topography, or the distance between the turbine and the
receptor. Receptors in case of the shadow flickering effect are the inside of houses and other
buildings.

The shadow flicker exposure naturally decreases with increase in distance from the wind farm.
Predicted exposure of a particular building to this shadow flicker effect is measured in minutes per
day and cumulative yearly hours.

9.2 Objectives

The following objectives concern the shadow flickering assessment:

@ To identify the areas that are affected by the shadow of the WTG;
@ Toassess impacts of the project on residential areas;
@ Toassess impacts on regional tribes.

9.3 Guidance

Due to the lack of national and international standards the following German guideline was used:

@ Bund/Lander Arbeitsgemeinschaft fiir Immissionsschutz (LAI); Hinweise zur Ermittlung und
Beurteilung der optischen Immissionen von Windenergieanlagen; Stand: 13.03.2002
(German regulation for the evaluation of optical immissions by WTG)

9.4 Methodology

Following the German guideline, two thresholds need to be considered:

@ Accumulated exposure on residential properties should not exceed a total of 30 hours per
year;
@ Exposure on residential properties should not be longer than 30 minutes per day.

If one of these thresholds is exceeded, mitigation methods such as turning off turbines during critical
times must be considered.

Relevant for the shadow flickering effects are only residential houses that one or more windows in
the direction of the wind farm. The windows must belong to rooms of daily use. “Abstellraume” with
a window are not considered for this assessment.
Chapter 9 Tafila Wind Farm
Shadow flickering Environmental and Social Impact Assessment

The probability of shadow flickering occurrence and the extent of its effect on the residents depend
on a number of factors such as the direction of the windows relative to the turbine, the distance
from the turbine, the turbine hub height and the rotor diameter, the speed of blade rotation, the
time of year and the time of day.

Shadow flicker exposure decreases with increasing distance from the wind farm.
Shadow flicker length naturally decreases till noon and increases again till sundown.

Nearby residential houses, in the further called immission points (IP), where detected as receptors of
shadow flickering caused by the planned wind farm. These locations are indicated in Figure 9-1.

Shadow flicker at the chlosestIPs has been calculated and mapped with the software

WindPRO 2.8.563 (Figure 9-2 and Figure 9-3). These results show the approximate hours of shadow
flicker which accumulate at locations near the wind farm during a year. A map for each thresholds
listed in chapter 9.4 has been calculated to maintain the regulations.

Based on these maps the closest effected residential houses are identified and the shadow flickering
duration for these so called immission points (IP) is calculated. Only the closest residential properties
to the WTGs are considered in this study as relevant receptors. When shadow flickering is not

exceeding the limits at these receptors it is neither at receptors with a greater distance to the WTGs.

In the modeling software the sun is represent by a single-point source of light - whereas in reality the
sun is a sphere and there are shading areas in which the sunbeams or part of the sunbeams are
covered by objects. Also the model assumes clear sky during 100% of the year. Due to these reasons
the modeling software can be regarded to be a worst-case approach.

When less than 20 % of the sun is being covered by the passing rotor blade, the resulting shadow
intensity at a neighboring property will not be strong enough to account for a nuisance. For the
Vestas V-112, this corresponds in theory a maximum distance of 1,711 m from the wind turbine
(which will only be applicable at sunrise and sundown due to the geometry between the sun, the
WTG and impacted properties).

9.5 Baseline
No baseline shadow flickering is existent neither at planned wind farm area nor at the town of
Gharandil or at the LaFarge housing area.

9.6 Impact assessment

The maximum possible duration of shadow flickering was calculated at the closest resident houses.
An annual limit of accumulated 30 hours and a daily limit of accumulated 30 minutes are set as
threshold.

Table 9-1 shows the duration of shadow flickering at the IPs (Figure 9-1), calculated as worst case
scenario with the astronomically highest possible shadow duration (Figure 9-2 and Figure 9-3).
Chapter 9 Tafila Wind Farm
Shadow flickering Environmental and Social Impact Assessment

Table 9-1: Duration of shadow flickering at immission points

IPA | 10:14 0:17
IPB | 5:14 0:18
IPC | 4:42 0:17
IPD | 4:36 0:17
IPE | 0:00 0:00
IPF | 21:00 0:21

The WindPRO calculation results are added in Annex 3.
The limits for shadow flickering are not exceeded at the closest residential areas.
Deducting from the above results the IPs will not suffer from shadow flickering if:

© The weather is overcast;

@ The rotor plane of the turbine is in parallel with the imaginary line between the location of
the sun and the respective IP;

@ There is a non-transparent obstacle between the respective dwelling and the sun in the
direction of the wind turbine;

@ The wind turbines are not under operation;

@ There is poor visibility due to fog.

9.7 Mitigation measures
The assessment of the shadow flickering at residential areas concludes that the development will
have no significant effect on the residents, therefore no mitigation measures are proposed.

Even though the regulations are not exceeded at the IPs, Semi-Nomadic people might be affected by
shadow flickering when living in tents in the wind farm area (as further described in chapter 15). For
this reason a calculation was conducted to determine more realistic shadow flickering impacts based
on the meteorological likelihood instead of on the astronomical maximum hours of sunshine. This
calculation is based on the sunshine duration of a regional meteorological station and on the wind
direction measured on the wind farm site.

Besides permanent dwellings Semi-Nomadic people are moving through the project area to rear
sheep and goats between the WTG. For the Semi-Nomadic people, shadow maps indicating the best
spots to build up their tents without being highly exposed to shadow flicker can be published on
boards in the wind farm. This map shows areas outside and between the turbines where the impact
of shadow flickering is low.

The map is presented in Figure 15-10.
Chapter 9 Tafila Wind Farm
Shadow flickering Environmental and Social Impact Assessment

9.8 Cumulative impacts

The closest wind farm is Fujeij, approximately 11.5 km to the south of the planned Tafila wind farm.
Fujeij wind farm is still under development and it is likely that its operation phase starts later than
the one of Tafila wind farm. As the wind farm is too far away from Tafila wind farm, cumulative
shadow flickering will not occur.

9.9 Summary

Shadow flicker may occur when the rotating blades of a wind turbine pass through the sun’s rays
seen from a specific location. This creates a fast-moving shadow with a “flicker” effect, which can be
seen inside of homes and other buildings. The impact on nearby dwellings depends on conditions
such as weather, topography, or the distance between the turbine and the building. The shadow
flicker exposure naturally decreases with increase in distance from the wind farm.

The effect of shadow flickering is simulated for the closest receptors to the project site with the
simulation tool WindPRO. The guidelines used to evaluate the effect of shadow flickering are the
guidelines of Germany, saying:

@ Accumulated exposure on residential properties should not exceed a total of 30 hours per
year;
@ Exposure on residential properties should not be longer than 30 minutes per day.

The annual and the daily astronomical possible shadow flickering are calculated.
The limits are not exceeded.

For Semi-Nomadic people shadow flickering boards will be published within the wind farm site. No
further mitigation measures are proposed.
Chapter 9
Shadow flickering

Figures

Figure 9-1: Location of immission points

Tafila Wind Farm
Environmental and Social Impact Assessment

Chapter 9
Shadow flickering

Figure 9-2: Shadow flickering map of the T:

¥

afila wind farm, astronomically

Tafila Wind Farm
Environmental and Social Impact Assessment
Chapter 9
Shadow flickering

oe é ae wna” the yf OR

Figure 9-3: Shadow flickering map of the Tafila wind farm, astronomically possible, minutes per day

Tafila Wind Farm
Environmental and Social Impact Assessment
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

10 Air quality

10.1 Introduction

This chapter describes the potential impacts and effects on air quality associated with the planned Tafila
wind farm. WTGs do not create any emissions during the construction, operational and decommission
phase. The primary impact on air quality will be dust which is created and dispersed during the
construction and decommissioning phases of the project by construction / decommissioning works and
vehicle movements.

Dust may be created when excavations and works expose soil to the wind, which may be blown away as
dust. Vehicles driving on the gravel roads on the site may also generate dust. This dust is distributed by
the air and may come to rest on nearby houses or other buildings, creating a nuisance or health problem
for residents. The production and distribution of dust depends mainly on the weather conditions. Dry
and windy conditions encourage dust production and distribution, whilst wet weather or low wind
speeds discourage the production of dust.

This chapter will present the methodology, the relevant baseline conditions, the derived impacts and the
avoidance or mitigation measures for the proposed Tafila wind farm site.

10.2 Objectives

The objectives of the Air quality assessment are the following:

@ Toestablish the baseline data for total suspended material (TSP), the inhalable particle matter
(PM10) and the respirable particle matter (PM2.5).

@ Such values will be compared to local air quality standards and specifications;

@ To identify potential sources and interactions with project activities (especially during
construction period) / facilities;

@ To propose proper mitigation measures to protect the public and employees from such impacts.

10.3 Guidance

The following guidelines were used for the Air quality assessment:

@ The Jordanian standard JS1140/2006 has been used as guidance for this chapter. The same
standard sets the daily limits for the TSP, PM10 and PM2.5. These are the following:
@ TSP: 260 ug/m?
@ pmMi10 120 pg/m?
@ PM2.5 65 g/m?
@ The Law of Public Health, No. 47 Year 2008

10-1
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

10.4 Effects to be assessed
The effects of dust generation and distribution on dwellings and other important locations near the wind
farm will be determined in this chapter.

10.5 Effects scoped out of assessment

The construction of the wind farm will cause additional traffic of fossil-fuel-powered motor vehicles, in
order to transport the various components from the manufacturing or any relevant logistic point to the
wind farm site. These effects are covered in chapter 14.

Burning of fossil fuels results in in emissions containing such gases as nitrogen oxides (NOx), particulates
(PM10), volatile organic compounds (VOC), carbon monoxide (CO) and carbon dioxide (C02). The
emissions contributed by the traffic during the construction are temporary and will be such a small
fraction of the total emissions caused by vehicles on these routes that it is not practical to quantify it.
This also applies to emissions during the decommissioning of the wind farm.

During construction and decommissioning, machinery and facilities on site will be powered by fossil
fuels, but the impact of this is also expected to be small and, as with all emissions, temporary. During the
operational phase, small service vans will make occasional trips to the wind farm. The effect of these
trips in terms of overall emissions can be considered negligible.

The 388 GWh/a energy produced by the wind farm will be “clean” energy, free of the emissions
associated with fossil fuels, which are conventionally used for energy generation in Jordan. In this
respect, the planned wind farm will significantly contribute to an improvement of the air quality.

Therefore, the net impact of Tafila Wind Farm on air quality throughout its lifetime can be considered as
strongly positive and the effects of fossil fuel emissions related to the wind farm will not be included in
the scope of this chapter, while saving approximately 245,992 t CO,/a compared to an oil-fired power
plant.

10.6 Methodology
The potential impacts and effects on air quality from dust emissions due to the planned Tafila wind farm
project have been assessed by use of the following methodology:

@ Identification of any potentially dust sensitive locations by assessing the sensitivity of the
surrounding area;

@ Measurement of the baseline air quality in relation to dust;

@ Assessment on dust generation by site activity;

@ Recommendation of avoidance or mitigation methods.

10-2
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

Dust-producing sites within the planned wind farm are considered to be roads, due to the dust from
excavations and use, and turbine locations, due to the dust from excavation. The delivery of light
minerals, for instance sand, could also be a source of dust when escaping from vehicle loads in high
winds.

The United States Environmental Protection Agency conducted a study showing that 90 % of airborne
pollutants (“dust”) come to rest within 100 m of their source and 98% within 250 m [10-1]. This is
confirmed by a report from the Department of the Environment report, which states that the “zone of
the most concern” related to dust dispersion is limited to an area of 175 m radius [10-2].

Based on these distances, a sensitivity matrix was developed in order to determine the sensitivity or dust
receptors based on their proximity to the dust source. This matrix is shown in Table 10-1.

Table 10-1: Sensitivity matrix for dust receptors

Om — 100m 101m - 250m <251m

Low to negligible

High sensitivity Moderate sensitivity an
sensitivity

The distance from each receptor point to the nearest dust-producing source has been considered.
Whether a high sensitivity is likely to result in a high impact depends on a number of factors. Dust
production requires certain environmental conditions to become a nuisance (dry & windy weather).

10.7 Baseline

10.7.1 Dust receptors
Potential dust receptors are:

Private homes;

Schools;

Hospitals;

Mosques, churches;

Workplaces;

Recreation areas;

Ecological valuable sites / nature conservation sites;

®@G®GGGGG®@

Tourist attractions.

10-3

Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

No dust receptors are located closer to a road on the site than to a turbine. All turbine locations are at
least 1,094 m away from the nearest dust receptor. The turbine locations and the significant distances
according to Table 10-1 are shown in Figure 10-13.

The site of the Tafila Wind Farm is crossed by a road leading to the town of Gharandil, but it is not likely
that vehicles will use this road to enter the project site. The relevant routes for project transportation
are described in Chapter 14.

10.7.2 Dust measurement

The current dust conditions at the site have been tested to judge the sensitivity of the region and to
evaluate potential effects. Dust was monitored in a continuous manner between December 17th — 30th,
2011 and during April the 14th — 26th, 2012. The monitoring site was close to a residential location in
Gharandil opposite to the project site. The measurements were done using high volume samplers.

The measured data was the total suspended particulates (TSP), the inhalable particulate matter (PM10)
and the respirable particulate matter (PM2.5). The monitoring site in Gharandil was the same as it was
for the noise measurements at a residential location opposite to the project site (Figure 8-1). The
measurements were done using high volume samplers.

10.7.2.1 Total suspended particulates (TSP)

For the first monitoring period during the 17" — 30" December, 2011, results showed that the total
suspended particulate concentration is more or less constant, except of one outlier on the 24"
December, 2012 (Figure 10-1). The relevant daily limit of 260 ug/m? (specified in the Jordanian standard
(JS1140/2006)) is not affected by this exceedance. This exceedance is probably a measurement error as it
is the only outlier in a constant period.

For the second monitoring period during the 14" — 26" April, 2012, results showed that the TSP
concentration exceeded for a longer period during the measurement time (Figure 10-3). Between the
18th of April 01:00 pm and the 19th of April 12:00am a constantly high TSP concentration was measured.
Accordingly on the 18th of April 2012 the daily limit of 260 ug/m? was exceeded with an average of
349.2u1g/m’. This exceedance can be explained by a sandstorm occurring at this day in the area of Tafila.

10.7.2.2 Inhalable particulate matter (PM10)

For the first monitoring period during the 17" — 30°" December, 2011, results showed that the daily
inhalable particulate matter average concentration had a maximum value of 58 g/m? (Figure 10-6). No
exceedances were recorded to the daily limit of 120 g/m? specified in Jordanian standard
(JS1140/2006).

For the second monitoring period during the 14" — 26" April, 2012, results show that the daily PM10
average concentration had a maximum value of 213.1yg/m? (Figure 10-7). Two exceedances (213.1

10-4
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

g/m? and 166.0 g/m?) were recorded to the daily limit of 120 g/m? specified in Jordanian standard
(JS1140/2006) on the 18" and 19" April, 2012.

10.7.2.3 Respirable particulate matter (PM2.5)

For the first monitoring period during the 17" — 30°" December, 2011, results showed that the daily
respirable particulate matter average concentration had a maximum value of 16ug/m? (Figure 10-9). No
exceedances were recorded to the daily limit of 65 g/m’ specified in Jordanian standard (JS1140/2006).

For the second monitoring period during the 14" — 26" April, 2012, results show that the daily PM2.5
average concentration had a maximum value of 110.4y1g/m? (Figure 10-11). One exceedance was
recorded to the daily limit of 65 g/m? specified in Jordanian standard (JS1140/2006) on the 18" April,
2012.

10-5
Tafila Wind Farm

Environmental and Social Impact Assessment

Chapter 10

Air quality

TSP

—=—PM10 [mg/m?]

00:T
00:60
00:T0 ‘TLOZ' ZT 0€
00:1
00:60
00:T0 ‘TLOZ' ZT 6z
00:1
00:60
00:T0 ‘TLOZ'ZT'8z
00:1
00:60
00:T0 ‘TLOZ' ZT Zz
00:1
00:60
00:T0 ‘TLOz' 21-92
00:1
00:60
00:T0 ‘TLOz'ZT'sz
00:27
00:60
00:10 ‘TLOZ' ZT vz
00:27
00:60
00:10 ‘TLOZ‘ ZT €z
00:27
00:60
00:L0 ‘TLOz‘ zt @z
00:27
00:60
00:T0 ‘TLOz‘ ZT Tz
00:27
00:60
00:T0 ‘TLOz' ZT 0z
00:27
00:60
00:T0 ‘TLOZ'ZT 6T
00:1
00:60
00:T0 ‘TLOZ’ZT ST
00:T
00:60
00:T0 ‘TLOZ’ZT-ZT

Figure 10-1: Hourly TSP measurement (17th — 30th December, 2011)

TSP

——= Limit TSP

m= Daily Average

TTO7'2T OE
TLO? 2162
TLO?'2T'8z
TLO?' 2122
TLO?' 21-97
TLO72T'Sz
TLO7 CT ve
TLO? 21 EZ
TLO?' 217
TLO? 2T 17
TLO?' 2107
TLO@'7L'6T
TLO?'2T'8T
TLO? 2 LT

Figure 10-2: TSP measurement daily average (17th — 30th December, 2011)

10-6
Tafila Wind Farm

Environmental and Social Impact Assessment

Chapter 10
Air quality

TSP

—=—PM10 [mg/m3]

OO:ZT

00:6

00:10 ‘ZT0Z"v0'97
OO:ZT

00:6

00:10 ‘ZT0Z"v0'SZ
OO:ZT

00:6

00:0 ‘ZL0Z'v0'vz
00:ZT

00:6

00:0 ‘ZT0Z'v0'EZ
00:ZT

00:6

00:0 ‘ZT0Z'v0'7Z
00:ZT

00:6

00:10 ‘ZTOZ'v0'TZ
00:LT

00:6

00:0 ‘ZT0Z'v0'0z
00:LT

00:6

00:10 ‘ZT0Z'v0'6T
00:LT

00:6

00:10 ‘ZT0Z'v0'8T
00:LT

00:6

00:10 ‘7102 v0'LT
00:LT

00:6

00:10 ‘ZT0Z'v0'9T
00:LT

00:6

00°10 ‘ZT0Z'v0'ST
00:LT

00:
00:10 ‘7102 v0'vT

Figure 10-3: Hourly TSP measurement (14th — 26th April 2012)

TSP

2

§

g

a &

g

P<

£2

€

3.4

eeseo000

8sssesse

AQOETAY *
[.w/8r]

@107'v0'97
@T07'v0'SZ
@L07'v0've
7LO7 vO'EZ
7LO? O77
7107 VOT?
71077002
7107 v0'6T
7LO7'v0'8T
7LO? VOLT
7107 vO'9T
@T07'v0'ST
7107 vO'vT

Figure 10-4: TSP measurement daily average (14th — 26th April 2012)

10-7
Tafila Wind Farm
—#— PM10 [mg/m?]

Environmental and Social Impact Assessment

PM 10

Chapter 10
Air quality

00:1
00:60
00:T0 ‘TLOZ‘ZT-0€
00:21
00:60
00:T0 ‘TLOz‘ZT'6z
00:1
00:60
00:T0 ‘TLOz'ZT'8z
00:1
00:60
00:T0 ‘TLOz'ZT Zz
00:1
00:60
00:T0 ‘TLOz'ZT'9z
00:1
00:60
00:T0 ‘TLOz'ZT'sz
00:2T
00:60
00:10 ‘TLOZ ZT vz
00:2T
00:60
00:T0 ‘LOZ ‘ZT €z
00:2T
00:60
00:T0 ‘TLOz‘ZT 22
00:2T
00:60
00:10 ‘TLOZ‘ZT Tz
00:2T
00:60
00:10 ‘TLOz‘ZT-0z
00:2T
00:60
00:T0 ‘TLOZ‘ZT6T
00:1
00:60
00:T0 ‘TLOz‘ZT'8T
00:1
00:60
00:T0 ‘TLOZ‘ZT-ZT

—Limit PM10
m= Daily Average

PM 10

Figure 10-5: Hourly PM10 measurement (17th — 30th December, 2011)

TLO@'2T'0E

TLO?'7T 67

TLO?'2T'8@

TLO?7TL2

TLO?'7T'97

TLO?'2T'Sz

ILO? 7T ve

TLO?'CT'EZ

TLO? 2122

ILO? 7T TZ

TLO?’ ZT ‘07

TLO@'2T'6T

TLO?'7T8T

TO? CLT

10-8

Figure 10-6: PM10 measurement daily average (17th — 30th December, 2011)
Tafila Wind Farm

Environmental and Social Impact Assessment

Chapter 10

Air quality

PM10

—=—PM10 [mg/m?]

00:ZT

00:6

00:10 ‘ZL0z'v0'9z
00:ZT

00:6

00:10 ‘Z10z'v0'Sz
00:ZT

00:6

00:10 ‘ZL0z'v0'vz
OO:ZT

00:6

00:10 ‘7L0z'v0'EZ
O0:ZT

00:6

00:10 ‘ZL0z'v0'7Z
00:ZT

00:6

00:10 ‘2107’ v0'TZ
00:ZT

00:6

00:10 ‘ZL0z'v0'0z
OO:ZT

00:6

00:10 ‘7L0z'v0'6T
O0:ZT

00:6

00:10 ‘ZL0z'v0'8T
00:ZT

00:6

00:10 ‘2107 VOLT
00:ZT

00:6

00:10 ‘ZL0z'v0'9T
OO:ZT

00:6

00:10 ‘7L0z'v0'SsT
OO:ZT

00:6

00:10 ‘7L0z'v0'vT

Figure 10-7: Hourly PM10 measurement (14th — 26th April 2012)

PM10

&
eg &
= °$
act
£2
€
a.0a

esog080
ono no
Vata >
[.w/371]

21027097
7L02'v0°SZ
2102 'v0've
@LOZ"0'EZ
7107 'v0° 77
@L02@'vO'T?
@LOZ"v0'07
7102706
7@L07'v0'8T
@L02¢'vO'LT
@LOZ"v0'9T
7@L07"v0'ST
@L02¢'vO'vT

Figure 10-8: PM10 measurement daily average (14th — 26th April 2012)

10-9
Tafila Wind Farm

Environmental and Social Impact Assessment

PM 2.5

—=—PM2.5 [mg/m?]

00:ZT
00:60
00:10 ‘TLO@'ZT'0E
00:ZT
00:60
00:10 ‘TLOz'ZT'6z
00:ZT
00:60
00:TO ‘TLOZ’°ZT'8z
O0:ZT
00:60
00:10 ‘TLO@‘ZT°ZZ
00:ZT

10 - 10

00:60
00:0 ‘TLOz‘ZT'97
00:ZT
00:60
00:To ‘TLOz’ZT°Sz
00:ZT
00:60
00:10 ‘TLOZ ZT vz
O0:ZT
00:60
00:TO ‘TLOZ ZT Ez
00:ZT
00:60
00:10 ‘TLO@‘7T°7Z
00:ZT
00:60
00:10 ‘TLO@ ‘ZT TZ
00:ZT
00:60
00:To ‘TLOz'ZT"0z
O0:ZT
00:60
00:10 ‘TLOZ°ZT'6T
00:ZT
00:60
00:10 ‘TLO@ ‘71ST
00:ZT
00:60
00:10 ‘TLO@'‘ZT°ZT

——limit PM2.5
== Daily Average

TTO7'2T OE

TLO?@'2T 62
TLO@'2T 82
TLO?'2T Le
TLO?' 2197
TLO7 21 'SZ
TLO7 21 ve

PM 2.5

TLO@ 2T EZ
TLO?' 217
TLO? 2T TZ
TLO? 2107

TLO77L6T
TLO?'2T'8T

TLO? 2T LT

Chapter 10
Air quality

Figure 10-9: Hourly PM2.5 measurement (17th — 30th December, 2011)

Figure 10-10: PM2.5 measurement daily average (17th — 30th December, 2011)
Tafila Wind Farm

Environmental and Social Impact Assessment

PM2.5

—=—PM2.5 [mg/m?]

600
500

Chapter 10
Air quality

400
300
200
100
00

[ear]

00:1

00:6

00:T0 ‘ZL0z'p0'9z
00:21

00:6

00:10 ‘Z2L0z"v0'Sz
00:1

00:6

00:10 ‘ZL0zv0'vz
00:1

00:6

00:10 ‘ZL0zv0'ez
00:1

00:6

00:10 ‘ZL0zv0'7z
00:1

00:6

00:10 ‘ZL0zvO'TZ
00:1

00:6

00:10 ‘ZL0zv0'0z
00:2T

00:6

00:10 ‘ZL0zvO'6T
00:2T

00:6

00:10 ‘ZL0zv0'sT
00:2T

00:6

00:T0 ‘ZL0z'vO'LT
00:2T

00:6

00:10 ‘ZL0zv0'9T
00:2T

00:6

00:T0 ‘ZL0z'vO'ST
00:1

00:6

00:10 ‘ZL0z'vO'vT

—— limit PM2.5
—m— Daily Average

PM2.5

Figure 10-11: Hourly PM2.5 measurement (14th — 26th April 2012)

7107 v0'97
7102 vO0'SZ
710? vO've
7LO¢ POET
7LO2 O77
710? VOT?
7LO2@'v0'07
7@L07 vO'6T
7102 vO'8T
@LO VOLT
@L02@'vO'9T
7102 vO'ST
7@L0? vO'vT

10-11

Figure 10-12: PM2.5 measurement daily average (14th — 26th April 2012)
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

10.8 Impact assessment

The monitoring results of the recorded dust levels showed one exceedance in the daily TSP
concentrations, two exceedances in PM10 and one exceedance in PM2.5 concentrations to the daily
limits specified in the Jordanian standard (JS1140/2006). However, the exceedance was possibly caused
by a sandstorm (occurring a few times a year, especially in desert regions), incidents were rare and the
values resulting from the monitoring were generally in compliance with Jordanian standards. Therefore it
can be concluded, that the project area is not affected by high levels of dust concentrations in general.

In the following chapter the possible impact of each phase of the wind farm on the baseline conditions is
described.

10.8.1 Construction phase

The severity of impact is correlating with the dust receptor’s proximity to the dust source; receptors
located more than 250 m away from the source have a low to negligible impact to dust emissions.
The following dust sources were identified for the construction phase of the wind farm:

Construction of internal roads and crane pads;

Excavation of foundations;

Construction of substation;

Construction of cable trenches;

Traffic on internal roads (see also chapter 14 “Traffic and transport”).

®©@G@GG@

All dust receptors near Tafila wind farm are separated from their respective dust source by least 1 km,
approximately four times the distance at which the impact is considered to be negligible. Consequently,
any works performed on the site would have a negligible impact on these receptors. The effect caused
by the construction works would therefore be not significant.

In extreme cases of dry, windy weather, there is always the possibility that receptors beyond the
threshold may be affected. Should this be the case, mitigation of the dust levels by covering exposed soil
mounds or spraying exposed soil or roads with water is a mitigation measure which can be applied
whenever required.

10.8.2 Operation phase

Dust production during the operation phase can be caused by cars and vans driving on the site roads.
Transport to the site will be limited to a few trips per year and therefore this impact is regarded to be
negligible.

10-12
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

10.8.3 Deconstruction phase

Decommissioning would be similar to the construction phase, but smaller in scale. As the foundations
will only be removed to a level of 1 m below ground, less excavation will be needed for each turbine,
compared to the construction phase. Like the construction phase, the impact here is considered to be
negligible due to the large distance between dust sources and receptors and the possibility of quick
mitigation, if necessary.

10.9 Mitigation measures

Dust sources on the project site are located approximately four times far-off the sensitive area. In
addition to this, baseline measurements show that the air quality in the vicinity of the project site is of
good quality, which decreases the sensitivity of the receptors. Therefore, no impacts are anticipated and,
consequently, no mitigation measures are proposed.

The site can be described as desert-like, with long periods of dry and windy weather, therefore it is
possible that unforeseen, extreme weather cases could require dust mitigation measures. In such cases
any or all of the following measures may be implied at the discretion of the construction supervisor:

@ Minimize dust production by spray water in the operational areas when climate conditions
require it; [MM13]

@ All vehicles carrying bulk, dust-producing materials into or out of the site will be covered to
prevent dust emission [MM61];

@ Any storage on site of aggregate or fine materials will be properly enclosed and screened so that
dust escape from the site is avoided [MM60];

@ Vehicles shall keep to a speed limit of 20 km/h on gravel access roads on site to minimize dust
generation; [MM62]

@ Drivers of construction vehicles should be instructed not to leave them idling, in order to reduce
the emission of exhaust fumes; [MM63]

@ Earth moving works should not be conducted at times with strong easterly winds that dust is not
blown in direction of the close residential areas Gharandil and Lafarge Rashidiya settlement.
[MM65]

10.10 Cumulative impacts

Potential impacts on air quality are limited to the construction and decommissioning phases as these are
times were traffic volumes are increased. Cumulative impact on air quality from several developments in
the area would therefore require construction and / or decommissioning phases to coincide. JWPC is
aware of other wind farms being suggested in the area, but the public information on these projects is
rare and it is unknown whether construction is likely to occur at the same time as for the Tafila wind
farm. Consequently, no cumulative impacts could be anticipated. The concrete plant LaFarge Rashidiya is
located in a distance of approx. 1.7 km to the closest dust source (WTG location) of the wind farm,
therefore no cumulative impacts are anticipated from potential dust immissions by the plant.

10 - 13
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

10.11 Summary

Dust may be generated during the construction and decommissioning stages of the project, when
excavations works expose soil to the wind, which may be blown away as dust. Vehicles driving on the
gravel roads on the site may also generate dust. The delivery of light minerals, for instance sand, could
also be a source of dust when escaping from vehicle loads in high winds.

A dust measurement, conducted in the vicinity of the Tafila wind farm, concluded, that the project area
does not encounter high levels of dust concentrations except for times when sandstorms occur.

90 % of airborne pollutants (“dust”) come to rest within 100 m of their source and 98% within 250 m.
All dust receptors near the Tafila wind farm are at least 1 km away from the next potential dust
production sites and therefore significance is considered to be low to negligible.

As the project site can be described as desert-like with potential dry strong winds from west and north-
west directions, mitigation measures were proposed for extreme weather conditions for dwellings and
urban settlements.

10.12 References
[10-1] Cowheard, C., Englehart, P., Muleski, G.E., Kinsey, J.S. and Rosbur, K. D. (1990) Control of
Fungitive and Hazardous Dusts, Pollution Technology Review, Noyes Data Corporation.

[10-2] Department of the Environment (1996), The Environmental Effects of Dust from Surface Mineral
Workings - Volume 1; Stationery Office Books.

10-14
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

Figures

Figure 10-13: Distance circles around planned WTG; red circle 100m, green circle 250m

10-15
Chapter 10 Tafila Wind Farm
Air quality Environmental and Social Impact Assessment

Figure 10-14: Air quality measurement locations

10-16
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

11 Safety Measures

11.1 Introduction

It is required to implement safety measures for the construction and operation of a wind farm. Especially
in the construction phase accidents can occur due to the extensive works on site. The aim of JWPC and
its contractors is to secure the project participants and other persons safety and to prevent the projects
components from greater damages.

11.2 Objectives

The objectives concerning the safety measures are the following:

@ To identify the potential safety risks for project participants;
@ To identify the potential safety risks for third parties.

11.3 Guidance

@ 1sO 14001:2004;
@ BS OHSAS 18001:2007.

11.4 General safety measures

As common for wind farms and other large scaled projects, a Health, Saftey & Environment (HSE) plan
will be set-up prior to the start of construction works and another one prior to the start of wind farm
operation which adherence is then binding for all project participants.

The HSE plan describes the general project aspects like location, execution time schedule and climatic
conditions, general behavioural rules in the project area and particalur precautionary measures for
individual tasks during the project phases. JWPC will hire an independent HSE manager who will
supervise the adherence to the rules defined in the HSE plan or otherwise requested by law.

To ensure a fast reaction time in case of an emergency all required information (exact location, best
access, wind farm layout) will be submitted to the ambulance and fire department prior to construction
start.

Whereas Vestas, their subcontractors and the contractors of NEPCO will be obliged to follow the above
described rules, those obligations do not apply to third parties such as visitors or local residents. To
ensure that non project participants are not endangered by the wind farm works, several precautionary
measures will be implemented which are described in more detail in chapter 11.5 below.

11-1
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

11.5 Safety of third parties
As the wind farm area is accessible by third parties and partly public roads are used for the wind farm
exploitation, several safety measures need to be implemented to avoid injuries or accidents to third
parties.
Due to the size of the project area and the fact that public roads are passing through it, a fencing of the
whole wind farm is not possible. To ensure that third parties cannot access areas which may cause
injuries for untrained persons among others the following measures are foreseen:

@ Fencing and guarding of substation area;
Security personal in wind farm area;
Clear signaling in dangerous areas;
Placing of warning tapes around dangerous areas (such as excavation areas);
Securing of areas where dangerous activities are performed (such as WTG erection activities)

®@G@66

11.6 Safety of workers

11.6.1 Vestas employees
Since Vestas as Engineering, Procurement and Construction Management (EPCM) contractor will be the

largest employer on the construction site, its human resources policies will be applied which are
summarized in the section below. In addition to the regulations given by these policies the conditions
and obligations defined in the HSE plan are binding as well.

According to Vestas’ Code of Conduct humans are the most critical element in maintaining a safe
workplace. To minimize this risk each Vestas employee is therefore obliged to:

@ Participate in all mandatory safety trainings;

@ Only undertake work for which he or she is trained, competent and fit;

@ Follow Vestas’ safety rules and procedures at his or her workplace, including the use of all
relevant standards and instructions;

@ Demonstrate safe working practices, and stop any work that is potentially unsafe;

@ Help to make sure that other people who work with them — employees, contractors and other
third parties — follow Vestas’ safety rules and procedures;

@ Not undertake work when his or her performance is impaired by illness, alcohol, or any other
drug, legal or illegal, prescribed or otherwise.

11-2
Chapter 11 Tafila Wind Farm

Safety

Environmental and Social Impact Assessment

Moreover Vestas ensures for any of its employees that it:

e
e

Does not use compulsory or forced labor in any of its operations;

Does not use child labor in any of its operations;

Maintains a framework of fair and just remuneration, fair working hours, sick leave and parental
leave;

Respects freedom of association and the right to collective bargaining for Vestas employees,
according to the laws or practices of the countries in which it operates.

Vestas seeks to support a single common culture. This culture is one of inclusion and mutual trust,

however, in which everyone who works for Vestas is treated equally with dignity and respect regardless

of race, color, religion, political conviction, gender, age, national origin, sexual orientation, marital status

or disability, or any other characteristic protected by national or local laws. Vestas will not tolerate

discriminatory treatment of any kind. Every Vestas workplace should be characterized by mutual trust
and respect. Therefore Vestas does not tolerate:

@
@

@

Sexual harassment;

Any other kind of harassment, whether direct or indirect, physical or psychological, verbal or
non-verbal;

Any other kind of abuse of its employees.

11.6.2 Subcontractors of Vestas
Subcontractors of Vestas are obligated to:

@
@

Ensure that legislation regarding occupational health & safety and environment is observe;
Ensure that health and safety conditions at a work place are assessed and that the necessary
steps are taken prior to starting up any work onsite. This includes the handing over of work
clothes, shoes and other protective equipment e.g. gloves, masks, eye protection, head
protection, etc.;

Ensure that their subcontractors are informed of the health and safety risks, which can be faced
when performing the work;

Ensure that employees receive the necessary training and instruction to be able to perform the
work in a safe way;

Report deviations from Vestas requirements as well as environmental and safety legislation
applicable to Vestas;

Give information about particular safety rules applicable to the area in which the work is to be
performed;

Contribute to safe working conditions within his/her own field of activity and take efficient
safety precautions by:

@ Using the personal protective equipment (PPE) and by respecting signs and warning signals;
@ Pointing out faults and shortcomings to Vestas or the employer;

11-3
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

@ Following the rules agreed on between more companies at a common place of work;

@ Informing the employer and Vestas if an industrial accident, a near-miss, an environmental
accident or fire takes place;

@ Keeping the work place clean and tidy;

@ Being familiar with the occupational health & safety instructions in the manufacturer’s
instructions for the products used in the work at Vestas;

@ Being able to document that compulsory inspection of cranes, hoists, anchorage equipment,
etc. has been performed on own equipment;

@ Being able to document that statutory training necessary in relation to the work assignment
has been completed.

11.7 Safety of WTG operation

Turbines from different manufacturers vary considerably in technical aspects; this is the case even for
different models of the same manufacturer. However many technical aspects have been standardized
and their function is comparable between different turbine types. This section gives a general overview
of how safety is ensured in modern wind turbines. Where model-specific details are given reference is
made to the Vestas V-112 turbine that is suggested for this wind farm development.

11.7.1 Methodology

Technical standards of modern turbines are designed to determine lowest impacts during the operation
on public safety. A general overview of safety measures in modern turbines is given in the following
sections.

11.7.2 Baseline

The components of a WTG are designed to last for at least 20 years. Therefore, they must survive more
than 150,000 operating hours, often under stormy weather conditions. Large wind turbines are equipped
with a number of safety devices to ensure safe operation.

Industrial-scale wind turbines, like the Vestas V112, are tested and certified for their safe design and
operation according to the applicable international standards as the IEC 61400-22 or other standards as
set by organizations such as IEC, Germanischer Lloyd, etc. This ensures public safety throughout the
turbine lifetime.

The V112 is certified by an independent organization such as IEC or Germanischer Lloyd. Detailed safety
instructions will be developed, published in the turbine and supplied to the staff and client in form of the

construction and operation health and safety manuals.

The following sections are taken from the safety manual for the Vestas V112:

11-4
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

11.7.2.1 Organization of safety-related work

Safety meetings

The responsible safety manager must conduct regular safety meetings with employee safety
representatives and representatives from relevant subcontractors and other co-operation partners at
the site. Issues to be discussed at the safety meetings must be listed on the agenda for the meetings. The
agenda must, as a minimum, address the following issues:

@ Follow-up on problems and solutions since the last safety meeting;

@ Results from inspections;

@ Incidents of lack of compliance with laws and regulations;

@ Safety alerts;

@ Summary of incident reports (e.g. reported industrial injuries and near misses) and investigation
reports;

®@ Activities not covered by the current occupational health and safety (OH&S) plan and risk

assessment.

Planning of work
The responsible safety manager must be informed of any turbine-related task that is carried out on the
site, and the manager must give permission before the task can be carried out.

Before starting any task, the person in charge of the task must discuss the task in detail with all persons
involved. This will ensure that employees have a good understanding of what they are permitted to do,
and the risks involved in each task.

The status of the tasks in progress will be discussed on a daily basis to ensure coordination of all the
parties involved. In the event of a serious accident, all the involved parties must be informed of the
accident and involved in the efforts to prevent similar incidents from happening. “Near misses,”
incidents where no person or property was injured, but would have been if events had happened just
slightly differently, are also recorded, discussed and acted upon to prevent future re-occurrence.

11.7.2.2 Safety training requirements

General

All employees, subcontractors and other relevant cooperation partners must have the necessary
competences to be allowed to carry out a specific task. The safety manager is responsible for ensuring
that competences are evaluated and that documentation for competences are available before starting
the work.

All Vestas service technicians must be trained sufficiently in proper use of safety equipment, climbing
equipment, fire extinguishers, first aid equipment and descent equipment.

11-5
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

All Vestas service and installation technicians and other Vestas employees performing work in the
turbines are required to complete the Basic Safety Training program before they can start the work. The
Basic Safety Training program consists of four modules:

Basic safety training, theory;
First aid;
Fire Fighting and fire prevention;

®©@6@

Fall arrest and rescue from heights.

When the basic safety training program is completed the technician is required to pass the basic safety
test. When the test is passed the technician will receive a certificate. All training, induction to the OH&S
plan, certificates and licenses required to perform the task must be recorded.

Employees working at heights
Before any employee starts to work at heights the employee must complete the following courses:

@ Safety course (course in the use of a full body harness, a lanyard with energy absorber, a work
positioning rope and a fall arrester);

@ Course in rescue from heights (use of descent device). As a minimum, the rescue course must be
renewed every fourth year.

Employee working with electricity and high voltage
Before any employee starts to work with electricity and high voltage, the following training must be
completed:

@ The person must have completed supplementary training courses and be authorized to work
with high voltage/low voltage (>1000/1500 AC/DC volt / <1000/1500 AC/DC volt — the limits may
vary in different countries).

11.7.2.3 Training on-site
The safety manager is responsible for ensuring that all personnel, including salaried employees, hourly-
paid employees, subcontractors and visitors are introduced to the safety guidelines, and the emergency
response plan for the sites.

The induction must, as a minimum, consist of the following, for groups of visitors and others:

11-6
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

Visitors
Any visitor that enters the site during the construction period shall be instructed by the responsible site
or HSE manager to observe the following:

Safety rules of the site;
Safety equipment on the site;
Restricted areas;

Emergency response plan.

®©@6@

Employees, subcontractors and other relevant co-operation partners
Any employee, subcontractor or other co-operation partner that enters the site shall be instructed by
the responsible site or HSE manager to observe the following:

Safety rules of the site;

Safety equipment of the site;

Restricted areas;

Emergency response plan;

Driving rules (on the site and off the site);

Hazardous substances;

The importance of complying with environment and health & safety procedures;
Responsibilities in general.

®@GGGGHHZG

The safety manager is responsible for the maintenance.
Training on the site is a continuous activity which must be supplemented when required.

11.7.2.4 Safety inspection on construction site

The safety manager must ensure regular inspection of the relevant environment, health & safety issues
and procedures on the site, including the scope of work by subcontractors and other co-operation
partners.

Some of the essential issues are described below:

Waste storage, waste handling and cleaning of the site;

Hazardous substances (including hazardous waste) must be inspected for correct storage and
handling on-site. It must be inspected that Material Safety Data Sheet (MSDS) for the specific
chemicals and oils are available on-site.

@®@®

The established marking of the restricted areas;

The location and condition of spill kits for environmental emergencies;

That the personnel is wearing the correct personal protective equipment (PPE);

Location, condition and quality of fire extinguishers;

Is climbing, electrical, lifting and safety equipment and safety devices inspected on a regular
basis? Is defective equipment found in service?

®©@G@GG@

11-7
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

11.7.2.5 Safety alerts

When a serious and acute safety concern is identified, a ‘Safety Alert’ is issued by the responsible
manager. Safety alerts must be complied with and safety alerts supersede any other work instruction
and remain in effect until the risk is eliminated or reduced to an acceptable level.

11.7.2.6 Risk assessments

The safety manager is responsible for the implementation of risk assessments before performing
installation and maintenance tasks that are not identified in work instructions, transport, installation and
service manuals and if any irregular conditions are related to the work to be carried out. A work
instruction must be developed on the basis of the risk assessment. It is not allowed to perform a task of
this nature until both the risk assessment and the work instruction are complete.

Activities, which have been evaluated to involve an unacceptable risk, must be avoided until a safe
procedure or work method has been developed.

11.7.2.7 Communication

For safety reasons there must always be a way to communicate with relevant personnel both on site and
outside the site. It is the responsibility of the safety manager to make sure that this is provided for each
site they have a service contract on.

Mobile phones
In most cases, cell phone coverage on the wind farm site is adequate for mobile phone use. This is the
case for Tafila Wind Farm site as well.

11.7.3 Personal Safety

11.7.3.1 Two person teams

@ Tasks are usually assigned to teams of at least two competent persons;

@ Itis important to prevent the isolation of any team member;

@ If team members work in isolation from each other and do not have visual contact during the
work, there must be a clear procedure about communication among team members;

@ Team members must be in possession of two-way communication equipment which as a
minimum has battery capacity for the duration of the work;

@ Ateam member must never stop a work task or leave the work area without informing the other
team members;

@ Work in the hub requires that at least one person stays in the nacelle until the person working in
the hub is finished and back in the nacelle.

11-8
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

11.7.3.2 Working alone in the turbine
Employees are permitted to work alone only in exceptional cases and at the bottom of the tower only.

In such cases employees are allowed to:

@ Read and record meters;
@ Paint or clean the surface of the tower base without using scaffolds.

Only competent and educated personnel are allowed to carry out lone working. Communication
between the lone worker and a contact/base person must be established. An emergency plan must be
agreed on between the lone worker and the contact/base person.

The definition of lone-work is when an employee is the only one present at a turbine site or in a turbine.
Planning of the work must consider a thoroughly performed risk assessment that shows the lone work
does not introduce hazards that cannot be controlled to an acceptable level.

Emergency plan for lone working
@ The person working alone must call the contact/base person with agreed intervals not longer
than 15 minutes;
@ The person working alone must contact the base/contact person when arriving at the site;
@ If the person working alone does not contact the base/contact person, this person must contact
the person working alone;
@ Start the emergency plan if the person working alone cannot be reached.

Before work start
@ The person working alone must contact the base/contact person before the task is started;
@ The person working alone must ensure that communication lines work properly;
@ The person working alone and the base/contact person must agree on a time estimate for the
task;
@ The contact person and the person working alone must go through the emergency plan before
the task is started.

During Work
@ The person working alone must contact the contact person with intervals as agreed;
@ The person working alone must contact the contact person if he/she has to leave the turbine
unexpectedly.

Finishing Work
@ The person working alone must contact the contact person when the task is finished and before
leaving the site.

11-9
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

11.7.3.3 Weather conditions
Before Starting-up any Work
@ Anupdated weather forecast must be checked before starting any work on the turbine site or
inside the wind turbine;
@ Local circumstances and local regulations must always be taken into consideration.

During Work
@ Be particularly aware of changing weather conditions;

@ Note that site locations can determine weather conditions. For example, special gusts of wind
can arise in mountainous areas.

Wind speed
In general, the following work should not be performed if the average wind speed measured over 10
minutes exceeds:

@ Maximum 15 m/s for work on hub, main shaft, gearbox, generator or yaw system;

@ Maximum 15 m/s for work on the nacelle roof or in the nacelle if there is a failure on the wind
turbine aerodynamic break system;

@ Maximum 25 m/s for ordinary service work, e.g. lubrication, etc. (without rotor lock).

In special circumstances permitted wind speeds may be determined which deviate from general limits.
Such circumstances are described in the wind

Strong Wind and Tornados
In storms, hurricanes and extreme winds in general, access to the turbines is strictly prohibited.

Working in Cold and Freezing Conditions
Precautions
@ Awind turbine covered in snow and ice must not be approached.
@ For work outside it should be taken into consideration that high winds have a strong cooling
effect so that it will feel significantly colder than the temperature indicated by a thermometer.

Sufficient food and drink must be brought along to withstand prolonged working hours in cold
conditions.

Particular Snow and Ice Hazards
@ Incold weather and heavy snow, there is a risk of ice or snow falling from the wind turbine.
@ When a turbine starts up, especially after a period with cold weather, there is a risk of snow and
ice falling from the blades and the nacelle.
@ Itis not allowed to approach a turbine if there is any risk of falling ice or snow.

11-10
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

Precautions at Turbine Installation

On turbine parts lying on the ground, large amounts of ice and snow can build up on blades, nacelle and
both inside and outside the tower. It is therefore important to check individual parts thoroughly and
clear of snow and ice both inside and outside before lifting off the ground is commenced.

Prevention of Hypothermia

When working in air, most heat is lost through the head, so hypothermia can be most effectively
prevented by covering the head. Wearing the appropriate clothing for the environment is important to
prevent hypothermia. Fluid-retaining materials, e.g. cotton, can result in hypothermia if a person is
sweaty ona cold day and then later on cools down, the person will be wearing sweat-soaked clothing in
cold air. For work in cold conditions it is advisable to wear fabrics which can transport sweat moisture
away from the body quickly. These include wool or synthetic fabrics designed specifically for rapid
drying.

Working in High Temperature Conditions

Precautions

High temperatures and humidity may cause the body to dehydrate, the blood sugar will drop and the
body will loose minerals.

@ Itis important to bring and drink plenty of drinking water;

@ Itis important to go to a ventilated place whenever possible.

@ If aperson feels unwell then the person must be brought to a ventilated place, offered water
and maybe cool the person’s head and body down with water. Consult a doctor.

Working in Sunny Conditions

Precautions

Working many hours in the sun may hurt the eyes and skin and result in heatstroke. The persons working
in or around a wind turbine site must take the following precautions.

Humidity and direct sunlight may cause the temperature to be significantly higher than the temperature
indicated by a thermometer.

It is important to drink plenty of clean water.
When the skin is exposed to the sun, a good sun protection lotion must be used. Eyes must be protected
by sunglasses and the head must be protected by a cap or hat.

It is important to find shadow whenever possible.

@ Ifaperson feels unwell the person must be brought into the shadow, offered water and maybe
cool their head and body down with water. Consult a doctor.

11-11
Chapter 11 Tafila Wind Farm
Safety Environmental and Social Impact Assessment

Thunder Storms and Lightning

Note that special precautions apply to offshore work, cf. site-specific safety manuals.

In the event of a thunder storm at the site, all personnel must immediately leave the wind turbine, if not
stated otherwise in the wind turbine specific manual.

Also Remember:

All work in turbines and with cranes is strictly prohibited during thunder storms and lightning.
Local circumstances and local regulations must always be taken into consideration.

Standing close to wind turbines is not permitted.

Entering the substation is not permitted.

Using the substation telephone is not permitted.

©G®66@

If the turbine has been struck by lightning, and visible damage is found, the power supply must be
disconnected and the manager must be contacted to carry out further inspection.

Re-entering the wind turbine is not permitted until it has been ensured that the storm has passed.
Approaching the wind turbine is not permitted until at least one hour after the storm has passed. Even
then, the turbine should not be approached if there are rustling or hissing noises coming from the

turbine blades due to static electricity.

11.8 References
[11-1] Vestas Corporate OH&S Manual, Vestas Wind Systems A/S, 29.03.2010

11-12
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

12 Landscape and visual impacts

12.1 Introduction

Landscape and visual impact assessment (LVIA) is the part of the ESIA that evaluates the landscape and
visual amenity changes that will occur as a result of the planned project. This section of the ESIA will
allow a better understanding of both short and long-term effects that will appear during the lifetime of
the project.

The entire assessment is comprised of two parts: the landscape impact assessment (LIA) and the visual
impact assessment (VIA), which together form the LVIA. The landscape impact assessment describes and
evaluates modifications on land character resulting from construction, operation and decommissioning
of the project, which means predicting the impact to the landscape of adding, modifying or eliminating
elements of the existing landscape. On the other hand, the visual impact assessment (VIA) describes and
evaluates human perception in regard to the physical elements of the project.

The assessment of the relevant parameters has been undertaken on an objective basis using specific
methodology as described below.

The landscape and visual impact assessment concentrates on the construction, operation and

decommissioning phases of the proposed Tafila wind project, according to preliminary design of the
components described in chapter 3.

12.2 Objectives

The objectives of the landscape and visual impact analysis are the following:

@ To describe modifications on the landscape character;
@ To assess human perceptions in regard to the physical elements of the project.

12-1
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

12.3 Guidance

As no relevant guidelines at national level are available for Jordan, the following international guidelines
were consulted in order to perform the landscape and visual impact assessment. These guidelines
represent current best-practice in the field of LVIA:

@ Visual Assessment of Wind farms. Best Practice, Scottish Natural Heritage (elaborated by the
University of Newcastle), 2002;

@ Guidance for landscape and visual impact assessment, Landscape Institute and Institute of

Environmental Management and Assessment;

Visual Representation of wind farms: Good Practice Guidance, Scottish Natural Heritage, 2006;

Environmental, Health and Safety Guidelines for Wind Energy, IFC, 2007;

Siting and Designing wind farms in the landscape, Scottish Natural Heritage, 2009;

Assessing the cumulative impact of onshore wind energy developments, Scottish Natural

Heritage, 2012.

®@6@

12.4 Methodology

12.4.1 Scoping and consultation
According to the scoping report prepared for Tafila Wind Energy Project in December 2011, the
objectives of the landscape and visual impact assessment are:

@ To describe modifications on the landscape character during all phases of the project
(construction, operation, decommissioning);
@ To assess human perceptions in regard to the physical elements of the project.

The methodology of the landscape and visual impact assessment will consist of the following steps:

Assess the visibility of the project;

Determine the zones of visual impact (ZVI);

Preparation of different photomontages to predict the scenery in combination with WTG;
Propose mitigation measures to reduce negative impacts.

®©@6@

12.4.2 Assessment methodology
The assessment of landscape and visual impact consists of three main steps:

@ Baseline study;

@ Landscape and visual impact assessment;
@ Mitigation measures.

12-2
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

12.4.2.1 Baseline study

The baseline study first establishes the area of interest and then describes the existing conditions in the
study area. The purpose of this part of the chapter is to fully describe the existing situation in the project
area. Included in this sub-chapter is the description of:

@ Landscape character, land use, landscape sensitivity;
@ General visibility;
@ Other wind farms already existing in the project area.

12.4.2.2 Visibility

The visibility and visual impacts of a wind farm are affected by the distance from which it is viewed, as
well as other aspects such as weather conditions and siting. In the past, guidance notes have offered
generic categories of visibility and visual impact in relation to distance, suggesting the following: in an
open landscape at distances of up to 2 km, a wind farm is likely to be a dominant feature; between 2-5
km it will less dominant; between 5-15 km only in clear visibility seen as part of the wider landscape; and
over 15 km it will only be seen in very clear visibility and as a minor element in the landscape. However,
in practice these guidelines are limited in their application because the heights of turbines being built
today are significantly larger than those considered in the guidances and because visual impacts are not
directly proportional to distance, as the nature of a view (e.g. a framed view, open view or skyline view)
and its context are as important as the size of a development within that view.

12.4.2.3 Landscape and visual impact assessment
Landscape impact assessment consists of predicting and evaluating the impact of the project on
landscape characteristics such as soils, settlement patterns, cultural history and land use.

After identifying the landscape resources in the studied area, the sensitivity of the landscape must be
established. Landscape sensitivity is based on the landscape character and its components, as well as the
impact of the proposed change. In this way, various impact receptors are taken into consideration in
their number and nature.

The main characteristics on which the landscape sensitivity depends on are:

Topography;

Landscape elements and features;

Density and characteristics of settlements;
Cultural heritage;

Tranquility;

Initial level of visual impact.

®©@GG66@

The sensitivity levels and their characteristics are presented in Table 12-1.

12-3
Chapter 12

Tafila Wind Farm

Landscape and visual impacts Environmental and Social Impact Assessment

Table 12-1: Landscape sensitivity criteria

High Landscape highly sensitive to changes due to one or more combinations of the
following factors:
@ Features forming the basis of a landscape designation are vulnerable;
@ Little topographic variation or lack of enclosure means impacts would be
widely experienced;
@ Scale of the landscape is such that the development would have significant
visual influence;
@ Landscape type is nationally valued and/or unique and/or would be difficult
to replicate;
@ Landscape type is of cultural value with strong historical or topical cultural
associations e.g. important with tourists.
Medium Landscape moderately sensitive to change due to one or more of the following
factors:
© Topographic variation or enclosure patterns means impacts would be
somewhat limited;
@ Difference of the landscape is such that the development would have a
moderate visual influence;
@ Landscape type is regionally or locally valued and/or is reasonably widespread
and/or would be moderately easy to replicate;
© Some cultural value or associations;
@ Landscape type is locally scarce but regionally or nationally common and/or is
moderately easy to replicate.
Low Landscape less sensitive due to one or more of the following factors:
© Topographic variation or enclosure patterns means impacts would be well-
contained;
@ Scale of the landscape is such that the development would have a minor
visual influence;
@ Landscape type is common and widespread and/or would be moderately easy
to replicate;
© Absence of cultural value or associations.

The magnitude of change can be described as very high, high, medium, low and very low (Table 12-2)
and depends especially on:

@ The size of the project;
@ The landscape characteristics (initial level if visual impact);
@ Distance from the landscape resources to the project.

12-4
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

Table 12-2: Criteria for magnitude of landscape and visual amenity change

Very high Very high changes in landscape characteristics over an extensive area

High Notable changes in landscape characteristics over a wide area, to very intensive
change over a more limited area

Medium Moderate changes in landscape characteristics in a localized area

Low Minor change in landscape characteristics

Very low Very minor change in landscape characteristics

The purpose of visual impact assessment is to evaluate and predict the impact of the project on the
human receptors. The visual impact assessment followed the conceptual model given by the University
of Newcastle (2002) in the report “Visual Assessment of Wind farms Best Practice” (Scottish Natural
Heritage Commissioned report FO1AA303A). The scheme of visual impact assessment is listed in Figure
12-1.

Visual impact is evaluated according to the sensitivity degrees presented in Table 12-3.

Table 12-3: Degrees of sensitivity for visual receptors

Public views from:

Settlements or groups of dwellings;

Public open space;

National trails or named recreational paths;
Designated Tourist Routes;

Outdoor recreational and tourism spaces/activities;
Private views from residential properties.
Public views from:

@ Main railways;

@ Local railways;

@ Other public footpaths/bridleways.

Public views from:

Low usage roads;

Private views;

Commercial properties;

Industrial properties;

Agricultural land;

Very modified / disrupted land.

High sensitivity

®G®6G666

Medium sensitivity

Low sensitivity

®@G®GGG@6

12-5
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

The magnitude of change in what visual impact implies can be defined with the same levels as magnitude
of landscape changes. The magnitude of visual amenity change depends upon:

Landscape characteristics (topography, vegetation, etc.);
The distance of the viewpoint from the proposed project;
General visibility (weather, obstacles);

Angle of view;

Skyline.

®G®G6 6

The magnitude of visual amenity change is characterized in Table 12-4.

Table 12-4: Criteria for magnitude of visual amenity change

Very high Very large changes in landscape characteristics over an extensive area

High Range from notable changes in landscape characteristics over a wide area to very
intense change over a more limited area

Medium Moderate changes in landscape characteristics in a localized area

Low Minor change in landscape characteristics

Very low Very minor change in landscape characteristics

To assess the project’s impact on the landscape and visual receptors, the magnitude of change and the
landscape and visual sensitivity must be considered. By combining these two aspects the following
matrix is obtained (Table 12-5).

Table 12-5: Significance matrix

Moderate to substantial | Substantial Substantial
Moderate Moderate to substantial | Substantial
Slight to moderate Moderate Moderate to
substantial
Slight Slight to moderate Moderate
Negligible Slight to negligible Slight

The two tools used to evaluate the visual impact were zone of theoretical visibility and viewpoints.

Zone of theoretical visibility (ZTV) is used to describe the area over which a development can
theoretically be seen, and is based on a digital terrain model (DTM) and overlaid on a map base. The
distance of a ZTV should extend far enough to include all those areas within which significant visual
impacts of the wind farm are likely to occur.

12-6
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

The recommendations of the various consulted guidelines were taken into consideration and the
distance of the ZTV for Tafila wind farm was defined as 35 km from the outer limit of the wind farm.

The second tool for assessing the visual impact is represented by the viewpoints. Viewpoints are selected
as being those places from where a proposed development is likely to be visible and would result in
significant effects on the view and the people who see it. These viewers are known as receptors.

For some of these viewpoints, photomontages were also made which predict the visual change that will
take place once the wind turbines are erected.

12.5 Baseline
The baseline studies provide a general description of the variety of landscape and visual resources within
the wind farm site and study area (as considered for the ZTV assessment).

12.5.1 The site
The project is located in the Governorate of Tafila, and the Directorates of Arady Busayra and Arady at
Tafila. The project area is east of the town of Gharandil.

The land in the project area is moderately hilly and rocky, with sparse vegetation. Elevation of the
project area varies from 1400 to 1600 m. Significant slopes can be found in the eastern part of the site.

There is some grazing activity in the area (sheep, goats), and seasonal, low intensity crop production
(wheat, cereals) is present in the small areas of agricultural cultivation. There are no occupied dwellings
in the area. There are no permanent structures in the project area that would be affected by the
construction or operation of the project. The agricultural fields which surround most of the turbine
locations are of very low surface roughness. There is an existing 132kV transmission line in the project
area which will be the connection point for the project.

12.5.2 The study area
The study area for the baseline evaluation covers a 35 km radius area considered from the outer limit of
the wind farm.

12-7
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

12.5.3 Settlement and communications

The closest dwelling to the wind farm site, the housing for workers of the cement factory Lafarge, is
approximately 1,100 m to the west. A bit further to the north is the town Gharandil. It lies in a distance
of approximately 1,500 m to the project site.

The city of Tafila lies approximately 13 km to the north west of the wind farm site.

In approximately 14 km to the south east of the project site lies another village called Husseiniya.

The housings of Lafarge Rashidiya cement plant are approximately on the same height level as the wind
farm. Gharandil lies approximately 200m below the wind farm and Tafila, is approximately 500 m below
the project site.

12.5.4 Landscape

The landscape can be characterized as relatively sparse or desert-like. Nearly no high-growing plants are
found on the site and its vicinity. Close to the Lafarge Rashidiya cement plant is the Dana Biosphere
Reserve. In this nature reserve the terrain drops down in direction to the Jordan valley. In this potentially
rich and nutrient area, a richer vegetation than the area around is growing which serves as feeding and
resting area for migrating birds.

In the west of the site the landscape is influenced by two previous industrial impacts. On the one hand
there exists a stone quarry approximately 3.5 kilometers southeast of Gharandil. And on the other hand
3 kilometers south of Gharandil is located the cement factory Lafarge Rashidiya.

The area is moderately hilly and elevations of + 200 meter are normal. As described above the elevation
loses its height to the west and reaches into the Jordan valley.

12.6 Impact assessment

12.6.1 Visibility

The ZVI calculation of the area around the wind farm shows how many turbines are visible from the
different locations. Two maps, one with a radius of 10 km and one with a radius of 35 km are shown in
Figure 12-4 and Figure 12-5.

Table 12-6 shows the sum of square meters according to how many turbines are visible.

Table 12-6: Sum of visibility of the turbines (10m radius)

ie) 262,014,167 | 262,014 53,2
1-4 60,055,326 60,055 12,2
5-10 51,421,694 51,422 10,4
11-20 70,590,798 70,591 14,3
21-38 48,877,481 48,877 9,9

12-8
Chapter 12

Landscape and visual impacts

12.6.2 Settlements
The effect of the proposed development on residential settlements within the 35 km study area is

Tafila Wind Farm

Environmental and Social Impact Assessment

assessed in this section. Table 12-7 will outline the effect on the settlement in this radius.

Table 12-7: The visual effect of the WTG on nearby settlements

Rashidiya - High In the middle of this housing Moderate and not significant
Lafarge area no turbine will be seen. In
Housing Area the outskirts of this settlement This is considered as not significant.
up to 37 turbines will be visible. | In direction to the wind farm the
dwellings are surrounded by
relatively close standing trees that
limit the visibility of the WTG.
Gharandil High In Gharandil the visibility of the Moderate and not significant
wind farm differs to a great
extent. In most locations only 2__| This is considered as not significant.
turbines are visible. The WT1G are relatively far away and
The closest area where at least are mostly masked by houses.
16 turbines are visible is over 2 Therefore the wind farm is not
km away from the WTG considered as relatively prominent
structure.
Bsaira High In Bsaira the visibility of the Moderate and not significant
WTG differs to a great extent. In
approximately 50% of the This is considered as not significant
locations no turbines are visible. | as the WTG are relatively far away
In almost all other locations at (approximately 5 km).
least 10 turbines are visible.
Qadissiya High The visibility on the WTG in this | Moderate and not significant
settlement is limited. Only in
smaller areas more than 16 WTG | This is considered as not significant
will be seen. as the predominant building in the
visual field in direction of the
turbines is the Lafarge Rashidiya
cement plant, which is considered as
initial level of visual pollution.
EynalBaida | Medium In most parts of this settlement | Moderate and not significant
the WTG will not been seen,
only in small parts up to 23 WTG | This is considered as not significant
will be visible. as the WTGs are at least 14 km away
from Eyn al Baida. As the visibility is
limited, the wind farm cannot be
regarded as a prominent feature in
the landscape.

12-9
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

Husseiniya Low Depending on the area 24 to 26 | Moderate and not significant
WTG are seen from this
settlement. This is considered as not significant
as the WTG are at least 14 km away
from Husseiniya. As the landscape is
relatively hilly, the visibility is limited
and the wind farm cannot be
regarded as a prominent feature in
the landscape.

Tafila Low The wind farm is not visible from | No Effect

Tafila

12.6.3 Nature reserves

One nature reserve, the Dana Biosphere Reserve, is located close to the Tafila wind farm. The nature
reserve lies in a steep valley stretching from east to west. Accordingly the Tafila wind farm is not visible
from the nature reserve. Therefore the impact of the wind farm project is considered to be not
significant.

12.6.4 Roads

This section identifies any effects resulting from the proposed wind farm upon the major transport
routes in the vicinity of the project site.

There are several elements that affect how views of the proposed wind farm are experienced from the
transport routes. These include:

@ The direction of travel in relation to the wind farm;

@ The landscape of the transport route; for example, a wind farm in a panoramic view will
generally have a lesser effect than a wind farm in an enclosed or small scale view;

@ The distance of the view; generally, the effect of the wind farm will diminish over distance;

@ The backdrop of the turbines; generally, turbines seen against a backdrop of sky or sea will have
a lesser effect than those seen against a backdrop of land, if the turbines are front lit. The
converse is true if the wind farm is back lit, i.e. silhouetted

The Desert Highway lies approximately 13 km to the east of the Tafila wind farm. It is a north south
alignment connecting Jordan’s capital Amman with the harbor city of Aqaba.

Within 65 km there is theoretical visibility all along the route, even though not all turbines are visible at
the same time. Depending on the location some of the turbines are located behind hills.

The sensitivity to change is considered to be Medium. The magnitude of change is considered to be low
due to the distance of the wind farm to the highway, due to the change of theoretical visibility and due
to the general travel direction of north-south resulting in a field of view into the same direction.
Therefore, the level of visual effect is assessed to be Moderate/Minor.

12-10
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

12.6.5 External lightning

According to the Civil Aviation rules No. 77.33 a 1 existing objects higher than 150 m above ground level
are regarded as object affecting navigable airspace. The total height of 34 WTG is 149,9m. Therefore
these turbines will require no aviation lights during the operation phase.

12.6.6 Construction and decommissioning

The physical effects of the construction phase of the proposal on the landscape fabric of the application
site will be limited due to the relatively small footprint of the turbines, and will be reversible at the end
of the operational life of the project. In addition, a series of tracks will be built to provide access to the

turbines.

The changes that will occur in the landscape will be the introduction of more human activity together
with the short-term introduction and movement of large construction vehicles and associated
construction. These activities will affect a small proportion of the overall application site leaving the
majority of the existing landform and associated vegetation and soil structure unaffected.

For the above reasons, the construction phase of the proposed development is considered to have a
minor and not significant effect on the landscape fabric of the application site.

Effects during the decommissioning phase of the work will be similar to the construction stage, involving
an increase in the human activity and heavy plant over a short period of time. Therefore the effects
arising at this stage of the project are considered to be minor and not significant.

12.6.7 Visualization

WTGs are often placed at exposed locations to generate the best possible energy yield. Therefore the
turbines may get dominant buildings in the landscape. To judge the visual consequences on residents
and on the landscape, visualizations are generated. These visualizations give a realistic impression on
how the landscape will look like after the wind farm construction.

The visualizations are presented in Figure 12-6 through Figure 12-9.

12.6.8 Impacts of ancillary permanent elements of the proposed wind farm

12.6.8.1 Meteorological mast

A 100 m meteorological mast will be installed in the area of the wind farm. This lattice mast has a
diameter of approximately 40 cm. It is fixed into the ground by guy wires. Compared to the WTG this
construction will get into a visible background. Therefore a significant effect on the landscape
appearance is not expected.

12-11
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

12.6.8.2 Tracks

New tracks connecting the 38 proposed turbines will be required. The material used for the tracks is of
the same type of material as the currently existing bedrock. Therefore the new tracks will not silhouette
itselves from the surrounding. Furthermore the project area is moderately hilly. Therefore the visibility of
the new tracks will be hindered partly.

The magnitude of change is considered to be low given that the tracks fit itselves into the surrounding
and that most tracks are hidden. The new tracks will not be adding a new element to this landscape.
Therefore the effect of new tracks on the landscape and visual resource is considered to be minor and
not significant.

12.6.8.3 Cabling

The cables between turbines and linking to the substation will be undergrounded and routed along the
line of new tracks. Only the connection from the substation to the transmission line will be built with
overhead cables. A transmission line is running directly through the project site, this overhead cable
connection will be approximately 250 meter long.

As the overhead cables string is relatively short and a large scale transmission line already exists on the
project site, this visual impact is regarded as minor.

12.7 Residual impacts

12.7.1 Short term impacts during operation

Occasional maintenance work has to be conducted during the operation. This will requires maintenance
vehicles and personnel on the wind farm site for a short time.

Once the Tafila wind farm is operating there may be occasional infrequent requirements to repair or
replace defective turbines or generators. This will result in large vehicles and cranes being shortly
present on site.

Because of their short term nature these impacts are considered to be of small magnitude and not to
constitute significant landscape or visual impacts.

12-12
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

12.7.2 Long term impacts

The 38 turbines of the Tafila wind farm will add man-made elements of considerable scale to the
landscape establishing a new landmark feature and a point of reference in views from the wider area.
Each turbine will be visible permanently in the landscape, accompanied by a crane pad and a road
system.

As the area is partly used as farmland, a limited area of agrarian land will be lost. Nevertheless the land
in between the WTGs can be utilized on the same usage as before.

The other part of the surrounding landscape is sparse vegetated land with no water bodies.

Table 12-8 lists the residual impacts on the surrounding landscape.

Table 12-8: Residual impacts on the landscape

Agrarian land Medium Medium Moderate

| Sparse vegetated land Low Medium Minor

12.8 Mitigation measures
The following mitigation measures have been addressed within the design to mitigate elements of
potential landscape and visual impacts.

@ The layout of the wind farm was designed to have a minimum visual impact to the landscape;

@ Tracks have been designed, as far as possible, to follow and fit with contours in the land.
Permanent tracks take the shortest route to the turbine where possible;

@ The turbines and all the other aboveground structures will be removed at the end of the
operational lifetime.

12.9 Cumulative impacts

The closest planned wind farm is Fujeij wind farm, approximately 12 km south of the planned Tafila wind
farm. The planned layout of Fujeij wind farms is not known to the project team.

The whole area south of the Tafila wind farm is moderately hilly. Even though the turbines of Fujeij wind
farm will be visible from the Tafila wind farm, the visibility will be limited due to topographic features
and the distance.

Therefore cumulative impacts are considered to be minor and not significant.

12 - 13
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

12.10 Summary
Landscape and visual impact assessment (LVIA) is the part of the ESIA that evaluates the landscape and
visual amenity changes that will occur as a result of the planned project.

Given the amount of receptors within the study area, there are relatively few significant effects
identified.

Resulting from the topography in more than 50 % of the areas around the project site the WTG will not
be seen. The impacts on villages in the surrounding of the project site are judged as not significant as the
WTG will only partly be seen. The turbines will not take a predominant building in the visual field of the
inhabitants.

The Desert highway, passing the Tafila wind farm in approximately 13 km distance east is not influenced
by the turbines. The main viewing direction for the drivers is the north/south direction. Furthermore the
turbines will rarely be seen from the Highway.

Dana Biosphere Reserve lies on a slope directed from east to west. The WTG will not be visible from the
nature reserve.

The construction phase of the proposed development is considered to have a minor and not significant
effect on the erection of the application. The changes that will occur in the landscape will be the
introduction of more human activity together with the short-term introduction and movement of large
construction vehicles and associated construction. These activities will affect a small proportion of the
overall application site leaving the majority of the existing landform and associated vegetation and soil
structure unaffected.

To mitigate elements of potential landscape and visual impacts the following mitigation measures have
been addressed within the design:

@ The layout of the wind farm was designed to have a minimum visual impact and the landscape;

@ Tracks have been designed, as far as possible, to follow and fit with contours in the land.
Permanent tracks take the shortest route to the turbine where possible;

@ The turbines and all the other aboveground structures will be removed at the end of the
operational lifetime.

12-14
Chapter 12
Landscape and visual impacts

Figures

Tafila Wind Farm
Environmental and Social Impact Assessment

Physical form of the development

Height (and width)
Number

Layout and “volume”
Geographical spread

Human perception of the
development

Size constancy
Depth perception
Attention
Familiarity

Memory

Experience

v

i

Ambient conditions: basic
modifying factors
© Distance
¢ Direction
e Time of day
e Season
° Weather

Assessment of magnitude of
visual impact

Sensitivity of human
receptor
Resident
Commuter
Traveller

Tourist

Worker

Vv

Location or type of viewpoint

vy

Assessment of sensitivity to

visual impact

L___»]

Significance of visual impact

Figure 12-1: Scheme of visual impact assessment

12-15
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

Figure 12-2: Digital elevation model in the Tafila wind farm area

12-16
Chapter 12 Tafila Wind Farm
Landscape and visual impacts Environmental and Social Impact Assessment

1,000 m

750m

500 m

Om

Okm 10 km 20 km

Figure 12-3: Digital elevation model in the study area

12-17
Chapter 12
Landscape and visual impacts

Picture-ZVI-10-KM4]

Figure 12-4: Zones of visual impact, radius 10 km around project site

Picture-ZVI-35}KMq

Figure 12-5: Zones of visual impact, radius 35 km around project site

Visualisation

Figure 12-6: Visualisation 1

Tafila Wind Farm
Environmental and Social Impact Assessment

12-18
Chapter 12
Landscape and visual impacts

Visualisation-2]
Figure 12-7: Visualisation 2

Visualisation-2]
Figure 12-8: Visualisation 3

Visualisation-2]

Figure 12-9: Visualisation 4

Tafila Wind Farm
Environmental and Social Impact Assessment

12-19
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

13 Cultural heritage and archaeology

13.1 Introduction

An archaeological survey was carried out by a team of specialists from REEC in order to establish the
archaeological baseline data. The baseline is required in order to help the ESIA team to assess actual
impacts on the valuable cultural component. Additionally, it is needed to provide relevant authorities
with the proper information about archaeological and cultural heritage sites. The collected data, as well
as data from a literature review, was used to evaluate the wind farm’s potential impact on cultural
heritage and archaeology issues.

The main objectives of the archaeology and cultural heritage study are:

@ Survey and investigate the entire project area for archaeological sites;
@ Predict and characterize and evaluate the intensity of impacts;
@ Determine proper measures necessary to avoid or mitigate likely impacts.

The results of the archaeological survey show that archaeological artifacts and remains are widely spread
and common on the wind farm site. Accordingly, the former locations of a number of WTG are in conflict
with archaeological findings. Therefore, alternative locations have been proposed and proper mitigation
measures to protect all the archaeological sites will be implemented adequately during the construction
phase.

13.2 Objectives

The objectives of the cultural heritage and archaeology survey are:

@ To identify the archeological sites and collect data about cultural heritage of the study area
within the area of the project;

@ To identify the sites and cultural heritage aspects that may be affected by the project;

@ To define the necessary avoidance or mitigation measures to minimize the potential impacts on
from the project.

13-1
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

13.3 Guidance

Based on Antiquities Law No. 21 of 1988 and its amendment, it is important to comply with articles 13
and 14, which relate directly to the current project. These articles will be considered in the project
construction phase.

Article 13 of the law states that:

@ Itis prohibited to license the establishment of any structure including the buildings and walls
from any antiquities. No compensation is accepted for that. Also, such buildings and walls should
be approximately 5-25 meters away from any antiquities;

@ Itis permissible, by a recommendation from the director and the decision of the minister, to

" of this article if necessity requires in any of the

increase the distance mentioned in paragraph "

following cases:

@ The protection or maintenance of the antique site;

@ The expansion of the antique site;

@ To ensure that the antique site is not obscured by any construction;

@ Itis prohibited to set up any heavy or dangerous industries, lime furnaces or stone quarries
at a distance less than one kilometer from the location of the antique site. In all cases, prior
approval of the department shall be given before inviting offers or awarding tenders for
engineering services, design and sketches and preparing the documents of public and private
projects tenders".

Article 14 of the Law states that, “despite the priority of any other law, no person or entity will be
allowed to carry out any excavations in antique sites in search of gold or other hidden treasures".

13.4 Methodology

The basic methodology for this section consisted of the following steps:

@ Scoping and consultation to
decide which effects to exclude from the scope of the assessment:
@ Assess baseline status of non-excluded effects;
@ Literature review;
@ Field investigation;
@ Documentation, including photographs;
@ Data analysis;
@ Assess impact of effects;
@ Recommend avoidance or mitigation measures.

13-2
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

In the impact assessment, the law of antiquities is adhered to. The law states that any kind of finding is
considered important and should be treated as cultural heritage. An archeologist should be involved and
his knowledge should be used to evaluate the level of importance according to the status/significance of
the discovered site in terms of its uniqueness, completeness and damage level.

13.4.1 Scoping and consultation
The major issues and concerns raised at the scoping session regarding archaeology and cultural heritage
during construction phase were:

@ Possible damage of cultural heritage sites due to construction activities;
@ The discovery of archaeological remains while excavation in the project sites;
@ Impact of the workers’ accommodation and the movement of vehicles on cultural heritage sites.

The following baseline date was compiled for the ESIA:

@ Location, nature and extent of historical valuable sites;
@ An evaluation of the sensitivity and value of historical sites.

Measures were already made since the individual turbine locations were adjusted in order to avoid
archeological sites (see chapter 13).

13.4.2 Effects scoped out of the assessment

Impacts during decommissioning have been scoped out of the archaeological assessment, since possible
impacts during decommissioning are considered to be similar to those in the construction phase, but
much smaller in scale. As the decommissioning stage is approached, the situation will be reassessed and
proper measures will be set.

13.4.3 Literature survey
The available references that are related to the study and database and information were reviewed,

including:

@ Jordan Antiquities Database and Information System (JADIS)-Department of Antiquities of Jordan
(DAJ);

@ Library of American Centre for Oriental Research (ACOR);

@ British Council for Research in Levant (BCRL).

13-3
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

13.4.4 Field survey

The study team investigated the project area on 23" July, 2012 with focus on the locations of the wind
turbines. The excavations for the foundations of the towers will be the deepest and largest excavations
on site. These were surveyed on foot for a diameter of 50 m. If a planned turbine site was found to be
important from an archaeological perspective, the archaeologist proposed a nearby site with lesser
impacts.

13.4.5 Photographic documentation
To document any findings, photos and GPS-coordinates were taken of each archaeological site that was
found.

13.4.6 Data analysis
The different sites where analyzed according to the following criteria:

@ Age of each cultural heritage finding;
@ Historical use of finding.

Where archaeological finding on the site of a planned wind farm are found important, a different site is
recommendeg; either by shifting the turbine to an acceptable distance or selecting an alternative and
acceptable site.

13.4.7 Impact assessment
The likely impact of the project on all findings was determined. Where these impacts were found to be
significant, a different turbine location is recommended.

13.5 Baseline

13.5.1 History of the project site

As in other parts of the Levant’, signs of habitation in Tafila Governorate have been found dating from
the Paleolithic periods. Human presence in the area has been continuous since the Roman age. Further
villages can be dated back to the Byzantine and Islamic times, including burial sites and farmsteads.

The oldest known civilization which established a kingdom in Tafila was that of the Edomites. The city of
Tafila lies on the ruins of the Edomite city of Tophel. The capital of Edom was at Bseira, 23 km south of
the place where Tafila is today. The Edomites often allied with their neighbors in Moab.

4 The Levant is a geographic and cultural term referring to the region of the "eastern Mediterranean littoral between Anatolia and Egypt”. The
Levant includes most of modern Lebanon, Syria, Jordan, Israel, Palestine, Cyprus, Turkey's Hatay Province and sometimes Iraq or the Sinai
Peninsula, and corresponds roughly to the historic area of Greater Syria.

13-4
Tafila Wind Farm
Environmental and Social Impact Assessment

Chapter 13
Cultural heritage and archaeology

The current Tafila Governorate was annexed to the Nabatean kingdom, with its capital at Petra. This city
became prosperous during the Nabatean period. After the Roman invasion, the former capital was ruled
by the Ghassanids, under Rome's authority. During the Roman period the area around Tafila was called
Dee-Tifolis. Tafila then came under Muslim rule and afterwards it was for a brief period of time under
the Crusader’s reign [13-2]. Table 13-1 shows the above historical sequence.

Table 13-1: The historical sequence of Tafila province

Lower Palaeolithic period

500,000 — 90,000 B.C

Middle Palaeolithic period

90,000 — 43,000 B.C

Upper Palaeolithic period

43,000 — 18,000 B.C

Epi Palaeolithic period

18,000 — 10,000 B.C

Natufian period

10,000 — 8,000 B.C

Neolithic period

8,000 - 4,250 B.C

Chalcolithic period

4,250 — 3,300 B.C

Bronze Ages period

3,300 — 12,000 B.C

Iron Ages period (Edomites period) | 12,000 - 539 B.C

Persian period 539 — 332 B.C
Hellenistic period 332 - 63 B.C
Nabataean and Roman period 63 B.C—324A.D
Byzantiane period 324-640 A.D
Umayyad period 661-750 A.D
Ababasid period 750-969 A.D
Fattmd period 969-1161 A.D

Crusaden period 1044-1291 A.D

Ayyobid period 1174 - 1263 A.D

Mamluk period 1250-1516 A.D

Turkish / Ottoman period 1516-1918 A.D

The Hashemite Period 1918

The historical development of the region has resulted in a number of cultural heritage sites. The best-
known sites are (Figure 13-1 through Figure 13-8):

@ Kurbat Al-Tannoor, a volcanic mountain with Kurba and Nabatean temples at the summit;

@ Kurbat Al-Dareeh, a former Nabatean settlement that has provided many discoveries, such as a
Nabatean temple, tombs, and homes;

@ Acastle of Edomites origin, later it was rebuilt by the Nabateans. After occupation by the
crusaders, the Mamluks expanded it to a high castle;

13-5
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

@ Bseira, the capitol of the Edimotes. It is located 22 km to the south of Tafila city and was home to
the tomb of Al-Harith Bin Al-Omeir. He was the messenger of Mohammad the Prophet to
Sharhabil Bin Amr Al-Ghassani (the King of Basra). Al-Ghassani ordered the messenger to be
killed, which lead to the battle of Mu’tah;

@ Al-Jodammi Tomb, the tomb of Farwa Bin Amra Al-Joddami, who died as martyr at the hands of
Al-Harith Al-Ghassani and Hercules, the Roman Caesar;

@ Al-Sal', a castle east of Tafila city. Some Edomite ruins as well as Nabatean tombs were found in
the castle of Sal’;

@ The Mosque of Al-Hameedi, located in the town center. It was built in the late Ottoman period;

@ Wadi Feenan, a valley that meets at the end of the Dana Valley (Wadi Dana). This valley was
used as a copper mine during the Bronze and Iron Ages as well as during the time of the
Nabateans, the Romans, and the Byzantines;

@ Gharandil, a name which was mentioned in Islamic sources. It is an area located a short distance
south of Tafila. After its discovery, Gharandil was reused by Muslims. A church covered with
mosaics was later discovered during excavations in Gharandil. It also includes a small Roman fort
and bath complex.

13.5.2 Gharandil area

As previously mentioned, the project area is east of the town of Gharandil. Gharandil is located to the
south of Tafila city at a distance of 23 km. It was called Arndela in the Romanian period, Ardila in the
Byzantine period and Gharandil in the Islamic period. It is located on a hill comprised of five
archaeological layers and can trace its assets back to the Nabatean period. The archaeological
excavations conducted in the area revealed a Byzantine church covered with colorful mosaic floors.
Recently, excavations discovered a Roman castellum, bath and aqueduct at ‘Ayn Gharandil.

13.5.2.1 ‘Ayn Gharandil

The site of ‘Ayn Gharandil (Figure 13-9 and Figure 13-10) is located 100 km north of the gulf of Aqaba
and some 40 km south-west of Petra on the eastern edge of the Wadi Arabah. The ruins rest alongside a
modern paved road running east from the nearby Dead Sea Highway. The presence of an artesian spring
in the mouth of the nearby Wadi Gharandil, which still flows abundantly today, presumably served as the
reason for human occupation at the site. The site was inhabited in the Roman/Byzantine, Nabatean,
Early Islamic periods.

13.5.3 Field surveys

The archaeological survey around the project site revealed the remains of watch towers on the top of
the mountains and remains of a castle in the western area of the project area. In such areas one can
easily see the remains of pottery, likely from the Byzantine era (see Figure 13-11 through Figure 13-13).

On the other hand, the archaeological survey revealed the existence of a number of archaeological sites,
which would be distributed if the planned turbine positions were not changed.

13-6
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

According to Antiquities Law, No.21, Year 1988 and its amendment, the disturbance of archaeological
sites by any building activity is prohibited. Therefore, alternative locations have been proposed to 16
planned turbine sites (see Table 8-2). In general it can be said that the project area is rich in historical
artifacts. Thus, proper mitigation measures will be implemented adequately during the construction
phase (particularly during the excavation processes) for building the concrete base of the towers, for
building new roads and for building the transmission line and transformer station.

13.6 Impact assessment

It is most likely that the project will be visible when standing at archaeological- and cultural heritage
sites. Therefore it may affect their settings, which is evaluated in chapter 12. Other potential effects on
cultural heritage locations during construction include:

@ The presence of building material and construction equipment in the landscape is not considered
to have significant effects on the cultural heritage. No mitigation measures are proposed;

@ The access roads to the turbines have been planned upon the presence of archaeological
remains. Therefore mitigation measures are not needed except for monitoring during
construction phase, where excavations may unearth archaeological artifacts not visible during
this field survey;

@ tis possible that further archaeological remains will be found during excavations. Therefore
archaeological supervision of excavation activity is proposed. Once work has progressed to the
point where no archaeology will be affected the supervision will cease.

@ Direct effects on presently unrecorded archaeology are possible. Although there is some
potential for remains to exist within the site, it is likely that direct effects on any important
remains identified will be avoided through mitigation.

During operation the site could be disturbed by maintenance and repair activities, if maintenance
personnel do not use the provided access roads. Personnel will, therefore, be instructed to not stray
from the access roads and, therefore, significant impacts on cultural heritage are not likely. Mitigation
measures are not considered.

Table 13-2 presents the determined archaeological sites and their effects of the project as well as giving

a solution for an alternative position, if the current turbine location has been determined to be of
cultural value. Turbine 21 and 37 were completely relocated to another site.

13-7
Chapter 13

Cultural heritage and archaeology

Table 13-2: Archaeological survey findings and recommendations

Tafila Wind Farm
Environmental and Social Impact Assessment

WTG 001 | 753803 3398340 | 753873.711 | 3398269.3 | The point is located on the archaeological wall back to the early Bronze period.
It is recommended to shift the turbine 100 meters to the southeast

WTG 002 | 753876 3398861 | 753776 3398861 Point surrounded by four destroyed burials: three from the east and one from
the west. It is recommended to shift the turbine 100 meters to the west of the
western burial site.

WTG 003 | 754032 3397860 There are no archaeological remains.

WTG 004 | 754586 3398705 There are no archaeological remains.

WTG 005 _| 754700 3398990 There are no archaeological remains.

WTG 006 | 754926 3398125 | 754826 3398125 There are no archaeological remains directly on the site.

Nevertheless the site is clasped by archaeological sites, just 200 meters from the
point.
It is recommended to shift the turbine 100 meters to the west.

WTG 007 | 755024 3398402 | 755074 3398402 No archaeological remains except of two grubbed burials to the north and south
of the point. It is recommended to shift the turbine 50 meters to the west.

WTG 008 | 755491 3398488 | 755349.579 | 3398346.6 | There are remnants of ancient destroyed walls. It is recommended to shift the
turbine200 meters to the south-west.

WTG 009 | 755601 3399032 | 755601 3399032 No archaeological remains. There is an ancient destroyed burial site 70 meters
to the east of the point and another one 50 meters to the west. It is
recommended to shift the turbine to the given coordinates.

WTG 010 | 756153 3398585 | 756259.066 | 3398478.9 | There are no archaeological remains except of remnants of buildings visible on
the surface, approximately 50 meters to the west. We recommend a
displacement of 150 meters to the south-east. The access to the site should be
from the east.

WTG 011 | 756576 3398450 No archaeological remains.

WTG 012 | 756686 3399337 No archaeological remains.

WTG 013 _| 756744 3398762 No archaeological remains.

WTG 014 | 757143 3399281 | 757143 3399081 There are ancient destroyed burial sites, probably from the bronze age. It is

recommended to shift the turbine 200 meters to the south.

13-8
Chapter 13

Cultural heritage and archaeology

Tafila Wind Farm
Environmental and Social Impact Assessment

WTG 015 | 757263 3398754 | 757404.422 | 3398612.6 | Grubbed burial sites are around the proposed turbine position. It is
recommended to shift the turbine 200 meters to the southwest.

WTG 016 | 757396 3400152 | 757396 3400302 There are some destructive fences and piles of rocks with no clear historical
remains. It is recommended to shift the turbine150 meters to the north.

WTG 017 | 757538 3398132 No archaeological remains.

WTG 018 | 757562 3400984 No archaeological remains.

WTG 019 | 757575 3399060 No archaeological remains.

WTG 020 | 757581 3399756 No archaeological remains.

WTG 021 | 757635 3402751 Land with remains of complete settlement. It is not recommended to start any
activity at this site.

WTG 022 | 757658 3399410 No archaeological remains.

WTG 023 | 757794 3401282 No archaeological remains.

WTG 024 | 757835 3400659 No archaeological remains.

WTG 025 | 757941 3401596 No archaeological remains.

WTG 026 | 757997 3398642 o archaeological remains.

WTG 027 | 758092 3399750 | 758092 3399950 The point is located 400 meters from an archaeological quarry. It is
recommended to displace the turbine200 meters to the north to secure the
distance from the quarry.

WTG 028 | 758106 3402511 No archaeological remains.

WTG 029 | 758296 3399404 | 758296 3399454 | An excavated burial site is located at a distance of 30 meters. It is recommended
to shift the turbine50 meters to the north.

WTG 030 | 758526 3399833 No archaeological remains.

WTG 031 | 758577 3402570 No archaeological remains.

WTG 032 | 758745 3400485 No archaeological remains.

WTG 033 | 758763 3400147 No archaeological remains.

WTG 034 | 758854 3400844 | 758854 3400914 There are remnants of graves and remains of destroyed walls. It is
recommended to shift the turbine 70 meters to the north.

WTG 035 | 758896 3401187 No archaeological remains.

WTG 036 | 758969 3402282 No archaeological remains.

13-9
Chapter 13
Cultural heritage and archaeology

759018

3399873

WTG 038

759533

3400367

759533

3400567

Tafila Wind Farm
Environmental and Social Impact Assessment

There is a complete archaeological site and remains of Roman walls and burial

sites.

It is not recommended to start any activity at this site.

Furthermore the project should stay away for a distance of 1 km to the
southwest of the point.

There is a fence of a grubbed burial. It is recommended to shift the turbine 200

meters north.

13-10
Chapter 13

Cultural heritage and archaeology

13.7 Mitigation measures
The turbine locations found to effect cultural heritage and archaeological remains are relocated to areas

Tafila Wind Farm

Environmental and Social Impact Assessment

with no archaeological valuable remainings. The recommendations, proposed in Table 13-2, were
considered in the final layout, for the turbines as well as for the site roads.

Any archaeological finding must be treated with care and may not be moved, destroyed or somehow

differently handled. Special caution should be exercised during construction activities in order to reduce
the potential indirect negative impacts on archaeological and heritage sites.

Table 13-3 and Table 13-4 list the effects and mitigation measures for the construction and the operation

phase.

Table 13-3: Assessment of effects during construction

Direct vehicle impact on
archaeological
remaining, such as
compaction,
disturbance, wheel-slip,
collision.

Throughout the life of
the project.

Identification of
sensitive areas to
contractors [MM66];
Keep vehicles on the
construction site and on
the tracks. [MM67]

High if an item of
National or
International
significance is found.

Removal of Permanent Avoidance of known High if an item of
archaeological layers by sensitive areas [MM68] | National or
excavation Watching brief on International
excavations [MM69] significance is found.
Vibration from vehicles | Permanent Keep vehicles on the Medium
construction site and on
the tracks. [MM67]
Visible presence of Temporary Low
construction
compounds, crane pads,
substations, machinery
and vehicles
Creation of tracks and Temporary Instruct contractor to Low

routes

stay on the construction
site and on the tracks
[mMm71]

13-11

Chapter 13

Cultural heritage and archaeology

Table 13-4: Assessment of effects during operation

Tafila Wind Farm

Environmental and Social Impact Assessment

archaeological sites

the project.

construction site and on

Visible presence of Throughout the life of Design features for Medium
turbines, track-ways, the project. minimum impacts

crane pads, etc. [MM72]

Direct impacts on Throughout the life of Keep vehicles on the Very low

the tracks. [MM67]

In addition to relocation of turbines sites to non-historic valuable sites it is essential to provide strict
instructions to the contractor. Graveled areas such as roads, crane pads and site compound are not to be
left by any worker unless this is required during the construction (e.g. movement of cranes, laying of
cables). In cases where activities besides the graveled areas are necessary, supervision will be ensured.

Historical artifacts are plentiful in the project area. Therefore, any disturbance must be kept to a
minimum. The new construction of roads has been considered carefully and the extent of any
construction activity will be constructed as non-destructively as possible.

Any activities will be immediately stopped in case of discovering any antiquities or archeological items
during construction. A professional opinion will be obtained on whether the remains can be removed, or
whether the find is so significant that the works must be suspended, relocated or even be cancelled.
Furthermore each activity must be done carefully to prevent damage on valuable historical artifacts.

Any discoveries will be reported directly to the Director of Department of Antiquities or to the nearest
Public Security Center. The Department of Antiquities may in such cases recommend measures to
protect the discovered items. Furthermore, to ensure proper management of this aspect, it is
recommended to coordinate directly with the local department of antiquities on every stage of
construction work involving excavations.

13.8 Cumulative impacts

Cumulative effects are long-term changes that may occur as a result of the combined effects of
successive actions on the environment. These effects may be significant even though, when
independently assessed, they are considered insignificant.

The assessment of cumulative effects is best practice in conducting environmental assessments. At the
time of this study, one further wind farm in the vicinity is in the development process. The archaeological
discoveries on the Tafila wind farm site are of small scale, being so far fully located within the boundary
of Tafila wind farm. Large findings with effects on a large area are not expected. Nevertheless these
might be found during construction work. Therefore the current expected cumulative effects are
regarded as negligible.

13-12
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

13.9 Summary

This chapter of ESIA has addressed the environmental effects of the construction and operation phases
of the wind farm on the archaeology and cultural heritage. The information to date has shown that a
number of archaeological sites were avoided for turbines or roads by relocating both to other sites.
Alternative locations have been proposed for 14 of the planned turbine sites. Two turbines have been
relocated completely. In general, it can be said that the project area is rich in historical artifacts and that
there is, consequently, a chance of finding archaeological remains during the project construction. Thus
every effort will be made to do monitoring during the construction phase and to mitigate the impacts on
archaeological artifacts.

13.10 References
[13-1] ‘Ayn Gharandil Archaeological Project, American Center of Oriental Research (ACOR), Amman ,
2011, Department of Antiquities of Jordan

[13-2] Al-Anbat, Bait, 2012: The Arab Forum For Cultural Interaction,
http://www. baitalanbat.org/home.asp?mode=page&pagelD=105&lang=eng, Last access: 27"
September, 2012

13 - 13
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

Figures

: q 4 p
Ae ae,
Castle of Tafil 7
[urbat Tanner

"

| Kurbat Al-Dareeh
wT

Figure 13-2: The location of Kurbat Al-Tannoor

13-14

Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

Figure 13-4: The castle of Tafila

13-15
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

13 - 16
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

Figure 13-8: The location of Gharandil

13-17
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

=
e.-
Figure 13-9: ‘Ayn Gharandil Oasis

| * eee bees + : * 2S

Figure 13-10: 3-D model of a Roman castellum, bath and aqueduct at ‘Ayn Gharandil

13 - 18
Tafila Wind Farm

Environmental and Social Impact Assessment

Chapter 13

Cultural heritage and archaeology

Figure 13-11: Remains of pottery

Figure 13-12: Remains of a castle in the study area

13-19
Chapter 13 Tafila Wind Farm
Cultural heritage and archaeology Environmental and Social Impact Assessment

SRA a 4 £ awn Vs

Figure 13-13: Remains of a castle in the study area

13-20
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14 Traffic and transport

14.1 Introduction

This section of the ESIA assesses the social and environmental impact of traffic and transportation in
relation to the proposed wind farm. This is done for the construction, operation and decommissioning
phases.

The main effects in this respect will be due to the heavy goods vehicles (HGV) which will enter and exit
the site during the construction and decommissioning phases of the wind farm. Consequently, these
vehicles represent the focus of this assessment.

Once the wind farm is operational, the amount of traffic associated with the wind farm will be minimal
and HGV will appear on site only in exceptional cases. During the operational phase, only occasional
maintenance and repairs will generate a small amount of traffic. At end of the wind farm’s lifetime, the
turbines will be dismantled and removed from the site. The traffic will likely be less than during the
construction phase, due to fact that some of the construction materials will remain on site. The study,
therefore, focuses on the transportation of the large turbine components to the site and the HGV traffic
generated by transporting the buildings materials to the site.

14.2 Objectives

The following objectives were agreed for the assessment on traffic and transport:

@ To identify the access routes to the proposed project area and the internal roads;
@ Toassess impacts of project activities on traffic issues.

14.3 Guidance

On a national level there is no guidance on the environmental and social impact assessment of traffic
and transportation. Therefore, the methodology for this study was derived from the “Guidelines for the
Environmental Assessment of Road Traffic (1993)” elaborated by the Institute of Environmental
Assessment (IEA). These guidelines are industry-standard and internationally accepted.

14-1
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.4 Policy context
The following national policies relevant to the transport assessment were identified:

@ Environment Protection Law, No.52, year 2006;
Relevance for proposed wind farm: the project must comply with the act [Environment Protection Law,
No.52, year 2006], which outlines the necessity of preserving living and non-living environmental
components.

@ Regulation of Environmental Impact Assessment (EIA), No.37, Year 2005;
Relevance for proposed wind farm: Regulation [Regulation of Environmental Impact Assessment (EIA),
No.37, Year 2005] establishes the requirement(s) to perform an EIA, based on the type and size of a
project. It lists the elements that should be included in an EIA report and the steps that will be followed
in preparing an EIA. It also organizes the reviewing process of the EIA study.

@ Transport Law, No. 89, Year 2003;
Relevance for proposed wind farm: Article (3/C) of the above mentioned law indicates that the Ministry
of Transport will contribute to the protection of the environment, in cooperation with the relevant
authorities, and raise the level of public safety awareness surrounding transport.

@ Law of Traffic, No. 49, Year 2008.
Relevance for proposed wind farm: Law of Traffic, No.49, Year 2008 outlines how vehicles should be
licensed, characterized, and described, particularly as it relates to transport of materials and goods.

14.5 Scoping and consultation

The following points were considered during the scoping meeting on the 5°" December, 2011 in the
Holiday Inn Hotel in Amman as potential environmental and social impacts, which can be triggered by
the movement of vehicles and transportation of large components.

@ Noise;
@ Stress on infrastructure;
@ Air quality.

14.6 Effects to be assessed
The assessment focuses on potential effects during the construction phase of the wind energy project.
Derived from the IEA guidelines the following effects were considered:

14-2
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.6.1 Noise

Noise levels are greatly influenced by the volume of the traffic. As a simple rule, it can be assumed that a
100 % increase of the traffic flow produces a 3 dB (A) change in noise level [14-1]. In the case of high
existing traffic flows, an increase in traffic flows is unlikely to produce noticeable changes in perceived
noise stress.

14.6.2 Vibration

Airborne vibration may lead to effects like window rattling. Its effects are geographically limited to
people living adjacent to roads with a substantial increase of HGV traffic. However research studies have
so far been unable to link vibrations conducted through the ground to structural damage to nearby
properties [14-1].

14.6.3 Visual effects
Visual effects in terms of traffic refers to blocking of views by structures but also covers the more
subjective impact by traffic on an area of scenic beauty.

14.6.4 Severance

Severance is defined by the IEA guidelines as ,,the perceived division that can occur within a community
when it becomes separated by a major traffic artery“ [14-1]. Severance can result from the difficulty of

crossing a road with high traffic or by a physical barrier created by the road itself. Severance effects can
apply for residents, motorists or pedestrians.

14.6.5 Driver delay

Additional traffic generated by a development may cause delays to non-development traffic. According
to the IEA guidelines these delays are only likely to be significant, when the traffic in the study area is
already at, or close to, the capacity of the system.

14.6.6 Pedestrian delay

Changes in traffic volume may affect the ability of pedestrians to cross roads. In general terms, increases
in traffic levels are likely to lead to greater increases in delay. The IEA guidelines state as the lower
threshold of hindrance to pedestrians a two-way flow of about 1,400 vehicles per hour on a roadway
with no dedicated pedestrian crossing.

14.6.7 Fear and intimidation

The impact of fear intimidation depends on the volume of traffic, its composition in terms of HGV, its
proximity to people or lack of protection caused by factors as narrow pavements etc. The IEA guidelines
state that there is no commonly agreed threshold for estimating this effect.

14-3
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.6.8 Safety
Changes in traffic flow and composition may have implications on the local road network and may
elevate or lessen the risk of accidents.

14.6.9 Hazardous loads
Loads which are classified as hazardous must be subjected to under special handling procedures.

14.6.10 Air pollution
Air polution considers the exhaust produced by vehicles. It depends on the volume, speed and
operational chracteristics of the individual vehicles.

14.6.11 Dust and dirt

Dust and dirt is produced by particles dispersed from the ground by vehicle monements. The impact of
dust and dirt depends on the nature of the roads, the materials to be transported, the frequency of
vehicle movements and the weather conditions.

Increased wear on roadways is also a possible impact of the wind farm, but it is not possible to quantify
the magnitude of impact in relation to wear on the roads [14-1]. Wear on the physical structure of a road
is a result of vehicle axle weight (the weight imposed by each axle, rather than the overall vehicle
weight), the frequency of the effect and the condition of the roads themselves. It is assumed that the
preferred routes are considered to be suitable for the regular passage of HGV and that each change in
routes considers the suitability for regular HGV.

14.7 Effects scoped out of assessment
The lifetime of a wind farm is split into three stages: construction, operation and decommissioning. Each
of these varies in the way it impacts traffic of the surrounding area.

The main impact is to be expected during the construction and the decommissioning of the wind farm.
However, it is assumed that traffic generated by the decommissioning of the wind farm will be of smaller
scale compared to the construction traffic. This is due to the fact that the construction materials will not
be fully removed from the site. For instance, the concrete for the foundation which accounts for the high
peaks of vehicle movements during the construction will not be fully removed from the site. As stated in
the scoping report, the turbine foundation will be removed to a depth of approximately 1 m and
backfilled with soil.

14-4
Tafila Wind Farm
Environmental and Social Impact Assessment

Chapter 14
Traffic and transport

The operation phase will, however, have a much smaller impact than construction and decommission.
Maintenance vehicles are standard passenger vans that can access the site easily. The passenger vans
typically come to the site about twice per year for scheduled maintenance, which does not represent a
noticeable effect on the total number of vehicles. HGV will appear on site only in exceptional cases in
case main components of the wind farm need to be replaced or repaired. Consequently, the assessment
will focus on the construction phase and the other two phases are scoped out of this report.

14.8 Methodology

14.8.1 Overview
The assessment methodology was derived from the IEA‘s “Guidelines for the Environmental Assessment

of Road Traffic (1993)” which also addresses the points raised at the scoping meeting. In accordance with
this guideline, the methodology employed focuses on:

@ Potential impacts on local roads and the users of those roads;
@ Potential impacts on land uses and environmental resources adj

ing those roads, including

relevant residents and users.

Demographic groups, locations and areas which may be sensitive to changes in traffic conditions are
defined in the IEA guidelines, as these should be especially carefully considered in the assessment.

Table 14-1: Affected demographic groups, locations and areas

Sensitive groups: children, elderly, disabled Private homes
People at home Schools

People at workplaces

Hospitals

Pedestrians

Mosques, churches

Cyclists

Historical buildings

Recreational areas

Sites of ecological/ nature conservation value

Sites of visitor/tourist attraction

Site where traffic accidents are known to occur
frequently

To determine the impacts of traffic, different aspects must be assessed:

@ Type of loads to be transported (dimensions, weights);
@ Which route will be used by vehicles approaching the site;

@ The estimated number of vehicles which travel the access route at any given point in time.

The traffic on the internal wind park roads is not assessed in detail in this chapter. Since the wind farm
roads are located at a distance of more than 1_km to the closest dwelling, no impacts are anticipated.

14-5
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

Potential impacts due to dust are covered in Chapter 10. In parts of the wind farm area there are
agriculture related activities and livestock farming. However, these activities cannot be assigned to a
certain location and therefore not assessed using the IEA guidelines. Therefore, only a general
assessment of potential impacts can be made for the entire internal road layout.

14,8.1.1 Route
When determining the access route to a wind farm site, a number of issues must be considered in order
to reduce the impact as far as possible:

@ Determine a suitable port or train station for delivery of turbine components;

@ Minimize the length of the route where possible;

@ Where possible, use established and large roads and avoid smaller and less frequented roads, as
these are often more sensitive to an increase in vehicle numbers;

@ Determine technical conditions of roads and bridges with regard to load-bearing capacity;

@ Assess the feasibility of delivering turbine components with exceptional load vehicles.

The routes are considered from the point of origin to the site entrance of the wind farm. In case the
goods will be brought to Jordan by vessel, the nearest port will be considered as point of origin.

14.8.1.2 Number of vehicles

The number of vehicles that travel to the site at any point in time depends on the type of works being
performed on site at that time. Consequently, the first step is to determine the amount of work required
on the site itself. This means determining the length of new roads to be constructed, the size and
number of the foundations to be built and the length of cable to be laid and estimating the number of
transports for delivery of WTG and electrical components. In those instances where precise information
is not yet available, standard conditions have been assumed. Construction materials which are
considered in order to establish the vehicle numbers include gravel, concrete, reinforcement steel,
electric cables, cranes and components for the wind turbines as well as electrical substation.

14.8.2 Effects evaluation - methodology
The construction of the wind farm will generate traffic. This traffic will be comprised of:

@ Light Vehicles(LV): In this report, this term refers to all passenger vehicles as well as light
vehicles used to transport goods, i.e. the European Commission (“EC”) vehicle categories M1,
M2, M3 and N1 (European Commission website). N1 are vehicles for the carriage of goods with a
maximum weight of 3.5 t. M1-M3 are small to large passenger vehicles;

@ Heavy Goods Vehicles (HGV): This term refers to vehicles of the EC category N2 and N3, i.e.
vehicles for the carriage of goods with the maximum mass exceeding 12 t but that fall within the
permissible weights and dimensions of goods vehicles, i.e. generally do not exceed a maximum
load of 40 t and a maximum axle weight of 10 t;

14-6
Tafila Wind Farm
Environmental and Social Impact Assessment

Chapter 14
Traffic and transport

@ Exceptional Load Vehicles (ELV): These are vehicles larger than stipulated in the Jordan Traffic
Law No.47 Year 2001 and, therefore, require permission from the Minister of Public Works and
Housing in order to operate. For the purposes of this ESIA, exceptional load vehicles are all
vehicles which transport abnormally large or heavy loads.

The peak flows of vehicles during the construction period will be identified for HGV and Exceptional Load
Vehicles. Impact receptors are defined in order to qualify the impact of these transportation movements
on locations and/or demographic groups of interest. Criteria are then applied to establish whether
significant environmental effects are likely.

Effects arising from light vehicles are not considered in this assessment since they are of a small scale
and set routes for these vehicles will not be used.

14.8.2.1 Receptor sensitivity

Settlement receptors were identified through categorizing the location of the settlement and the
existing traffic situation at the settlement. Settlements were classified by size and function, presence of
school/community facilities, traffic calming or traffic management measures and position on the roads
hierarchy (Table 14-2).

Table 14-2: Receptor selection criteria and sensitivity classification

Location

Small rural settlement,
few communities,
public facilities or
services.

Intermediate sized
settlement, containing
some community or
public facilities and
services.

Large settlement
containing a high
number of community,
public services and
facilities.

Existing traffic
situation

Little or no traffic
calming or traffic
management
measures.

Some traffic calming or
traffic management
measures.

Traffic control signals,
waiting and loading
restrictions, traffic
calming measures.

14.8.2.2 Impact magnitude
The magnitude of the impact of increased traffic volume will be measured against IEA guidelines. The

magnitude of the change (perceived or actual) on road safety will be considered against traffic volume
and composition. These magnitudes will be classified using the following criteria proposed by the IEA

identified in Table 14-3.

14-7

Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

Table 14-3: Magnitude of increased traffic volume impacts

Low Increase in HGV traffic
up to 60%

Medium Increase in HGV traffic
between 60% and 90%

High Increase in HGV traffic
of over 90%

14.8.2.3 Effects Significance

The results from the receptor sensitivity analysis and the impact magnitude classification will be
combined into an “Effects Significance Table,” (Table 14-4) which represents the final determination of
the magnitude of the impact.

Table 14-4: Effect significance

Not significant Low significance Moderate significance

Low significance Moderate significance | Significant

Moderate significance | Significant Highly significant

14.8.3 Limitations of assessment

Due to the fact that recorded traffic data was not available for the routes examined, the baseline traffic
conditions in this assessment are based on professional judgment. Accidents statistics were also not
available for the preferred routes.

14.9 Baseline

The routes to the site vary depending on the type of good and its point of origin. This assessment
differentiates between two main routes — those for the delivery of turbine and main electrical
components and those for the delivery of concrete.

14.9.1 Routes

Standard vehicles are considered to be all vehicles that are allowed to travel on roads without any
additional licenses or permissions. These are average cars, vans and HGV which may have a total weight
of up to 40 t. Various types of goods will be brought to the site with HGV. As their sources vary, so will
the routes. Ideally, the resources would be obtained from as close to the site as possible, thus minimizing
any impacts caused by transportation of these goods.

14-8
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.9.1.1 Routes currently not known

Currently, the source of gravel, cabling, reinforcement steel, cranes and construction machinery is not
known. The origin of the goods, therefore, is also unknown. Consequently, in routes for these materials
could not be established. However, the source for concrete was assumed since the LaFarge Rashidiya
concrete plant is located in close proximity to the planned wind farm.

14.9.1.2 Route 1 - concrete delivery

The route for concrete delivery (Route 1) is presented in Figure 14-1. Route 1 has a length of 2.8km and
represents the distance from the site entrance to the concrete plant. The route is on the local road which
connects the national road 15 with the national road 35. The current baseline traffic on this route is
assumed to be very low since the location of the site is remote and the road does not link areas with high
population.

14.9.1.3 Route 2 - route for exceptional load vehicles

Turbine components and some electrical components will be delivered using exceptional load vehicles.
Depending on the component, the loads can be particularly long and/or heavy. Consequently, identifying
the most appropriate route is of high importance.

According to turbine manufacturer Vestas, the WTG components will be shipped to the port at Aqaba,
which is located in the south of Jordan. From Aqaba to the wind farm site, the turbine components will
be transported with exceptional load vehicles. The route from the harbor to the site was established by
suppliers transport experts and takes the following route 2 (see Figure 14-2):

@ From the storage area in the harbor to national road 15, avoiding the city center of Aqaba;

@ Following the national road 15 northward, passing the town of Ma‘an;

@ The route leaves the national route 15 at the intersection located at 30° 34.392' N - 35° 47.933'E
and continues westward;

@ The last section of the road does not pass any settlements and leads directly to the wind farm
entrance.

The route follows mainly the road 15 which connects south of Jordan with the capital Amman in the
north. Therefore, it is assumed to have a high traffic volume in Jordan. However, the road is well
developed and maintained, consisting of two and three lanes. Unfortunately, no official traffic data was
available for this route. The total length of Route 2 is about 180km.

14-9
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.9.1.4 Internal wind farm roads

Dirt roads already exist on the wind farm site. These are mainly used for accessing the fields and
livestock. The existing tracks on the wind farm site do have extremely low baseline traffic. Further to
these existing roads the project will require appropriate roads for access and hauling of WTGs during
construction and operation. These approximately 5 meters wide roads will be constructed of compacted
soil. In order to reduce the environmental impact, the existing tracks will be used where possible. A
layout of the internal roads can be seen in Figure 14-5.

14.10 Impact assessment

14.10.1 Basis of assessment
The lifetime of a wind farm is split into three stages which are the construction, operation and
decommissioning phases. Each of these varies in the way it impacts traffic of the surrounding area.

The main impact is to be expected during the construction and the decommissioning of the wind farm.
However, it is assumed that traffic generated by the decommissioning of the wind farm will be of smaller
scale compared to the construction traffic, due to the fact that the construction materials will not be
fully removed from the site.

Operation will, however, have a much smaller impact than construction and decommission. The
frequency and type of maintenance vehicles will not have a noticeable effect on the total number of
vehicles or stress on the roadways. HGV will appear on site only in exceptional cases in case main
components of the wind farm need to be replaced or repaired. Consequently, the assessment will focus
on the construction phase and the other two phases will be scoped out of this report. Within this phase
of the project there are two aspects that have an influence on transport — the route that is selected for
the vehicles delivering goods to the site and the numbers of vehicles that approach the site.

Any impact of dust formation is dealt with in chapter 10.

14.10.2 Construction-generated traffic
This section details the types of traffic which each material used in the construction phase will generate.
Each delivery trip stands for two vehicle movements; approaching the site and leaving the site.

14,10.2.1 General equipment

For general construction on the site, it is necessary to transport various small construction machines,
such as earth-movers, steamrollers and excavators to the site with HGV. The exact number of these
machines is determined by the general contractor Vestas. According to experience gained in other
projects of similar size, 50 HGV deliveries at the commencement of the works and 50 HGV deliveries at
the completion of the works are estimated for this study.

14-10
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14,10.2.2 Concrete

The current preliminary design of the WTG foundation requires 460 m? of concrete for each turbine.
Assuming 38 WTG, a total volume of approximately 17.500m? of concrete will be required, plus a small
amount of concrete for the foundations of the electrical substation. The nearest concrete plant is located
in a distance of 2.8 km of the site entrance. For this study it is considered that the concrete will be
sourced from this plant. With a standard capacity of 6m? for each concrete truck, a total of 2,920
deliveries will be necessary.

14.10.2.3 Reinforcement steel

In order to construct the cage of the foundations, reinforcement steel is required. According to the
preliminary foundation design each turbine requires approximately 36.6 t of steel which results in 1,390t
being needed for 38 turbines. Assuming a HGV can deliver 21t of steel per trip, approximately 70
deliveries will be required.

14.10.2.4 Gravel for internal roads

Approximately 35km of internal roads (Figure 14-5) will be required of the project. This includes new
roads and existing roads which must be improved. At this stage of the project it is not decided yet where
the stones for access roads and crane pads sourced from. Stones can either be extracted on site or
transported to the site and sourced from a local contractor. As a worst case scenario it is considered that
gravel will be transported to the site. According to the preliminary design submitted by Vestas
approximately 99,100 t of gravel will be required. Assuming a HGV can deliver 21t of gravel per trip,
approximately 4,720 trips will be required. Since the delivery of gravel will be spread over 150 days the
peak traffic will be considerably lower compared to the delivery of the concrete for the foundations.

14.10.2.5 Cabling

Cable will be installed on site underground, largely in parallel to the roads, in order to connect the WTG
with the substation. Based on the current preliminary cable layout, the total cable length is
approximately 150km. Assuming that cables are delivered in 500m drums and one HGV can carry 3
drums per trip, 100 HGV will be required.

14.10.2.6 Crane delivery

Cranes required for the erection of the WTG will be also delivered by HGV. It is assumed that 15 HGV
deliveries will be necessary in order to bring all necessary cranes and ballast to the site and 15 HGV at
the completion of the crane works.

14-11
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.10.2.7 Turbine delivery

The turbine layout consists of two different turbine set-ups. There are 34 Vestas V112 with a hub height
of 94m and 4 Vestas V112 with a hub height of 84m. The 94m tower consists of four sections; the 84m
tower consists of three sections. In addition to the 38 turbines, one extra WTG will be transported to the
site which will be used for spare parts.

In total, 152 tower sections must be transported to the site with exceptional load vehicles. For each of
the 39 turbines three blades, one nacelle, one drive train and one hub will also be delivered with
exceptional load vehicles to the site. In total, 386 exceptional loads will be delivered.

14.10.2.8 Substation
The components of the substation include concrete, steel and electrical devices. It is assumed that 50
HGV deliveries will be necessary in order to bring all necessary equipment to the site.

14.10.2.9 Traffic generation summary
Figure 14-5 summarizes the predicted traffic generation associated with the activities during the
construction stage of the wind farm.

Table 14-5: Predicted traffic generation

Gravel for roads and crane pads 4720 240 150 32
WTG foundation concrete 2920 200 40 73
Reinforcement steel 70 200 65 1
Cables and earthing system 122 200 40 3
Optical fiber cable 84 200 40 2
Substation 50 100 10 5
Wind turbines tower V112, 94m 140 150 40 4
Wind turbines tower V112, 84m 12 150 40 3
Wind turbine nacelle 39 150 40 1
Wind turbine drive train 39 150 40 1
Wind turbine blade 117 150 40 3

14-12
Chapter 14 Tafila Wind Farm

Traffic and transport Environmental and Social Impact Assessment
Wind turbine hub 39 150 40 1

Crane 30 150 6 5

General equipment (without Toolbox) 100 540 300 3

Total 8482

The construction period is estimated for 18 months (Table 14-6).

Table 14-6: Separation of transport on different construction months

[aveltorcacmeme | | | so, m7 | m ||| mate} | |
[WG foundation concrete so Piso 7s Ts To fT
[Wwictoundstonenocenettea —f} ~~ epstspsets, | | | | 1 |

Wind turbine nacelle

14.10.3 Selection of receptors
This section provides the level of sensitivity to the increase in vehicle movements associated with the
construction phase of the wind farm.

In order to identify the receptors, the preferred routes were scanned for locations and areas which may
be sensitive to changes in traffic conditions as described in Table 14-1. There are no highly sensitive
areas and location in close vicinity to the two preferred routes. Route 1 does not pass any settlements at
all. On the course of route 2, which will be used for transportation of the WTG components, Aqabar is
the only settlement which will be directly passed by the route. The route passes the town Ma’an in the
west but not passes directly any sensitive location or area. Therefore, only three receptors were set on
the routes.

Settlements and places which lie on the two main routes are identified in Table 14-7. In Figure 14-3 and
Figure 14-4 the sensitive areas around these settlements and places are displayed.

14 - 13
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

Table 14-7: Settlements and places along the two main routes to the project site

Apaba Harbor area x Area dimensioned for commercial
(Route 2) activity and transporting large goods
Outskirts of Apaba x No direct passing of residential
(Route 2) estates, there are no traffic

management measures.

Local road between | x No residential estates along the
concrete plant and road, farming and livestock in vicinity
site (Route 1) of the road possible

14.10.3.1 Impact magnitude

The routes which were considered in this assessment are very different in its nature.

On route 1 the current HGV baseline is very low, so any small increase in HGV traffic volumes is likely to
result in a large percentage increase. The course of Route 1 does not pass any housing area; only one
house could be identified which is located in a distance of approximately 30m to the road.

Route 1 is the route which is used for transporting the concrete from the factory to the site and
therefore is the route with the highest traffic generated by the construction phase of the wind farm. In
total 2,920 concrete deliveries will make use of Route 1 with an average of 73 deliveries per day.

Materials like reinforcement steel, cables and parts for the substation are not expected to be
transported on this route. These goods are likely to be delivered from Aqaba or Amman and therefore do
not add to the traffic on Route 1.

Route 2 has a length of approximately 180km and mainly follows the course of the national route 15
which is extremely well developed and consists of several lanes. On this route, the WTG components will
be transported from the harbor to the site. In total, 386 exceptional load delivers will be necessary in
order to transport the WTG to the planned wind farm site. These transports will be conducted in convoys
[MM70] and will be escorted by the police. In relation to the traffic volume on this route the additional
volume is very low. However, non-development traffic may be affected by the large dimensions of the
WTG components.

14-14
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

The source of cabling, reinforcement steel, cranes, substation components and construction machineries
cannot be defined at this project stage. Depending on which supplier is chosen by Vestas the materials
will come from different places. However, it is expected that different routes will be used and that
deliveries will take place at different phases of the construction stage. Consequently, the routes which
were analyzed in depth are not likely to be affected by the delivery of these materials.

Due to the fact that the route of the workers to the site is not known yet and that the impact of a limited
amount of light vehicles is not likely to generate a significant impact, this topic was not considered in this
assessment.

14.10.4 Traffic related social and environmental effects

14.10.4.1 Noise

On the local road between concrete plant and site (Route 1) a slight increase in noise levels are
predicted. On average 73 concrete deliveries will take place per day over period of 40 days. However,
during the casting of the foundations, peak flows of 95 deliveries (190 HGV movements) are predicted.

The effect will be limited to the concrete delivery which is assumed to be spread over a time period of
five months (see Table 14-6).These effects are assessed to have a low significant effect. The additional
traffic on Route 2 will be minor, therefore no significant effect is assessed on this route.

14.10.4.2 Vibration

The traffic increase on Route 1 may have a slight increase in vibration levels but is limited to the time of
the concrete delivery (five months). However, no properties are in vicinity to the route, therefore these
effects are assessed as having a no significant effect. The additional traffic on Route 2 will be minor,
therefore no significant effect is assessed on this route.

14.10.4.3 Visual effects

Visual effects by the construction traffic of the planned wind farm are temporary in nature and occur in
large part where such effects are already present. Therefore, the effect is considered to be negligible.
Other visual effects of the wind farm are covered in chapter 12.

14,10.4.4 Severance

The traffic increase on Route 1 may have a slight increase in severance related issues but is limited to the
time of the concrete delivery (five months). On average 95 delivers (190 HGV movements) are predicted
as peak flow during the construction stage. Since there is no residential area other than the roads
residents are not likely to be effected. However, severance may apply for shepherds moving livestock.
These effects are assessed as having a low significant effect. The additional traffic on Route 2 will be
minor, therefore no significant effect is assessed on this route.

14-15
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.10.4.5 Drivers delay

Driver delay is possible during the delivery of the WTG components when roads are temporally blocked
by the police in order to negotiate difficult sections of the transport route (Route 2). These effects are
assessed as having a low significant effect as the transportation of the main components will take place
during nighttime, to avoid exactly this impact.

14.10.4.6 Pedestrian delay

The IEA guidelines state as the lower threshold of pedestrian delay a two-way flow of about 1,400
vehicles per hour ona link with no crossing. The traffic flow on the Route 1 is significantly less than the
lower threshold value. On Route 2 pedestrian delay may occur. However, only 3-5 exceptional load
vehicles per day will be added to the baseline traffic flow. Therefore, it is assessed that no delay may
arise from the development.

14.10.4.7 Fear and intimidation
Due to the fact that pavements are absent on the routes and the routes do not directly pass housing
areas, it is envisaged that no effect on pedestrians will arise from this development.

14.10.48 Safety
No accident data could be obtained for the chosen route. Moreover, no specific accidents problems or
accidents hot spots were known. Accidents and safety are assessed as having a low significant effect.

14.10.4.9 Hazardous loads

The potential increase in hazardous loads being transported on the routes is considered to have no
significant effect as the transportation of such loads is considered to occur regularly on the routes
considered. Potential hazardous of the development will be fuel trucks which provide oil and petrol for
the machinery used on the construction site. All associated activities will be subject to strict health and
safety controls.

14.10.4.10 Air pollution

Air pollution depends on the volume of traffic, its speed and distance to the source. The increase of the
traffic on Route 1 may have a slight increase in air pollution levels. These effects are assessed to have a
low significant effect. The additional traffic on Route 2 will be minor, therefore no significant effect is
assessed on this route.

14-16
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.10.4.11 Dust and dirt

Dust and dirt can have a moderate effect on the Route 1. Due to the fact that the internal wind farm
roads will consist of compacted gravel roads, it is very likely that vehicles visiting the site collect dirt on
their wheels and chassis. IEA guidelines state that problems associated with dust and dirt are unlikely to
occur at distances greater than 50m from the road. The additional traffic on Route 2 will be minor,
therefore no significant effect is assessed on this route.

14.10.4.12 Ecological effects
Ecological effects are covered in chapter 6.

14.10.4.13 Heritage and conservation
Effects Heritage and conservation areas are covered in chapter 13.

14.10.4.14 | Summary of traffic related social and environmental effects

The criteria used in evaluating the effects are described in section 14.6. Three receptors on the potential
construction traffic routes to site were identified. The predicted increase in total traffic volume due to
the proposed development construction traffic differs between the routes. While the baseline of the
traffic volume of Route 1 is very low, the traffic flow of Route 2 is considerably higher since the national
road 15 is an important link in Jordan.

The introduction of a low number of additional HGV movements on a route that does not currently have
a large number of HGV trips will be recorded as being highly statistically significant, even though the

actual numbers of additional trips could be very small. The effects are summarized in Table 14-8 below.

Table 14-8: Traffic related social and environmental effects

Noise Increase in | Local road between concrete | Low Medium Low
HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2) | Medium Low Not Significant
load traffic

Vibration Increase in | Local road between concrete | Low Medium Not Significant
HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2) | Medium Low Not Significant
load traffic

Visual Increase in | Local road between concrete | Low Medium Not Significant

Effects HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant

14-17
Chapter 14

Traffic and transport

Tafila Wind Farm

Environmental and Social Impact Assessment

exceptional | Outskirts of Aqaba (Route 2) | Medium Low Not Significant
load traffic
Severance Increase in | Local road between concrete | Low Medium Low
HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2) | Medium Low Not Significant
load traffic
Driver Delay | Increase in | Local road between concrete | Low Medium Not Significant
HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Low
exceptional | Outskirts of Aqaba (Route 2) | Medium Low Low
load traffic
Pedestrian Increase in | Local road between concrete | Low Medium Not Significant
Delay HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2) | Medium Low Not Significant
load traffic
Fear and Increase in | Local road between concrete | Low Medium Not Significant
Intimidation | HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2) Medium Low Not Significant
load traffic
Accidents Increase in | Local road between concrete | Low Medium Not Significant
and Safety HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2' Medium Low Not Significant
load traffic
Hazardous Increase in | Local road between concrete | Low Medium Not Significant
Loads HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2' Medium Low Not Significant
load traffic
Air Pollution | Increase in | Local road between concrete | Low Medium Low
HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2 Medium Low Not Significant
load traffic
Dust and Increase in | Local road between concrete | Low Medium Moderate
Dirt HGV traffic | plant and site (Route 1)
Increase in | Aqaba Harbor area Low Low Not Significant
exceptional | Outskirts of Aqaba (Route 2' Medium Low Not Significant
load traffic

14-18

Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.10.5 Exceptional loads review
A road survey of the access to the development site has been completed by the turbine supplier. Aqaba
has been considered as harbor for the delivery of turbines, as it is the nearest harbor for landing the

turbines. The most viable hauling route for the wind turbine components is given in the chapter 14.9.
Route 2 was assessed in detail through site visits. Potential constrains such as such as low structures,
existing bridge crossings, sharp bends, adverse gradient and obstructions have been reviewed, identified
and assessed by the turbine supplier.

According to the Ministry of Public works several bridges are restricted for cargo exceeding 60t,
therefore the exceptional load vehicles must bypass the critical sections. Detailed references of the
proposed bypasses are stated in the document “Transport Road Survey Report, Project Tafila, Jordan”
authored by Vestas. The report also discusses options of reinforcements of roads and bridges which will
be necessary in order to negotiate the WTG components to the site.

The turbine V112 with a hub height of 94m will result in ten exceptional loads (4 tower sections, 3
blades, 1 nacelle, 1 drive train, 1 hub), the turbines V112 with a hub height of 84m will result in nine
exceptional loads (3 tower sections, 3 blades, 1 nacelle, 1 drive train, 1 hub).

The exceptional loads will be transported in convoys escorted by the police to warn ongoing traffic of the
advancing loads. In case the transport must pass under or very closely near overhead electrical lines, the
representative from the owner of the electrical lines will also escort the convoy.

14.10.6 Internal wind farm roads

During the construction phase, particularly at the time when concrete pouring takes place, the traffic
volume on the internal wind farm roads will be high and therefore driver delay can occur for farmers
accessing their fields and livestock. However, the concrete delivery is limited to only 40 days. In the rest
of the construction period and in the operational phase the farmers will benefit from improved access
roads. Consequently, no significant impact is assessed.

There is a possibility that lifestock will be scared by the increased construction traffic. Therefore, it is
proposed to set a speed limit of 20 km/h for the internal wind farm roads. At sharp bends and blind
summits the speed should be reduced even more.

14.10.7 Operational and decommissioning impacts

The operational traffic and transport impacts associated with the wind farm will mainly be limited to
those arising from occasional maintenance trips using light goods vehicles and are considered to be
negligible. HGV will appear on site only in exceptional cases in case main components of the wind farm
need to be replaced or repaired. Therefore no further assessment is included.

14-19
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

The predicted lifespan of the wind farm is 20 years. The decommissioning phase will require fewer
vehicles than the construction phase and as such the traffic and transport impact of the construction
phase is estimated to be less in the decommissioning phase.

14.11 Mitigation measures
The following section establishes the measures that will be employed in order to avoid or mitigate
various traffic-related effects.

14.11.1 Route selection

The first mitigation measure is the careful consideration of the roads network to identify the most
suitable route to the site entrance. This has been considered by the transport experts from the turbine
supplier which have established the route for the exceptional load vehicles. However, amendments to
the route are possible by the haulage company which will finally conduct transportation of the WTG
components. For the HGV it was considered that the construction materials will be sourced as close to
the site as possible in order to reduce the length of the route.

14,11.2 On-site stone extraction

The construction of internal roads and crane pads will require crushed stones. These may be sourced on
the site in order to reduce HGV trips. This measure will significantly reduce the number of HGV travelling
to the site but it needs to be clarified with the contractor and any responsible authorities first whether
this is possible or not.

14.11.3 Traffic safety measures

In addition, to the specification of the preferred access route and the detailed phasing of construction
traffic additional measures will be introduced to minimize the negative effects of construction related
traffic. Where appropriate, additional warning and speed control signs will be installed with the
agreement of the relevant authority. On the wind farm site a speed limit of 20 km/h will be established.
At sharp bends and blind summits the speed should be reduced even more. In order to reduce driver
delays lay-bys will be constructed to enable the passing of vehicles. Drivers breaking safety rules will be
removed from the project site.

14.11.4 Traffic related effects mitigation
This section indicates the proposed mitigation measures for traffic and transport related social and
environmental effects.

14.11.41 Noise
The assessment of noise effects on traffic concludes that the development will have a low significant
effect, therefore no mitigation measures are proposed.

14 - 20
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.11.4.2 Vibration
The assessment of vibration effects on traffic concludes that the development will have no significant
effect, therefore no mitigation measures are proposed.

14.11.4.3 Visual effects
The assessment of visual effects on traffic concludes that the development will have no significant effect,
therefore no mitigation measures are proposed.

14,11.4.4 Severance
The assessment of severance effects on traffic concludes that the development will have a low significant

effect, therefore no mitigation measures are proposed.

14.11.45 Driver delay

The assessment of effects on hindrance to drivers of other motor vehicles concludes that the
development will have a low significant effect, therefore no mitigation measures are proposed for HGV
traffic.

For Route 2 a transport management plan will be elaborated [MM63] with the relevant authorities and
the police in order to minimize disturbance to non-development traffic. The exceptional loads will be
transported in small convoys escorted by the police. The delivery will be timed in order to avoid peak
traffic movements so driver delays will be minimized, therefore transportation is envisaged for night
times [MM75].

14.11.4.6 Pedestrian delay
The assessment of pedestrian delay on traffic concludes that the development will have no significant
effect, therefore no mitigation measures are proposed.

14.11.4.7 Fear and intimidation
The assessment of fear and intimidation on traffic concludes that the development will have no
significant effect, therefore no mitigation measures are proposed.

14.11.4.8 Accidents and safety

The assessment of safety effects due to the additional traffic generated during the construction phase of
the wind farm concludes that the development will have no significant effect, therefore no mitigation
measures are proposed.

14-21
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.11.4.9 Hazardous loads

The assessment of hazardous loads on traffic concludes that the development will have no significant
effect, therefore no mitigation measures are proposed. The transportation of hazardous loads will be
subjected to strict health and safety controls and specific handling procedures.

14.11.4.10 Air pollution
The assessment of air pollution effects on traffic concludes that the development will have a low
significant effect, thus no mitigation measures are proposed.

14.11.4.11 Dust and dirt

The entrances from construction sites onto public roads often becomes dirtied with soil, mud or small
stones, which may present a hazard for the users of the public road. In order to avoid this, the last few
meters of on-site access road before the connection with the public road will be covered with asphalt, to
minimize dirt and dust on wheels by entering public roads. [MM77]

14.11.4.12 | Summary of traffic-related effects mitigation
Table 14-9: mitigation of traffic related effects

Noise Low None proposed.

Vibration No effect None proposed.

Visual effects No effect None proposed.

Severance Low None proposed.

Hindrance to Low Set up of traffic management plan for

drivers of other transporting abnormal loads. [MM73]

motor vehicles

Hindrance to No effect None proposed.

pedestrians

Fear and No effect None proposed.

intimidation

Safety No effect None proposed.

Hazardous loads No effect None proposed.

Air pollution No effect None proposed.

Dust and dirt Moderate Construct last meters of project site roads
as asphalted road to minimize dirt and
dust on wheels by entering public roads.
[MM77]

14-22
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

14.12 Cumulative impacts

At the time of producing this report, there is one other wind farm in planning in the vicinity: Fujeij wind
farm. Not enough information about this wind farms is publicly available in order to make a judgment of
possible cumulative impacts. In general, it is unlikely that the exact transport routes used in Tafila would
also be followed by this two wind farm. Because the large component transports will be coordinated
with the police, however, the possibility of conflicting large component transports can be excluded.
Therefore, no cumulative impacts are anticipated. Moreover, no further major construction sites are
known in the vicinity of the wind farm site and thus no increased traffic caused by the LaFarge Rashidiya
concrete plant is anticipated.

14.13 Summary

This section of the ESIA assesses the traffic and transport impacts related to the proposed Tafila Wind
Farm during the construction phase. During the 20-year operational phase of the development, the
amount of associated traffic will be very small. Therefore, the effects arising of the operational traffic are
considered to be negligible. Effects arising from the decommissioning of the wind farm are likely to be
similar to the construction stage but of a smaller scale as vehicle numbers and peak flows will lower
compared to the construction phase.

A route survey was conducted by transport experts of turbine supplier Vestas, identifying the preferred
route for exceptional load vehicles. In addition, a route for the HGV was established on which the peak
flows of the construction traffic are expected.

The methodology applied in this assessment was derived from the IEA guidelines for the environmental
assessment of road traffic. As a first step two routes were identified, which are most likely to be used for
the transporting of the construction material to the site. Subsequently, receptors sensitive for traffic and
transports effects were identified along the routes. These were classified in terms of their sensitivity by
settlement size, function, presents of community facilities, traffic management measures and road
hierarchy.

The impacts are likely to cover changes in traffic, changes in road safety and vehicle delay. The
magnitude of impacts of the increased traffic was measured against the IEA guidelines. The results from
the receptor sensitivity and the impact magnitude classification was correlated by applied a five point
significance scale. Effects were considered in the range of highly significant, significant, moderate, low or
not significant. Professional judgment was used to assess the findings in relation to each of the criteria
used in evaluating the significance of the effects.

The traffic on the internal wind farm roads is not assessed in detail in this chapter.

Average-sized cars and vans bringing workers on the construction site are not considered in depth since
the effects are expected to be minor.

14 - 23
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

This section of the assessment considers the transportation impact of constructing the turbines,
foundations, access roads, including the associated activities such as site clearance and delivery of raw
materials. For the baseline of the existing traffic on the surrounding road infrastructure, no traffic data
could be obtained from the relevant authorities, thus the amount of baseline traffic was estimated.

The preferred routes for HGV (route1) and for abnormal load vehicles (route2) are shown in Figure 14-1
and Figure 14-2.
The impact assessment is based on the following assumptions:

@ The construction excluding the preparation of the access roads will take 18months;

@ The highest peak flow will occur during the concrete delivery ;

@ Materials like reinforcement steel, cables and parts for the substation are not expected to be
transported on the same route as the concrete.

The receptor sensitivity is provided in Table 14-2. The outskirts of Aqaba were identified as moderately
sensitive receptor. The Aqabar harbor area and the route 1 are identified as low sensitive receptors.

The IEA guidelines recommend that the environmental effects could be considered as potentially
significant whenever a new development is likely to give rise to changes in traffic flows. The significance
of each effect is considered in this assessment using the IEA guidelines, where possible.

The main effects of construction related traffic is the potential increased congestion within the existing
road network and potential increased wear and tear on the existing roads. However, it is not possible to
quantify the magnitude of impact in relation to wear and tear on the local roads. Congestion is not
considered to have a significant effect as the existing traffic volumes on the road network are very small,
and the potential increases during the construction phase is not considered to be significant.

During the concrete pouring the traffic volume on the internal wind park roads will be high and therefore
driver delay can occur for farmers accessing their fields and livestock. However, this effect is only limited
to a short time period and the farmers will benefit long-term from improved access roads.

Though the introduction of a low number of additional HGV movements Route 1 will result in a high
percentage increase in traffic volume, since Route 1 does not currently have a large number of HGV trips.
In terms of absolute vehicle numbers, however, the additional traffic associated with the construction of
the wind farm (including exceptional loads) is very low, as can be seen in Table 14-5.

An assessment of the access to the wind farm for exceptional load vehicles has also been undertaken.
Aqabar has been considered as suitable port for landing the turbine components. Subsequently a route
(Route 2) was established considering potential constrains such as low structures, existing bridge
crossings, sharp bends, adverse gradient and obstructions. The following mitigation measures will be
employed in order to reduce the adverse traffic and transport effects:

14-24
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

@ Route selection;
@ Traffic managing measures.

The primary mitigation measure is the careful consideration of the roads network in order to identify a
preferred route from and to the site access. A preferred route for the delivery of the turbine components
has been identified by the transport experts of the manufacturer.

By using stone from on-site borrow pits the number of HGV vehicles using the local road network during
the construction phase can be substantially reduced. However, it is currently unclear if this measure can
be executed and this will be thoroughly discussed with the authorities and contractor of the wind farm.
Dirt and dust has been categorized as potential moderate significance. In order to mitigate this, weather-
appropriate measures will be taken to minimize the dispersion of dust, such as covering exposed soil
mounds with plastic or spraying affected areas with water. In addition, a low speed limit will be imposed
for all vehicles on site, so as to limit the dust produced from driving on the roads.

On the internal wind park road there is the possibility that lifestock will be scared by the increased
construction traffic, therefore a speed limit is proposed.

Asummary of the traffic and transport related effects and the proposed mitigation measures are
indicated in Table 14-9.

14.14 Conclusion

The potential effects which may arise during the construction phase of the wind farm were identified
and their magnitude evaluated. During the construction phase, the relatively low numbers of HGV which
are added to the baseline traffic of the local road network are unlikely to result in significant traffic and
transport issues. Some increased wear on the roadways used is possible. However, it is not possible to
quantify the magnitude of impact on the existing road network. In order to accommodate the
exceptional load vehicles some works will be required to ensure safe delivery. Traffic effects generated
by the operational phases of the wind farm were scoped out of the assessment since significant effects
are unlikely to arise. Effects of the decommission stage have been scoped out as well because they are of
similar nature to the construction but of smaller scale.

14.15 References
[14-1] Guidance Notes No. 1 Guidelines for the Environmental Assessment of Road traffic. The Institute

of Environmental Assessment, 1993

[14-2] Transport Road Survey Report, Project Tafila, Jordan. Vestas, 2012

14-25
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

Figures

Figure 14-1: Route for concrete delivery

14-26
Chapter 14 Tafila Wind Farm
Traffic and transport Environmental and Social Impact Assessment

Figure 14-2: Route from Aqaba harbor to the project site

14-1
Chapter 14

Tafila Wind Farm

Traffic and transport Environmental and Social Impact Assessment

Sensitive areal]

Figure 14-3: Traffic and transportation sensitive area route 1

Sensitive arealf

Figure 14-4: Traffic and transportation sensitive area route 2

Internal-roads]]

Figure 14-5: Internal roads

14-2
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15 Socio-economics

15.1 Introduction

This section considers the socio-economic effects of the proposed wind farm at Tafila. The potential
positive and negative impacts on the local community and on the economy of the surrounding area are
evaluated.

The socio-economic impacts considered focus on the quality of life of local residents and both local and
regional business activity. Economic effects on a higher level may occur nationwide, e.g. through the
Jordan energy or consumer industry.

15.2 Objectives

The main objectives of this section are:

@ To collect the baseline data on socioeconomic conditions;

@ Toassess potential impacts, positive and negative, of the project activities on the existing socio-
economic conditions;

@ To propose proper mitigation measures to enhance possible positive impacts of the project and
reduce the possible negative ones.

15.3 Guidance

The following laws and guidelines have been used as guidance’s for this study:

Jordanian Acquisition Law, No. 12, year 1987;

The Jordanian Labor Law, No. 8, Year 1996 and its amendment;

Jordanian Standards for reclaimed domestic wastewater No. 893 year 2006;

IFC Guidance note 2: Labor and Working Conditions

IFC Guidance note 5: Land Acquisition and Involuntary Resettlement

IFC Guidance note 4: Community, Health, Safety and Security

IFC Guidance note 7: Indigenous Peoples

IFC Policy on Environmental and Social Sustainability, 2012

IFC A Good Practice Manual for Companies Doing Business in Emerging Markets, 2007

®@®@GGGGHGZHG

15-1
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.4 Methodology

To achieve the above-mentioned objectives, a specific database must be established to enable
assessment socio-economic impacts of the focus in relation to Jordan area with regard to the following
aspects:

®

Demography: information on the employment, housing and education of the population for
Jordan and the focus area;

Health: statistics of hospitals and care facilities in Jordan and the Governorate of Tafila;

Land use plans and patterns: agriculture (types of crops, annual productions), industrial facilities;
Infrastructure: educational institutions, transportation corridors (road, rail, air), water resources,
communication.

Semi-nomadic tribes, their characterization and impact.

®@@@

®

For this purpose, the required data were identified; and available data were collected from the Jordan
Department of Statistics (DOS) annual reports, relevant institutions annual reports and previous studies
assessed by the project team. The results were analyzed and tabulated to present the socio-economic
conditions at the focus area.

15.5 Baseline
15.5.1 Demography

15.5.1.1 Population

Based on the information published by the Department of General Statistics of Jordan [15-2] the
estimated population of Jordan was about 5,723,000 inhabitants at the end of the year 2011 witha
population density of 70.4 inhabitants per km’. The urban population in Jordan counts for about 80 %,
while rural population is about 20 %.

The estimated population, the area and population density of Tafila Governorate are shown in Table
15-1. The population of Tafila Governorate according to administrational divisions as well as the gender

is shown in Table 15-2 and Table 15-3.

Table 15-1: Estimated population, area and population density in Tafila and Jordan, 2011

Tafila 87,500 2,209 2.49 | 39.6

Jordan 5,723,000 88,794 100 | 70.4

15-2
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

Table 15-2: Estimated population by administrative division for Tafila Governorate, 2011

Tafila Governorate 87,500 37 63
Tafila District 54,510 32 68
Tafila Town 29,102

Basira-District 22,490 64.5 35.5
Basira 8,166

Gharandil 3,575

Dana 280

Al-Hessa District 10,200 0.1 99.9
Al-Hessa 9,130

Table 15-3: Gender distribution in Tafila Governorate and project area, 2011

Tafila Governorate 51.5 48.5
Tafila city 51.7 48.3
Bsaira district 51.0 49.0
Gharandil 50.3 49.7
Dana 48.7 $1.3

15.5.1.2 Employment
As published by the Department of General Statistics of Jordan-Population and Social sector in

November 2012 [15-2] the workforce of Jordan includes all economically active citizens above the age of
15 years. About 40 % of all Jordanians are above this age. Since Jordan has a quite young population, the
workforce will increase rapidly in the future. A list of occupational fields in Jordan during the period from
2008 to 2010 is shown in Table 15-4.

Table 15-4: Relative distribution of employed Jordanians over 15years of age [%]

Legislators and senior officials 0.1 0.2 0.5
Professionals 21.9 21.4 | 23.5
Technicians 11.1 11.0 | 8.3
Clerks 6.3 6.2 6.2
Services and sales workers 13.8 14.9 | 27.4
Skilled agricultural workers 1.5 1.6 1.5
Crafts and related workers 15.1 15.5 | 15.2
Mechanical operators and assemblers 11.4 12.1 | 11.6
Primary occupations 18.7 17.1 | 5.9

15-3
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

During the period 2001 — 2010, unemployment rates in Jordan declined by a total of 2 %. For males, the
decrease was slightly larger than for females. It reached 3.2 %. Figure 15-1 shows the average
unemployment rate for Jordan work force 15+ during that the same period. It can be noticed that
unemployment among females is much higher than among males. This can usually be attributed to social
status as well as to education levels. In 2005, unemployment among females increased up to 25.9 % and
decreased to 21.7 % in 2010.

0 a
Female

Rate

sf
Male
Oe

2001 = 2002 2003 = 2004 2005 = 2006 2007 2008 = 2009 2010

uw

Figure 15-1: Unemployment rates among Jordan work force over 15 years of age (2001 — 2010)

In 2007 unemployment in the Tafila Governorate was about 11.4 % for males and 31.0 % for females.
Figure 15-2 shows a comparison to other Governorates in Jordan. As shown in Figure 15-3, higher levels
of unemployment exist among the younger people between 15-24 and decreases with age levels. This is
basically due to the higher numbers of students in schools and higher education.

15-4
Chapter 15 Tafila Wind Farm

Socio-economics Environmental and Social Impact Assessment
45.
40 3536.8

33.6 33.3 33.6

Percentage
we
3

Amman Balga Zarga Madaba Irbid Mafraq Jarash Ajloun Karak Tafileh Ma’an Aqaba

Male Female

Figure 15-2: Unemployment in Jordan according to Governorate and gender (2007)

Average

15-24 25.39 40+

Age Groups

Male Female

Figure 15-3: Unemployment in Jordan according to age and gender (2007)

15-5
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.5.1.3 Education

The main educational institutions in Jordan are the Ministry of Education, the private sector and the
Armed Forces, which provide this service to the remote areas in the country. Furthermore, the United
Nations Relief Agency (UNRWA) provides educational services to Palestinian refugees in Jordan. The
distribution of schools, students, and teachers among such providers during 2007 - 2008, are shown in
Figure 15-6.

890
177 20
4%

53
1% 268
75%

OMoE wOtherGov. OUNRWA  oPrivate Edu.

Figure 15-4: Distribution of schools in Jordan by controlling authority (2007/2008)

345823

18127 1108717
GMoE WOtherGov. OUNRWA GPrivate Edu.

Figure 15-5: Distribution of students in Jordan by controlling authority (2007/2008)

15-6
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

2116

1364 62684
MoE OtherGov. OUNRWA  OPrivate Edu.

Figure 15-6: Distribution of teachers in Jordan by controlling authority (2007/2008)

Illiterate a
Less than Secondary |
Secondary |

Intermediate Diploma a

Bachelor & Above |_|

Figure 15-7: Relative distribution of education levels among 15+ population in Jordan (2010)

The educational levels in Jordan consist of:

Kindergarten (2 years);

Basic education (10 years);

Secondary education (2 years);

University education (length varies with degree).

®®6®@

In Tafila the distribution of students, teachers and schools is shown in the Table 15-5 through Table 15-8,

as stated by Jordan Ministry of Education [15-3].
15-7
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

Table 15-5: Distribution of schools in Tafila Governorate, 2010/2011

Tafila ie} ie) 12 15 1 48 13 5 9

Bsaira 0 ie) 3 5 3 18 5 0 3

Table 15-6: Distribution of teachers in Tafila Governorate, 2010/2011

Tafila i¢)} 65 405 866 185 193

Bsaira i‘) 13 132 269 61 59

Table 15-7: Distribution of students in Tafila Governorate, 2010/2011

Tafila 785 723 7,928 | 7,491 1,253 | 1,368

Bsaira 201 165 2,687 | 2,593 | 420 487

Table 15-8: Distribution of schools in Tafila Governorate

Male 23 15 0 0 23 15
Female 3 6 ie} ie) 3 6
Co-ed 29 45 10 9 39 54

15.5.1.4 Housing

Housing in Jordan varies from small dwellings to large villas, with the total number of housing units in
Jordan being estimated at about 1,221,055 in the year 2004. According to [15-2], in Tafila Governorate,
the total number of housing units reached 16,785 for the same year. The details are provided in Table
15-9. It should be noted that as far as can be seen, no permanent tribal settlements exist in Tafila
Governorate. As in most of the Jordanian and Arabian deserts, seasonal crossing of nomadic tribes may
occur.

Table 15-9: Distribution of housing units in Tafila Governorate, 2004

Conventional (House, Apartment, Villa) | 16,209
Mobile (tents) 236
Marginal (Barracks) 2
Business establishment 12
Under construction 326
Total 16,785

15-8
Chapter 15
Socio-economics

Tafila Wind Farm

Environmental and Social Impact Assessment

The cost of living in Jordan is increasing rapidly but it is still less than in more industrially-developed
countries in the Middle-East North Africa (MENA) area with an inflation rate of 5.0% (2010). According to
the Jordan government, the utility prices as of January 2012 are as follows: unleaded gasoline (90) 0.620
JD per liter, super unleaded gasoline (95) 0.785 JD per liter, diesel JD 0.560 per liter, kerosene JD 0.560
per liter and gas 6.500 JD per cylinder (17 kg). Electrical current operates at 220 volts/SO Hertz.

Table 15-10: Water prices, January 2012*

O-6 0.700 0.200
7-12 0.145 0.040
13-18 0.500 0.250
19-24 0.850 0.450
25-30 1.000 0.600
31-42 1.400 0.700
43 and more 1.600 0.800

* Water is subsidized; average consumers pay about 50 % of the above costs

Table 15-11: Electrical prices as of January 2012

Household consumption

1-160 32
161 — 300 72
301-500 86
501-750 114
751—1,000 135
1,000 and more 174
Commercial consumption

1-2,000 91
2,001 and more 106
Industrial consumption 57
Agricultural consumption 60
Water supply 54
Hotels 98

15.5.2 Health services

The standard of health services in Jordan is among the best in the region. As per year 2006, there were
13727 doctors, which represented a rate of 24.5 doctors per 10,000 of population. Other health
indicators are included in Table 15-12and Table 15-13, as indicated in the annual statistics report 2010 of
the Jordan Ministry of Health [15-4].
Chapter 15
Socio-economics

Table 15-12: Medical human resources in Jordan and Tafila, 2006

Tafila Wind Farm
Environmental and Social Impact Assessment

Doctors 252 13,727
Dentists 35 (Ministry of Health only) 4,597
Pharmacists 19 6,722
Nurses 136 9,578
Assistant nurses 624 7,382
Legal midwives 62 1,525

Table 15-13: Health services distribution in Jordan and Tafila, 2010

Hospitals 1 106
Hospital beds 120 11,273
Comprehensive health centers 4 84
Primary health centers 10 368
Village health centers 8 368
Maternity centers 432
Dental clinics (MOH) 14 369

15.5.3 Land use

This section will cover the major land use in Jordan including the Tafila Governorate as extracted from

[15-2] as follows:

15.5.3.1 Agriculture

The total area of suitable land for agriculture in Jordan is 8.7 million dunums, about 10 % of the total
area of Jordan (89 million dunums). Only 2.6 million dunums (31 %) of suitable land and only 3% of the
total Jordan are used for agriculture due to scarcity of water resources. Jordan is considered one of the

ten poorest countries in the world in terms of water resources. Characteristics of land which supports

agriculture, forests or grazing in Jordan and the Governorate of Tafila for the year 2010 are shown in

Table 15-14.

Table 15-14: Comparison of green land use between Jordan and Tafila Governorate, 2010

Jordan 88,747,500

1,021,863.5 2,266,857

1,305,490

741,700

Tafila 2,253,500

20,409 27,018

114,570

20,000

15-10
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

It should be noted that land designated as forested land is not necessarily fully covered by forests.

Table 15-15 shows the planted areas in Tafila Governorate in comparison to Jordan and highlights
irrigated land and non-irrigated land.

Table 15-15: Distribution of planted areas (dunums) in Jordan and Tafila Governorate, 2010

Fruit trees 270,705 236,273 3,560 3,908
Grain crops 40,938 958,433 60 7,450
Vegetables 415,087 32,883 8,557 0
Olive trees 295,134 1,010,036 8,195 15,660

The challenge facing the agricultural sector is its low contribution to the gross domestic product (GDP)
while at the same time consuming about 60 % of the water resources in Jordan. Such contribution is
boosted by irrigation and technological advancement in farming methods and the use of other water
resources such as reclaimed water in irrigation. Reclaimed water reuse is not yet practiced in Tafila.

In Jordan, natural grazing lands, as well as barley and hay production from grains and legumes comprise
the main forage production to maintain livestock during winter. In 2010 there were almost 3,188,470
animals in Jordan, of which 67,790 were cows, 2,258,680 were sheep, 849,000 were goats and 13,000
were camels. In Tafila Governorate, livestock included 91,060 sheep, 36,210 goats and 180 cows during
2010.

15.5.3.2 Industry
Large-scale industries in Jordan include mining and the industrial production of cement, fertilizers and
refined petroleum.

For 2010 the overall contribution of the industrial sector in Jordan to the GDP was about 25 %. The
industrial exports represent about 90 % of the national exports. The industrial enterprises are estimated
to 16,000 enterprises, of which the small and medium size businesses represent 98.7 %. This industry
employs more than 186,172 workers representing about 15 % of the total Jordan work force.

During the year 2010, the size of industrial production based on fixed prices reached about 2102.00
million JDs at a rate of 4.67 % of the year 2009. That was due to the increase in mining industry
production by about 32.4 %. On the other hand and based on current prices, industrial production have
reached about 4,548.2 million JDs during 2010 as compared to 4,161.7 million JDs during 2009 which was
about 9.29 %. In the year 2011, industrial production quantities decreased by 0.3 % and prices rose by
14.7 %.

15-11

Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

Table 15-16: Industrial activities in Tafila Governorate, 2010

Mining and cement 6

Food and drinks 34
Textiles and clothing 22
Wood industry for construction 14
Copying and printing 1

Non-metal and glass products 18
Metal and metal electroplating products 30
Furniture manufacturing and assembly 15
Construction and building assembly 6

Automotive mechanics, service and trade 91

15.5.3.3 Tourism

In recent years, tourism has been the focus of study and research in Jordan. In the analysis of tourism,
economists emphasize the economic effects of tourism on the economy. The speedy growth of tourism
causes an increase of household incomes and government revenues through multiplier effects,
improvements in the balance of payments and growth of the tourism industry. In Jordan, tourism
industry has grown significantly. The industry makes a substantial contribution to the Jordanian economy
accounting for 10.6 % of the GDP in 2009. Employment in the tourism cluster, including direct and
indirect employment, was estimated at around 130,000 in the year 2009, about 11 % of the work force.

Tourism development in Jordan is aided by the existence of many internationally well-known historical
sites, for example Petra and the Dead Sea. Important historical and touristic sites, such as the Afra
Mineral Spa Area are also located in Tafila Governorate. In addition to its well-known therapeutic value,
the spa area has a historical perspective due to the existence of an old Byzantine church from the sixth
century. A total of 23,570 visitors were registered during the first nine months of the year 2010, where
about 1,828 visitors were non-Jordanians. In comparison, for the same period during the year 2011,
about 32,509 visitors were registered, of which about 4,268 were non-Jordanians. This represents an
average increase of 37.9%. Another historical site is the Sala’a Castle which is located about 15 km to the
southwest from Afra Spa and about 1 km west of Ain Al Baidaa. The castle overseas the Sala’a traditional
village which is built using mud and stone and which is surrounded by fruit and olive trees.

One site in Tafila reflecting ecotourism is Dana Biosphere Reserve. This nature reserve (further described
in chapter 6) was established in 1989 as the largest and first natural reserve in Jordan. Its total area is
about 300 km? near Al-Kadesiya. It lies about 4.1 km from the location of the planned wind park project.
It constitutes the only reserve containing all four biodiversity geographical regions, namely,
Mediterranean, lrani-Torani, Arab desert and Sudanese. It is considered that about 800 plant species, of
which 3 only exists in Dana Biosphere Reserve, are growing in this area. The reserve contains lodging
services within its Guest House, Al-Rummana Camp, and Finan lodge. In 2010, visitor numbers reached
3.2 million.

15-12
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.5.4 Infrastructure
The following infrastructure key indicators are considered to be relevant to establish economic
conditions.

15.5.4.1 Transportation
Different transportation types are available in Jordan and they are categorized and published in the
Central Traffic Directorate annual statistics report 2009 [15-5] as follows:

@ Air transportation: Jordan has three airports; two of them are in Amman (Queen Alia
International Airport and the Amman Civil Airport). The third is the King Hussein International
Airport in Aqaba. Total airplane movement in the three airports have reached a total of 71,241
airplanes in and out during the year 2009 which is an increase of about 108% compared to the
year 2000.

@ Sea transportation: Aqaba is the only port in Jordan. Most of the imported and exported cargo is
transported through this port. In addition, the port is used for passengers traveling by boat in
and out of the country. A total number of 2,933 ships have moved in and out through Aqaba
carrying total cargo of approximately 16,383 tons in 2005.

@ Land transportation: The road network in Jordan has progressed in terms of design, construction
and maintenance. The total length of the network in Jordan was about 7,891 km in 2009; divided
into three types of roads (highways, secondary roads and village roads) as shown in Table 15-17
for Jordan and Tafila. Part of that network is a major desert highway that runs between
Amman and the port at Aqaba. It serves as the main route through Jordan to the sea and
is used to transport many goods for export.

Table 15-17: Length of roads network in Jordan and Tafila, 2009

Highway 3,249 195
Secondary 2,173 93

Village 2,469 151
Total 7,891 439

The number of vehicles operating in Jordan has reached about 994,561 in the year 2009. The number of
operating vehicles in Tafila Governorate was about 3,097, including private vehicles. The number of
service transportation vehicles in Jordan was about 7,891 as compared with Tafila, where about 488
vehicles including taxis, mini-buses, and buses were in operation (Table 15-18).

Table 15-18: Number of vehicles with respect to type in Jordan and Tafila, 2009

Service taxi 3,739 -
Mini bus 3,017 97
Buses 488 -

15 - 13
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

Railway transport in Jordan is managed by the Hijazi Railway and the Aqaba Railway Corporation. The
length of the railway network in Jordan is about 452 km. Currently, the railway is not a very effective
transport system, but Jordan is aiming to expand its railway system to integrate it into the transnational
ones. Hijaz Railway is used for transporting merchandise between Jordan and Syria and for tourism
purposes. This included about 32 trips taking about 905 passengers as well as 169 school trips carrying
about 22,986 students in 2009. On the other hand, the Aqaba Railway (292 km in length) is used for the
transportation of Jordanian phosphate from Hasa to Aqaba. The total number of loaded trains with
phosphate was about 1,641 during 2009.

A planned light railway system is under consideration to connect Amman with Zarqa, the second largest
city in Jordan. It will be designed mainly for passenger transportation.

15.5.4.2 Water resources

It is the role of the Water Authority of Jordan to manage the distribution of water according to set
schedules. In 2010, the quantity of the water production in Tafila Governorate was around 5,011,528 m?
as compared to the water supply of 4,971,139 m? leading to about 159 liters per day per person. In
comparison the average share per capita per day in Jordan as a whole was 147 liters.

Water resources within the Governorate of Tafila consist basically of about 74 springs and one dam, Al-
Tanour. The dam is located in Wadi (Valley) Al-Hessa and has a storage capacity of 16.8 million m*. The
amount of water flow in the dam was about 4,753,390 m? and the amount flowing out of the dam was
approximately 2,691,524 m3. Its water is basically used for irrigation as well as the industrial process of
potash chemical plants in the Jordan Valley through Wadi Al-Hessa. An estimated amount of 27,447 m?
flowed through Wadi Al-Hessa into the Jordan Valley during the year 2010.

The amount of rain in Tafila was at an average of 152.9 mm with a range between 70.3 mm in Jurf Al-
Daraweesh and 240 mm in Al-Rashadeya.

15.5.4.3 Telecommunication

Jordan has a highly developed telecommunication infrastructure; it is growing at a very rapid pace and is
continually updated and expanded. Jordan's telecom industry remains the most competitive in the
Middle East. More than 96 % of the households have at least one main line telephone. Main lines in use
have reached 622,600 (as of 2003). On the other hand about 103 % of the population has a mobile
phone and 15 % have more than one. The number of mobile phones in the country reached 6,250,000 in
September 2010.

15-14
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

More than 40 % of Jordanian households have a personal computer (PC). This is expected to double in
the coming years when the government reduces the sales tax on PCs and internet services in an effort to
make Jordan the high-tech capital of the Middle East. The Jordanian Government is also providing every
university student with a laptop in partnership with the private sector. All Jordan schools are connected
with internet service. The Jordanian Government is heavily investing in the purchase of computers and
advanced technology to equip Jordan's classrooms.

In March 1996, Jordan joined the information superhighway with the launching of on-line Internet
services through Sprint Telecommunication. Jordanian companies have been providing Internet services
through local networks since 1994. The number of subscribers among individuals and companies is
growing very rapidly. The trend has caught on quickly in the country, and many local companies are
turning to the Internet as a solution to their communication strategy and for access to the wealth of
information available on-line.

About 45 % of Jordan’s population has access to the internet as of September 2011, a high figure for the
region. Internet usage more than doubled from 2007 to 2009 with the rapid growth expected to
continue. Jordan has more internet start-up companies than any other country in the Middle East. The
Jordanian government has recently announced that the sales tax on computers and internet connection
will be removed in order to stimulate the information and communication technology (ICT) industry in
Jordan further. There were 3,160 Internet Service Providers (ISPs) in Jordan in 2004. Internet users have
reached about 2.8 million in Jordan (as of September 2011). By 2011, Jordan will have a 50% internet
penetration rate, 35,000 employed in the ICT sector, and over $3 billion revenues.

15.5.4.4 Economy

Due to the international financial crisis of 2009, Jordan was forced to decrease the deficit in its budget
and total debt by decreasing its capital expenditures. During 2010 economic activity showed signs of
modest recovery of about 3.15% during 2010 as compared to 2.3% during the year 2009, due to
developments in the industrial and transportation sectors. Industry has provided about 25 % of the total
GDP. The service sector, which is comprised of financial services, trade, transportation, communication,
tourism, construction and education, as well as agriculture contributed 75 % of the GDP and employed
two-thirds of the labor force, as estimated by the economic situation evaluation committee.

The main economic indicators in Jordan for the year 2010 are shown in Table 15-19.

Table 15-19: The main economic indicators for 2010 [15-2]

Growth rate of GDP at fixed producer prices 3.1%

Growth rate of GDP at current producer prices 9.6%

Total production at fixed prices 98,086 Million JDs
Total production at current prices 195,279 Million JDs
Inflation rate 5.0%

15-15

Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

Table 15-20: Indicators of national trade balances, 2010 [15-2]

Trade balance (goods only) -5,849.8 Million JDs
Net trade balance (goods and service) -3,993.9 Million JDs
Exports of goods and services 8,650.8 Million JDs
Imports of goods and services 12,644.7 Million JDs
Percentage coverage of the exports to imports 46.0%

GDP per capita 3,194.5 JDs

Table 15-21: Average growth rates according to economic sectors in fixed prices, 2010 [15-2]

Agriculture 8.2%
Industry 47%
@ Mining industry 32.4%
@ Other industry 2.3%
@ Energy (water & electricity) -0.2%
Construction 8%
Trade, restaurants and hotels 5.7%
Transportation and communications 2.6%

15.5.5 Semi-nomadic tribes

In Ghazi bin Muhammad’s 1999 study “ The tribes of Jordan,” he defines semi-nomadic tribes as “all
Jordanians of east bank origin who are ethnically Arab and either Muslim or Orthodox Christian belong
to a tribe, be it traditionally Settled (that is, urban dwellers and / or farmers and peasants) Semi-
Nomadic (that is, who move only twice a year and within a limited area, and rear sheep / goats / camels)
or Bedouin (that is ‘fully nomadic’, i.e. who move thousands of miles into the inner deserts of Arabia and
rear camels)” [15-1].

The material above is partly reflective of the breakdown of lifestyles, with a few important corrections:

@ There are very few, if any “fully nomadic” people, either in Jordan, or anywhere throughout the
Arabian Desert area. “Fully nomadic” was essential at a time when people were entirely
dependent on their natural surroundings, for example the prevalence of water for livestock. In
current times, this need to be “fully nomadic” has been reduced or eliminated, as the advent of
water wells / pumping, permanent structures (i.e. houses, some of which were provided by the
government), and bagged food for livestock has reduced the requirement to fully transplant
one’s presence into a different area in order to support a living during different seasons.

@ Traditionally settled and semi-nomadic are the prevalent types of lifestyle, with the vast majority
being “traditionally settled.” Even those considered “semi nomadic” may own a house in one or
all of the areas which they choose to settle in for the year. The choice to settle in a tent does not
in any way imply that these people do not have access to permanent dwellings of their own.

15 - 16
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

@ Semi-nomadic is actually a lifestyle borne of economic necessity, specifically livestock raising
(sheep and/or camel herding), and again is not the only option, or even preferred option for the
people which do choose to reside in tents in the area. The residents of these tents in the
summer months usually live for a day or two in the tent, after which being replaced by another
family member who assumes the duties of maintaining the livestock which is being raised,
confirming that this is in fact a living situation connected to a business operation.

@ The term “Bedouin” now represents a culture, not necessarily a lifestyle. Families that identify
with Bedouin roots are now in fact often very urbanized. While they still identify with their
origins in the Bedouin lifestyle, most are urban-dwelling, own homes and businesses in major
cities, and for all purposes are identical in socioeconomic status to other Jordanians.

15.5.5.1 Semi - nomadic and Bedouin characterization

Given the above, the terms “fully settled” and “semi-nomadic” are used to describe the people in the
area throughout the ESIA and the corresponding documents, although “semi-nomadic” in itself
overstates the transience of the lifestyle.

“Bedouin” is a difficult term to define and apply in the current socioeconomic makeup of Jordan, and
given that families affiliating with Bedouin roots have chosen to pursue urban lifestyles, there is no
precise definition of how a Bedouin’s lifestyle in Jordan is actually characterized. Nevertheless, In Ghazi
bin Muhammad’s study [15-1] gives on overview on the different groups of Jordan regional tribes.

The people in the Tafila wind farm area are known to be mostly fully settled, with occasional groups
choosing to live a semi-nomadic lifestyle. The leaders of the tribes which these people identify with,
along with several of the actual people who reside seasonally in the tents in the project area were
contacted and invited for the public exhibition during which their views were gathered on the project
and their thoughts regarding the potential impact from construction and operations of the project, such
as visual and noise impact. Seven tribal leaders (some of them were elected as head of the local council),
attended the public exhibition. Three of these tribal leaders reside periodically at the area of the Tafila
wind farm in tents. The general consensus, after the impacts were explained, was that the wind farm
would bring far more positive impacts to the area than negative, and that the semi-nomadic people of
the area would actually benefit from the increased economic activity, improved roads, and social
programs that the project is intending to implement.

It was also confirmed in discussions with these tribal leaders and residents of the area that during winter
these semi nomadic people live in dwellings e.g. in the towns of Gharandil, Jurf Al Darawish, Bsaira, or
elsewhere in Tafila, with some preferring to move to Ghohr area, in the Dead Sea Valley. During summer
some of the people work as shepherds in the open space of the Governorate of Tafila and also in the
area of the planned wind farm. Some live in tents in the summer time close to the grazing areas, as this is
a choice of living conditions which brings them closer to their seasonal occupation, and saves them from
having to commute back into the nearby town with their livestock.

15-17
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

In general the semi-nomadic people, or the tribes which they identify with, are not assumed to be
vulnerable since they already settled down and most of them have other occupations beyond livestock
raising (e.g. in military, civil service, etc.), almost all own houses or other permanent dwellings in towns
and villages, and many are quite prosperous.

Further, Semi-Nomadic peoples, such as those which are seasonally present in the project area are
considered not to be dependent on the natural resources existing in the wind farm area. The erection of
the wind farm is not considered to destroy their livelihood, as the size of the agricultural / grazing areas
will not be at all reduced due to the construction of the turbines, and a net benefit will actually be
created from the jobs and additional revenue brought in the form of local spending.

15.5.5.2 Impact

The impact of the individual WTG to their environment is mainly characterized due to visual impact as
well as noise and shadow flickering if the semi-nomadic people are on the land. For shadow flickering, a
map was produced showing areas with low and high impact. The issue of shadow flicker, as well as
turbine noise was explained on the public consultation, and the general consensus from those attending
was that these impacts, while they are relevant impacts, they do not see the impacts as being a material
impediment to the lifestyle of the semi-nomadic people in the area.

The wind farm is not considered to significantly affect the semi-nomadic tribes, again as was discussed
and confirmed with the leaders of the tribes to which these semi nomadic people belong to, as well as
conversations with the people who had erected tents in the area. The erection of the wind farm is not
considered to destroy their livelihood because the size of the grazing areas will not be reduced due to
the construction of the turbines, their crane pads and the roads. The access to the area is unrestricted
and can be further used by the people for their livestock grazing operations.

For the purpose of protection from shadow flickering, a map was produced showing the areas where the

impact is low. This map will be erected on signs in the vicinity of the wind farm the tribes can identify the
best spot to reside.

15 - 18
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.6 Public consultation
Three different ways of participation procedure were used throughout the ESIA, to integrate
stakeholders and residents into the process of the Tafila wind farm development:

@ Scoping session and scoping report;
@ Questionnaire in Gharandil;
@ Public consultation meeting.

15.6.1 Introduction

In order to allow the public to contribute to the environmental assessment process, a scoping session
was held in Amman at the Holiday Inn Hotel on December Sth, 2011. The scoping stage is the first step of
the ESIA process. The results of the scoping session were presented and submitted to the Ministry of
Environment in a separate scoping report. The results of the scoping related to socio-economic
conditions are summarized in the following key points

Land rehabilitation;

Impact on land value;

Economic benefits to local towns;
Economic feasibility;

Future housing plans for the area.

@@@6@@

15.6.2 Socio-economic survey in Gharandil

With reference to the scoping session, a survey was conducted in Gharandil. A questionnaire was
distributed among the residents of the surrounding area of the project. 22 families were consulted and
filled the questionnaire concerning their socioeconomic status as well as their knowledge and
understanding of the project and its consequences. The need for resettlement of any families or land
acquisition, were discussed. The results of the survey are summarized in Table 15-22, Table 15-23, and
Table 15-24.

From the sample of 22 families, it is seen that the local residents’ main jobs are in the military or civil
service. Few are self-employed. Most have a side work in the agriculture by growing wheat and barley in
the land that they own within or close to the project area. The interviewed persons have different
educational levels, ranging from junior high school to master’s degree.

The collected data showed that the average monthly income is quite modest (350 JD average), while the
average family size reaches up to 14 members.

15-19
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

The energy cost can form a significant part of the expenses during winter, reaching up to 100 JD per
month. Finally, there is a quite large number of family members (males and females) attending schools
and higher education. The residents in general do not believe that the use of land for wind power will
hinder their use of the land for agriculture (Table 15-24).

Results of energy matters showed no clear understanding of climate change and its effects (Table 15-23),
however, all participants considered themselves environmentally friendly. All of them accept and
encourage the use of renewable energy including wind energy and consider Tafila as a suitable location
for such project due to its natural high wind speeds.

15 - 20
Chapter 15
Socio-economics

Table 15-22: Results of the socio-economic field survey

Tafila Wind Farm

Environmental and Social Impact Assessment

(avg. 350 JD)

Total: 22 Male: 16 Female:6

Males: 11-57 Female: 20 - 26
Junior high school: | High school: 6 Bachelor of science: 3 Master of
12 science: 1
Retired: 5 Military: 8 Civil worker: 6 Student: 1 | Self-employed: 2
1-14 Male: 46 % Female: 54%
52 Workers: 22
JR. High: 24 High School: 44 BS.: 17 MS.: 2 Illiterate: 9
Male: 15 Male: 21 Male: 4 Male: 1 Male: 1
Female: 9 Female: 23 Female: 13 Female: 1 Female: 8
210-450 JD

Electricity: 22

Winter costs: 15 — 100
JDs

Summer costs: 10 - 50
JDs

None

15-21

Chapter 15
Socio-economics

Tafila Wind Farm
Environmental and Social Impact Assessment

Table 15-23: Feedback of local residents on current energy issues and renewable energy use

Would you consider the common energy use in
Jordan as “environmentally friendly”?

Yes: 22

How do you suggest we can improve?

@ Pollution prevention using solar energy;
@ Pollution prevention using natural
resources.

What is your opinion regarding renewable and
cleaner energy, mainly wind?

Excellent and clean source of energy: 22

Do you support the use of wind energy in Jordan?

Yes: 22

Do you like the way wind farms look? What do you
know about the “Wind Energy Project” to be
constructed near Gharandil in Tafila Governorate?

Yes: 22; | think it looks good.
Yes: 22; | heard about the project since | owna
piece of land within that area.

Do you feel that the wind farm site in Tafila is a
good location for a wind farm?

Yes: 22 because of the mountainous area with
high winds.

Are you in favor of using wind energy in Tafila
Governorate? Why/why not?

Yes: 22 because it is expected to rejuvenate the
area and decrease pollution.

Would you support the project?

Yes: 22

List key points you consider as advantages of the
project.

@ Economic benefits and reduction of costs
to the country, citizens, and area;

@ Energy savings;

@ Clean and environmental friendly by
avoiding using other polluting sources;

@ Permanent and natural;

@ Renewable and natural source;

@ Area rejuvenation.

List key points you consider as disadvantages of
the project.

None (Negative)

wind farm project in Tafila

Are you interested in further information on wind | Yes: 22
energy
Are you interested in further information on the Yes: 22

Table 15-24: Local residents answer to land use matters

area or close to it?

Do you own land within the designated project Yes: 22
area or close to it?
Do you use land within the designated project Yes: 8

If yes, what is the main use to it?

Wheat and barley production

land? Would it cause you to look for other places?

Would the project significantly hinder your use of | No:8
the land?
Would it improve the land use pattern and Yes: 8
comfort?
Would the project affect your choice in using the No:8

15-22
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.6.3 Public consultation meeting
On the 12° November, 2012 a public consultation was conducted in the Dana RSCN Visitor Center in the
vicinity of the Tafila wind farm area.

All interested persons were welcome to join this consultation and to ask questions on the project.
The invitation for this event was commenced in three ways:

@ Personal invitation of residents (Figure 15-11);
@ Invitation via telephone;
@ Public announcement (Figure 15-12).

On the consultation, the project was described and effects, either positive or negative, were discussed.
An informative presentation was held in the Arabic language. The participants raised several questions
which were directly responded and let to further discussions. The questions, answers and discussions
were documented in minutes of the meeting, which can be found in Annex 11.

A questionnaire with seven project related questions was handed out. The questions were:

What is your opinion of renewable energies?

What is your opinion of wind energy?

What is your opinion of a wind farm in Tafila?

Please provide your comments and suggestions on the planned wind farm in Gharandil.
Which effects do you expect of the planned wind farm?

List key points that you regard as advantage of the planned wind farm in Tafila.

®©@GGGG@

List key points that you regard as disadvantage of the planned wind farm in Tafila.

The completed questionnaires are attached in Annex 4. The answers on the questionnaire are
summarized in Table 15-25. The overall impression on the project was very positive. The planned wind
farm is regarded to be beneficial for the area as it will provide clean renewable energy and create jobs.

Some concerns were raised with reference to impacts on migratory birds.

Photos of the public consultation are attached in Annex 4.

15 - 23
Chapter 15
Socio-economics

It is a beneficial
project for the
region, because it
part of an
underserved region
economically, and
the population is
low.

It is like an oil
well for
Gharandil.

It is very good,
mainly for
livestock growers
and the population

Table 15-25: Answers on questionnaire during the public consultation meeting

It will be beneficial
for the region in
scence / agricultural
aspects, and attract
people who left
Tafila back into the
area.

We wish you luck.

Tafila Wind Farm
Environmental and Social Impact Assessment

This project will
establish new
knowledge for
students in the field
of energy

It is the only solution
for environmental
protection and to
bring foreign
investment to the
area.

It depends on
the wind
movement and
speed which
generates
energy.

It provides job
opportunities for
the local people,
raises awareness
for local residents,
and important for
the future.

It will increase
awareness of wind
energy importance
and is very
important for the
local community.

It provides energy
without pollution
and reduces the
maximum
generation
required from the
other power plants
in the country

Road paving in the
wind farm area,
local jobs, more
purchases in local
market for
maintenance /
supplies, etc.

Some birds will
build their nests
on the turbine

15-24

Chapter 15
Socio-economics

Tafila Wind Farm
Environmental and Social Impact Assessment

What is your opinion | What is your What is your Please provide your | Which effects do List key points that | List key points
of renewable opinion of wind | opinion of a wind comments and you expect of the you regard as that you regard
energies? energy? farm in Tafila? suggestions onthe | planned wind advantage of the as disadvantage
planned wind farm | farm? planned wind farm | of the planned
in Gharandil. in Tafila wind farm in
Tafila
Questionnaire 3 Very good concept, Avery efficient | Good idea, if it is Public awareness Lower energy bill Provide a source of | If the project
hard to capture way to generate | done properly. should be elevated income for the local | failed to
though. electricity. to generate positive residents. materialize.
feedback Reduce dependency
on fossil fuels
Help the
environment.
Questionnaire 4 It is the safest Safe source for | | ama supporter of | To assess the Most of them are Lowering energy bill | It may have a

alternative to
conventional
generation

energy and
considered as
lowest impact
on environment
among all types

wind energy in my
area, but as an
environmentalist, |
have some
concerns regarding

impact on birds, as
close to the project
area there is the 2"
most important
route for bird

positive, first top is
saving money on
Jordan’s energy
bill.

in Jordan.

Employing local
people.

negative impact
on the
biodiversity, esp.
birds of prey.

of energy its impacts on
sources migrating birds. migration.
Questionnaire 5 It is safe energy, and | Safe, lower It is a good Great idea. In my It will supply Easy to connect
the country is costs, experiment. | wish | experience in the energy electricity (!?)

suffering from a lack
of energy, so | wish
to see it
implemented all over
the country.

it to succeed
because the area
under
consideration is far
from houses.

region | don’t think
that area will have
development soon.

continuously and
with low cost

Lower cost
Continuity of
generation (no
blackouts).

15-25

Chapter 15
Socio-economics

Tafila Wind Farm
Environmental and Social Impact Assessment

What is your opinion | What is your What is your Please provide your | Which effects do List key points that | List key points
of renewable opinion of wind | opinion of a wind comments and you expect of the you regard as that you regard
energies? energy? farm in Tafila? suggestions onthe | planned wind advantage of the as disadvantage
planned wind farm | farm? planned wind farm | of the planned
in Gharandil. in Tafila wind farm in
Tafila
Questionnaire 6 It is clean energy, Clean energy, In that farm (area), | Creates job The effect will be The citizens willbe | The effect on the
sustainable and available and wind is available opportunities for positive, with good | interested in land, and
reliable. It is the cheap most days of the return for the establishing the reducing the

energy that will be
used to generate
electricity in case
Jordan runs out of oil
and gas.

year, and it is not
too strong.

local community
and helps in
community
development.

region.

project, on the
condition that more
information is
provided.

agricultural area,
and possible
problems from
not including the
local residents

Questionnaire 7

We think it is a new
thing (wind energy),
but people have
been using it for
ages. Thank god!

It’s the perfect
alternative for
energy, and has
positive impact
/ results

Choosing Tafila for
choosing this
Project
..(sentence was
not completed)

It’s OK, and we
welcome it. (the
wind farm in
Gharandil)

Each action has a
positive and
negative, but this
project has many
more positive than
negative parts.

Helping the local
people, mainly in
the form of jobs
and scholarships.

Almost no
negative side or
very neglible
compared to the
positive.

Questionnaire 8

It is a good project,
and Jordan is in
desperate need of
the project.

We hope that
this valuable

project will be
finished ASAP.

It is a good
project.

| have no comment,
other than that we
should go forward
with this project.

There are no
negative effects of
the project.

All points are very
good.

The owner
should have
shares in the
project according
to their land
ownership.

Questionnaire 9

It is a good project
for the area.

A future benefit

Good project in
Gharandil and
Tafila

15 - 26

Chapter 15
Socio-economics

Tafila Wind Farm
Environmental and Social Impact Assessment

What is your opinion | What is your What is your Please provide your | Which effects do List key points that | List key points
of renewable opinion of wind | opinion of a wind comments and you expect of the you regard as that you regard
energies? energy? farm in Tafila? suggestions onthe | planned wind advantage of the as disadvantage
planned wind farm | farm? planned wind farm | of the planned
in Gharandil. in Tafila wind farm in
Tafila
Questionnaire 10 | It is a creative and It’s a successful, | It’s a successful No comment, Reducing the See what is There are no

constructive idea; it
will reduce the
energy bill if actually
implemented. It will
reduce the effect of
fossil fuel on the
government. All this
will help to reduce
the deficit, which will
enhance the living
standards for
people.

safe, and right
technique for
the
environment
and its
components

project and
constructive. It will
have a positive
outcome.

except move
forward and may
you succeed!

electricity bill,
reducing fossil fuel
impacts, reducing
the imported
energy from
abroad.

mentioned in #5

negatives, esp. if
the public safety
is accounted for

and kept in mind.

Questionnaire 11 | It’s a good and It is a successful | Successful project. | Successful project Creating job opps See my other No negative
beneficial idea. process, safe, with a good aim, for the region, and | answers points.
and good for and promising local community
the benefit. Reducing
environment the electricity bill,
too.
Questionnaire 12 | | have a positive Wind energy is | The wind energy The project | don’t see any Renewable energy No negative
opinion, and | say excellent, project is a contributes to the negative sides to availability points

continue with this
important project.

cheap, serves
the country, and
reduces the oil
bill for the
country.

successful project.

alternative energy
in the country, and
it is an inexpensive
project because
land is cheap.

the project

— Serving Bsaira
area and local
community

15-27

Chapter 15
Socio-economics

We welcome the
project and thank all

The essence of
the smart ideas

It is a positive and
excellent project.

To recruit local
residents first

Serving people, the
homeland, and the

Tafila Wind Farm
Environmental and Social Impact Assessment

Everything about
this project is

There is no harm
from the project,

the people who are | to serve before people from | environment beneficial, and and the project is
serving humanity. humankind. outside of Tafila. people who are full of benefits.
working on it will be
compensated by
god.
We should produce Wind Energy It is a sustainable | hope this project Public awareness Using the new All what the
renewable (wind) serves development will get through and | and preserving technology to serve | project aims for
energy, which is humankind project, to serve is positive, and |

available in the
mountains of Bsaira
and Tafila.

good health,

and clear minds.

So, it will give
humans clear
minds and
create smart
ideas to serve
humanity.

local communities
and help the
country to
generate power.

be developed to
open new job opps
and have a clean
environment

human safety, esp.
that Bsaira is a
promising area.

humanity, and find
new jobs for the
local community.
Preserving the
environment, as
well.

wish that the
project will
continue on.

‘if you try to
count the gifts of
life, you will
never be able to
do so’ [Quote
from Koran]

15 - 28

Chapter 15
Socio-economics

It is a type of energy
that does not require
fuel, and it is
environmentally
friendly. But we have
to focus on the
biodiversity and do

It is a new type
of energy, which
can be used to
generate
electricity for
Jordan, which is
important for

It’s very important,
mainly to help
serve local
communities and
creates economic
benefits for the
people and job

No comment, but |
wish that the
company will do
socioeconomic
study for the region
and to include

The region will be
famous for energy
production, and it
may affect
immigrant birds.

Tafila Wind Farm
Environmental and Social Impact Assessment

Good reputation for
the region

Creating job
opportunities

Noise, aesthetics,
effect on birds.

the required studies | investment. opportunities. community Development
for that. development programs for the
programs. local residents
Excellent. Beneficial for Beneficial for the We hope to Priority for local Creating energy There are none.
the region citizens preserve the tents residents in jobs. resource
in the area.
Clean energy that Sustainable Helps the To preserve the To provide help for | Energy To use guards for
helps the community | source of community to livestock resources | livestock owners. conservation and the project?
energy develop in the area. the benefit of

having electricity.

15 - 29

Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.6.4 BirdLife International

BirdLife International (BirdLife), one of the stakeholders attending the scoping session, was highly
interested in the project. Another meeting took place in January 2012 and further cooperation in the
project has been discussed.

Throughout the planning process of the Tafila wind farm, BirdLife was invited to comment on the
different ecological aspects of the project. BirdLife was invited to the Lenders meeting in October,
where first comprehensive results of the environmental study were presented. Before submission of the
ESIA, BirdLife and RSCN were asked to comment on mitigation and avoidance measures as listed in the
biodiversity chapter of the environmental and social impact assessment.

15.7 Impact assessment

15.7.1 Issues and concerns
The evaluation covers all phases of the project including construction, operation and decommissioning.
Additionally the following interactions resulting from the surveys will be accounted for:

Land rehabilitation;

Impact on land value;

Economic benefits to local towns;
Economic feasibility;

Future housing plans for the area.

®6©@6@6

15.7.2 Evaluation of impacts
A summary of the evaluation of potential impacts on socio-economic conditions is presented in Table
15-26.

15 - 30
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

Table 15-26: Evaluation of impacts on socio-economic conditions

Employment and benefits H M|H |H M + | Encourage where possible
Business prosperity M M|M]|H | ID - M | Yes | + | Encourage where possible
Land acquisition L L JL Ju fe - L | No | + | No Mitigation
Expected revenue to the L M|H |H |H - H | Yes | + | No Mitigation
Governorate of Tafila
Stress on infrastructure L M|M/L |D R M | Yes | - Mitigation measures are required. A
dedicated study is being carried out
Land use L L [byt - L | No | + | No Mitigation
Visual impact L M{|H |H |D R H | No | + | No Mitigation
Impact on tourism and hunting | L L |L JH - L | No No Mitigation
Table 15-27: Significance criteria for Table 15-26
Geographic extent | L | Limited to project site M | May reach outside the project site | H | Will reach outside the project site
Level L | Will not change existing level | M | Will change existing level slightly H | Will change existing level severely
Frequency L | Occurs only once / rarely M | Occurs during abnormal conditions | H | Occurs continuously
Duration L | During specific activity M | During construction phase H | During operational phase continuously
Likelihood L_| Impact is not likely to occur M | May occur H | Will occur

15-31
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.7.2.1 Employment

During the construction phase, the proposed project is expected to employ skilled and unskilled laborers.
It is expected that construction contracts related to the project site preparation, installation of
infrastructure, construction of internal roads and such works will be awarded to regional contractors.
Therefore, opportunities for regional employment during the construction phase are expected. As it was
stated in a letter from the developer to the Ministry of Labor, dated the 4 of November 2012, the
following benefits are expected in terms of Employment:

@ 4 local Tafila residents already working full time on land acquisition and equipment security
during the development phase

@ This number is anticipated to increase as the project develops further.

@ Inaddition to these full time staff, the project contracts for local labor for equipment
installation, local materials, office space and assistance in field studies.

For the protection of the turbines security guards for the wind farm, as well as few local people for
supporting the operation of the turbines hired. There will definitely be direct opportunities for local
employment. At the construction and operation stage it is anticipated that the following amount of staff
will be hired. Up to 50 employment opportunities for local residents are expected to be available. This
contributes to a positive social and economic impact.

Construction Period Employment [Tafila Area]

Local Foreign
Construction Mgmt., Engineering 3 4
Erection Works 5 1s
Construction Works 45 5
Support, Security, Other 20 5
Commissioning Works 3 10
Total 76 39

Note: Different phases may require different
numbers of workers, therefore the above numbers
are given as a total of the number of workers on
different phases, not the number of workers on site
ata given time.

Figure 15-8: Social benefits of the Tafila wind Farm during the construction phase (as presented in a

letter from the developer to the Ministry of Labor)

During the operation phase, the wind park will be designed to operate automatically. Still, it will require
permanent staff, such as technical specialists. It is expected that local skilled technicians will be given the
opportunity for employment as much as possible, as shown in Figure 15-9.

15 - 32
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

Operations Period Employment [Tafila area]

Local Foreign
Technical Operations 3 3
Commercial Operations 3 oO
Maintenance works 4 2
Support, Security, Other 8 1
Total 18 6

Figure 15-9: Social benefits of the Tafila wind farm during the operation phase (as presented in a letter
from the developer to the Ministry of Labor)

15.7.2.2 Land use and future housing plans in the area

The project site is vacant of residential houses. A large portion of the land is owned by the Government
of Jordan while some parcels of land are privately owned. Local residents use the land for wheat and
barley production. Such land will not be affected and their owners will continue its use for that purpose.
This has been agreed upon in the land leasing agreements.

The land use and future expansion in housing shall not be an issue for the project area as it is designated
an agricultural land where densely housing is not expected. However, the municipality should take the
location of the wind turbines in any future permission of buildings even within the agricultural area.
Possible negative impacts such as shadow flickering and noise on residential areas will be handled in
other chapters of this ESIA. Impacts are not expected.

15.7.2.3 Business prosperity
It is planned to award construction works for the wind farm to local contractors. Therefore, good
opportunities for employment from the local people during the construction phase are expected.

Local suppliers of goods and services will generate further economic activity and indirect employment
benefits in the area. Small shops, food and beverage stores, tool suppliers, vehicle maintenance
workshops and other local businesses will likely be positively affected.

In addition, the access road to access the towers will enable the local residents to have accessibility and
ease of use of their land. This will positively affect the land value. The access roads will be established by
the project to serve both the project and the local residents.

The planned minimum budget for land lease payments to local landowners and the government during
the operational phase of the wind farm was presented in a letter from the developer to the Ministry of
Labor on the 4" of November, 2012.

15.7.2.4 Stress on infrastructure
Since the project site lies in an undisturbed area, the effects on infrastructure will be minimal.
Nevertheless, transportation of construction materials and vehicles during the construction phase will

15 - 33
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

expand the traffic loads on surrounding roads. A traffic study will be done to provide solutions to
accommodate such impacts (chapter 14).

15.7.2.5 Visual impacts and aesthetics
To assess the visual impacts of wind turbines, a study has been undertaken. The details of the visual
impacts study is given in chapter 12.

It is worth noting that the reception of visual effects varies from one person to another. The survey
conducted with local people revealed that the majority considered that a landscape with wind towers
would “look good” (Table 15-23).

15.7.2.6 Expected revenue to the Governorate of Tafila

The basic expected revenue will include returns from taxes in addition to increasing the micro economy
in Gharandil and the surrounding areas. The power generation will feed the national network and thus
will impact the power availability and cost in all areas of Jordan. The cooperative links between the
project and the local institutions in Tafila will certainly result in indirect long term benefits for both
parties.

15.7.2.7 Impact on tourism and hunting

In Tafila Governorate, historical and touristic sites are rare but important. One of these sites is the Afra
Mineral Spa Area which contains an old Byzantine Church from the sixth century. One site in Tafila
reflecting a special kind of tourism, ecotourism, is Dana Biosphere Reserve. The presence of the wind
turbines may have indirect positive impacts on ecotourism in the area. The project concept goes well
with the concept of sustainable production and consumption echoed by the local nature conservation
projects in Tafila such as Dana.

Except for some local hunters, Tafila is not a well-known area for hunting. But Jordan is known to be
visited by tourists aiming for legal hunting trips, who might also pass the Tafila area. On the other hand
legal hunting is governed by strict regulations and monitored by the Royal Society for the Conservation
of Nature (RSCN). Based on the above, the existence of the wind farm is not expected to affect legal
hunting activities in the area. The workers on the project site should be prohibited from illegal hunting.

15.7.2.8 Land acquisition

Land acquisition is done by leasing from government and privately owned lands. This was done through
consultation and reaching to an agreement on the land rent with the local residents. The local residents
will maintain the right to use the land as they are practicing at present. Such matter is discussed in detail
within the attached “Resettlement Policy Framework and Plan” required by the International Finance
Commission.

15 - 34
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.8 Mitigation measures

As was presented before, much of the impact upon the local socio-economic conditions will be positive.
JWPC will seek to maximize the positive socio-economic impact of the plant, where practical, in all stages
of the project. This includes:

@ Construction works related to project site excavation and leveling, construction of buildings and
internal roads should be assigned to local contractors and workers;

@ Toenhance the positive impact of employment, it is highly recommended to give priority for
qualified local people in recruitment for skilled and non-skilled construction and operation staff
[MM78];

@ To strengthen the micro-economy close to the project area, it is recommended and inevitable to
acquire all necessities such as food and beverages from local stores and restaurants during all
phases of the project [MM79];

@ tis recommended to use local vehicle maintenance workshops and oil change stations at the
area during the operation phases of the project [MM80];

@ To protect the roads, trucks which will be used for transporting activities should have a gross
weight within the axial permissible load. Any occurred damaged must be repaired by the
construction company. All materials shall be transported according to the project health and
safety manual and the local regulations;

@ Arecultivation concept will be prepared prior to the decommissioning of the wind farm to
identify activities for bringing back the original ecological status of the project site. This shall be
done for reclamation of land as well as for any residual impacts that may occur at that stage.

Furthermore, JWPC will conducts a program of social improvements. These improvements will be
administered by the Dana Biosphere Reserve and oversight from RSCN. The social programs are the
following:

15.8.1 Partnership with the Royal Society for the Conservation of Nature (RSCN)

The RSCN is Jordan’s foremost environment and sustainability organization, and operates the Dana
Biosphere Reserve, located approximately 5 km southwest of the project area. RSCN’s focus on
environmental issues and their presence at the nearby Dana Biosphere Reserve makes RSCN a natural
choice for partnership with the Tafila Project.

The partnership with RSCN would bring expertise from the foremost Jordanian NGO into quantifying and
documenting the presence of the project on the local and regional environment, particularly the bird
population. Findings from RSCN could be used to predict and analyze the impact of future wind farms on
the Jordan environment. RSCN could also expand its environmental data collection for the Tafila area.

This partnership would see services and support provided by RSCN, and financial contributions and other
inputs from the project.

15-35
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.8.2 Environmental awareness center at the Dana Biosphere Reserve for school children
Following discussions with the Dana Biosphere Reserve administration, JWPC will provide funds for the
center to implement a unit for training the visiting school children on the environmental issues. This
effort will be linked to be managed in conjunction with the Wind Farm Visitor Center (described below)
so that the center can organize supervised visits to the Wind Farm.

15.8.3 Visitor information center

The project is planning to locate a visitor center in the vicinity of the project, which will also serve as a
classroom area for local students visiting the project site. The visitor center will be staffed by JWPC and
possibly RSCN representatives who will provide information on the features of the project, as well as the
process of wind energy generation, and the local environment of the project area.

The visitor center would be located in the vicinity of the operations compound of the project, so as to
minimize impact on the area, and share in utilities and communication infrastructure already present at
the site.

15.8.4 Local schools and municipality improvements

Improvements to local town infrastructure, in the form of high efficiency heating / cooling / lighting,
solar rooftop installations, communication equipment, and other possible improvements are planned to
be provided by the project sponsor. These improvements will be scoped and finalized with the local
municipalities following discussions on the specific needs of these groups.

15.9 Summary

Socio-economic impacts were considered relating to the quality of life of local residents and both local
and regional business activity. Wider economic effects may well be felt nationally by the Jordan
renewable energy industry. Economic effects on a higher level may occur nationwide, e.g. by the Jordan
energy or consumer industry.

The total potential economic effects during the construction and operation of the proposed Tafila wind
farm could be expected to generate a moderately beneficial effect for local economic activity and
employment.

In addition economic support measures include the implementation of an environmental awareness

center at the Dana Biosphere Reserve in cooperation with RSCN. This will be added to improvements in
local infrastructures and support for local schools and the municipality.

15 - 36
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

15.10 References

15-1

15-2

15-3.

15-4)

15-5.

Muhammad, Ghazi bin, 1999: The tribes of Jordan

Department of General Statistics of Jordan-Population and Social sector, www.dos.gov.jo, last
access: 12th November 2012

Statistics Report 2010/2011 of the Ministry of Education, www.moe.gov,jo, last access: 12th
November 2012

Annual statistics report 2010 of the Ministry of Health (www.moe.gov.jo), last access: 12th
November 2012

Central Traffic Directorate annual statistics report 2009

15 - 37
Chapter 15 Tafila Wind Farm
Socio-economics Environmental and Social Impact Assessment

Figures

Figure 15-10: Shadow map for Semi-Nomadic tribes

38
Chapter 15
Socio-economics

Figure 15-11: Personal invitation

Tafila Wind Farm
Environmental and Social Impact Assessment

39
Chapter 15
Socio-economics

Tafila Wind Farm
Environmental and Social Impact Assessment

Figure 15-12: Public announcement

40
Chapter 16 Tafila Wind Farm
Assessment of alternatives Environmental and Social Impact Assessment

16 Assessment of alternatives

Even though the Jordan is lacking for these natural resources, the country’s energy system is based
predominantly on fossil fuels. As natural resources have to be imported, the by this resource generated
energy is very expensive. If a resource is rare, its price will continuously increase and will bring higher
costs, finally to the consumer.

Jordan’s energy use will increase in the next years (7% p.a. recently) . The electricity consumption per
capita has grown over 30% within the last decade (2003 to 2012). The maximum power demand in 2011
was 2,660 MW and is forecasted to increase to 3,317 MW in 2014 and 4,939 MW in 2020 [16-1]. This
raises the need for more power plants accompanied by a higher need for natural resources.

Electricity consumption per capita (kWh per person)

2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011-2012

Year

Jordan

Save

Country, 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 = 2010-2011 2012
Jordan | 1,220.75 | 1,279.85 | 1,336.23 1,256.35 | 1,222.55 | 1,231.66 | 1,347.44 | 1,385.56 | 1,589.37 | 1,563.22 | 1,623.2 | 1,597.97 | 1,736.09

Figure 16-1; Electricity consumption per capita (source: CIA Factbook)

The Government of Jordan (GoJ) is searching for alternative ways of generating energy in connection
with efficient cost reductions. Renewable energies are regarded to be an adequate replacement of fossil
energy.

16.1 Alternative generation type

According to the Jordanian overall energy strategy, it is expected that the installed capacity of all power
generation plants will be app. 4,000 MW by 2015 and app. 5,600 MW by 2020 according to NEPCO. The
share of renewable power generation capacity is expected to be 600 MW by 2015 and 1,800 MW by
2020 according to NEPCOs projections. Assuming an average of 1,700KWh/kWp for PV solar plants and
an average capacity factor of 0.36 for Wind Farms the energy contribution will rise over 7% of the overall
energy generation mix by the year 2015 and reach 16.5% by 2020. This goal is achievable by the use of

16-1
Tafila Wind Farm
Environmental and Social Impact Assessment

Chapter 16
Assessment of alternatives

1,200 MW installed capacity for wind energy and 600 MW from CPV/PV or/and solar thermal power
(CSP) according to the plan. A combination of these energy sources will balance natural fluctuations e.g.
during nighttime (solar energy) or calm times (wind energy) and is therefore necessary to balance the

energy distributed to the Jordanian grid. Based on internal assessments of different time depending

wind data the differences between windy seasons and periods in the North and South of Jordan are

significant. So, also in terms of geographical locations the use of wind energy makes sense to enhance
the energy system in terms of levelization and security.

Table 16-1: Expected power generation in Jordan (NEPCO, CUBE)

Installed Capacity Energy Generation
YEAR total [MW] RES[MW] Share of RES} total [GWh] RES [GWh] Share of RES
2011 3.200 1 0,0% 14.600 2 0,0%
2015e 4.000 600 15,0% 18.900 1.400 7,4%
2020e 5.600 1.800 32,1% 28.500 4.700 16,5%

Jordan has excellent conditions for the use of solar energy with more than 300 clear days during the year
and a high irradiation. The solar potential increase from north to south by a factor of at least 1.5.
Considering the comparatively low investment costs for PV plant installations of less than 1,400
USD/kWp recently at a larger scale (> 1MWp), the development of private and industrial solutions with
PV applications will rise more significant. According to the potential CUBE assumes that the amount and
share of total RES capacity will be much higher than in NEPCOs projection.

The main disadvantages besides security aspects of PV plants are the huge demand of land resources
(factor of 150-200 in comparison to wind energy), the harsh environment (temperature, dust) which will
decrease the modules efficiency significant as well as the impact to the grid (connection on low/medium
voltage level with high penetration as well as peak times). The generation of solar energy follows the
demand of cooling systems very well in general, which might support the quality and stability of the grid
especially in urban areas.

As mentioned before wind energy has to be regarded the primary and adequate solution for Tafila
region, where the wind resources are one of the best in the whole Kingdom of Jordan. The developer
made an initial assessment (e.g. based on historic information, NERC measurement program and
Jordanian wind atlas) where to start with a new wind farm development in Jordan. The existing tender
projects in the North and South have been evaluated as well as new locations from North to South. Wind
resources are not the only criteria: good infrastructure, grid connection capacity as well as impact to the
environment are important as well. Due to the amount of settlements and urban area in relation to the
wind resources the North is not really suitable for an utility scaled wind farm project. In the South close
to Aqaba there might be harsher conditions. So, the area within the Governorate of Tafila has been very
attractive from the beginning: An area almost free of settlements and urban activities, with existing

16-2
Chapter 16 Tafila Wind Farm
Assessment of alternatives Environmental and Social Impact Assessment

industrial impact (e.g. Lafarge cement factory, power line), excellent wind conditions as well as high grid
capacity is absolutely designated for the use of wind energy.

Different other forms of sustainable energy sources such as hydro power in all its kinds are no
alternatives for Jordan. The country is already suffering from lack of water. Biomass/-gas is also very
depending on water resources and therefore no major alternative for the Jordanian energy production.

Using geothermal energy from the deep soil as well as Concentrated Solar Power (CSP) might be options
for the future. The assessment of the potential is quite more complex and expensive. The feasibility of
those projects has to be investigated carefully and compared to wind and solar applications which can be
developed and installed in a much faster way.

Power generation from conventional energy sources like crude oil and gas is no real option for Jordan
due to the lack of own resources and its dependency of import. Jordan is looking right now for Liquefied
Natural Gas (LNG) from Qatar starting from June 2014 on over the new LNG terminal in Aqaba and
pipeline to the North. Contracts have been made so far. The gas would be used e.g. in the Qatrana gas
power plant to improve the efficiency. The “Manhaker” power plant (IPP4) with 250 MW has been
contracted for coming online in 2014 as the next larger power station. The power plant is prepared to
use tri-fuel ignition compression engines for either Heavy or Distillated Fuel Oil (HFO / DFO) or Natural
Gas once available. Another 600MW plant, which will the biggest diesel station in the country, will be
located in Almanakher, 30km East of Amman. Commercial operations are scheduled to begin in March
2014.

Jordan oil shale power station is a project to build an oil shale-fueled power station in Jordan. The
agreement between the Ministry of Energy and Mineral Resources and National Electricity Power
Company of Jordan, and Estonian power company Eesti Energia was signed on 30 April 2008. According
to the agreement, Eesti Energia has exclusive rights to build an oil shale-fired power station. The project
is developed in the partnership with YTL Power International and Near East Investments of Jordan. The
power station will have two units with 230 MW capacity both. The tender was announced in 2012 and it
is expected to be operational by 2016. When constructed, it will be among the largest power stations in
Jordan (the largest being Aqaba Thermal Power Station), and the largest oil shale-fired power station in
the world after Narva Power Plants in Estonia. [16-2]

The big power stations are the development result of the energy demand and long term based contracts
(e.g. 25 years) on fixed tariffs for the energy generation between NEPCO and MEMR as well as the IPPs
based on BOO contracts. These tariffs are even higher than the consumer average sales price from
NEPCO and beyond 90 JD/MWh. The Electricity Regulatory Commission (ERC) announced that it has set
buy-back rates at 120 fils per kilowatt/hour (kWh) for electricity produced by solar power and 85 fils per
kWh by wind energy. The National Electric Power Company (NEPCO) currently sells electricity to
consumers at an average rate of 88 fils per kWh, less than half of its 188 fils per kWh generation costs.
Energy officials say the tariff is aimed at encouraging citizens to take advantage of recent energy ministry
regulations allowing consumers with renewable energy projects to sell surplus electricity back to the

16-3
Chapter 16 Tafila Wind Farm
Assessment of alternatives Environmental and Social Impact Assessment

national grid. “With rising international oil prices, the government has been looking for ways to reduce
electricity demand and costs,” ERC Chief Commissioner Mohammad Hamid told reporters. “We found
that the best way to achieve both is by encouraging Jordanians to go solar. “Under the feed-in-tariff
system, individuals and small and medium businesses will be able to sell electricity back to power
companies when production exceeds consumption, with citizens standing to save between 32 and 70 per
cent of their monthly bills. [16-3]

Production of electricity using wind energy based on the 85 fils tariff (equal to 85 JD/MWh) is at present
the most feasible economic option under consideration with today's increasing prices for renewable
energies and existing contracts as well as commitments to IPPs with conventional technology.

16.2 Alternative locations

A number of advantages make the project site suitable for the power generation. The area has very
promising wind conditions and is therefore a perfect fit for a wind farm and electricity generation based
on renewable energy sources. The beneficial wind conditions at the Tafila wind farm are proofed by
several wind measurement campaigns conducted during the scoping and design phase of this project as
well as previous assessments from NERC. The different spots of the individual WTGs have been selected
during a design and optimization process considering wind resources, distances in-between the WTGs
and to the existing environment and infrastructure (e.g. roads, power line), constraints of archeology,
noise and shadow flickering, land access, landscape etc. In general WTGs will be located on top of the
mountain and ridges to harvest the best winds.

The area in general offer more space and capacity to host further wind farms like the two further known
wind farms planned in approximately 12 km distance to the north (Excel) and south (Fujeij). But these
locations have to deal with more environmental issues and infrastructure developments (e.g. grid
connection) than the Tafila Wind Farm Project.

A further advantage of the site is the transmission line leading directly through the wind farm. Therefore
a transmission line to connect the project to the grid is not necessary and avoids further environmental
impacts. The area around the Tafila wind farm is not very populated. Dwellings around the wind farm
site lie mainly in wadis or far enough away, that visual impacts are negligible.

16.3 Alternative WTG turbine type

The suggested turbine type represents state of the art and proven technology from the world leading
wind turbine manufacturer VESTAS. Within the design phase CUBE has created different layouts with
different turbine types and manufacturer in order to reach best performance. For the tender process six
different turbine suppliers (Goldwind, GE, SIEMENS, Acciona, GAMESA, VESTAS) of the most suitable
WTG models and layouts have been selected. The best performance figure (produced energy yield based
on CAPEX and OPEX numbers) besides other parameter (e.g. experience, track record, references in
comparable countries/markets/environments) has been the main criteria for the selection.

16-4
Chapter 16 Tafila Wind Farm
Assessment of alternatives Environmental and Social Impact Assessment

16.4 Decommissioning of the wind farm

Once the lifetime and operational period of 20 years for the wind farm ends the WTGs will be removed
and decommissioned from the field. Almost the identical equipment (e.g. cranes, trucks) similar during
the construction period will be on site to take the different components down. The components will be
put on trucks and HGVs to ship them to their next destination. All general procedures and guidelines like
for the construction will remain almost the same. The foundation will be cleared up to 1m beyond the
surface. Once this site is not used for wind energy utilization anymore the area will be recovered to the
shape as it has been before the installation started. The turbines might be re-used at new locations.

16.5 No action alternative

Under the no action alternative the Tafila wind farm would not be built and would not support the
development of the renewable energies in Jordan. The building of the first large-scale wind farm in
Jordan would be postponed to undefined time.

The project site would stay the same overgrazed land with sparse vegetation and little agriculture and
project related adverse impacts would be averted. The positive environmental and social benefits of the
project would also not be realized. Land lease agreement would be cancelled and the Jordanians owning
land in the project site would not earn money with mostly fallow lying land.

The following positive effects would not occur by choosing the no action alternative:

Reduction of reliance on fossil fuels;
Securing national energy supply;

®©@®@

Limitation of potential impacts arising from the production and the transport of natural
resources;

Reduction of CO, emmission by approximately annually 245,992 t CO,;

Economic benefits for the inhabitants of Gharandil and the dwellings around;

Lease payments for people owning land on the project site;

Development of an environmental awareness center at the close Dana Biosphere Reserve

©@6 6 @

Development of a visitor information center to inform interested persons more on renewable
energies

Supply local schools and municipalities with improved high efficiency heating/cooling/lightning,
solar rooftop installations, communication equipment etc.

@

Due to the impacts of the construction phase is anticipated to be of short term nature, and due to the
impact during the operation of the project is anticipated to be mostly of minor nature, the no-action
alternative is absolutely not preferable.

16-5
Chapter 16 Tafila Wind Farm
Assessment of alternatives Environmental and Social Impact Assessment

16.6 References

[16-1]

National Electric Power Company NEPCO, 2011: Annual Report 2011,

http://www.nepco.com.jo/PDF%20Documents/annual_report_2011_en.pdf, last access: 2012.12.10

[16-2]

[16-3]

WIKIPEDIA package of References

"Jordan's first oil shale power plant expected in 7 years". Jordan Times. 2008-05-01.
http://www.menafn.com/qn_ news story _s.asp?Storyld=1093194908. Retrieved 2008-07-19.
Taimre, Sandra (2008-04-30). "Eesti Energia signed an exclusive contract with Jordan". BBN.
http://bbn.ee/Default2.aspx?ArticlelID=0d384ae3-a6b1-4d8a-be73-a743fa935797. Retrieved
2008-07-19.

“Estonia to build oil shale plant in Jordan" (PDF). The Baltic Times. 2008-05-08.
http://www.tgplegal.ee/upload/doc/ee/BT,%208-14mai08.pdf. Retrieved 2008-07-19.

"Enefit consortium starts tendering process for Jordan oil shale fired power plant". Jordan News
Agency. 2012-06-30.
http://www.petra.gov.jo/Public_News/Nws_NewsDetails.aspx?Site_Id=1&lang=2&NewsID=7624
8&CatID=13&Type=Home&GType=1. Retrieved 2012-06-30.

(PDF) Fuel Switching Project of the Aqaba Thermal Power Station (ATPS) (Report). UNFCCC.
2006-06-28.
http://cdm.unfccc.int/UserManagement/FileStorage/KT3LT48K5R7PW3OIE9SIPFEMOOS2INT.
Retrieved 2008-07-19.

Bains, Elizabeth (2008-06-01). "Jordan orders oil shale plant". ArabianBusiness.com.
http://www. arabianbusiness.com/520830-jordan-orders-oil-shale-plant. Retrieved 2008-07-19

“Regulatory commission sets electricity ‘buy-back’ rates” — Jordan Times Press Release from
2012-12-4, http://mideastenvironment.apps01.yorku.ca/?p=6467

16-6
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

17 Summary

Jordan Wind Project Company PSC (“JWPC”) is proposing the development of a wind farm in the
Governorate of Tafila in Jordan. The proposed site comprises 38 turbines with an installed capacity of
3.075 MW each. The total installed capacity is 117 MW.

According the Jordan Regulation of Environmental Impact Assessment, No. 37 from 2005 and the
European Union Directives 85/337/EEC and 97/11/EC, project developments require an Environmental
and Social Impact Assessment (“ESIA”) including a number of technical studies which results are
described in detail in the following chapters of this document. Initial analysis on this site commenced in
late September 2011 and lead to more detailed surveys that continued until December 2012.

The technical topics discussed are complex in nature and the surveys that were performed to assess the
significance of effects were in many cases extensive. Consequently, a full appreciation of the
assessments can only be ensured if the results of the environmental and social impact assessment are
considered in their entirety. However, this chapter endeavors to give an overview of the main findings.
All chapters are summarized in brief, giving information on impacts and mitigation measures. Cumulative
impacts are listed in each chapter.

All of the studies in this assessment consider social and environmental impacts and mitigations during
construction and operational phase of the planned wind farm as well as during decommissioning phase
were applicable.

17.1 Renewable Energy Policy Need for this development
Jordan faces specific and to some extent unique challenges with regards to electrical power generation.
Jordan by today imports over 97% of its energy needs, and is also amongst the most water-deprived
nations in the world. Jordan has relied predominantly on Egyptian gas for its needs, and the supply has
been disrupted since the explosion of the gas pipeline in parallel with the political change of regime in
Egypt.

In addition to these national and regional perspectives, the growing global concern about the effects of
climate change and the rising prices for conventional fuel resulted in a substantial inclusion of renewable
energy and energy efficiency strategies in Jordan’s National Strategic Plan.

Wind power is a key part of Jordan’s strategy for more energy independence, expected to account 600
MW by 2015 and 1,200 MW by 2020 [2-7]. It is one of the most promising sources for renewable energy
in Jordan. Generally, the most energetic wind is found at a distance of almost 400 km along the western
border.

17-1
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

By running just one of the turbines at the proposed project site in Tafila approximately 2,500 Jordanian
households can be supplied with clean, renewable electricity. The project has a total amount of 38
turbines.

17.2 Biodiversity
The baseline conditions within the development area were assessed in two phases. The first was a
desktop study by use of literature review. The second was a targeted field survey of the likely important
and legally protected bird species identified in the desk study.

The baseline biodiversity of the flora the area can be summarized to be highly degraded due to:
@ Overgrazing;

Soil erosion from farming, land and soil ploughing;

Illegal hunting;

Cutting of forest resources and shrubs for household uses;

Urban expansion over semi-natural and rangeland areas;

No dense vegetation or forests are existent on the site except of afforested pine trees near
Busaira village. These pine trees do not have any conservation value since pine trees are not
native to the area;

@ Three rare species and one endangered specie were found during the field survey. These species
are single plants and do not occur in a great extend at the same spot. They preferably grow in
places where is no farming. Grazing of sheep and goats may threaten the species.

®©@®G6@

The baseline biodiversity of the avifauna can be summarized as follows:

@ Rich in resident birds and migrant passerines,

@ Few raptors were recorded due to high disturbance from urban expansion,

@ The Jordan rift valley is an important global flyway. Even though the field surveys indicate that
the project site itself does not host important migratory routes. The reason for this is probably
because the area is disturbed by farmers, local resident’s constant movements and roads.
Additionally, the core of the wind farm site is away from the edges of the rift valley and it is not
heavily covered with vegetation, which is very important for migratory species on their journey
for roosting, feeding and resting.

@ The Golden Eagle, although recorded as endangered in Europe, is not listed as endangered in
Jordan and has an extensive distribution worldwide. Its global status under IUCN is LC which

means “common and least concern”;

@ Bats were recorded in the past however the caves that were examined did not show any bat
activities. Human persecution and cave burning may be the reason;

@ According to studies of BirdLife International and RSCN (i.e. Important bird areas in the Middle
East and Jordan Books published in 1995 and 2000), there is a significant raptor migration in
Dana Area in spring, but less in autumn. The Honey and Steppe Buzzard, the White Stork and
other soaring birds are mentioned examples for this migration in the above named studies.

17-2
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

@ Additionally, the ecology of the Dana IBA provides important habitats for a wide variety of bird
species of restricted range to the project region (Table 6-9 and Table 6-10)..

@ However, over the two observed migration seasons, researchers of this study did not observe or
record heavy raptor or stork migration in both spring and autumn migration seasons.

@ Illegal bird hunting is reported.

@ Collisions between birds of prey, such as passerines, hoopoe, larks and shrike, which fly at low
altitudes up to 100 m, and wind turbines can happen at wind energy projects. As with electricity
projects in general, collisions with transmission lines also occur.

Depending on the specie, the theoretical estimated amount of on the project site observed birds
that are killed by the project lies between 0.79 (Lesser Kestrel) and 42.28 (Swift) animals in 20
years of operation.

The baseline biodiversity of the reptiles and mammals can be summarized as follows:

@ The planned wind farm site is relatively far away from the main gorges and does not have dense
vegetation. Accordingly, less prey such as reptiles, rodents for raptors and soaring birds are
attracted to this area; Mammals recorded or reported by locals are endangered in Jordan. Their
number is not high on site due to disturbances by local farmers and shepherds.

@ One endangered specie, the European Chameleon (chamaeleo chamaeleon), was observed on
the site.

@ Eight mammal species were recorded. The endangered Hyaena hyena was not observed by the
research team, their presence was recorded through discussion with local residents and farmers
at Gharandil.

@ Although the team did not detect any bat activities at the project site, local residents of
Gharandil reported in viewing several bat activities in Wadi Gharandil and Wadi Dana. The type
of specie cannot be identified at this stage. Further investigations with ultrasound signals have to
be conducted.

Avery ambitious stakeholder engagement was carried out with RSCN, BirdLife and Dana in order to
assess whether there are significant objections on the planned wind farm which could be show-stopper
for project. General agreement was reached with RSCN as a Jordan arm of BirdLife. Agreement on
mitigation measures and methodology was found and is documented in signed minutes of meetings and
a general agreement on the project. An Memorandum of understanding was signed with RSCN for the
future monitoring program of the construction and operational phase of the wind farm.

To proof the appearance of bats on the project site further investigations have to be conducted. The

project developer will place a bat detector on the project site to monitor any movements from these
species. If the appearance of bats is proofed, adequate mitigation measures have to be implemented.

17-3
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

17.3 Geology
The wind farm has a planned life span of up to 20 years. Once the facility has reached the end of its life
the turbines may be of a status to continue operation as a power generating facility, or the facility may
be closed and decommissioned. If decommissioned, all the aboveground components of the wind farm
would be removed and the site would be rehabilitated. The decommissioning and reinstatement of the
site would involve many activities that may have environmental and social impacts.

At the construction phase of the wind farm of Tafila, the project will have limited impacts on the surface
water and groundwater resources in the area. The construction phase’s signature on the area will be
limited to relatively small pieces of lands and outside of the main wadi areas.

During the operational phase, no residual impacts on water resources are predicted to occur. The
operational phase causes insignificant impact. It should be noted that any waste material resulting from
maintenance of the motors will be handled adequately. Hazardous waste is not expected to be an issue;
in case of any generated oily waste, it will be handled according to national environmental regulations.
Any waste will be contained, collected and transferred for treatment, reuse or final safe disposal.

A detailed decommissioning and rehabilitation plan will be developed prior to decommissioning the
facility and associated infrastructure in accordance with the relevant environmental authority. This plan
may include, but not be limited to, management of socio-economic aspects such as employment
creation, removal, re-use and recycling of materials and vegetative rehabilitation to prevent erosion. This
impact assessment focused on potential impacts associated with the construction and operational phase
of the proposed wind farm. The decommissioning activities would be similar to construction activities
and therefore recommendations outlined to manage construction phase impacts should be adhered to
during decommissioning. Management actions should focus on the rehabilitation of disturbed areas and
the removal of infrastructure

17.4 Noise

Best efforts were made to collect and determine the background noise in the town of Gharandil by
measurements in accordance to the Scoping report. Even so it was found that the gathered data are not
considered suitable with regard to determining the likely impact of noise from the wind farm on the
nearest receptors as noise from extraneous sources (mechanical ventilation and wedding celebrations)
resulted in the data collected being too high with respect to actual background noise levels to enable an
objective assessment of noise impact to be performed. Thus it was jointly decided by the consultants to
follow the simplified approach of modeling the noise from turbines. Subsequent measurements can be
undertaken, if required by the MoEnv, in order to derive a more reliable result of background noise
levels showing also a correlation with wind speed.

17-4
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

The noise levels predicted at around 35dB(A) and are sufficiently low to enable the attached Simplified
Assessment method of noise impact assessment and to get confidence that there is no significant impact
on the receptors when the wind farm is under operation.

Due to sufficient distance of the wind turbines to the nearest dwellings, the impact of operational noise
of the planned turbines is low and remains below Jordan limits and limits of most other international
guidelines and regulations as specified in Fehler! Verweisquelle konnte nicht gefunden werden..

There is little exceedance of +0.3 dB(A) of the local limit of 35 dB(A) at the mosque in LaFarge This
exceedance is regarded to be negligible under consideration of the uncertainty of the model. There is
also slight exceedance of the British ETSU limits, which falls also below the overall uncertainty of 2.5
dB(A).The fact that the used model type is a worst case approach there is enough confidence that no
exceedance of the noise limits is expected when the wind farm is operational.

If additional confidence is required for the background noise level, follow up background measurements
will be carried out before the erection of the wind farm.

During the construction and decommissioning period, equivalent continuous noise levels (LAeq) at
neighboring properties will remain well below the threshold of 65 dB(A) as given in the BS 5228:2009
guideline.

17.5 Shadow flickering
Shadow flicker may occur when the rotating blades of a wind turbine pass through the sun’s rays seen
from a specific location. This creates a fast-moving shadow with a “flicker” effect, which can be seen
inside of homes and other buildings. The impact on nearby dwellings depends on conditions such as
weather, topography, or the distance between the turbine and the building. The shadow flicker exposure
decreases with increasing distance from the wind farm.

The effect of shadow flickering is simulated for the closest receptors to the project site with the
simulation tool WindPRO. The guidelines used to evaluate the effect of shadow flickering are the

guidelines of Germany, saying:

@ Accumulated exposure on residential properties should not exceed a total of 30 hours per year;
@ Exposure on residential properties should not be longer than 30 minutes per day.

The annual and the daily astronomical possible shadow flickering are calculated.
The limits are not exceeded.

For Semi-Nomadic people shadow flickering boards will be published within the wind farm site. No
further mitigation measures are proposed.

17-5
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

17.6 Air quality
Dust may be created during the construction and decommissioning stages of the project, when
excavations works expose soil to the wind, which may be blown away as dust. Vehicles driving on the
gravel roads on the site may also cause dust emission. The delivery of light minerals, for instance sand,
could also be a source of dust when blowing down from vehicles during the transportation...

A dust measurement, conducted in the vicinity of the Tafila wind farm, concluded, that the project area
has no high dust concentrations at all-

90 % of airborne pollutants (“dust”) come to rest within 100 m of their source and 98% within 250 m.
All dust receptors near the Tafila wind farm are at least 1 km away from the next potential dust
production sites and therefore significance is considered to be low to negligible.

As the project site can be described as desert-like with potential dry strong winds, mitigation measures
are prepared to grant a low impact during the construction phase.

17.7 Landscape and visual impacts
Landscape and visual impact assessment (LVIA) is the part of the ESIA that evaluates the landscape and
visual amenity changes that will occur as a result of the planned project.

Given the amount of receptors within the study area, there are relatively few significant effects
identified.

Resulting from the topography in more than 50 % of the areas around the project site the WTG will not
be seen. The impacts on villages in the surrounding of the project site are judged as not significant as the
WTG will only partly be seen. The turbines will not take a predominant building in the visual field of the
inhabitants.

The Desert highway, passing the Tafila wind farm in approximately 13 km distance is not influenced by
the turbines. The main viewing direction for the drivers is to north/south direction. Furthermore the
turbines will rarely be seen from the Highway.

Dana Biosphere Reserve lies in a valley west of the wind farm. The WTG will not be visible from the
nature reserve.

During the construction phase of the planned wind farm only temporal effects on the landscape will
occur. There will be more human activity and temporal movement of large construction vehicles and
associated construction. After the end of the construction phase the majority of the temporal activities
and machinery will leave the site without major subsequent impacts on the landform, the associated
vegetation and soil structure. Only the turbines, the unpaved roads, the warehouse and the substation
building will remain on-site during the whole operation phase.

17-6
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

To mitigate elements of potential landscape and visual impacts the following mitigation measures have
been addressed within the design:

@ The layout of the wind farm was designed to have a minimum visual impact and the landscape;

@ Tracks have been designed, as far as possible, to follow and fit with contours in the land.
Permanent tracks take the shortest route to the turbine where possible;

@ Usage of brightness reducing aviation lights

@ Synchronization of aviation light

@ The turbines and all the other aboveground structures will be removed at the end of the
operational lifetime.

17.8 Cultural heritage and archaeology
As there has been continuous human presence in Tafila Governorate since the Roman age, it is not
surprising that the field study conducted for this ESIA found that the project site is rich in historical
artifacts. In accordance with good construction practice and with Jordan’s Antiquities Law No. 21 of
1988, these historical finds must be protected.

To this end, a major mitigation measure has already been completed in the design phase: the relocation
of 16 turbines which were found to be too close to visible cultural artifacts or remains. After field
investigations revealed that 16 turbine locations were located at such a distance to a visible historical
site so that the construction of the turbine would endanger the site. Alternative locations for all of these
turbines have been found.

Two further major mitigation measures will be undertaken during the construction and operation phases
of the wind farm. The first of these measures, which will take place only during construction, is the
thorough supervision of excavation works. During the excavation of all foundations, which are the widest
and deepest excavations during construction, a qualified archaeological supervisor will be on site and
observing the process. Any activities will be immediately stopped in case of discovering any antiquities or
archeological items during construction. A professional opinion will be obtained on whether the remains
can be removed, or whether the find is so significant that the works must be suspended, relocated or
even be cancelled. This will be done in cooperation with the Department of Antiquities. Furthermore
each activity must be done carefully to prevent damage on valuable historical artifacts.

The second major mitigation measure will apply during construction and operation. This measure is to
give strict instructions to all workers that graveled areas such as roads, crane pads and site compound
are not to be left by any worker unless this is required during the construction (e.g. movement of cranes,
laying of cables). In cases where activities besides the graveled areas are necessary, supervision will be
ensured. If these instructions are followed, no impacts are expected

17-7
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

In terms of cumulative impact assessment, Tafila wind farm is not expected to have any adverse impacts.
At the time of this study, two wind farms are in the development process in the vicinity of the Tafila wind
farm. The archaeological discoveries on the Tafila wind farm site are of small scale, being so far fully
located within the boundary of Tafila wind farm. Large findings with effects on a large area are not
expected.

17.9 Traffic
This section of the ESIA assesses the impacts caused by transporting construction materials for the
foundations, access roads and crane pads and components for the wind turbines and electrical
installations.. Only the construction phase is considered. During the 20-year operational phase of the
development the amount of associated traffic will be very small. Therefore, the effects arising of the
operational traffic are considered to be negligible. Effects arising from the decommissioning of the wind
farm are likely to be similar to the construction stage but of a smaller scale as vehicle numbers and peak
flows will lower compared to the construction phase.

The first mitigation measure to protect the environment and population from unnecessary impacts due
to the traffic caused by the wind farm project is the careful selection of delivery routes. After considering
several routes, two routes were decided upon for the delivery of concrete and exceptional loads. Route 1
will be used for the delivery of concrete. Route 1 has a length of 2.8km and represents the distance from
the site entrance to the concrete plant. The route is on the local road which connects the national road
15 with the national road 35. The current baseline traffic on this route is assumed to be very low since
the location of the site is remote and the road does not link areas with high population. Route 2, used to
the delivery of turbine and electrical components, is about 180 km long and connect the site to the port
at Aqaba, mostly using the national road 15. The third route will be used for the delivery of raw
construction material, such as gravel or cabling. Since the suppliers of these materials are not yet known,
it is not possible to determine their route.

In order to identify the receptors, Routes 1 and 2 were scanned for locations and areas which may be
sensitive to changes in traffic conditions. Route 1 does not pass any settlements or otherwise sensitive
areas. On the course of Route 2, three possible traffic disruption receptors were identified, with only the
outskirts of Aqaba city being considered moderately sensitive, because no residential areas are directly
passed. The impacts of increased traffic on Route 1 are considered to be low because, even though the
highest volume of increased traffic will be found on this road, no receptors are located along the route
which would be impacted. The impact from increased traffic volume on Route 2 is also considered to be
low because the road is extremely well-developed and already has a relatively high traffic volume. In
addition, mitigation measures are planned for the 376 exceptional load deliveries that will take place
along this route. These transports will be conducted in convoys [MM70], will be escorted by the police
and likely take place at night, when traffic on the route is typically at its lowest level.

17-8
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

A possible mitigation measure to reduce the number of transports for concrete would be to source to
necessary gravel on-site, though it can only be decided at a later stage if this is possible. The decision will
be made in consultation with the relevant authorities and based on the advantages and disadvantages in
terms of civil engineering and the protection of cultural heritage.

Other traffic-related effects were evaluated and found to be of low or no impact. These effects and their
predicted impacts are given in the table below.

Noise Low None proposed.

Vibration No effect None proposed.

Visual effects No effect None proposed.

Severance Low None proposed.

Hindrance to Low Set up of traffic management plan for

drivers of other transporting abnormal loads. [MM69]

motor vehicles

Hindrance to No effect None proposed.

pedestrians

Fear and No effect None proposed.

intimidation

Safety No effect None proposed.

Hazardous loads No effect None proposed.

Air pollution No effect None proposed.

Dust and dirt Moderate Construct last meters of project site roads
as asphalted road to minimize dirt and
dust on wheels by entering public roads.
[MM72]

At the time of producing this report, not enough information about the other wind farm in planning in
the vicinity - Fujeij wind farm - is publicly available in order to make a judgment of the possible
cumulative impacts. In general, it is unlikely that the exact transport routes used in Tafila would also be
followed by these two wind farms. Because the large component transports will be coordinated with the
police, however, the possibility of conflicting large component transports can be excluded. Therefore no
cumulative impacts are anticipated.

17-9
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

17.10 Socio-economics
Socio-economic impacts were considered relating to the quality of life of local residents and both local
and regional business activity. Wider economic effects may well be felt nationally by the Jordan
renewable energy industry. Economic effects on a higher level may occur nationwide, e.g. by the Jordan
energy or consumer industry.

Feedback from the local residents in the area was solicited through a survey of 22 families in Gharandil
and a public consultation, the results of which were overwhelmingly positive. In the survey, the families
filled in questionnaire concerning their socioeconomic status as well as their knowledge and
understanding of the project and its consequences. From the sample of 22 families, it is seen that the
local residents’ main jobs are in the military or civil service. Few are self-employed. Most have a side
work in the agriculture by growing wheat and barley in the land that they own within or close to the
project area. The interviewed persons have different educational levels, ranging from junior high school
to master’s degree. All 22 respondents wrote that they supported the use of wind energy in Jordan and
the Tafila wind farm, in particular. Of the 8 families who used land close to or within the designated
project area, all answered that the presence of the wind farm would not discourage them from
continuing to use the land as they currently do.

At the public consultation meeting, a presentation and discussion about the project was held before
participants responded to questions about the wind farm in written form. As with the socio-economic
survey, the results were positive. Opinions of wind energy in general were high, with one participant
remarking that wind energy “... is like an oil well for Gharandil” and that the location of the project was
well-chosen (“It is a good experiment. | wish it to succeed because the area under consideration is far
from houses.”) Often, the respondents noted that positive aspects of the project include “helping the
local people, mainly in the form of jobs and scholarships.” Concerns were raised about the possible
impact on birds, especially in connection with the nearby biosphere reserve. One respondent neatly
summarized the general tone of all the responses when he or she wrote that “each action has a positive
and negative, but this project has many more positive than negative parts.”

Various socio-economic impacts were studied, based on Jordanian law and IFC guidelines and the
impacts were found to be positive on the whole. These impacts are detailed in the table below.

17-10
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

Employment and benefits H M|H |H M + | Advance where possible

Business prosperity M M|M]{H | ID - M | Yes | +_ | Advance where possible

Land acquisition L L {lb fle fl - L_| No | + | No Mitigation

Expected revenue to the L M]H |H |H - H | Yes | + | No Mitigation

Governorate of Tafila

Stress on infrastructure L M|M/L |D R M | Yes | - Mitigation measures are required. A
dedicated study is being carried out

Land use L L [lb fe - L | No |+ | No Mitigation

Visual impact L M{|H /|H |D R H | No | + | No Mitigation

Impact on tourism and hunting | L L [lt fH - L | No No Mitigation

As the majority of these effects are positive JWPC will seek to maximize the positive socio-economic
impact of the plant where practical/possible in all stages of the project. This may include:

@ Construction works related to project site excavation and leveling, construction of buildings and
internal roads should be assigned to local contractors and workers;

@ Toenhance the positive impact of employment, it is highly recommended to give priority for
qualified local people in recruitment for skilled and non-skilled construction and operation staff
[mMm73];

@ To strengthen the micro-economy close to the project area, it is recommended and inevitable to
acquire all necessities such as food and beverages from local stores and restaurants during all
phases of the project [MM74];

@ tis recommended to use local vehicle maintenance workshops and oil change stations at the
area during the operation phases of the project [MM75];

@ To protect the roads, trucks which will be used for transporting activities should have a gross
weight within the axial permissible load. Any occurred damaged should be repaired by the
construction company. All materials shall be transported according to the health and safety
manual and the local regulations;

@ Arecultivation concept will be prepared prior to the decommissioning of the wind farm to
identify activities for bringing back the original status of the project site. This shall be done for
reclamation of land as well as for any residual impacts that may occur at that stage.

17-11
Chapter 17 Tafila Wind Farm
Summary Environmental and Social Impact Assessment

In addition to the above listed measures on the local society, JWPC conducts a program of social
improvements. These improvements will be administered by the Dana Biosphere Reserve and oversight
from RSCN. Ina partnership with RSCN, Jordan’s foremost environment and sustainability organization
and operator of the Dana Biosphere Reserve. The partnership with RSCN would bring expertise from the
foremost Jordanian NGO into quantifying and documenting the presence of the project on the local and
regional environment, particularly the bird population. Findings from RSCN could be used to predict and
analyze the impact of future wind farms on the Jordan environment. RSCN could also expand its
environmental data collection for the Tafila area. This partnership would see services and support
provided by RSCN, and financial contributions and other inputs from the project.

An environmental awareness center at the Dana Biosphere Reserve for school children will also be built,
following discussions with the Dana Biosphere Reserve administration. JWPC will provide funds for the
center to implement a unit for training the visiting school children on the environmental issues. This
effort will be linked to be managed in conjunction with the Wind Farm Visitor Centre so that the center
can organize supervised visits to the Wind Farm.

The wind farm Visitor Information Centre, which is planned to be locates in the vicinity of the project,
will be staffed by JWPC and possibly RSCN representatives who will provide information on the features
of the project, as well as the process of wind energy generation, and the local environment of the project
area. It will also serve as a classroom area for local students visiting the project site.

Lastly, Improvements to local town infrastructure, in the form of high efficiency heating / cooling /

lighting, solar rooftop installations, communication equipment, and other possible improvements are
planned to be provided by the project sponsor. These improvements will be scoped and finalized with
the local municipalities following discussions with these groups on the specific needs of these groups.

17-12
Annex 1

Tafila Wind Farm
Annex

List of attendees of the scoping session

1 Rashid Mohammad Hashiem Natural Resources Authority

2 Lieutenant colonel Mohammad Lotfi Al-Ja'abrah | Traffic Department

3 major Omar Yosief Al-Mashahreh National Society for the protection of Environment
4 Sherif Al-Jbour Birdlife Institution

5 Ibrahim Khaleel Al-Husseini Birdlife Institution

6 Eng. Randa Abdurrahman Obaid Civil Defense

7 Eng. Emad Musa Al-Dara'awi Ministry of Environment

8 Eng. Tamara Azzam Halaseh Ministry of Labor

9 Rasha Hymour Royal Society for the Conservation of Nature
10 | Dr. Fares Khoury American University

11 =| Baraa Al-Otaibi Jordan Environment Society

12 | Abdalraqaz Al-Hmoud RSCN

13 | Eng. Nader Al-Hshoosh Ministry of Agriculture

14 | Mohammad Al-Sawafeen Department of Land and Survey

15 | Eng. Omar Al-Momani Ministry of Energy

16 | Aref Abdullah Al-Ajarmeh Jordan Armed Forces

17__‘| Eng Tariq Mustafa Al-Khshman Synaptic

18 | Eng. Husam Bisher Al-Qur'an Synaptic

19 | Bayan Awaad Ministry of Health

20 | Samer Bawa'aneh Ministry of Transport

21 | Mohammad Salman Tafila Environmental Health Department
22 | Abdullah Ali Al-Kasbi JISM

23 | Eng. Sherif Bani Hani Ministry of Environment

24 | Eng. Mona Mohammad AL-Habahbeh Ministry of Trade and Industry

25 | Eng. Manal Al-Louzi Natural Resources Authority

26 | Eng. Ahmad Al-Faouri Albalga Applied University

27 | Jihad Adeeb Hadadd Jordan Atomic Energy Commission

Tafila Wind Farm

Annex
Annex 2 Avifauna species in the Dana IBA
Sand Partridge resident 1995 100-500 poor Least Concern
Ammoperdix heyi breeding pairs
Lesser Kestrel Falco breeding 1995 24-28 breeding medium Least Concern
naumanni pairs
Sooty Falcon Falco concolor | breeding 1995 5 breeding pairs | medium Near
Threatened
Lammergeier Gypaetus non- 1985 1 individuals poor Least Concern
barbatus breeding
Egyptian Vulture Neophron | non- 1995 1-3 individuals medium Endangered
percnopterus breeding
Griffon Vulture Gyps fulvus | resident 1995 6-12 breeding medium Least Concern
pairs
Lappet-faced Vulture non- 1981- 1 individuals poor Vulnerable
Torgos tracheliotos breeding 1993
Cream-coloured Courser breeding 1995 present [units - Least Concern
Cursorius cursor unknown]
Spotted Sandgrouse resident 1995 frequent [units - Least Concern
Pterocles senegallus unknown]
Crowned Sandgrouse resident 1995 frequent [units - Least Concern
Pterocles coronatus unknown]
Pharaoh Eagle-owl Bubo resident 1995 2-4 breeding medium Least Concern
ascalaphus pairs
Hume's Owl Strix butleri resident 1995 10-20 breeding poor Least Concern
pairs
Brown-necked Raven resident 1995 present [units - Least Concern
Corvus ruficollis unknown
Pale Crag-martin Hirundo resident 1995 present [units - Least Concern
obsoleta unknown
Greater Hoopoe-lark resident 1995 common [units - Least Concern
Alaemon alaudipes unknown
Bar-tailed Lark resident 1995 common [units - Least Concern
Ammomanes cinctura unknown
Desert Lark Ammomanes resident 1995 present [units - Least Concern
deserti unknown
Dunn's Lark Eremalauda resident 1995 frequent [units - Least Concern
dunni unknown
Streaked Scrub-warbler resident 1995 present [units - Least Concern
Scotocerca inquieta unknown
Upcher's Warbler Hippolais | breeding 1995 200-400 poor Least Concern
languida breeding pairs
Arabian Warbler Sylvia resident 1995 1-10 breeding poor Least Concern

Tafila Wind Farm

Annex
leucomelaena pairs
Sardinian Warbler Sylvia resident 1995 present [units - Least Concern
melanocephala unknown]
Spectacled Warbler Sylvia resident 1995 present [units - Least Concern
conspicillata unknown]
Arabian Babbler Turdoides | resident 1995 100-500 poor Least Concern
squamiceps breeding pairs
Tristram's Starling resident 1995 50-500 breeding | poor Least Concern
Onychognathus tristramii pairs
White-tailed Wheatear resident 1995 present [units - Least Concern
Oenanthe leucopyga unknown
Hooded Wheatear resident 1995 5-20 breeding poor Least Concern
Oenanthe monacha pairs
Mourning Wheatear resident 1995 present [units - Least Concern
Oenanthe lugens unknown
Black-eared Wheatear breeding 1995 present [units - Least Concern
Oenanthe hispanica unknown
Desert Wheatear Oenanthe | resident 1995 common [units - Least Concern
deserti unknown
Blackstart Cercomela resident 1995 present [units - Least Concern
melanura unknown
Dead Sea Sparrow Passer non- 1995 10-100 poor Least Concern
moabiticus breeding individuals
Pale Rock Sparrow Petronia | breeding 1995 1-10 breeding poor Least Concern
brachydactyla pairs
Syrian Serin Serinus resident 1995 800 breeding good Vulnerable
syriacus pairs
Trumpeter Finch Bucanetes | resident 1993 present [units - Least Concern
githagineus unknown]
Pale Rosefinch Carpodacus | resident 1995 500-1,000 poor Least Concern
synoicus breeding pairs
Cretzschmar's Bunting breeding 1995 present [units - Least Concern
Emberiza caesia unknown]
House Bunting Emberiza resident 1995 present [units - Least Concern
striolata unknown]
A4iv Species group - passage 1994- 6,866-8,637 medium
soaring birds/cranes 1995 individuals

Tafila Wind Farm
Annex

Annex 3 Noise Map — Noise from turbines - Day-Time and Night-Time
Pret
Noise [dB(A)] 121219 _Tafila_Agu_ESIA

Mii

ooscripton:

Layout 9f_v2

IDECIBEL -
Map Loudest up to 95% rated power

Calculation:
Tafila (Day)

PrrcPose
20.12.2012 00:19 / 1
biconed user:

CUBE Engineering
BreitscheidstraBe 6
IDE-34119 Kassel

1000 2000 3000 4000 m
Map: Bitmap map: 3530N_K.tif , Print scale 1:65.000, Map center UTM WGS84 Zone: 36 East: 756.422 North: 3.400.215

A. New WTG @ Noise sensitive area
Noise calculation model: ISO 9613-2 General. Wind speed: Loudest up to 95% rated power oo) Gatccton ia suetschow @oube-engineering.com
Height above sea level from active line object frais 9 9! 9

19.12.2012 22:54/2.8.563
WindPRO is developed by EMD International A/S, Niels Jernesve] 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
Tafila Wind Farm
Annex

Annex 4 Noise Map- Noise from turbines Day-Time and Night-Time (zoomed)
WindPRO version 2.8.563 Oct 2012,

sa

0 500 1000 1500 2000 m
Map: Bitmap map: 3530N_K.tif , Print scale 1:35.000, Map center UTM WGS84 Zone: 36 East: 753.405 North: 3.399.496
A New WTG @ Noise sensitive area
Noise calculation model: ISO 9613-2 General. Wind speed: Loudest up to 95% rated power
Height above sea level from active line object

WindPRO is developed by EMD International A/S, Niels Jernesve] 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk

Noise [4B(A)]

Project
121219 _Tafila_Agu_ESIA

ooscripton:

Layout 9f_v2

IDECIBEL -
Map Loudest up to 95% rated power

Calculation:
Tafila (Day)

PrrcPose
20.12.2012 00:17 /1

biconed user:

CUBE Engineering

BreitscheidstraBe 6

IDE-34119 Kassel

1-49 (0) 561 28 85 730

{Andrea Giitschow / a.guetschow@cube-engineering.com

19.12.2012 22:54/2.8.563
Tafila Wind Farm
Annex

Annex 5 Main result of noise prediction model — Day-time operation (2 pages)

vi
WindPRO version 2.8.563 Oct 2012,

Fics Decor PrnadPage
21219 Tafila Agu_ESIA Layout 9f_v2 20.12.2012 00:22 / 1

Leander:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Andrea Giitschow / a.guetschow @cube-engineering.com
Canute

(DECIBEL - Main Result

Loudest up to 95% rated power
Ground attenuation:
General, Ground factor: 0,3
Meteorological coefficient, CO:
0,0 dB
‘ype of demand in calculation:
1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:
Alll noise values are 90% exeedance values (L90)
Pure tones:
Pure and Impulse tone penalty are added to WTG source noise
Height above ground level, when no value in NSA object:
1,5 m Allow override of model height with height from NSA object
Deviation from "official" noise demands. Negative is more restrictive,
positive is less restrictive.:
0,0 dB(A)

@ Noise sensitive area
WTGs

UTM WGS84 Zone: 36 WTG type Noise data
East North Z_Row data/Description Valid Manufact. Type-generator Power, Creator Name Wind LwAyef Pure
rated” diameter speed tones
Im {im [mis] _[dB(A)]
753.874 9,398,269 1.588,7 VESTAS V112 3000 112.010. VESTAS v112-3.000 112.0 USER Noise mode 0 tonality 1dba_V0025-7553 10.0 1065 1dB
753.776 3.398.861 1.598,9 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
754.032 3.397.860 1.573,1 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
754.586 3.398.705 1.585,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
754.700 3.398.990 1.547,8 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
754.826 3.398.125 1.542,9 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
755.074 3.398.402 1.582,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
756.011 3.400.294 1.519,8 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
755.601 3.399.032 1.5596 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
756.260 3.398.479 1.560,3 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.328 3.400.289 1.517,3 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
756.686 3.399.337 1.560,1 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
756.744 3.398.762. 1.580,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.143 339.081 1.550,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
757.404 3.398.613 1.557,9 VESTAS V112 3000 112.00. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.396 3.400.302 1.517,2 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757598 3.398.132 1.510,6 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757562 3.400.984 1.456,2 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757575 3.399.060 1.569,7 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
757581 3.399.756. 1.526,2 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
756.378 3.399.926 1.515,4 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.658 3.399.410 1.544,7 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.794 3.401.282 1.450,0 VESTAS V112 3000 112.0 10. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.835 3.400.859 1.478,9 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
757941 3.401.596. 1.440,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.997 3.398.642 1.500,5 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.092 3.399.950 1.530,9 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.108 3.402.511 1.500,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.296 3,399.454 1.526,1 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
758.526 3.399.833 1.580,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.577 3.402.570 1.478,1 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.745 3.400.485 1.476,4 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.763 3.400.147 1.503,3 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.854 3.400.914 1.476,8 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
758.896 3.401.187 1.465,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.969 3.402.282 1.447,4 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
753.310 3.398.507 1.589,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
759.533 3.400.567 1.464,6 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_V0025-7553 10,0 1065 1dB
lh) Generic octave distribution used

Calculation Results

BISRRBRLSBBSSRRBRVBSSISARSSIS0

Sound Level

Noise sensitive area UTM WGS84 Zone: 36 Demands Sound Level Demands fulfilled ?
No. Name East North Z_—_Imission height Noise — From WTGs Noise
[m] [m) [dB(A] [dB(A)]
A Mosque / School 753.904 3.401.036 1.350,2 15 35,0 34,2 Yes
B House in Ghurandil 3 754.473 3.400.538 1.424,9 15 50,0 37,0 Yes
C House in Ghurandil 1 754.485 3.400.569 1.419,2 15 50,0 36,9 Yes

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Oct 2012,

Deseo PartedPage

20.12.2012 00:22 /2

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Andrea Giitschow / a.guetschow @cube-engineering.com
Canute

DECIBEL - Main Result
alculation: Tafila (Da)
..continued from previous page
Noise sensitive area UTM WGS84 Zone: 36 Demands Sound Level Demands fulfilled ?
No. Name East North Z —_Imission height Noise From WTGs. Noise
[m] [m] [dB(A)] [dB(A)]
D House in Ghurandil 2 754,310 3.400.507 1.420,1 15 50,0 36,7 Yes
E Lafarge cement factory and houses 752.355 3.397.964 1.600,0 15 65,0 36,1 Yes
F House in Ghurandil 4 754.556 3.400.701 1.424,9 15 50,0 36,6 Yes
G House in Ghurandil 5 754.649 3.401.071 1.424,9 15 50,0 35,7 Yes
H Mosque Gharandil Suburb 753.266 3.400.495 1.393,7 15 35,0 34,5 Yes
| Mosque Latarge 752.248 3.397.898 1.594,7 15 35,0 35,3 No

Distances (m)
WIG AB
2729 2342
2137 1810
3143 2711
2411 1836
2184 1564
3037 2438
2874 2219
2233 1557
2625 1881
3476 2726
4486 3862
3259 2518
3638 2883
3783 3041
4256 3506
3568 2932
4651 3896
3656 3121
4168 3436
3893 3205
2711 2001
4090 3379
3893 3402
3948 3364
4070 3624
4741 4001
4326 3666
4439 4130
4668 3973
4775 4114
4905 4576
4872 4272
4939 4308
4949 4397
4991 4470
5208 4820
2546 2334
5647 5060

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
Tafila Wind Farm
Annex

Annex 6 Main result of noise prediction model — Night-time operation (2 pages)

vii
WindPRO version 2.8.563 Oct 2012,

Fics Decor PrnadPage
21219 Tafila Agu_ESIA Layout 9f_v2 20.12.2012 00:22 / 1

Leander:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Andrea Giitschow / a.guetschow @cube-engineering.com
Canute

(DECIBEL - Main Result

Loudest up to 95% rated power
Ground attenuation:
General, Ground factor: 0,3
Meteorological coefficient, CO:
0,0 dB
‘ype of demand in calculation:
1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:
Alll noise values are 90% exeedance values (L90)
Pure tones:
Pure and Impulse tone penalty are added to WTG source noise
Height above ground level, when no value in NSA object:
1,5 m Allow override of model height with height from NSA object
Deviation from "official" noise demands. Negative is more restrictive,
positive is less restrictive.:
0,0 dB(A)

@ Noise sensitive area
WTGs

UTM WGS84 Zone: 36 WTG type Noise data
East North Z_Row data/Description Valid Manufact. Type-generator Power, Creator Name Wind LwAyef Pure
rated” diameter speed tones
Im {im [mis] _[dB(A)]
753.874 9,398,269 1.588,7 VESTAS V112 3000 112.010. VESTAS v112-3.000 112.0 USER Noise mode 0 tonality 1dba_V0025-7553 10.0 1065 1dB
753.776 3.398.861 1.598,9 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
754.032 3.397.860 1.573,1 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
754.586 3.398.705 1.585,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
754.700 3.398.990 1.547,8 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
754.826 3.398.125 1.542,9 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
755.074 3.398.402 1.582,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
756.011 3.400.294 1.519,8 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
755.601 3.399.032 1.5596 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
756.260 3.398.479 1.560,3 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.328 3.400.289 1.517,3 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
756.686 3.399.337 1.560,1 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
756.744 3.398.762. 1.580,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.143 339.081 1.550,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
757.404 3.398.613 1.557,9 VESTAS V112 3000 112.00. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.396 3.400.302 1.517,2 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757598 3.398.132 1.510,6 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757562 3.400.984 1.456,2 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757575 3.399.060 1.569,7 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
757581 3.399.756. 1.526,2 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
756.378 3.399.926 1.515,4 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.658 3.399.410 1.544,7 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.794 3.401.282 1.450,0 VESTAS V112 3000 112.0 10. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.835 3.400.859 1.478,9 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
757941 3.401.596. 1.440,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
757.997 3.398.642 1.500,5 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.092 3.399.950 1.530,9 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.108 3.402.511 1.500,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.296 3,399.454 1.526,1 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
758.526 3.399.833 1.580,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.577 3.402.570 1.478,1 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.745 3.400.485 1.476,4 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.763 3.400.147 1.503,3 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.854 3.400.914 1.476,8 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba__V0025-7553 10.0 1065 1dB
758.896 3.401.187 1.465,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
758.969 3.402.282 1.447,4 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
753.310 3.398.507 1.589,0 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_ 0025-7553 10.0 1065 1dB
759.533 3.400.567 1.464,6 VESTAS V112 3000 112.010. VESTAS V112-3.000 112.0 USER Noise mode 0 tonality 1dba_V0025-7553 10,0 1065 1dB
lh) Generic octave distribution used

Calculation Results

BISRRBRLSBBSSRRBRVBSSISARSSIS0

Sound Level

Noise sensitive area UTM WGS84 Zone: 36 Demands Sound Level Demands fulfilled ?
No. Name East North Z_—_Imission height Noise — From WTGs Noise
[m] [m) [dB(A] [dB(A)]
A Mosque / School 753.904 3.401.036 1.350,2 15 35,0 34,2 Yes
B House in Ghurandil 3 754.473 3.400.538 1.424,9 15 40,0 37,0 Yes
C House in Ghurandil 1 754.485 3.400.569 1.419,2 15 40,0 36,9 Yes

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Oct 2012,

Deseo PartedPage

20.12.2012 00:22 /2

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Andrea Giitschow / a.guetschow @cube-engineering.com
Canute

DECIBEL - Main Result
alculation: Tafila (Night)
..continued from previous page
Noise sensitive area UTM WGS84 Zone: 36 Demands Sound Level Demands fulfilled ?
No. Name East North Z —_Imission height Noise From WTGs. Noise
[m] [m] [aB(A)] [dB(A)]
D House in Ghurandil 2 754,310 3.400.507 1.420,1 15 40,0 36,7 Yes
E Lafarge cement factory and houses 752.355 3.397.964 1.600,0 15 55,0 36,1 Yes
F House in Ghurandil 4 754.556 3.400.701 1.424,9 15 40,0 36,6 Yes
G House in Ghurandil 5 754.649 3.401.071 1.424,9 15 40,0 35,7 Yes
H Mosque Gharandil Suburb 753.266 3.400.495 1.393,7 15 35,0 34,5 Yes
| Mosque Latarge 752.248 3.397.898 1.594,7 15 35,0 35,3 No

Distances (m)
WIG AB
2729 2342
2137 1810
3143 2711
2411 1836
2184 1564
3037 2438
2874 2219
2233 1557
2625 1881
3476 2726
4486 3862
3259 2518
3638 2883
3783 3041
4256 3506
3568 2932
4651 3896
3656 3121
4168 3436
3893 3205
2711 2001
4090 3379
3893 3402
3948 3364
4070 3624
4741 4001
4326 3666
4439 4130
4668 3973
4775 4114
4905 4576
4872 4272
4939 4308
4949 4397
4991 4470
5208 4820
2546 2334
5647 5060

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
Tafila Wind Farm
Annex

Annex 7 Main result of construction noise (2 pages)

viii
WindPRO version 2.8.563 Oct 2012,
Pane
20.12.2012 00:24 / 1
Leander:
CUBE Engineering
BreitscheidstraBe 6
DE-34119 Kassel
+49 (0) 561 28 85 730

Andrea Giitschow / a.guetschow @cube-engineering.com
Canute

DECIBEL - Main Result
alculation: Construction Works

loise calculation model:
ISO 9613-2 General
ind speed:
Loudest up to 95% rated power
round attenuation:
Alternative
leteorological coefficient, CO:
0,0 dB
‘ype of demand in calculation:
1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
loise values in calculation:
All noise values are mean values (Lwa) (Normal)
Pure tones:
Pure and Impulse tone penalty are added to WTG source noise
leight above ground level, when no value in NSA object:
5,0 m Allow override of model height with height from NSA object
Deviation from “official” noise demands. Negative is more restrictive,
positive is less restrictive
0,0 dB(A)

Scale 1:100.000
A New WTG @ Noise sensitive area
WTGs

UTM Wase4 Zone: 36 WTG type Noise data
East Noth = Z Row Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind Status LWA
dalalDeseription rated" diameter height speed

tr [kw] tm] [rvs] [aB(a),

Breaker 756.011 9.400.294 1.519,8 Breaker Yes Various ~ 1 10 USER Breaker (mounted on wheeled backhoe) 10,0 From slope 120,0

Breaker 753.310 3.898.507 1.589,0 Breaker Yes Various ~ x USER Breaker (mounted on wheeled backhoe) 10,0 From slope 120.0

Dozer 753.310 3.398.507 1,589.0 Dozer Yes Various ~ i USER Dozer 10,0 From stope 108.0
Dozer 756.011 8.400.294 1.5198 Dozer Yes Various ~ i USER Dozer 10,0 From slope
Dump TRuck 756.011 3.400.294 1.5198 Dump TRuck Yes Various. ~ x USER Dump truck 10,0 From slope
Dump TRuck 756.011 3.400.234 1.5198 Dump TRuck Yes Various. ~ x USER Dump truck 10,0 From slope
Dump TRuck 753.310 3.398.507 1.5890 Dump TRuck Yes Various ~ x USER Dump truck 10,0 From slope
Dump TRuck 753.310 8.398.507 1.5890 Dump TRuck Yes Various ~ x USER Dump truck 10,0 From slope
Dump TRuck 753.310 8.388.507 1.5890 Dump TRuck Yes Various ~ x USER Dump truck 10,0 From slope
Dump Truck 756.011 3.400.294 1.519,8 Dump Truck Yes Various. ~ x USER Dump truck 10,0 From slope
Dump Truck 756.011 3.400.294 1.519,8 Dump Truck Yes Various. ~ x USER Dump truck 10,0 From slope
Dump TRuck 756.011 3.400.234 1.5198 Dump TRuck Yes Various. ~ x USER Dump truck 10,0 From slope
Dump TRuck 753.310 3.398.507 1.5890 Dump TRuck Yes Various ~ x USER Dump truck 10,0 From slope
Dump TRuck 753.310 3.388.507 1.5890 Dump TRuck Yes Various ~ x USER Dump truck 10,0 From slope
Excavator 756.011 3.400.294 1.519,8 Excavator Yes Various ~ x USER Excavator 10,0 From slope
Excavator 756.011 3.400.294 1.519,8 Excavator Yes Various ~ i USER Excavator 10,0 From slope
Excavator 753.310 3.398.507 1.589,0 Excavator Yes Various ~ i USER Excavator 10,0 From slope
Excavator 753.310 3.398.507 1.589,0 Excavator Yes Various ~ i USER Excavator 10,0 From slope
Flatbed trucks 756.011 3.400.294 1.519.8 Flalbed trucks Yes Various. ~ i USER flatbed trucks 10,0 From slope
Flatbed trucks 753.310 9.998.507 1,589.0 Flatbed trucks Yes Various. ~ x USER flatbed trucks 10,0 From slope
Flatbed trucks 756.011 3.400.294 1.519.8 Flatbed trucks Yes Various ~ i USER flatbed trucks 10,0 From slope
Flatbed trucks 753.310 3.398.507 1.589.0 Flatbed trucks Yes Various ~ i USER flatbed trucks 10,0 From slope
Mixer Truck 753.310 3.398.507 1.589,0 Mixer Truck Yes Various ~ i USER Concrate Mixer truck 10,0 From slope
Mixer Truck 756.011 3.400.234 1.5198 Mixer Truck Yes Various ~ i USER Concrete Mixer truck 10,0 From slope
Mixer Truck 756.011 3.400.234 1.519,8 Mixer Truck Yes Various ~ x USER Concrete Mixer truck 10,0 From slope
Mixer Truck 753.310 3.398.507 1.5890 Mixer Truck Yes Various ~ i USER Concrete Mixer truck 10,0 From slope
Mixer truck idling 756.011 8.400.294 1.5198 Mixer truck iding Yes Various ~ i USER mixer tuck iling 10,0 From slope
Mixer truck idling 759.310 8.398.507 1.5890 Mixer ruck iding Yes Various ~ i USER mixer tuck idling 10,0 From slope
Mobile crane 753.310 3.398.507 1.5890 Mobile crane Yes Various ~ i USER mobile crane 10,0 From slope
Mobile crane 753.310 3.398.507 1.589,0 Mobile crane Yes Various. x USER mobile crane 10,0 From slope
Mobile crane 756.011 3.400.294 1.5198 Mobile crane Yes Various. ~ i USER mobile crane 10,0 From slope
Mobile crane 756.011 3.400.294 1.5198 Mobile crane Yes Various ~ i USER mobile crane 10,0 From slope
Pumping 753.310 3.998.507 1,589.0 Pumping Yes Various ~ i USER pumping 10,0 From slope
Pumping 756.011 8.400.294 1,519.8 Pumping Yes Various ~ i USER pumping 10,0 From slope
Roller 756.011 3.400.294 1.519,8 Roller Yes Various ~ x USER Roller 10,0 From slope
Roller 753.310 3.398.507 1.589,0 Roller Yes Various i USER Roller 10,0 From slope

Jo) Data calculated from data for other wind speed (uncertain)

alculation Results

Sound Level

Noise sensitive area UTM WGS84 Zone: 36 Demands Sound Level Demands fulfilled ?
No. Name East North Z_— Imission Noise From WTGs Noise
height
[m] [m] [aB(A)] [aB(A)]

House in Ghurandil 1 House in Ghurandil 1 754.485 3.400.569 1.419,2 15 65,0 46,6 Yes

House in Ghurandil 2 House in Ghurandil 2 754.310 3.400.507 1.420,1 15 65,0 46,0 Yes

House in Ghurandil 3 House in Ghurandil 3 754.473 3.400.538 1.424,9 65,0 46,6 Yes

House in Ghurandil 4 House in Ghurandil 4 754.556 3.400.701 1.424,9 65,0 46,7 Yes

House in Ghurandil 5 House in Ghurandil 5 754.649 3.401.071 1.424,9 15 65,0 46,0 Yes
Lafarge cement factory and houses Lafarge cement factory and houses 752.327 3.398.034 1.600,0 15 65,0 49,9 Yes

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Oct 2012,

Deseo PartedPage

20.12.2012 00:24 / 2

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Andrea Giitschow / a.guetschow @cube-engineering.com
Canute

DECIBEL - Main Result
alculation: Construction Works
[..continued from previous page
Noise sensitive area UTM WGS834 Zone: 36 Demands Sound Level Demands fulfilled ?
No. Name East North Z~Imission Noise From WTGs Noise
height
[m] Im] [aB(A)] [aB(A))
Mosque / Schoo! Mosque / School 753.904 3.401.036 1.350,2 1,5 65,0 43,1 Yes
Mosque Gharandil Suburb Mosque Gharandil Suburb 753.266 3.400.495 1.393,7 1,5 65,0 43,8 Yes
Mosque Lafarge Mosque Lafarge 752.248 3.397.898 1.594,7 1,5 65,0 48,2 Yes

Distances (m)

wTG Mosque / School House in House in House in Lafarge cement House in House in Mosque Gharandil Mosque Lafarge
Ghurandil Ghurandil Ghurandil factory and Ghurandil_ Ghurandil Suburb
3 1 2 houses 4 5

Breaker 2233 1557 1550 1714 4306 1511 1568 2752 4461
Breaker 2546 2334 2367 2227 1090 2517 2889 1988 1224
Dozer 2546 2334 2367 2227 1090 2517 2889 1988 1224
Dozer 2233 1557 1550 1714 4306 1511 1568 2752 4461
Dump TRuck 2233 1557 1550 1714 4306 1511 1568 2752 4461
Dump TRuck 2233 1557 1550 1714 4306 1511 1568 2752 4461
Dump TRuck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Dump TRuck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Dump TRuck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Dump Truck 2233 1557 1550 1714 4306 1511 1568 2752 4461
Dump Truck 2233 1557 1550 1714 4306 1511 1568 2752 4461
Dump TRuck 2233 1557 1550 1714 4306 1511 1568 2752 4461
Dump TRuck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Dump TRuck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Excavator 2233 1557 1550 1714 4306 1511 1568 2752 4461
Excavator 2233 1557 1550 1714 4306 1511 1568 2752 4461
Excavator 2546 2334 2367 2227 1090 2517 2889 1988 1224
Excavator 2546 2334 2367 2227 1090 2517 2889 1988 1224
Flatbed trucks 2233 1557 1550 1714 4306 1511 1568 2752 4461
Flatbed trucks 2546 2334 2367 2227 1090 2517 2889 1988 1224
Flatbed trucks 2233 1557 1550 1714 4306 1511 1568 2752 4461
Flatbed trucks 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mixer Truck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mixer Truck 2233 1557 1550 1714 4306 1511 1568 2752 4461
Mixer Truck 2233 1557 1550 1714 4306 1511 1568 2752 4461
Mixer Truck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mixer truck idling 2233 1557 1550 1714 4306 1511 1568 2752 4461
Mixer truck idling 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mobile crane 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mobile crane 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mobile crane 2233 1557 1550 1714 4306 1511 1568 2752 4461
Mobile crane 2233 1557 1550 1714 4306 1511 1568 2752 4461
Pumping 2546 2334 2367 2227 1090 2517 2889 1988 1224
Pumping 2233 1557 1550 1714 4306 1511 1568 2752 4461
Roller 2233 1557 1550 1714 4306 1511 1568 2752 4461
Roller 2546 2334 2367 2227 1090 2517 2889 1988 1224

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
Tafila Wind Farm
Annex

Annex 8 Main result of decommissioning noise (2 pages)
121219 Tafila Agu_ESIA — Layout 9f_v2

WindPRO version 2.8.563 Oct 2012,
Pane
20.12.2012 00:24 / 1
Leander:
CUBE Engineering
BreitscheidstraBe 6
DE-34119 Kassel
+49 (0) 561 28 85 730

Andrea Giitschow / a.guetschow @cube-engineering.com
Canute

DECIBEL - Main Result
alculation: Decommissioning Works

loise calculation model:
ISO 9613-2 General
ind speed:
Loudest up to 95% rated power
Ground attenuation:
Alternative
Meteorological coefficient, CO:
0,0 dB
‘ype of demand in calculation:
1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:
All noise values are mean values (Lwa) (Normal)
Pure tones:
Pure and Impulse tone penalty are added to WTG source noise
Height above ground level, when no value in NSA object:
5,0 m Allow override of model height with height from NSA object
Deviation from "official" noise demands. Negative is more restrictive,
positive is less restrictive.:
0,0 dB(A)

WTGs

UTM WGS84 Zone: 36
East North

WTG type
Z Row Valid Manutact. Type-generator
datalDescription

(rm)
1.519,8 Dump TRuck
1'519.8 Dump TRuck
1.589,0 Dump TRuck
1'519.8 Dump TRuck
1'589,0 Dump TRuck
1.589,0 Dump TRuck
1589.0 Excavator
11519.8 Excavator
1,519.8 Flatbed trucks
11519.8 Flatbed trucks
1589.0 Flatbed trucks
1589.0 Flatbed trucks
1,519.8 Mobile crane
11589.0 Mobile crane
Mobile crane 753.310 3.398.507 1.589,0 Mobile crane

Mobile crane 756.011 3.400.294 1.519,8 Mobile crane
lb) Data calculated from data for other wind speed (uncertain)

Calculation Results

756.011
756.011
753.310
756.011
753.310
753.310
753.310
756.011
756.011
756.011
753.310
753.310
756.011
753.310

3.400.294
3.400.294
3.398.507
3.400.294
3.398.507
3.398.507
3.398.507
3.400.294
3.400.294
3.400.294
3.398.507
3.398.507
3.400.294
3.398.507

Dump TRuck
Dump TRuck
Dump TRuck
Dump TRuck
Dump TRuck
Dump TRuck

Excavator
Excavator

Flatbed trucks

Flatbed trucks

Flatbed trucks

Flatbed trucks
Mobile crane
Mobile crane

Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes

Various
Various
Various
Various
Various
Various
Various
Various
Various
Various
Various
Various
Various
Various
Various
Various

Sound Level

Noise sensitive area

No. Name East

House in Ghurandil 1 House in Ghurandil 1
House in Ghurandil 2 House in Ghurandil 2
House in Ghurandil 3 House in Ghurandil 3
House in Ghurandil 4 House in Ghurandil 4
House in Ghurandil 5 House in Ghurandil 5
Lafarge cement factory and houses Lafarge cement factory and houses
Mosque / School Mosque / School
Mosque Gharandil Suburb Mosque Gharandil Suburb
Mosque Lafarge Mosque Lafarge

754.485
754.310
754.473
754.556
754.649
752.327
753.904
753.266
752.248

Distances (m)

WTG Mosque / School House in House in House in
Ghurandil Ghurandil Ghurandil
3 1 2

1557 1714

1557 1714

Dump TRuck
Dump TRuck

2233
2233

1550
1550

Power,
rated
(KW)

1

[im]

0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0

UTM WGS84 Zone: 36

North

3.400.569
3.400.507
3.400.538
3.400.701
3.401.071
3.398.034
3.401.036
3.400.495
3.397.898

Lafarge cement House in
factory and
houses

4306
4306

Rotor
diameter

Ghurandil

Scale 1:75.000
@ Noise sensitive area

Noise data

Hub Creator Name Status

height

Wind
speed
[mvs]
10,0
10,0
10.0
10.0
10,0
10.0
10.0
10,0
10.0
10.0
10.0
10,0
10.0
10.0
10,0
10.0

LwAvret

(68(4))
1150
1150
1150
1150
1150
1150
1070
1070
108,0
108.0
108.0
108.0
106.0
106.0
106.0
106,0

USER
USER
USER
USER
USER
USER
USER
USER
USER
USER
USER
USER
USER
USER
USER
USER

Dump truck
Dump truck
Dump truck
Dump truck
Dump truck
Dump truck
Excavator
Excavator
flatbed trucks
flatbed trucks
flatbed trucks
flatbed trucks
‘mobile crane
‘mobile crane
‘mobile crane
mobile crane

From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope
From slope

Demands Sound Level Demands fulfilled ?

Z Imission Noise From WTGs Noise
height
[m] [m]
1.419,2
1.420,1
1.424,9
1.424,9
1.424,9
1.600,0
1.350,2
1.393,7

1.594,7

[aB(A)]
65,0
65,0
65,0
65,0
65,0
65,0
65,0
65,0
65,0

[aB(A)]
42,4
a7
42,4
42,4
a7
45,7
38,9
39,6
44,0

Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes

House in Mosque Gharandil Mosque Lafarge
Ghurandil Suburb
5
1568
1568

4
1511
1511

2752
2752

4461
4461

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Oct 2012,

Deseo PartedPage

20.12.2012 00:24 / 2

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Andrea Giitschow / a.guetschow @cube-engineering.com
Canute

DECIBEL - Main Result
alculation: Decommissioning Works
..continued from previous page
WTG Mosque / School House in House in House in Lafarge cement House in House in Mosque Gharandil Mosque Lafarge
Ghurandil Ghurandil Ghurandil factory and Ghurandil_ Ghurandil Suburb
3 1 2 houses 4 5
Dump TRuck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Dump TRuck 2233 1557 1550 41714 4306 1511 1568 2752 4461
Dump TRuck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Dump TRuck 2546 2334 2367 2227 1090 2517 2889 1988 1224
Excavator 2546 2334 2367 2227 1090 2517 2889 1988 1224
Excavator 2233 1557 1550 1714 4306 1511 1568 2752 4461
Flatbed trucks 2233 1557 1550 1714 4306 1511 1568 2752 4461
Flatbed trucks 2233 1557 1550 1714 4306 1511 1568 2752 4461
Flatbed trucks 2546 2334 2367 2227 1090 2517 2889 1988 1224
Flatbed trucks 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mobile crane 2233 1557 1550 1714 4306 1511 1568 2752 4461
Mobile crane 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mobile crane 2546 2334 2367 2227 1090 2517 2889 1988 1224
Mobile crane 2233 1557 1550 1714 4306 1511 1568 2752 4461

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
Annex 9

Measured noise data (3 pages)

& 3
BB

g
EI Boe

1

rno022 ¢

Tafila Wind Farm
Annex
Tafila Wind Farm

100,0

90,0

80,0

70,0
60,0

50,0

40,0

Noise Level [dB(A)]

30,0

20,0

10,0

0,0

4

5 6 7 8
Day of Measurement

25,0

20,0

15,0

iS}
$
Wind Speed [m/s]

5,0

0,0

—190
Avg Noise Level
[dB(A)]

—Lamax
Max Noise Level
[dB(A)]

— amin
Min Noise Level
[dB(A)]

— Avg Wind Speed
[m/s]

Gharandil NSA 5: measured ambient noise level during quiet day-time (6 p.m. until 11 p.m.)

80,0

70,0

20,0

18,0

160

60,0

50,0

40,0

30,0

Noise Level (dB(A)]

20,0

14,0
12,0
10,0
8,0
6,0

10,0

00

5 6 7 8
Day of Measurement

Wind Speed [m/s]

—A90
‘Avg Noise Level
[dB (A)]
—Lamax
Max Noise Level
[dB(A)]
—Lamin
Min Noise Level
[dB(A)]

—Avg Wind Speed
[m/s]

Gharandil NSA 5: measured ambient noise level during night hours

Annex

xi
Tafila Wind Farm
Annex

‘measured noise [LAeg]in dB(A)

wind speed [m/s]!

Measured noise versus wind speed based on LA90j0.min during the second measurement period

xii
Tafila Wind Farm
Annex

Annex 10 Result of the shadow flickering calculations

xiii
WindPRO version 2.8.563 Okt 2012

Freee Dessrpton PinedPage
20120913_Tafila_Agu2 Preliminary layout Vestas V90 3.0 MW 12.11.2012 17:11 /1

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

Maximum distance for influence
Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 3°
Day step for calculation 1 days
Time step for calculation 1 minutes
The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to ;
the sun CRS
The WTG is always operating 2 it

A ZVI (Zones of Visual Influence) calculation is performed before flicker
alculation so non visible WTG do not contribute to calculated flicker
alues. A WTG will be visible if it is visible from any part of the receiver
indow. The ZVI calculation is based on the following assumptions:
Height contours used: Hohenlinien: CONTOURLINE_ONLINEDATA_0.wpo (
‘Area object(s) used in calculation:
Areal-Objekt (ZVI): REGIONS_20120913_Tafila_Agu2_RECOVER002 30.10.
Areal-Objekt (ZVI): REGIONS_20120913_Tafila_Agu2_RECOVER002 30.1
Areal-Objekt (ZVI): REGIONS_20120913_Tafila_Agu2_RECOVER003 06.11
Obstacles not used in calculation
Eye height: 1,5 m ‘Scale 1:100.000
Grid resolution: 10,0 m A New WTG & Shadow receptor
WTGs

UTM WGS84 Zone: 36 WTG type Shadow data
East North Z — Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Calculation RPM
rated diameter height distance.

[m] (kw) [m] [m] [m] [RPM]

753.874 3.398.269 1.589,5 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
753.776 3.398.861 1.596,0 VESTAS V112 3000 112.... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
754.032 3.397.860 1.573,2 VESTAS V112 3000 112.... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
754.586 3.398.705 1.585,8 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
754.700 3.398.990 1.550,9 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
754.826 3.398.125 1.542,4 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
755.074 3.398.402 1.584,5 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
756.011 3.400.294 1.518,9 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
755.601 3.399.032 1.552,8 VESTAS V112 3000 112.... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
756.260 3.398.479 1.563,2 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
758.328 3.400.289 1.518,5 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
756.686 3.399.337 1.564,0 VESTAS V112 3000 112.... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
756.744 3.398.762 1.571,9 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.143 3.399.081 1.545,2 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 84,0 1.712 12,0
757.404 3.398.613 1.558,7 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 84,0 1.712 12,0
757.396 3.400.302 1.519,4 VESTAS V112 3000 112.... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.538 3.398.132 1.510,3 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.562 3.400.984 1.455,6 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.575 3.399.060 1.571,4 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 84,0 1.712 12,0
757.581 3.399.756 1.526,0 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
756.378 3.399.926 1.514,6 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.658 3.399.410 1.545,8 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.794 3.401.282 1.450,0 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.835 3.400.659 1.478,2 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.941 3.401.596 1.441,8 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
757.997 3.398.642 1.498,5 VESTAS V112 3000 112.... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
758.092 3.399.950 1.532,1 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
758.106 3.402.511 1.501,6 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
758.296 3.399.454 1.526,2 VESTAS V112 3000 112.... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
758.526 3.399.833 1.580,0 VESTAS V112 3000 112.... Yes VESTAS 112-3.000 3.000 112,0 84,0 1.712 12,0
758.577 3.402.570 1.477,6 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
758.745 3.400.485 1.476,5 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0
758.763 3.400.147 1.504,9 VESTAS V112 3000 112... Yes VESTAS 112-3.000 3.000 112,0 94,0 1.711 12,0

ontinued on next p:
WindPRO is developed by EMD International A/S, Niels Jernesve] 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Okt 2012
Pineal Page
12.11.2012 17:11/2
Loonsed use:
CUBE Engineering
BreitscheidstraBe 6
DE-34119 Kassel
+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

=

20120913_Tafila_Agu2

Deserpton

preliminary layout Vestas V90 3.0 MW

SHADOW - Hauptergebnis
alculation: Astronomically possible
..continued from previous page

UTM WGS84 Zone: 36
East North

Shadow data
Calculation RPM
distance
[m]
1711
1711
1711
1711
1711

WTG type

Z Row data/Description Valid Manufact. Rotor
diameter
[m]
112,0
112,0
112,0
112,0

112,0

Hub
height
{m]
94,0
94,0
94,0
94,0
94,0

Type-generator Power,
rated
[kw]
3.000
3.000
3.000
3.000
3.000

[m]
1.473,5 VESTAS V112 3000 112...
1.469,1 VESTAS V112 3000 112...
1.450,4 VESTAS V112 3000 112...
1.589,6 VESTAS V112 3000 112...
1.463,9 VESTAS V112 3000 112...

[RPM]
12,0
12,0
12,0
12,0
12,0

WTG034 758.854 3.400.914
WTGO35 758.896 3.401.187
WTGO036 758.969 3.402.282
WTGO037 753.310 3.398.507
WTGO038 759.533 3.400.567

VESTAS
VESTAS
VESTAS
VESTAS
VESTAS

V112-3.000
V112-3.000
V112-3.000
V112-3.000
V112-3.000

Shadow receptor-Input
UTM WGS84 Zone: 36
No. Name East North Zz
[m]
1.353,8
1.403,1
1.4198
1.426,1
1.420,2
1.601,2

IPAIPA
IPBIPB
IPC IPC
IPD IPD
IPE IPE
IPF IPF

754.636
754.552
754.479
754.466
754.303
752.320

3.401.083
3.400.710
3.400.573
3.400.544
3.400.508
3.398.041

Calculation Results

Shadow receptor
Shadow, worst case
Name Shadow hours Shadow days
per year per year

[hlyear] _[days/year]
10:14 48
5:14
4:42 22
4:36 21
0:00 i)
21:00 87

No.

IPAIPA
IPBIPB
IPC IPC
IPD IPD
IPE IPE
IPF IPF

23

Width Height Height
a

{m]
01
01
01
01
01
01

Max shadow

hours per day

[h/day]
O17
0:18
O17
O17
0:00
0:21

Total amount of flickering on the shadow receptors caused by each WTG

No. Name

WTG001 VESTAS V112 3000 112.0 !O! NH:
WTG002 VESTAS V112 3000 112.0 !O! NH:
WTG003 VESTAS V112 3000 112.0 !O! NH:
WTG004 VESTAS V112 3000 112.0 !O! NH:
WTGO005 VESTAS V112 3000 112.0 !O! NH:
WTGO006 VESTAS V112 3000 112.0 !O! NH:
WTGO007 VESTAS V112 3000 112.0 !O! NH:
WTG008 VESTAS V112 3000 112.0 !O! NH:
WTGO009 VESTAS V112 3000 112.0 !O! NH:
WTG010 VESTAS V112 3000 112.0 !O! NH:
WTG011 VESTAS V112 3000 112.0 !O! NH:
WTG012 VESTAS V112 3000 112.0 !O! NH:
WTG013 VESTAS V112 3000 112.0 !O! NH:
WTG014 VESTAS V112 3000 112.0 !O! NH:
WTGO015 VESTAS V112 3000 112.0 !O! NH:
WTG016 VESTAS V112 3000 112.0 !O! NH:
WTGO017 VESTAS V112 3000 112.0 !O! NH:
WTG018 VESTAS V112 3000 112.0 !O! NH:
WTG019 VESTAS V112 3000 112.0 !O! NH:
WTG020 VESTAS V112 3000 112.0 !O! NH:
WTG021 VESTAS V112 3000 112.0 !O! NH:
WTG022 VESTAS V112 3000 112.0 !O! NH:

94,0 m (Ges:150,0 m) (4392)
94,0 m (Ges:150,0 m) (4393)
94,0 m (Ges:150,0 m) (4394)
94,0 m (Ges:150,0 m) (4395)
94,0 m (Ges:150,0 m) (4396)
94,0 m (Ges:150,0 m) (4397)
94,0 m (Ges:150,0 m) (4398)
94,0 m (Ges:150,0 m) (4399)
94,0 m (Ges:150,0 m) (4400)
94,0 m (Ges:150,0 m) (4401)
94,0 m (Ges:150,0 m) (4402)
94,0 m (Ges:150,0 m) (4403)
94,0 m (Ges:150,0 m) (4404)
84,0 m (Ges:140,0 m) (4405)
84,0 m (Ges:140,0 m) (4406)
94,0 m (Ges:150,0 m) (4407)
94,0 m (Ges:150,0 m) (4408)
94,0 m (Ges:150,0 m) (4409)
84,0 m (Ges:140,0 m) (4410)
94,0 m (Ges:150,0 m) (4411)
94,0 m (Ges:150,0 m) (4412)
94,0 m (Ges:150,0 m) (4413)

-35,0
-45,0
-35,0
-15,0
-35,0
-105,0

Degrees from Slope of
south cw

Cl

window

i)

90,0
90,0
90,0
90,0
90,0
90,0

Direction mode

"Green house mode"
"Green house mode"

Fixed direction
"Green house mode"
"Green house mode"
"Green house mode"

Worst case Expected
[hiyear]

[h/year]

2:22
0:00
0:00
0:00
0:00
0:00
0:00
21:45
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk

= Deserpton

20120913_Tafila_Agu2

SHADOW - Hauptergebnis
alculation: Astronomically possible

..continued from previous page
No. Name

WTG023 VESTAS V112 3000 112.0 !O! NH:
WTG024 VESTAS V112 3000 112.0 !O! NH:
WTG025 VESTAS V112 3000 112.0 !O! NH:
WTG026 VESTAS V112 3000 112.0 !O! NH:
WTG027 VESTAS V112 3000 112.0 !O! NH:
WTG028 VESTAS V112 3000 112.0 !O! NH:
WTG029 VESTAS V112 3000 112.0 !O! NH:
WTG030 VESTAS V112 3000 112.0 !O! NH:
WTG031 VESTAS V112 3000 112.0 !O! NH:
WTG032 VESTAS V112 3000 112.0 !O! NH:
WTG033 VESTAS V112 3000 112.0 !O! NH:
WTG034 VESTAS V112 3000 112.0 !O! NH:
WTG035 VESTAS V112 3000 112.0 !O! NH:
WTG036 VESTAS V112 3000 112.0 !O! NH:
WTGO037 VESTAS V112 3000 112.0 !O! NH:
WTG038 VESTAS V112 3000 112.0 !O! NH:

preliminary layout Vestas V90 3.0 MW

94,0 m (Ges:150,0 m) (4414)
94,0 m (Ges:150,0 m) (4415)
94,0 m (Ges:150,0 m) (4416)
94,0 m (Ges:150,0 m) (4417)
94,0 m (Ges:150,0 m) (4418)
94,0 m (Ges:150,0 m) (4419)
94,0 m (Ges:150,0 m) (4420)
84,0 m (Ges:140,0 m) (4421)
94,0 m (Ges:150,0 m) (4422)
94,0 m (Ges:150,0 m) (4423)
94,0 m (Ges:150,0 m) (4424)
94,0 m (Ges:150,0 m) (4425)
94,0 m (Ges:150,0 m) (4426)
94,0 m (Ges:150,0 m) (4427)
94,0 m (Ges:150,0 m) (4428)
94,0 m (Ges:150,0 m) (4429)

0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
18:38
0:00

WindPRO version 2.8.563 Okt 2012
Pineal Page
12.11.2012 17:11/3
Loonsed use:
CUBE Engineering
BreitscheidstraBe 6
DE-34119 Kassel
+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

Worst case Expected

[hiyear] —[h/year]

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
rect

20120913_Taf

‘SHADOW -

alculation: Astronomicall

Assumptions

Deserpton

ila_Agu2 preliminary layout Vestas V90 3.0 MW

Kalender

‘or shadow calculations

possibleShadow receptor: IP A -IP A

The calculated times are "worst case" given by the following assumptions:

The sun is shinit

ing all the day, from sunrise to sunset

The rotor plane is always perpendicular to the line from the WTG to the sun
The WTG is always operating

anuar
t
110635
i647
210636
648
310636
1649
410636
1649
510636
11650
610626
lest
710636
'16s2
210636
11682
910637
11683
1010637
i654
1110637
11685
1210637
1686
1310636
11686
1410636
l6s7
1510636
11688
1610626
11659
1710636
117900
1810636
h791
1910636
li792
2010635,
11703
2110695
1703
2210635
L798
23106:34
11705
241 06:34
117.06
251 06:34
i797
26106399
117908
27106333
117909
2810692
Li7a0
291 06:22
uizat
01 06:31
uizat
31106:
laraz
Potential sun hours | 23
Total, worst case |

ry IFebruary IMarch April

1 1 1
10630 10606 10828
1731179611856,
07:19 (WTGO08) 10629 06:04 10827
07:23 (WTGOo8) 117-14 117:37 11857
07:18 (WTGOO8) 10629 10603 10626,
(07:25 (WTGOO8) 117-15 11737 1 18:58,
07:18 (WTGOO8) 10628 06:02 10625,
07:26 (WTGoOo8) 117:16 17:38 | 18:58
(07:18 (WTGO08) 10627 06:01 10823
(07-28 (WTGO08) 117:17 17:39 1 18:59,
(07:18 (WTGO08) 10627 06:00 | 08:22
(07-29 (WTGoo8) 117:18 17:39 1 19:00
07:18 (WTGoO8) 10626 10559 |06:21
(07:30 (WTGOo8) 117:18 117-40 1 19:00
(07:18 (WTGOO8) 10625 105:58 10620
(07:31 (WTGoO8) 117-19 17-41 119.01
(07:18 (WTGOO8) 10625 105:58 06:19
(07:32 (WTGoO8) 11720 17-41 119.01
(07:18 (WTGOO8) 10624 10555 06:17
(07:33 (WTGoo8) 11721 117-42 | 19:02
(07:18 (WTGOO8) 1062310554 06:18
07:33 (WTGoo8) 11722 117-431 19:03,
(07:18 (WTGOO8) 10622 1055310615,
(07:34 (WTGOo8) 11723 117-44 1 19:08
07:17 (WTGoO8) 10621 10552 06:14
(07:38 (WTGoOo8) 11723 117-44 1 19:04
(07:18 (WTGOO8) 1062010550 106:13,
(07:35 (WTGOO8) 117.24 117-451 19:05,
(07:18 (WTGOO8) 10620 105-49 06:12
(07:35 (WTGOO8) 11725 117-461 19:05,
(07:19 (WTGOO8) 106:19 105-48 06:10
07:36 (WTGOo8) 11726 117-481 19:08,
(07:19 (WTGOO8) 106-18 105-47 1 06:09,
(07:36 (WTGO08) 117.27 117-47 19:07
(07:19 (WTGOO8) 106:17 105-48 1 08:08
(07:36 (WTGoo8) 11727 117-47 19:07
(07-20 (WTGOO8) 106:16 105-44 1 08:07
(07:36 (WTGOo8) 11728 117-481 19:08,
(07:21 (WTGOO8) 106:15 105-431 06:06
(07:36 (WTGO08) 11729 117-49 | 19:08
07-21 (WTGOO8) 106-14 05:42 1 06:05,
(07:35 (WTGoo8) 117:30 117-491 19:09
(07-22 (WTGOO8) 106-13 105-41 1 08:04
07:35 (WTGOo8) 11731 117-50 119:10
(07-24 (WTGoO8) 106:12 05:39 10803
(07:35 (WTGoo8) 11731 117-511 19:10
(07-25 (WTGOO8) 106-11 105:38 08:02
(07:33 (WTGoo8) 1173211751 |19:11
(07-28 (WTGOO8) 106:10 05:37 | 06:01
(0731 (WTGOo8) 11738 117-52 | 19:12
1009 10526 © 106:00
W738 11783 139512
10608 10534 105:59
Hi7aa 1178939519
10607 1053 10558
178511784 119514
1 10632 105:57
1 less 19:14
1 10631 105:56
1 11885 119:15

1 106291

1 118861
ia 13711 a7

1 1 1

May une uly August
i t i
0555 10536 1058 10855,
y946 11935 1194511933
0554 1053610539 108356
1946 1935 1194511932
0553 1053510539 108356
1917 1198711945 11932
0552 10535 10539 10857
yo1e 1198711945, 11931
0551 1053510540 108357
wate 11938 1194511930
0551 10535 10540 108358
ya19 11938 1194511929
0550 1053510541 10859
1920 11939 11944 11928
0549 1053510541 108:59,
1920 11939 11944 11928
0548 10535 10542 10600
y921 11940 1194411927
0547 10534 10542 106.01
1922 11940 1194411926
0547 10534 1054310601
3922 |1940 1194411925
0546 10534 1054310602
ya22 1941 1194311924
0545 10534 10544 10602
1924 11941 1194311923
0544 10534 10544 10603,
1924 11942 11943-11922
0544 1053510545 10804
1928 11942 1194211921
0543 10535 1054s 106.04
3928 11942 1194211920
0543 10535 10546 10605
1928 11943 11942 119:19
0542 10535 10546 10605,
y927 11943 19411198
051 10835 10547 10606,
3928 11943 11941 119:7
0541 10535 10548 10807
1928 11943 11940 119:16
0540 10535 10548 10807
1929 11944 11940 119:15
0540 10535 10549 10608
3920 11944 1199911914
0529 10536 10549 10608,
1920 11944 11999 119:3
0529 10536 10550 10609
3931/1944 1199811931
0538 1053610551 10610
3931 11944 11938 119:0
0528 10837 10551 106:10
1922 |1944 11937 119.09
0537 10537 10552 106-11
3922/1943 11937 119.08
05:37 10537 10582 106-11
1932 11943 11998 119.07
0537 10837 10553 10612
1934 11943 11935 119.06
05:36 (1053810554 106-12
1934 1194511935 119.05
05:36 10588 06:13
19:35 H193¢ 11903
424 | 42a 1 42
1

able layout: For each day in each month the following matrix apply

Day in month

Sun rise (hh:mm)
Sun set (hh:mm) Minutes with flicker

First time (hh:mm) with flicker
Last time (hh:mm) with flicker

WindPRO version 2.8.563 Okt 2012

PantaPope
12.11.2012 17:11/4
Lconed uso:

CUBE Engineering
BreitscheidstraBe 6
DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com

Calculated

ISeptembesOctober !November December
' 1 1 1
10614 10631 15:52 06:17
Vi902 1182411651 11636
16:4 10631 105:53 06:18
11901 1182311650 11636
1065 10632 105:54 06:18
11900 11822 11649 11636
106510633 105:54 06:19
Hyaso 1182111648 11636
10616 10633 105:55 1106:20
lies? 1181911648 11636
10617 10624 105:56 06:21
lyes6 1181811647 11636
10617 10624 105:57 06:22
hy8s5 11817 11646 11636
10618 10635 105:58 06:22
Hes 11816 11645 11636
10618 10636 105:58 06:23
Hyes2 1181511645 11637
10619 10636 105:59 106.24
hyes1 1181311644 11637
06:19 106:37 1 06:00 06:25
Hy8so 1181211643 11637
06:20 106:38 06:01 06:25
Hyeao 1181111643 1637
06:20 106:38 1 06:02 06:26
lyea7 1181011642 11637
06:21 06:39 1 06:03 06:27
V146 118.09 11642 11638
06:22 06:40 1 06:03 106.27
114511808 116:41 11638
06:22 16:40 1 06:04 06:28
Hyeaa 11807116341 11638
10623 106:81  106:05 07:01 (wrao08) | 0628,
lyaa2 1180511640 (07:04 (Wrao08) | 16:39
06:23 106:42 1 06:06 (06:59 (WTGOOB) | 0629,
lya1 1180411640 (07:07 (WTGO08) | 16:39
06:24 06:2 106:07 (06:58 (WTGOOE) | 06:30,
Hyeao 1180311639 (07:09 (WTGO08) | 16:39,
06:24 06:43 1 06:08 (06:57 (WTGOOB) | 06:30,
Iye38 1180211639 (07:10 (WTGOO8) | 16:40,
06:25 106:44 1 06:08 (06:57 (WTGOOE) | 06:31
lies? 1180111638 (07:11 (WTGOO8) | 16:40,
106:26 106:44 1 06:09 (06:57 (WTGOOE) | 06:31
11896 11800 11638 (07:12 (WTGOOE) | 16:41
106:26 —106:45 16:10 (06:57 (WTGOOB) | 06-32
1189511759 11638 (07:13 (WTGOOE) | 16:41
10627 106:46 06:11 (06:57 (WTGO08) | 06-22
tyasa 1175811637 (07:14 (WTGOOB) | 16:42
10627 106:47 1 06:12 (06:57 (WTGOOB) | 06-33,
hyea2 1175711637 (07:14 (WTGO0B) | 16:42
06:28 16:47 1 06:13 (06:57 (WTGO0E) | 06-33,
lyes1 1175611637 (07:14 (WTGOOB) | 16:43,
06:28 16:48 1 06:14 (06:57 (WTGOOE) | 06-34,
t1a29° 11755 11637 (07:14 (WTGO08) | 16:44
06:29 06:49 1 06:14 (06:58 (WTGOOE) | 06-34,
iye28 11754 11637 (07:15 (WTGOOB) | 16:44,
16:50 1 06:15 (06:58 (WTGOOB) | 06-34,
178311636 (07:15 (WTGOOB) | 16-45,
10650 1 06:16 (06:59 (WTGOOE) | 06-35,
178211636 (07:15 (WTGOOB) | 16:45,
loes1 1 06:35
lise 11646
135s | a9 1316
1 1 1

(WTG causing flicker first time)
(WTG causing flicker last time)

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk

07-00 (wr008)
07-15 (WTG008)
07-00 (WTG008)
07-15 (WTG008)
07.01 (WTG008)
07-15 (WTG008)
07-02 (WTG008)
07-15 (WTG008)
07-08 (WTG008)
07-15 (WTG008)
07-04 (WrG008)
07-15 (WTG008)
07-04 (WTG008)
07-14 WTG008)
07-06 (WTG008)
07-14 WTG008)
07-07 (WTG008)
07-14 WTG008)
07-09 (WTG008)
07-13 (WTG008)

Project:

20120913_Tafila_Agu2

SHADOW - Kalender
alculation: Astronomicall
Assumptions for shadow

Deserpton

preliminary layout Vestas V90 3.0 MW

possible Shadow receptor: IP B - IPB

calculations

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to the sun

The WTG is always operating

Wanuary February
i 1
110838 106:30
Me47 117313
2106:38 106.29
Heaa 11714
3106:38  106:29
Hea 11715
410638 106-28,
Ite49 117516
5106:38 106.27
I1e:50 11717
6106:36 106.27
Itest 117518
710638 106.26
Ites2 11718
8106:36 106.25
I1e52 11719
9106:37 106.25
I16:53 11720
1010837 106.24
ltes4 11721
1110837 106:23,
I1es5 11722
1210837 10622
I1e58 11723
1310838 1 06:21
I1e56 11723
1410838 108:20
I1es7 11724
1510538 | 108:20
lesa 11725
1610538 1 06:19,
Ites9 11726
1710538 | 06:18,
1170011727
1810638 1 08:17
ly701 11727
1910638 | 06:16
11702 11728
20106:35 106.15
1170311729
21106:35 10614
1170311730
22106:35  106:13
11704 11731
23106:34 —106:12
11705 11731
2410634 106:11
11706 11732
25106:34 —106:10
1170711733
26106:33 106.09
1170811734
2710633 106.08
11709 117:34
28106:32 106.07
M740 11735
2910632 |
liza
3010631 |
liza
3110631 |
Wizz
Potential sun hours | 323. |
Total, worst case | 1

310

[March
1
| 06:08
L736
| 06:04
lizs7
06:03,
li737
| 06:02
L738
06:01
L739
|106:00
11739
05:59
1740
05:58
Liza
05:56
Liza
05:55
L742
05:54
L743.
05:53
Lira
05:52
Lira
05:50
L745
05:49
L748
06:49 (WTG008) | 05:48
(06:58 (WTG008) | 17:46
06:48 (WTGO08) | 05:47
07:01 (WTGo08) | 17:47
06:47 (WTGO08) | 05:46
07:02 (WTG008) | 17:47
06:46 (WTGO08) | 05:44
07:08 (WTG008) | 17:48
06:46 (WTGo08) | 05:43
07:08 (WTG008) | 17:49
06:46 (WTGO08) | 05:42
07:0 (WTG008) | 17:49
06:46 (WTGo08) | 05:41
07:08 (WTGo008) | 17:50
06:46 (WTGO08) | 05:39
07:02 (WTGo08) | 17:51
06:47 (WTGO08) | 05:38
07:01 (WTGo08) | 17:51
06:47 (WTGO08) | 05:37
(06:59 (WTGO08) | 17:52
06:49 (WTGO08) | 05:36
06:57 (WTG008) | 17:53
05:34
L753
05:33,
L754
| 06:32
11854
06:31
11855
06:29,
11856
Lr
1

lApril May une July
' 1 i i

10628 10555 105:36 1 05:38
[1858/1916 11935 | 19:45
10627 10554 105:36 1 05:39
11857 |19:16 11936 | 19:45
10626 10553 10535 1 05:39
11858 11917 11937 | 19:45
10625 10552 105:35 1 05:39
(1858/1918 11937 | 19:45
10623 10551 105:35 1 05:40
[1859/1918 11938 | 19:45
10622 10551 105:35 1 05:40
11900 |19:19 11938 | 19:45
10621 10550 105:35 | 05:41
11900 11920 11939 | 19:44
106:20 10549 105:35 | 05:41
11901 11920 11939 | 19:44
10619 10548 © 105:35 | 05:42
I1901 11921 11940 | 19:44
10617 10547 105:34 | 08:42
I1902 11922 11940 | 19:44
10616 10547 105:34 | 05:43
11903 11922 11940 | 19:44
10615 10546 105:34 | 05:43
11903 11923 I1e41 | 19:43
10614 10545 105:34 | 05:44
11904 11924 11941 | 19:43
10613 10544 © 105:34 | 05:44
11905 11924 11942 | 19:43
10612 10544 = 105:35 | 05:45
11905 11925 11942 | 19:42
10610 10543 105:35 1 05:45
11908 11926 11942 | 19:42
10609 10543 «(105:35 | 05:46
11907 11926 11943 | 19:42
10608 10542 © 105:35 1 05:46
11907 11927 11943. | 19:41
10607 10541 105:35 1 05:47
11908 11928 11943. | 19:41
10608 10541 105:35 | 05:48
11908 11928 11943 | 19:40
10605 10540 © 105:35 | 05:48
11909 11929 11944 | 19:40
[06:04 05:40 © 105:36 | 05:49
[1910 11930 11944 | 19:39
10603 10539 105:36 | 05:49
11910 11930 11944 | 19:39
10602 10539 © 105:36 1 05:50
I1911 11931 11944 | 19:38
10601 10538 105:36 1 05:51
I1912 11931 11944 | 19:38
{06:00 10538 © 105:37 05:51
I1912 11932 119441 19:37
10559 10537 105:37 | 05:52
[1913 11933 119451 19:37
10558 10537 105:37 1 05:52
11914 11933 119451 19:36
10557 10537 105:37 1 05:53
[1914 11934 11945 | 19:35
10556 10536 © 105:38 | 05:54
11915 11934 11945 | 19:35
i 10536 | los:s4
i l1935 | lt94
1 3e7 | 4241 423 | ag
i 1 1 1

‘able layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm)
Sun set (hh:mm)

Minutes with flicker

First time (hh:mm) with flicker
Last time (hh:mm) with flicker

WindPRO version 2.8.563 Okt 2012

PantaPope
12.11.2012 17:11/5
Lconed uso:

CUBE Engineering
BreitscheidstraBe 6
DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

lAugust |SeptembefOctober INovember|December
1 ' 1 1 1
1osss 1084 106:31 10ss2 | 06:17
11933 11902 11824 11651 | 16:36
10556 108:14 10631 10553 | 06:18
l1932 119011 18:23 11650 | 16:36
10586 108:15 06:32 10554 | 06:18
I1932 1190011822 11649 | 16:36
10557 108:15 1 06:33 10554 | 06:19
[1931 1185311821 11648 | 16:36
10557 108:16 1 06:33 10555 | 06:20
I1930 11857 11820, 11648 | 16:36
10558 108:17 — 106:34 10556 | 06:21
11929 1185811818 11647 | 16:36
10559 108:17 10634 10557 | 06:22
[1928 11858118417 11648 | 16:36
10559 108:18 06:35 10558 | 06:22
11928 11854 1816 11645 | 16:36
10600 08:18 106:36 10558 | 06:23
[1927 118521 18:15 11645 | 16:37
10601 10818 108:36 10559 | 06:24
11926 1185111813 11644 | 16:37
10601 10B:19 108:37, 06:00 | 08:25
11925 11850 1 18:12 11643 | 16:37
10602 108:20 10638 10601 | 06:25
[1924 iteaa 1811 11643 | 16:37
10602 108:20 06:38 10602 | 08:26
11923 1188711810, 11642 | 16:37
10603 108:21 1 06:39 10603 | 08:27
[1922 11846 | 18:09 11642 | 16:38
10604 108:22 06:40 07:24 (WTGo08) | 06:03 106:27
11921 118451 18:08 07:28 (WTGO08) 116-411 16:38
06:04 108:22 1:06:40 07:20 (WTGo08) 1 06:04 106:28
11920 11843 118.07 07:31 (WTGOo8) 116-411 16:38
10605 108:23 1 06:41 07:19 (WTGOO8) 10605 106:28
[1919 118421 18:05 07:32 (WTGoO8) | 16:40 1 16:39
10605 108:23 1 06:42 07:17 (WTGO08) | 06:06 1 06:28
[1918 1teat 1804 07:82 (WTGoo8) 116-401 16:39
06:08 108:24 1 06:42 07:17 (WTGOO8) | 06:07 16:30
[19:17 1te40 1 18:03 07:93 (WTGoo8) 1 16:39 1 16:39
10607 108:24 1 06:43 07:16 (WTGo08) | 06:08 16:30
I1916 11838 1 18:02 07:83 (WTGoo8) 1 16:39 1 16:40
10607 108:25 1 06:44 07:15 (WTG008) | 06:08 106:31
I1918 11837 1 18:01 07:83 (WTGoo8) 1 16:38 1 16:40
10608 108:28 1 06:44 07:16 (WTGOO8) 06:09 106:31
11914 11838 | 18:00, 07:32 (WTGo08) 116381 16:41
06:08 = 108:26 1 06:45 07:16 (WTGOO8) 106:10 16:32
[1913 1183511759 07:32 (WTGo08) 11638 116:41
10609 10827 106-46 07:17 (WTGOO8) |06:11 16:32
Htett 11833117358 07:81 (WTGo08) 11637 1 16:42
10610 10827 108-47 07:18 (WTGOO8) | 06:12 106:33
lt910 1te32 11757 07:80 (WTGOo8) 1 16:37 1 16:42
06:10 108:28 = 108:47 07:20 (WTGo08) 106:13 16:33
[1909 11a3t 17:56 07:27 (WTGO08) 11637 1 16:43
106:11 — 108:28 1 06:48 106:14 | 06:34
[1908 11829117355 11637 | 18:44
06:11 108:28 1 06:49 10614 | 06:34
[1907 11828 117:54 11637 | 18:44
06:12 108:30 1:08:50 106: | 06:34
[1908 1182711753 11636 | 16:45
10613 108:30 1:08:50, 106:16 | 06:35
[1905 11826 11752 11636 | 16:45
L063 16:51 1 06:35,
I1903 1 11752 1 16:48
lant s7t | 355 lig | 316
1 i 1 1 1

(WTG causing flicker first time)
(WTG causing flicker last time)

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Okt 2012

rope Deerpton PinsedPage
20120913 Tafila_Agu2 _ Preliminary layout Vestas V90 3.0 MW 12.11.2012 17:11/6
Uceneed usr
CUBE Engineering
Breitscheidstrabe 6
DE-34119 Kassel
+49 (0) 561 28 85 73 0

Mertens / t.mertens@cube-engineering.com
Caio

SHADOW - Kalender
alculation: Astronomically possibleShadow receptor: IP C - IP C

Assumptions for shadow calculations

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to the sun
The WTG is always operating

Wanuary February IMareh lapril May-June WWuly August ISeptembetOctober
t 1 1 1 ' H 1 Hl 1 fi
11065 10630 06:06 06:31 (WTG0O8) 10628 10555 10538 10538 10555 0614 10631, 05:52
W647 14743 L736 06:44 (WTG008) 11856 1191611935 1194511933 1802 11824 lest
210826 10629 06:04 (05:30 (WTG0O8) 106-27 10554 10538 10539 10556 0s14 106.31, 05:53
Heaa 14744 li737 06:45 (WTG008) 11857 11916 1193811945 11992 1801 11823 11650
a10626 10629 06:03 05:30 (WTG0O8) 106-26 1055310535 10539 105586 10615 1 06:32 05:54
Heaa 1475 liza7 05:46 (WTG0O8) 11858 19:17 11937 11945 11932 18:00 | 18:22 649
410626 10628 06:02 06:29 (WTG0O8) 106:25 1055210535 105.39 10557 10615 106.33 07-12 (WTGo08) | 05:54
Hie4a 1176 L798 06:46 (WTG008) 1185811918 11997 11945 11991 1859 118:21, 07-16 (WTGo08) | 16:48
510636 10627 06:01 06:29 (WTG0O8) 106:23 05:51 10535 10840 10557 10616 106.33 07-08 (WTGo08) | 05:55,
lyeso 14717 L799 06:46 (WTG008) 1185911918 119598 1194511990 11857 118.20 07-18 (WTGo08) | 16:48,
610636 10627 1.06:00 06:29 (WTG008) |06:22 05:51 05:35 10540 10558 10617 106.34 07-08 (WGo08) | 05:56,
lest 11718 11739 06:44 (WTGOO8) 119:00 119.19 11998 1194511929 «118561 18:18 07-20 (WTGo08) | 16:47,
710636 10626 05:59 06:29 (WTG0O8) 106:21 05:50 10535 10541 10559 10617 106.34 (07-05 (WTGo08) | 05:57
i652 11718 L740 06:44 (WTGOO8) 119:00 11920 11999 11944 «1192811855 118:17 07-21 (WTGo08) | 16:46,
810636 10625, 05:58 06:31 (WTG008) 106:20 10549 105:35 10541 10559 10618 106.35 07-04 (WTGo08) | 05:58
lyes2 14719 lira 06:43 (WTG0O8) 119:01 119.20 11999 11944 11928 11854 1 18:16 07-20 (WTGo08) | 16:45,
910637 10625, 05:56 06:33 (WTG0O8) 106:19 05:48 | 105:35 10542 1060010618 106.36 07-04 (WTGo08) | 05:58
lesa 11720 lira 06:40 (WTG0O8) 119:01 119.21 1940 11944 11927118521 18:15 07-21 (WTGo08) | 16:45,
4010637 10624 05:85 106:17 10847 05:34 105:42 1060110619 1066, (07-04 (WTGo08) | 05:59,
lyes4 11721 Lara H1902 11922 11940 494411926 1185111853, 07-20 (WTGo08) | 16:44
1110687 10623 05:54 10616 10847 05:34 105:43 1060110619 L087 (07-03 (WTG008) | 08:00
i653 11722 L743 11903 11922 1194011944 «1192511850 11812 07-19 (WTGo08) | 16:43,
12106a7 10622 05:53 10615 108-46 105:34 105:43 10602 106.20 1068, 07.04 (WTGo08) | 06:01
165611723 lira 11903 11923 1194114949 119:26 «118491811 07-19 (WTGo08) | 16:43,
4910636 10621 05:52 10614 108-45 105:34 15:44 10602 106:20 1068, (07-05 (WTGo08) | 06:02
lies6 11723 Lira 11904 11924 11941 1194311923 1184711810, (07-17 (WTGo08) | 16:42
1410636 106:20 105:50 10613 105-44 © 105:34105:44 1060310621 106:49 07.07 (WTGo08) | 06:03,
lies? 11724 Li7as 11905 11924 11942 1194311922 1184611809 07-14 (WTGo08) | 16:42
1810636 10620 05:49 10612 105-44 © 105:35105:45 06:08 106:22 106-40, 06:03
lesa 11725 L746 1190511925 11942 1194211921 1184511808, hea
1610626 | 06:19 05:48 10610 105:43 05:35 105:45 10608 © 106:22 106-40, 06:04
lesa 11726 L746 11906 11926 11942 11942 11920 1184911807 les
1710626 06:18 05:47 106:09 1054310535 10546 10608106231 06:61 | 06:05
li7o0 11727 lira7 11907 11926 11943 1194219911842 11805, 1640
181066 106:17 05:46 106:08 105-42 105:35105:46 10605 10623 106-42 1 06:06
Lire 11728 Lira7 11907 11927 119431941 19811841 118:04, 640
1910636 1 06:16 05:44 106:07 108-41 105:35 1054710606 106:24 106-42 1.06:07
Liro2 11728 Lira 11908 11928 11943. 1494111997 11840 118.03, 11639
2010635 10615, 05:43 106:06 105:41 05:35 105:48 «10607 10624 106-43, |06:08
li793 11729 L749 119.08 11928 11943 1940119611838 118.02 11639
2110635 L614 5:42 106:05 105-40 105:35105:48 10607 106-25 10644, | 06:08
li793 11720 L749 11909 11929 11944 11940 1191811837 118.01 11638
2210635 10613, 05:41 16:04 105-40 05:36 105:49 10608 106.26 106-44 | 06:09
L704 14731 14750 11910 11930 11944 119399 11914 11836 1 18:00, 11638
2310694 10612 05:39 10603 105:39 © 105:36 15:49 10608 106-26 106-5, 106:10
L795 14731 li7s1 11910 11930 11944 11999 199311835 11759 1698
2410634 106:11 05:38 10602 105:39 © 105:36 10550 10609 10627 10646 06:11
Liros 11722 li7s1 1191111931 11944 4998 1491 1183911758, L637
2510634 106:10, 10537 10601 (05:38 05:36 10551 06:10 10627 106-47, 1 06:12
Liver 11723 li7s2 H1912 11931 11944 4938 119011832 «11757 11637
2610633 106:09 05:36 106:00 (05:38 10537 10551 |os10 10628 106-47 06:13
li798 11734 14783 11912 1192 1194411997 1190911831 11756 11637
2710633 10608, 08:37 (W008) | 05:34 10559 10537 10537 10552 06:11 106-28 10648, 1 06:14
L793 11734 06:39 (WTGo08) | 17:53, 11913 11933 1194511937 11908 1182911755 11637
2810632 10607 06:33 (WTGo08) | 05:33, 10558 10537 10537 10552 06:11 106-29 10649 1 06:14
Li7so 11735 (06:43 (WTGo08) | 17:54 li9t4 11933 11945 11936 11907 1182811754 1637
2910632 | 06:32 1055710837 05:37 1055910612 10630 10650, 06:15
on las4 11994 119M5 1195 1 19:08, lira 11636
2010631 | 10631 05:36 10554 10613, 06:50
“iat 11885 li9a4 11935 119:08, 752
alo631 | 06:29 05:36 10554 10613, 06:51
i721 18:86 1935, 11938 119:03, L752
Potential sun hours! 223 | 910 Lan | 424 a 1 at 355
Total, worst case | 1 1 i i

able layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm) First time (hh:mm) with flicker (WTG causing flicker first time)
Sun set (hh:mm) Minutes with flicker Last time (hh:mm) with flicker (WTG causing flicker last time)

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
Project: Deserpton

20120913 Tafila_Agu2 _ Preliminary layout Vestas V90 3.0 MW

ISHADOW - Kalender

alculation: Astronomically possibleShadow receptor: IP D - IP D

Assumptions for shadow cal

culations

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to the sun

The WTG is always operating

Wanuary February IMarch
i 1 1
110838 —106:30 | 06:06
He47 11713 117:38
210638 10629 | 06:04
Ite4a 11751411737
310636 10629 06:03,
Hte4g 117915 (117:37
4108:36 —106:28 1 06:02
He4a 117516 117:38
5106:36 10627 106.01
Heo 11717 117:39
6106:36 10627 08:00
lies 11718 117:39
710636 10626 05:59
Ite520 1171811740
810636 10625 05:58
Ites2 117549 17:41
910637 10625 05:56
I16:53 117200 117-41
1010837 106:24 1 05:55
lyes4 1172111742
1110837 10823 1 05:54
Ites5 1172211743
1210837 106221 05:53
Ites8 1172811748
1310638 10621 1 05:52
Ites8 11723 (117-44
1410838 —108:20 1 05:50
M1es7 1172811745
1510838 108:20 1 05:49
Iyesa 11725011746
1610538 106:19 1 05:48
Ites9 1172611748
1710838 106:18 1 05:47
1170011727 (117:47
1810838 106:17 1 05:46
1701 1172811747
1910638 —106:16 1 05:44
11702 1172811748
20106:35 10615 05:43,
1170311729 117:49
21106:35 10614 1.05:42
11703 11733011749
2210635 10613 105:41
11704 1173111750
23106:34 10612 105:39
11705 11731117551
24106:34 10611 105:38
117068 11732117551
25106:34 10610 105:37
li707 11733-11752
2610633 10609 1.05:36,
11708 1173811753
2710633 10608 105:34
I1709 1173811753
28106:32 10607 05:33,
W740 1173511754
2910632 | | 06:32
liza 1854
3010631 | | 06:31
liza 18:55
3110631 | | 08:29
Wizz 18:56
Potential sun hours | 323. | 310 | 371
Total, worst case | 1 1

lApril May une July
' 1 i i
10628 10555 105:36 1 05:38
[1858/1916 11935 | 19:45
06:0 (WTGO08) 106:27 10554 10538 05:39,
06:39 (WTGO08) 1 18:57 11916 11936 | 19:45,
06:28 (WTGO08) 106:26 1055310535 05:39,
06:41 (WTGO08) 1 18:58 11917 11937 1 19:45,
06:27 (WTGO08) 106:25 10552 10535 05:39,
06:42 (WTGO08) 1 18:58 11918-11937 1 19:45,
06:26 (WTGO08) 106:23 10551 10535 1 05:40.
06:42 (WTGO08) 1 18:59 11918-11938 | 19:45,
06:25 (WTGO08) 106:22 10551 10535 1.05:40.
06:42 (WTGO08) 1 19:00 11919 11938 | 19:45,
06:25 (WTGO08) 106:21 1 05:50 10535 105-41
06:41 (WTGOO8) | 19:00 11920 11939 | 19:44
06:25 (WTGO08) 106:20 105-49 10535 105-41
06:41 (WTGOO8) 1 19:01 11920 11939 | 19:44
06:26 (WTGO08) 106:19 05:48 «10535 | 05:42,
06:40 (WTGO08) 1 19:01 11921 11940 | 19:44,
06:27 (WTGO08) 106:17 05:47 10534 | 05:42,
06:39 (WTGO08) | 19:02 11922 11940 | 19:44.
06:28 (WTGO08) 106:16 05:47 10534 1 05:43,
06:36 (WTGO08) 1 19:03 11922 11940 | 19:44
10615 10546 105:34 | 05:43
11903 11923 I1e41 | 19:43
10614 10545 105:34 | 05:44
11904 11924 11941 | 19:43
10613 10544 © 105:34 | 05:44
11905 11924 11942 | 19:43
10612 10544 = 105:35 | 05:45
11905 11925 11942 | 19:42
10610 10543 105:35 1 05:45
11908 11926 11942 | 19:42
10609 10543 «(105:35 | 05:46
11907 11926 11943 | 19:42
10608 10542 © 105:35 1 05:46
11907 11927 11943. | 19:41
10607 10541 105:35 1 05:47
11908 11928 11943. | 19:41
10608 10541 105:35 | 05:48
11908 11928 11943 | 19:40
10605 10540 © 105:35 | 05:48
11909 11929 11944 | 19:40
[06:04 05:40 © 105:36 | 05:49
[1910 11930 11944 | 19:39
10603 10539 105:36 | 05:49
11910 11930 11944 | 19:39
10602 10539 © 105:36 1 05:50
I1911 11931 11944 | 19:38
10601 10538 105:36 1 05:51
I1912 11931 11944 | 19:38
{06:00 10538 © 105:37 05:51
I1912 11932 119441 19:37
10559 10537 105:37 | 05:52
[1913 11933 119451 19:37
10558 10537 105:37 1 05:52
11914 11933 119451 19:36
10557 10537 105:37 1 05:53
[1914 11934 11945 | 19:35
10556 10536 © 105:38 | 05:54
11915 11934 11945 | 19:35
i 10536 | los:s4
i l1935 | lt94
1 3e7 | 4241 423 | ag
i 1 1 1

‘able layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm)
Sun set (hh:mm)

First time (hh:mm) with flicker
Minutes with flicker Last time (hh:mm) with flicker

WindPRO version 2.8.563 Okt 2012

PantaPope
12.11.2012 17:11/7
Lconed uso:

CUBE Engineering
BreitscheidstraBe 6
DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

lAugust |SeptembefOctober INovember|December
1 ' 1 1 1
1osss 1084 106:31 10ss2 | 06:17
11933 11902 11824 11651 | 16:36
10556 108:14 10631 07:09 (WTGO08) 1 05:53 106:18
l1932 119011 18:23 07:14 (WTGO08) 116501 16:36
10586 108:15 06:32 07:05 (WTGOO8) 10554 106:18
I1932 1190011822 07:16 (WTGO08) 116-491 16:36
10557 108:15 1 06:33 07:04 (WTGo08) 1 05:54 106:19
[1931 1185311821 07:17 (WTGO08) 116481 16:36
10557 108:16 1 06:33 07:02 (WTGOO8) 1 05:55 106:20
I1930 11857 11820, 07:17 (WTGOO8) 116481 16:36
10558 108:17 — 106:34 07:02 (WTG008) 10556 106:21
11929 1185811818 07:18 (WTGO08) 11647 1 16:36
10559 108:17 10634 07:02 (WTGo08) | 05:57 1 06:22
[1928 11858118417 07:18 (WTGO08) 116-46 1 16:36
10559 108:18 06:35 07:01 (WTGo08) 1 05:58 106:22
11928 11854 1816 07:17 (WTGOO08) 11645 1 16:36
10600 08:18 106:36 07:01 (WTGo08) 10558 106:23
[1927 118521 18:15 07:17 (WTGO08) 1 16:45 1 16:37
10601 10818 108:36 07:02 (WTGo08) | 05:58 106:24
11926 1185111813 07:16 (WTGO08) 1 16:44 1 16:37
10601 10B:19 108:37, 07:02 (WTGo08) | 06:00 106:25
11925 11850 1 18:12 07:14 (WTGO08) 116-431 16:37
10602 108:20 10638 07:05 (WTGOO8) 1 06:01 106:25
[1924 iteaa 1811 07:11 (WTGo08) 1 16:43. 1 16:37
10602 108:20 06:38 10602 | 08:26
11923 1188711810, 11642 | 16:37
10603 108:21 1 06:39 10603 | 08:27
[1922 11846 | 18:09 11642 | 16:38
10604 108:22 06:40 10603 | 06:27
11921 118451 18:08 lt641 | 16:38
06:04 108:22 1:06:40 10604 | 06:28
11920 11843 118.07 lt641 | 16:38
10605 108:23 1 06:41 10605 | 06:28
[1919 118421 18:05 11640 | 16:39
10605 108:23 1 06:42 10606 | 08:28
[1918 1teat 1804 11640 | 16:39
06:08 108:24 1 06:42 10607 | 08:30
[19:17 1te40 1 18:03 11639 | 16:39
10607 108:24 1 06:43 10608 | 06:30
I1916 11838 1 18:02 11639 | 16:40
10607 108:25 1 06:44 10608 | 06:31
I1918 11837 1 18:01 11638 | 1640
10608 108:28 1 06:44 10609 | 06:31
11914 11838 | 18:00, 11638 | 16:41
06:08 = 108:26 1 06:45 106:10 | 08:32
[1913 1183511759 11638 | 16:41
10609 10827 106-46 loe:t1 | 06:32
Htett 11833117358 11637 | 16:42
10610 10827 108-47 106:12 | 06:33
lt910 1te32 11757 11637 | 16:42
06:10 108:28 = 108:47 106: | 06:33
[1909 11a3t 17:56 11637 | 16:43
106:11 — 108:28 1 06:48 106:14 | 06:34
[1908 11829117355 11637 | 18:44
06:11 108:28 1 06:49 10614 | 06:34
[1907 11828 117:54 11637 | 18:44
06:12 108:30 1:08:50 106: | 06:34
[1908 1182711753 11636 | 16:45
10613 108:30 1:08:50, 106:16 | 06:35
[1905 11826 11752 11636 | 16:45
L063 16:51 1 06:35,
I1903 1 11752 1 16:48
lant s7t | 355 lig | 316
1 i 1 1 1

(WTG causing flicker first time)
(WTG causing flicker last time)

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Okt 2012

rome Oncor PantaPope
20120913 Tafila_Agu2 _ Preliminary layout Vestas V90 3.0 MW 12.11.2012 17:11/8

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

SHADOW - Kalender
‘alculation: Astronomically possibleShadow receptor: IP E - IP E

Assumptions for shadow calculations

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to the sun
The WTG is always operating

\January IFebruary IMarch April. + Mays Wune_~— July-August _‘ISeptembefOctober_INovemberlDecember
I \ 1 I ' i i \ I \ 1 I
110635 06:30 06:06 106:28 10555 105:36 10538 10555 106:14 1063110552 106:17
11647 1171311786 118:56 19:16 —119:86_ 119-45 119:83«1'19:02118:24 «1:16:51 «1:16:36,
210636 106:29  106:04 —106:27—«105:54 = 105:86«—«(105:39 «(05:56 «1 06:14 =—«(106:31—«(1:05:53 «(1:06:18
11648 11714 (11737 —118:857 19:16 —119:86_119:45—119:92_«119:01118:23-—«116:50 «1:16:36
310636 106:29  106:03 106:26 ~—«105:53 «(05:85 ««(105:39 «(05:56 «—«:1 06:15 ~—«(106:32««105:54 = «1:06:18.
[164911715 (11737 118:58—119:17119:37119:45—119:982«119:00 11822 «116-49 «1:16:36
4106:36 06:28 + 106:02 + 106:25««105:52 «05:85 —«(105:39 «(05:57 «(1 06:15——«(106:33«—«1:05:54 = 06:19
1164911716 1179811858 |119:18=—«119:37 119-45 119:31«118:59 1182111648 «1:16:36
5106:36 106:27 106:01 106:28««(105:51—«(105:85 —«(105:40-«(105:57 «1 08:16 =—«(106:33«—«1:05:55 «1:06:20,
[16:50 17:17 11739 118:59119:18—119:38_«119:45—119:30 «1:18:57 (1182011648 «1:16:36,
6106:36 106:27 106:00 106:22 105:51 —«'105:35 «'105:40 «(05:58 ~=—«'106:17««(106:34 «1:05:56 «1:06:21
11651 11718 11739 119:00 19:19 19:38 119:45119:29 1185611818 «1:16:47 «1:16:36
710636 106:26 © 105:59 «(106:21«(105:50«(105:85 «(05:41 «(1:05:59 -«(108:17—«(106:34 «1:05:57 «1:06:22
11652 11718 11740 —119:00 19:20 19:39 119-44 —«119:28 «1:18:55 118:17 1:16:46 1:16:36
8106:36 06:25 105:58 (16:20 «105:49«105:85 «(05:41 «(05:59 «(06:18 ~=—«106:35 «1:05:58 «= 06:22
[1652 1171911744 (119:01 19:20 19:39 119-44 119:28 11854 —118:16 1:16:45 1:16:36,
9106:37 06:25 105:56 ~—«106:19«(105:48 ~—«105:85—«(105:42 «(06:00 «106:18 ~=—«106:36.-—«105:58 = «1:06:23,
11653 117:20 11741 119:01 19:21 119-40 119-44 119-27 1185211815 116:45 «1:16:37
10106:37 106:24 105:55 «1:06:17 «105:47«105:34«105:42««106:01-106:19--106:36—-105:59 ‘1 06:24
[1654 117-21 11742 (119:02 19:22 119-40 119-44 119:26118:51 18:14 11644 «1:16:37
11106:37 106:23 10554 -106:16 © -105:47 «05:34 *105:43««106:01-106:19-—-106:37—-106:00 ‘1 06:25
[16:55 117:22 11743 —«(119:03 19:22 1194011944 1:19:25 1:18:50 1181211643 «1:16:37
12106:37 106:22 105:53«106:15 -105:46 «1:05:34 —«105:43««106:02 «06:20 *106:38~=—106:01 ‘1 06:25
[16:56 17:28 117-44 —(119:08 119-23 119:41—119-43119:24 118491481 1:16:43 «1:16:37
13106:36 06:21 105:52 «106:14-105:45 «1:05:34 «1:05:44 ««106:02-*106:20*106:38~—-106:02— ‘1 06:26
[16:56 17:28 117-44 (1:19:04 119:24 119-44 119:431'19:23«118:47~—«*118:10— «1164211637
14106:36 106:20 105:50 106:13-105:44 —«105:34-105:44««1106:03 10621 ©*106:39--106:03 ‘1 06:27
11657 117:24 11745 (119:05119:24119:42«(119-43—1'19:22 «118-46 «1:18:09 «116-42 «1:16:38
15106:36 106:20 105:49 *106:12 «105:44«105:35 ~—«105:45—«106:04—*106:22«*106:40 1:06:03 ‘1 06:27
11658 117:25 11746 (1:19:05 119:25 119-42 119:42—119:21 11845118081 16:41 1:16:38,
16106:36 106:19 105:48 + 106:10-105:43«105:35 «1:05:45 «1:06:04 «—«106:22 «1:06:40 1:06:04 1 06:28
[16:59 117:26 11746 —119:06 19:26 119:42119:42_—«1'19:20 1184311807 116:41— «1:16:38
17106:36 06:18 105:47 106:09-105:43 «1:05:35 «1:05:46 «—«106:05 -106:23«*106:41 «1:06:05 ‘1 06:28
11700 117:27 11747 —119:07 19:26 119:43«(119:42_—s119:19—«118:42_—«1'18:06-—«116:40—«1:16:39,
18106:36 06:17 105:46 106:08 +-105:42 «1:05:35 «1:05:46 «1:06:05 *106:23 «1:06:42 «1:06:06 ‘1 06:29
11701 117:28 11747 —(119:07 19:27 1194311941 119:1B «118-41 1180411640 «1:16:39
19106:36 106:16 105:44 106:07-105:41 05:35 «05:47 «1:06:06 —*106:24—*106:42-««106:07 ‘1:06:30
11702 117:28 11748 —(119:08 | 119:28 1194311941 119:17 11840 «(11803 «116:39 «1:16:39,
2010635 106:15 05:43 106:06 05:41 05:35 10548 «10607 :106:24 (106438. «106081 06:30
11703 117:29 11749 119:08 19:28 119:43«(119:40«119:16 «1:18:88 «118102 «116:39 1:16:40
2110635 —106:14 105:42 106:05 10540 105:35 (10548 «10607 106:25«106:44 «=: 06:08 1:06:31
11703 117:30 11749 119:09 19:29 119-44 119-40 119:15 «1:18:97 118:01116:38 «1:16:40
2210635 106:13 105:41 106:04 10540 10536 «10549 «10608 106:26 «(10644 «10609 «1:06:31
11704 117:31 17:50 119:10 19:30 119:44119:39 19:14 18:36 1:18:00 116:38 ‘1 16:41
2310634 106:12 10539 10603 10539 10536 10549 © 106:08 106:26 «10645 06:10 1 06:32
11705 117:31117:51—(119:10 19:30 119-44 119:39 11913 -118:935«11759-116:38 1:16:41
2410634 106:11 10538 106-02 1053910536 © 10550 10609 :106:27 (10646 =—106:11 1 06:32
11706 117:82 11751 149:11 1193381 119:44—119:98 19:11 118:93—«*1:17:58 «1:16:37 «1: 16-42
2510634 106:10 10537 106:01 10538 05:36 10551 10610 106:27:106:47:106:12 1 06:33
11707 1173811752 119:12 119381 119:44—119:98 19:10 «118:92 «1:17:57 «1:16:37: 1642
2610633 106:09 10536 106:00 10538 105:37 10551 06:10 106:28 10647 :106:13 1 06:33
11708 | 117:34 11753 (119:12—119:92— 11944119387 1190911831 —«117:56 «1:16:37 «1:16:43.
27 1 06:33 105:34 05:59 (105:38§«(105:37«(105:52«1 06:11 —«(106:28 «(106-48 =—«106:14 «1:06:34
17:09 1175311913 119:33 11945 119:37 11908 118:29 11758 «116:37 «1 16:44
28 | 06:32 15:33 105:58 05:37 105:37(105:52 «(06:11 -—«(106:29 «(106-49 «1:06:14 1:08:34
17:10 11754 119:14 19:33 11945 1:19:86 11907 118-28 )—«117:54 «1:16:37 1:16:44
29 1 06:32 106:32 105:57105:37105:37105:58«(106:12-—«(106:30«(106:50«106:15 «1:08:84
lara 11854 19:14 1198411945 119:85 19:06 118-27 «117:58«116:36 1 16:45,
30 1 06:31 10631 105:56 105:36 05:38 «(105:54 =—«:106:13-—«(106:30«(106:50«106:16 =: 06:35
lara 11855 119:15 19:34 19:45 119:85 11905 118:26 =—«117:52«116:36 1:16:46
31 106:31 1:06:29 1 105:54 — 106:13 06:51 06:35
la712 118:56 1 11934 119:03 11752 16:46
Potential sun hours | 323 ia) 387 1 423 432001 ait art | 355 | 316
Total, worst case | 1 1 \ \ \ I

‘able layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm) First time (hh:mm) with flicker (WTG causing flicker first time)
Sun set (hh:mm) Minutes with flicker Last time (hh:mm) with flicker (WTG causing flicker last time)

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Okt 2012

rome Oncor PantaPope
20120913 Tafila_Agu2 _ Preliminary layout Vestas V90 3.0 MW 12.11.2012 17:11/9

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

SHADOW - Kalender
alculation: Astronomically possibleShadow receptor: IP F - IP F

Assumptions for shadow calculations

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to the sun
The WTG is always operating

NJanuary February IMarch — 1April May NJune
I \ 1 I ' I
110635 06:30 10606 1 06:28 05:55, 05:36 05:54 (WTG037)
M647 11713117386 118:56, 119:16 19:36 06:11 (WTG037)
210636 106:29  106:04 1:08:27 1 05:54 05:36 05:54 (WTGO37)
1164811714 117:37 1:18:87 119:16 19:36 06:12 (WTG037)
310636 106:29  106:03 1:08:26 1 05:53, 05:36 05:54 (WTGO37)
1164911715 (11737 —118:58, 119:17 119:37 06:12 (WTG037)
4106:36 106:28 + 106:02 «1:08:25 1 05:52 05:35 05:54 (WTG037)
11649 117:16 11738 1 18:58, 119:18, 19:37 06:13 (WTG037)
5106:36 106:28 + 106:01 ‘1:06:28 06:40 (WTGOO1) | 05:52 05:35 05:53 (WTG037)
11650 117:17 11739 1:18:59 06:42 (WTGOO1) | 19:18 119:38 06:12 (WTG037)
610636 106:27 106:00 1:08:22 06:38 (WTGOO1) | 05:51 05:35 05:53 (WTGO37)
H651 11718 117-40 1:19:00 06:42 (WTGOO1) | 19:19 19:38, 06:12 (WTG037)
710636 106:26 105:59 1 06:21 06:37 (WTGOO1) | 05:50 05:35 05:53 (WTG037)
I1652 11719 117-40 1:19:00 06:43 (WTGOO1) | 19:20 19:39 06:12 (WTG037)
8106:37 106:25 05:58 ‘1:06:20 06:36 (WTGOO1) | 05:49 05:35 05:53 (WTG037)
11653 11719-11741 119:01 06:43 (WTGOO1) | 19:20 19:39 06:13 (WTGO37)
9106:37 106:25 1:05:56 1:08:19 06:35 (WTGOO1) | 05:48 05:35 05:53 (WTG037)
11653 117:20 11742 1:19:01 06:43 (WTGOO1) | 19:21 19:40 06:13 (WTG037)
10106:37 106:24 —105:55 1:08:18, 06:34 (WTGOO1) | 05:47 05:35 05:53 (WTG037)
M1654 117-21 11742 1:19:02 06:43 (WTGOO1) | 19:22 19:40 06:13 (WTG037)
11106:37 106:28 «1:05:54 1:08:16, 06:33 (WTGOO1) | 05:47 05:35 05:53 (WTG037)
11655 117:22117:43—119:03, 06:42 (WTGOO1) | 19:22 19:40 06:13 (WTG037)
12106:37 106:22(105:53 (1:08:15, 06:31 (WTGOO1) | 05:46 05:35 05:53 (WTG037)
11656 117:28 117-44 —119:08, 06:41 (WTGOO1) | 19:23 19:41 06:13 (WTG037)
13106:37 106:21 1:05:52 (1:08:14 06:30 (WTGOO1) | 05:45 05:35 05:53 (WTG037)
11687 117:24 117-44 119:04 06:39 (WTGOO1) | 19:24 19:41 06:14 (WTG037)
14106:36 106:21 105:51 1:08:13, 06:30 (WTGOO1) | 05:45 05:35 05:53 (WTG037)
11657 117:24 117-45 —119:05 06:37 (WTGOO1) | 19:24 119-42 06:14 (WTGO37)
15106:36 106:20  105:49 1:06:12 (05:44 05:35 05:53 (WTG037)
11658 17:25 117-46 1:19:05, 11925, 119-42 06:14 (WTGO37)
16106:36 106:19  105:48 —106:11 105:43, 05:35 05:53 (WTG037)
11659 117:26 17:46 1 19:06, 119:26 19:42 06:14 (WTGO37)
17106:36 106:18 +—105:47 1:08:09 105:43, 05:35 05:54 (WTGO37)
1170011727 117:47 1:19:07 119:26 19:43, 06:15 (WTG037)
18106:36 106:17 105:46 1:06:08, 1 05:42 05:35 05:54 (WTGO37)
1170111728 (117-48 119:07, 11927 119-43 06:15 (WTG037)
19106:36 106:16 —105:44 08:07 10541 05:59 (WTG037) | 05:35 05:54 (WTGO37)
11702 11728 117-48 1:19:08, 11928 06:01 (WTG037) | 19:43 06:15 (WTG037)
2010635 106:15 105:43 1 06:06 10541 05:58 (WTG037) | 05:35 05:54 (WTGO37)
11703 117:29 117-49 119:09 11928, 06:03 (WTG037) | 19:43 06:15 (WTG037)
2110635 —106:14 05:42 1:06:05 1.05:40 05:58 (WTG037) | 05:35 05:54 (WTGO37)
11704 117:30 17:49 1:19:09 119:29 06:05 (WTG037) | 19:44 06:15 (WTG037)
2210635 106:13  105:41 1 06:04 05:40 05:57 (WTG037) | 05:36 05:54 (WTGO37)
11704 1173111750 1:19:10, 119:30 06:05 (WTG037) | 19:44 06:15 (WTG037)
2310634 106:12 10539 1 06:03 105:39 05:57 (WTG037) | 05:36 05:55 (WTGO37)
11705 1173111751 —119:10, 119:30 06:07 (WTG037) | 19:44 06:16 (WTG037)
2410634 © 106:11 105:38 1 06:02 105:39 05:57 (WTG037) | 05:36 05:55 (WTG037)
11706 117:32 «1175114911 119331 06:08 (WTG037) | 19:44 06:16 (WTG037)
2510634 106:10 05:37 1 06:01 1 05:38 05:56 (WTG037) | 05:36 05:55 (WTG037)
11707 1178811752 —119:12 119331 06:08 (WTGO37) | 19:44 06:16 (WTG037)
2610633 106:09 105:36 1 06:00 1 05:38 05:56 (WTG037) | 05:37 05:56 (WTG037)
11708 = 117:84 117531 19:12 119332 06:09 (WTGO37) | 19:45 06:17 (WTGO37)
27 1 06:33 105:35 — 105:59 1 05:38 05:56 (WTG037) | 05:37 05:56 (WTG037)
17:09 11753 119:13 119333, 06:10 (WTGO37) | 19:45 06:17 (WTGO37)
28 | 06:32 105:33  105:58 10537 05:55 (WTG037) | 05:37 05:56 (WTG037)
17:10 11754 1 19:14 11933, 06:10 (WTGO37) | 19:45 06:17 (WTG037)
29 1 06:32 [06:32 105:57 10537 05:55 (WTG037) | 05:38 05:57 (WTG037)
lara 11855 119:14 119334 06:11 (WTGO37) | 19:45 06:18 (WTGO37)
30 1 06:31 [06:31 — 105:56 10537 05:55 (WTG037) | 05:38 05:57 (WTG037)
iar 11855 119:15 11934 06:11 (WTG037) | 19:45 06:17 (WTGO37)
31 106:31 06:30 1 05:36 05:54 (WTG037) |
la712 118:56 119335 06:11 (WTG037) |
Potential sun hours | 323 ia) 387 1 424 | 423
Total, worst case | 1 71 \ I

‘able layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm) First time (hh:mm) with flicker (WTG causing flicker first time)
Sun set (hh:mm) Minutes with flicker Last time (hh:mm) with flicker (WTG causing flicker last time)

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Okt 2012

rome Oncor PantaPope
20120913 Tafila_Agu2 _ Preliminary layout Vestas V90 3.0 MW 12.11.2012 17:11 /10

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

SHADOW - Kalender
alculation: Astronomically possibleShadow receptor: IP F - IP F

Assumptions for shadow calculations

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to the sun
The WTG is always operating

NJuly lAugust ISeptember lOctober_INovemberlDecember
I 1 I i 1 I
1105:38 05:57 (WTG037) | 05:55 Los:t4 06:32 (WTGOO1) 06:31 105:52 06:17
19:45 06:17 (WTGO37) | 19:33 19:02 06:41 (WTGOO1) 1 18:25 116:51 1 16:36
2105:39 05:58 (WTG037) | 05:56 Los:t4 06:32 (WTGOO1) 06:31 105:53 1:06:18,
19:45 06:18 (WTGO37) | 19:33 119:01 06:41 (WTGOO1) 1 18:28 116:50 1 16:36
3105:39 05:58 (WTG037) | 05:56 106-15 06:33 (WTGO01) 106:32 105:54 1:06:19
11945 06:18 (WTGO37) | 19:32 19:00 06:41 (WTGOO1) 1 18:22 11649 1 16:36
4105:40 05:58 (WTG037) | 05:57 Lo6:15 06:33 (WTGOO1) 06:33 105:54 1:06:19
11945 06:18 (WTGO37) | 19:31 18:59 06:40 (WTGOO1) 1 18:21 11648 1 16:36
51 05:40 05:59 (WTG037) | 05:58 06:16 06:34 (WTGOO1) 06:33 105:55 06:20
11945 06:19 (WTGO37) | 19:30 11857 06:40 (WTGOO1) 1 18:20 116:48 1 16:36
61 05:40 05:59 (WTG037) | 05:58 06:17 06:34 (WTGOO1) 06:34 105:56 1 06:21
19:45 06:18 (WTGO37) | 19:29 18:56 06:38 (WTGOO1) 1 18:18 11647 1 16:36,
7105:41 06:00 (WTG037) | 05:59 Lo6:17 06:35 (WTGOO1) 06:35 105:57 1:06:22
119-44 06:19 (WTGO37) | 19:28 18:55 06:37 (WTGO01) 1 18:17 11646 1 16:36
8105:41 06:00 (WTG037) | 05:59 06:18 106:35 105:58 1:06:22
l19:44 06:19 (WTGO37) | 19:28 118354 11816 11645 1:16:37
91 05:42 06:01 (WTGO37) | 06:00 lo6:18 106:36 —105:58 1:06:23,
19:44 06:19 (WTGO37) | 19:27 18:52 11815 11645 116:37
10 | 05:42 06:01 (WTG037) | 06:01 Los:19 106:36 105:59 1:06:24
19:44 06:19 (WTGO37) | 19:26 11851 [18:14 1164411637
11.105:43 06:02 (WTG037) | 06:01 los:19 106:37  106:00 1. 08:25
19:44 06:20 (WTG037) | 19:25 18:50 11812 11643 116:37
121 05:43 06:02 (WTGO37) | 06:02 06:20 106:38 —106:01 1:08:25
19:43 06:19 (WTGO37) | 19:24 18:49 [48:11 11643 1:16:37
131 05:44 06:03 (WTGO37) | 06:02 06:21 106:38 © 106:02 1:08:26
19:43 06:20 (WTG037) | 19:23 11847 11810 116421 16:38
141 05:44 06:03 (WTG037) | 06:03 06:21 106:39 106:03 1 06:27
11943 06:19 (WTGO37) | 19:22 18:46 118:09 116421 16:38
15 1 05:45 06:04 (WTGO37) | 06:04 lo6:22 106:40  106:03 1 06:27
19:42 06:19 (WTGO37) | 19:21 11845 118:08 116411 16:38
16 | 05:46 06:04 (WTGO37) | 06:04 06:22 106:40 106:04 1:06:28,
119-42 06:18 (WTGO37) | 19:20 18:44 118:07 116411 16:38,
17 1 05:46 06:05 (WTGO37) | 06:05 06:23, 106:41 106:05 1:06:29
119-42 06:19 (WTGO37) | 19:19 18:42 18:06 116:40 1 16:39
181 05:47 06:06 (WTGO37) | 06:06 06:23, 106:42 106:06 1:06:29
11g: 06:19 (WTGO37) | 19:18 11g: 118:05 116401 16:39
191 05:47 06:06 (WTGO37) | 06:06 los:24 106:42 106:07 ‘1:08:30
11941 06:18 (WTGO37) | 19:17 18:40 18:03 116:39 1 16:40
20 1 05:48 06:07 (WTG037) | 06:07 los:24 106:43 106:08 1:06:30
19:40 06:18 (WTGO37) | 19:16 18:38 18:02 116:39 1 16:40
21 105:48 06:07 (WTG037) | 06:07 06:25 106:44 —106:09 1 06:31
19:40 06:16 (WTGO37) | 19:15 11837 18:01 116:39 1 16:40
22:1 05:49 06:08 (WTG037) | 06:08 06:26 106:45 106:09 1 06:31
19:39 06:16 (WTGO37) | 19:14 18:36 18:00 116:38 1 16:41
28 1 05:50 06:08 (WTGO37) | 06:09 06:26 106:45 106:10 1:06:32
19:39 06:14 (WTGO37) | 19:13 18:35 11759 116381 16:41
24 1 05:50 06:09 (WTGO37) | 06:09 106:27 106:46 —106:11 1. 08:32
19:38 06:12 (WTGO37) | 19:12 18:33, 11758 116:38 1 16:42
25:1 05:51 06:10 10627 106:47 106:12 1:08:33,
119:38 19:10 18:32 1175711637 1:16:43,
26 1 05:51 06:10 06:28, 106:47 106:13 1:08:33,
11937 119:09 11831 11756 116:37 1 16:43,
27 1 05:52 06:11 06:29 106:48 106:14 1:08:34
119337 119:08 18:30 1175511637 1 16:44
28 | 05:53 06:11 06:29 106:49  106:14 1:06:84
19:36 119:07 11828 11754 11637 1 16:44
29 1 05:53 06:12 06:31 (WTG001) | 06:30 106:50  106:15 1 06:84
119335 119:06 06:38 (WTG001) | 18:27 11754 11637 1:16:45,
80 1 05:54 106:13 06:31 (WTG001) | 06:30 106:50  106:16 1:08:35
119335 119:05 06:40 (WTG001) | 18:26 11753 116361 16:46
31 105:54 106:13 06:31 (WTG001) | 10651 I 06:35
l19:34 119:03 10 06:41 (WTGOO1) | i752 16:46
Potential sun hours | 432 ian a) 1355 1 3191 316
Total, worst case | 366 1 26 I \ 1 I

‘able layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm) First time (hh:mm) with flicker (WTG causing flicker first time)
Sun set (hh:mm) Minutes with flicker Last time (hh:mm) with flicker (WTG causing flicker last time)

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Okt 2012

Prose Dessrpton PrnedPage
20120913_Tafila_Agu2 Preliminary layout Vestas V90 3.0 MW 12.11.2012 17:11 /11

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com

Catuatd

03/2. 8.56:
SHADOW - Grafischer Kalender
culation: Astronomically possible 4

IPA: IPA IPB: IPB
————

TEI ros. vesras viizsn0 si20rorne atom (Gexn0m) sta) (RIND wrooc:vestas vii2snco120.01ne as0m(cecssoom) cue) NIN. wraosr vesras vita ono 20 112400 (Gees00 28)

|WindPRO is developed by EMD International A/S, Niels Jernesvej 10, DK-9220 Aalborg O, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Okt 2012

Freee Dessrpton PinedPage
20120913_Tafila_Agu2 Preliminary layout Vestas V90 3.0 MW 12.11.2012 17:18 /1

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

Maximum distance for influence
Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 3°
Day step for calculation 1 days
Time step for calculation 1 minutes

Sunshine probability S (Average daily sunshine hours) [BET DAGAN]
Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
6,13 7,37 7,49 8,82 10,88 11,49 12,04 11,94 10,17 8,94 7,78 6,19

{Operational hours are calculated from WTGs in calculation and wind

erraindaten 12 Sektoren; Radius: 20.000 m (13)

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
320 192 212 203 256 471 505 280 623 2.104 2.174 1.020 8.359
Idle start wind speed : Cut in wind speed from power curve

A ZVI (Zones of Visual Influence) calculation is performed before flicker
alculation so non visible WTG do not contribute to calculated flicker
alues. A WTG will be visible if it is visible from any part of the receiver
indow. The ZVI calculation is based on the following assumptions:
Height contours used: Héhenlinien: CONTOURLINE_ONLINEDATA_0.wpo (1)
Area object(s) used in calculatio
Areal-Objekt (ZVI): REGIONS_20120913_Tafila_Agu2_RECOVER002 30.10:
Areal-Objekt (ZVI): REGIONS_20120913_Tafila_Agu2_RECOVER002 30.10.
Areal-Objekt (ZVI): REGIONS_20120913_Tafila_Agu2_RECOVER00S 06.11.:
(Obstacles not used in calculation

Eye height: 1,5 m Scale 1:100.000
(Grid resolution: 10,0 m A New WTG & Shadow receptor
WTGs
UTM WGS84 Zone: 36 WTG type Shadow data
East North Z — Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Calculation RPM
rated diameter height distance
[m] (kw) [m] [m] [m] [RPM]
WTGO001 753.874 3.398.269 1.589,5 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 112.0 94,0 1.711 12,0
WTG002 753.776 3.398.861 1.596,0 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO003 754.032 3.397.860 1.573,2 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTG004 754.586 3.398.705 1.585,8 VESTAS V112 3000 112... Yes VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO05 754.700 3.398.990 1.550,9 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 112.0 94,0 1.711 12,0
WTGO006 754.826 3.398.125 1.542,4 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 112.0 94,0 1.711 12,0
WTGO007 755.074 3.398.402 1.584,5 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1711 12,0
WTGO008 756.011 3.400.294 1.518,9 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 112.0 94,0 1.711 12,0
WTGO009 755.601 3.399.032 1.552,8 VESTAS V112 3000 112... Yes VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO10 756.260 3.398.479 1.563,2 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO11 758.328 3.400.289 1.518,5 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO012 756.686 3.399.337 1.564,0 VESTAS V112 3000 112... Yes VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO013 756.744 3.398.762 1.571,9 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO014 757.143 3.399.081 1.545,2 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 112.0 84,0 1.712 12,0
WTGO15 757.404 3.398.613 1.558,7 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 112.0 84,0 1.712 12,0
WTGO16 757.396 3.400.302 1.519,4 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 112.0 94,0 1.711 12,0
WTGO17 757.538 3.398.132 1.510,3 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1711 12,0
WTGO018 757.562 3.400.984 1.455,6 VESTAS V112 3000 112... Yes VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO019 757.575 3.399.060 1.571,4 VESTAS V112 3000 112... Yes VESTAS V112-3.000 3.000 1120 84,0 1.712 12,0
WTGO020 757.581 3.399.756 1.526,0 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO021 756.378 3.399.926 1.514,6 VESTAS V112 3000 112... Yes VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTG022 757.658 3.399.410 1.545,8 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTG023 757.794 3.401.282 1.450,0 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTG024 757.835 3.400.659 1.478,2 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTGO025 757.941 3.401.596 1.441,8 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0
WTG026 757.997 3.398.642 1.498,5 VESTAS V112 3000 112... Yes. VESTAS V112-3.000 3.000 1120 94,0 1.711 12,0

nued on next p
jeveloped by EMD International A/S, Niels Jernesvej 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
WindPRO version 2.8.563 Okt 2012

Foes Oncor PantaPope
20120913 Tafila_Agu2 _ Preliminary layout Vestas V90 3.0 MW 12.11.2012 17:18 /2

Loonsed use:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

SHADOW - Hauptergebnis
alculation: Meteorologically likel
..continued from previous page
UTM WGS84 Zone: 36 WTG type Shadow data
East North Z Row data/Description Valid Manutact. Type-generator Power, Rotor Hub Calculation RPM
rated diameter height distance
{m] [kw] [m] {m] [m] [RPM]
WTG027 758.092 3.399.950 1.532,1 VESTAS V112 3000 112. VESTAS 112-3000 3.000 112,0 94,0 1711 12,0
WTG028 758.106 3.402.511 1.501,6 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0
WTG029 758.296 3.399.454 1.526,2 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0
WTG030 758.526 3.399.833 1.580,0 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 84,0 1.712 12,0
WTG031 758.577 3.402.570 1.477,6 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0
WTG032 758.745 3.400.485 1.476,5 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0
WTG033 758.763 3.400.147 1.504,9 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0
WTG034 758.854 3.400.914 1.473,5 VESTAS V112 3000 112. VESTAS 112-3000 3.000 1120 94,0 1711 12,0
WTG035 758.896 3.401.187 1.469,1 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0
WTG036 758.969 3.402.282 1.450,4 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0
WTG037 753.310 3.398.507 1.589,6 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0
WTG038 759.533 3.400.567 1.463,9 VESTAS V112 3000 112. VESTAS V112-3.000 3.000 112,0 94,0 1711 12,0

Shadow receptor-Input
UTM WGS84 Zone: 36
No. Name East North Z Width Height Height Degrees from Slope of Direction mode
ag. southcw — window
[m] [m] [m] Cl i)

IPAIPAMet 754.636 3.401.083 1.3538 1,0 1,0 -35,0 90,0 Fixed direction
IPBIPBMet 754.552 3.400.710 1.403,1 1,0 -45,0 90,0 Fixed direction
IPCIPCMet 754.479 3.400.573 1.4198 1,0 1,0 -35,0 90,0 Fixed direction
IPD IPD Met 754.466 3.400.544 1.426,1 1,0 1,0 -15,0 90,0 Fixed direction
IPEIPEMet 754.303 3.400.508 1.420,2 1,0 -35,0 90,0 Fixed direction
IPF IPF Met 752.320 3.398.041 1.601,2 1,0 1,0 -105,0 90,0 Fixed direction

Calculation Results

Shadow receptor
Shadow, expected values
No. Name Shadow hours
per year
[hiyear]
IP AIP AMet 4:44
IPB IP B Met 2:49
IPC IPC Met 2:30
IP D IP D Met 2:26
IPE IPE Met 0:00
IP F IP F Met 11:39

‘Total amount of flickering on the shadow receptors caused by each WTG
No. Name Worst case Expected
[hiyear] —_[h/year]
WTG001 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4392) 2:20 1:18
WTG002 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4393) 0:00 0:00
WTG003 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4394) 0:00 0:00
WTG004 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4395) 0:00 0:00
WTGO005 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4396) 0:00 0:00
WTGO006 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4397) 0:00 0:00
WTGO007 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4398) 0:00 0:00
WTG008 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4399) 21:46 10:54
WTG009 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4400) 0:00 0:00
WTG010 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4401) 0:00 0:00
WTG011 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4402) 0:00 0:00
WTG012 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4403) 0:00 0:00
WTG013 VESTAS V112 3000 112.0 !O! NH: 94,0 m (Ges:150,0 m) (4404) 0:00 0:00
WTG014 VESTAS V112 3000 112.0 !O! NH: 84,0 m (Ges:140,0 m) (4405) 0:00 0:00
WTG015 VESTAS V112 3000 112.0 !O! NH: 84,0 m (Ges:140,0 m) (4406) 0:00 0:00
= Deserpton

20120913_Tafila_Agu2

SHADOW - Hauptergebnis
alculation: Meteorologically likel

..continued from previous page
No. Name

WTG016 VESTAS V112 3000 112.0 !O! NH:
WTGO017 VESTAS V112 3000 112.0 !O! NH:
WTG018 VESTAS V112 3000 112.0 !O! NH:
WTG019 VESTAS V112 3000 112.0 !O! NH:
WTG020 VESTAS V112 3000 112.0 !O! NH:
WTG021 VESTAS V112 3000 112.0 !O! NH:
WTG022 VESTAS V112 3000 112.0 !O! NH:
WTG023 VESTAS V112 3000 112.0 !O! NH:
WTG024 VESTAS V112 3000 112.0 !O! NH:
WTG025 VESTAS V112 3000 112.0 !O! NH:
WTG026 VESTAS V112 3000 112.0 !O! NH:
WTG027 VESTAS V112 3000 112.0 !O! NH:
WTG028 VESTAS V112 3000 112.0 !O! NH:
WTG029 VESTAS V112 3000 112.0 !O! NH:
WTG030 VESTAS V112 3000 112.0 !O! NH:
WTG031 VESTAS V112 3000 112.0 !O! NH:
WTG032 VESTAS V112 3000 112.0 !O! NH:
WTG033 VESTAS V112 3000 112.0 !O! NH:
WTG034 VESTAS V112 3000 112.0 !O! NH:
WTG035 VESTAS V112 3000 112.0 !O! NH:
WTG036 VESTAS V112 3000 112.0 !O! NH:
WTGO037 VESTAS V112 3000 112.0 !O! NH:
WTG038 VESTAS V112 3000 112.0 !O! NH:

preliminary layout Vestas V90 3.0 MW

94,0 m (Ges:150,0 m) (4407)
94,0 m (Ges:150,0 m) (4408)
94,0 m (Ges:150,0 m) (4409)
84,0 m (Ges:140,0 m) (4410)
94,0 m (Ges:150,0 m) (4411)
94,0 m (Ges:150,0 m) (4412)
94,0 m (Ges:150,0 m) (4413)
94,0 m (Ges:150,0 m) (4414)
94,0 m (Ges:150,0 m) (4415)
94,0 m (Ges:150,0 m) (4416)
94,0 m (Ges:150,0 m) (4417)
94,0 m (Ges:150,0 m) (4418)
94,0 m (Ges:150,0 m) (4419)
94,0 m (Ges:150,0 m) (4420)
84,0 m (Ges:140,0 m) (4421)
94,0 m (Ges:150,0 m) (4422)
94,0 m (Ges:150,0 m) (4423)
94,0 m (Ges:150,0 m) (4424)
94,0 m (Ges:150,0 m) (4425)
94,0 m (Ges:150,0 m) (4426)
94,0 m (Ges:150,0 m) (4427)
94,0 m (Ges:150,0 m) (4428)
94,0 m (Ges:150,0 m) (4429)

0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
18:39
0:00

WindPRO version 2.8.563 Okt 2012

Worst case Expected

[hiyear] [h/year]

0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
0:00
10:21
0:00

PantaPope
12.11.2012 17:18/3

Lconed uso:

CUBE Engineering

BreitscheidstraBe 6

DE-34119 Kassel

+49 (0) 561 28 85 730

Mertens / t.mertens@cube-engineering.com
Caio

WindPRO is developed by EMD International A/S, Niels Jernesve} 10, DK-9220 Aalborg ©, Tel. +45 96 35 44 44, Fax +45 96 35 44 46, e-mail: windpro@emd.dk
Tafila Wind Farm
Annex

Annex 11 Public Consultation Meeting

xiv
Public Consultation
Minutes of Meeting
November 12, 2012 [10:30 - 12:55]

Q: The masts were installed 1 year ago, and there has been no other progress?
A: Wind Measurement takes at least a year. The masts have been up for a little
over a year.

Discussion: Projection Description (Turbine count, approximate location, Turbine
size)

Q: What is a MW? How big is the project relative to Jordan?
A: The project would be about 2% of the country’s installed generation.

Q: Do owners still have access to land?
A: Overall, yes. The project just needs a dunum or so for each turbine foundation.
Area outside of this is free for use by the owner.

Clarification: The purpose of the consultation session is to present the project,
not debate the land lease.

Discussion: Background on the Company. The company is Jordanian, with
funding from the IFC, EIB, and other international financial institutions.
Consulting is provided from Germany and the UK.

Discussion on the components of a turbine: +50m blades (3), 100m tower height,
generator, control equipment, manufactured in Europe, subterranean cabling,
substation, turbine foundations, road network for access to turbines.

Discussion: Each tower base needs 20m diameter, approximately 2m depth.
+400 cubic meters of cement

Q: Who is conducting the ESIA?
A: The ESIA is being conducted by a team comprised of Al Rawabi for Energy and
Environment Consulting (REEC), and Cube Engineering of Germany.
Discussion on different stages of the ESIA were explained, including the Public
Consultation stage, which is currently

Discussion on Renewable Energy, and on how it brings positive and negative
impacts. In order to minimize the negative, steps are taken during the
development of the project, including public input.

The construction stage was explained,, including the impacts of dust, noise,
accidents, etc., and these are all studied in the ESIA, along with the local impact of
the project, including Job creation, and local economic benefits.

Shadow of the turbines... blade flickering was discussed along with the map of
shadow impact.

Q: Does the EMF from buried cables cause cancer?
A: Buried medium voltage electrical cables are a common method of electricity
transmission, and do not represent a threat to public health.

What will the company offer for the local community? Discussion on local
employment resulting from the construction / operations, collateral benefit to
local businesses, schools improvement program, environmental programs. It
was discussed that this is a major project for the south part of the country,
which is generally seen as an underserved area.

Discussion on where the power is sent to. It was explained that the energy is
injected into the NEPCO grid, and cannot be used to power people’s local
houses.

Suggestion: Company should look into providing scholarships for local students as
part of its benefit program. It was confirmed that the Company was in fact
considering this option.

Discussion on Tafila Solar program implemented by Petra Solar was discussed,
and the fact that those roof mounted systems directly benefitted the people
whose houses had the panels, in the form of lower electrical bills. This program
was actually grant funded, and developed under
0

Aug 8 cle Alb g 5 phe
Ouse

Abbas 3 Lily Lose 114 55h chy pl Aad dey ps LEY LS cl ll Ail 5 pd Ais YN AS I)
OUSLY! Ie aes, Galea! CJS a Cylatl & g pall Lesa god gy pall ASN) AS yl), ALI
wcll) GSudl GLcLaial s igi pl anal

AMG dap ALY) gle UY) US Gye AS Lally Cued IY) Gyatton Gy Sine

aned \ coe

(@esres E25" ah | Ses aatal § BL

CoP
OK Kee SS id ue

Sell Mb 4 hI) ge le

\ ~s
2 at eee

ALL! 4 cll dey jo a dLI,) ga

i

STE GD Kc iD

Jai 9b Ailes 8 Lgialdl ae jal chy pll de 5 jo cle pSASI lly Silas ati pa
—_ ~&
ox ? A perin > ‘a 2! 7 TANS Sib |

crt +56 \\o,
ies VSL oe) Cre Schall dey js LBs) Ge Let ed sa) EY

ALM 8 dee pall ch pl dey jo cL Angi canbe La shes il) Aas) Lal) Ail

oy aN

AML 58 dee pall Cll de 5 pe LSS Aa Ade Le pote ill ALLY bu) Lad

Sigal Du je LSS
©)

Ababa G8 Cll Alb gg pie
Case!

Abailas 28 Lis lass 114 3 3h ch pil MMU dey jo cL LES ch ll Mil g 5 shal Aus YI AS tt)
OSE AYI Ie spas, Gusbaall Sal es Glatt gy tall bal aad g 5 pall ASL AS 2), AL
sOagladl) GSN GLiLaaly gill aad
TADS Angell ALY) cle Say) UNS Gye AS Lally Cad 13) atten Gy Sie
SBaaqchall ALN 44 chi, gs le
4 Ys a») PV Wo? ae oe ee) on Seo! $4
sts o LF = y ce 23

7 = — Sch Mal 2 LI, gt

Ree a6 bey [EN e pe tas fet

abs) 25} Sato aS | neve

PALLY gf ch Mey Bab) pl

OOS ino IL crs 9b oD yAeea ps SS 4 ax
EVOL TENG NW 4c) Dit lhe Pa BF a

wae Aadakc 98 Al a jal cl ll de 5 je cle Sa | ly SLES a Sa

tx - s : s
Dp -Babl ps Geese I oS BPC [EPL PTE S
= a LL \a8rt 2 noo Le weir
Schall de js cL eas Al
DPW Sued) sus A doz price Phir ps | [bb ceg5
vod piir ye avd Fla Se 15 Hat

. SO gee Ea Ae gee
paslns ) (Ais — LD PZ Dn 9 Jo )) pred
- Bee dees le) 6 oe WIA. ree

Phth=s sve
A pd De el LA LN MN

ee esB LL! s Woy ob syed) cide plaid

f

Subd ue LSE
Q

Ababa 8 cl Aalh gg pie
Creal
Abbilas 6 Lis lass 114 8 yah cl ll Mid de je LY Lbs ch pl dil g 5 pad Aus YN AS tll
CLAY Neg pas, Cusbaall Saal ge Gy slatlly ¢ 5 pital Lab ead g 5 Hall ASL) AS 2, Aha!
: “ulanall Sud} CLeLeial y (ci pl yas
AMG Feud) AY cle Aa) UWS Gye AS Lally cued 13) Gites Gy Sis

SSaaqciall ABN 8 chi, ga be

Verg gak concept jlarl to bertapluve (rey
] Sell dil obi) ga le
4 vew, ehhechie fo AZ tect 1 a Be
7 of

Saab 8 cle pM de je GHAI la

Aheas i YfPewly -

; 7 | aa ae a a eT

fle petro zee hull be eteyrteot
t CO] erate a
Srl dey jo Lil Gyo Lega 3 a UV
Bord — —

Aga) A Hae al) CL ey ol A oe Ua ying Al Gu Ll Lats
pouck 4  Souvce gf seoame [Gyr Le (zak

2 £ { L / re £
ZL VCORE FUE OCP OORT OPE (KIL Ceacf

Fle Cri Soret

7 saa na elk cy J Ho yp oH Hg gL yes al ti

Ke ca ha

Aug (8 Cle AB gg tee
Cla
Gplas i Lily Lose 114 5 pbs chy pl Mad dey js LEY Less cl Il Ail g 5 pd Aaa YI AS pt)
LMA ha Gs yay, Guile Saal ee gy gleilly & 5 pall Lael pau gy piiall ASML 4S pI, Alaa!)
wCpglaall Sul GLeLetaly (sill aasal
AMM Aan) ALLY) cle Ailey! US (ys 4S Leal: Caed 13) Qytion (y Se

SSaaaiall AU) (8 iy gal
ee rapshl gb < Ws ods A= V\ Dh iP

. j Tea Al ls
Ziyi gs oi P\ oP uy» oy ie
Asal de Cr

FAM A chat eae AL le

gd 1) 2 e 2 tpatbs is GL Pi 2s Yocum De to

eA lee pb Eee e eet *

vehi Slag Let es a Chl Ae 5g le TaN Bly ASM esl cos
7th) (he ly 2ePp 3 9 >' Six agi) § 3 91 aw | 5
aor y TS a Lees a 2 oF itt
SEP ANG > 54 om peli pee") =—
WOVE eer sl ables : = :

Sibi bys ve BleaP\ iz aoten bt _\ aan

AMSLI 3 das jal ah i as ane gtig pl BN A
WI ges Yi BL pleat -'
* _ainb\ <\V | ostsee 3 =

—

AML gh es pall cL Le jo LB gs ale La es I GLA) bu
Over Sigh) g gsdl ye ol DN ae <a
Zeb Sue UP

Sige a LS
@

Lab (8 CL Alt ¢ 9 ple
Clases

Gbilas i Lily Lave 114 5 yah chy yl Mad dey ye Ltn Lbs ch pl Mlb & 5 pd Aa V1 AS I)
OUSLY 18 pag, Guslaall Gall es slaty ¢ 5 phall Les fn & 5 piiall ASMA! AS pt), Abad
spglanall Saal! GLaLaial y ogi pl asd

AMG Aen) AY gle ALR IS Gye AS Load Caad 13) Syston Gy Ss

.) ‘ » 2 1? peopl aL gb ell) oa Le
Bas OD eho aiey ce wv ows jd) pip oy “ui
Oy fiat eat 5 a Dob 9 2 2U Jat jie! sits

irr sOnpacbee ee fPcietit 049.0.) to | per) Ty

= feu ae Ay Ale
[ee cate 6) 2 Oo}

SALLI 28 chs dey je heh) gp le

i at £5 oP ied asd 1 9 est bs le es

7 oP | ai a Stile! Pas tes 6s. 1
zi ae gs ao
ape
ie Bilas AGA ea all chy dey jo (gle Sal ily SAMs past ga
oil Biv Robil was oiyd cs 08) ra
= a

os tela Mee sh nent gl 39

Oe per: ) & bd aed!

AUS gh ane all chal hey je Ltt Aa onde La yey ll Gal) tb at
\ L Dre -
Sf us 59) a), J ated 1
a

+ 7 5 x
fa ) yd vA Abed) sriige}
ALSL 8 dee jell cl yl dey po Lil 4a Aas Le pote A ALY Lt Lal

PD V
. =

Sigil Dyje LSS
@

Lab 8 Cl Alte ¢ 9 pie
Outa!

Abbilas 8 Lily Lave 114 3 pads cls pll Malad de jo cL Lbs cl ll Milb g 5 pd Aga YI AS tll
ANN Ba spay, Gala Saal as gy sletlls ¢ 5 pall Lbs cant g 5 pill ASML! AS pI), Algal
wOuglanall Sud) GbeLeial y gi jl yas

AMS Aes) AY che Ada UMS cys AS Leal Cacd 13) Gyles (y Sine

Seah SL gh Alb pl

= : a” adh = }
; cL As Sed 45 vice cs @ IIb
PP? net Nees = : ad HN eh ot BI Z
= oa ——
tehsil at
eae Po | get 2\

= ea

TALLY gf clayll de yj ably ga Le

aoe se eo ate Pio KA FT H'4 ce

1Jai ge Hilake 8 Lei es jell che ll dey je le ASL Sly SSS el oa
ane cal tO 2 pas

F- j Schall de 55a eltil Oo Least ile YI
a 1S = ae

= aval <— fa Po > 8 om)

i

ALSLN 68 ee jell chy de jo Lit) Zac onde A hy ill ALY Lull Lat
, a e174) fy 32
Sh abo ear tts s

as) Petes wi ee) ae at

ALR (8 dee jell cl dey po Ltt Mac Ayal Le pote SN) ALY) Lust Laat

tate ee Ce ee

co ee doy hl Pe

Set ae ee
Agha aja LSS

ae
a

Abbie 5 Lily Lass 114 5 yds cls pll Milled dey ps LOY Lbs cl pil dilb g 5 phd Apa YI AS.)
OUSLY! Ia soans, eal AS aa cys gpl Jesh gous yore ASLAN AS yt ALaball
wOalanall GS! CLeLedal y cgi pl yasdl

ALN (8 Cleyll Alb € 9 de
fg eecen

AMG Aaa) ALY le Ata NUMA Gye 4S balls Gud I) Gates (y Sie

SBoaqiall AUN 8 chi, ya be

feed el i peb ipl chase BL beac
a += aaa

t fees

dels) S10 isons Bol pew

2

MAb 8 clas Ae je gh LD A

«pA OL oS olay gabe debe 1a

Se Re all cha NW Ae) ja gle eS ly Sitiles past Com
pebeil ~ wt

« Sclyw) de 5 je oLEsl Gs Lega ll BY!
sock) Aw Lepy sais eel 22 eg SE ya

Cy FEET A bei ge cLL

UA inj CL Ie yp oA one La is uN) LAG 8
4

DAL) 20 Bid sliitgo a1
“Se Gira Te Zor" a
ALMEN 8 dee pall cl dey jo clit Aa Ads La ysis all ALY! Lua Lad

FEE AIA IE
oan ved at mares

ae Djs LSE

@

Adan A Cll All ¢ 9 pie
Clases

Ballas (68 Lily Lass 114 3 yas cl ll dial dey ps cLtsy Lhss ch ll dalb & 5 pid Aga YI AS pl
OY Ibe sans, Gylaall Saal ae Cy glaills & 5 pall Lashaid pau g 5 pall Asia AS cll, ALdbl)
wOaglanall (Sul! Glelaial y ogi ll asd

AMS Aen) AY che AAR US Gye AS stalls Caed 13) Stes y Sis

r Jf Qe , $Soapial MBL 2 Shi y 9A Le
(ae Viele wrest sp sg dy
|

fel ail (8 cll lu
chu At

molt is

SALgLN 8 cl ll dey je LI, gt le
oo #3:
AE Fo

5 DS Mie Nl Gaal cl See le (Sal Bly AS a ga»
ett te

a Schall Ae je oil Gs Ledges ll LOY!

lad Le LS! _ ha tS

AUB 3b dee all cla ll Ae jo els Aas cake La phe Al) ALY! Lal Lt

a earn Eves

nah NL Sale oe ae
|_ ae i
Fiera eZ

ea ad ASiglil Dj LSS

0)

Sailae 94 Lily laze 114 8 yas cll) aL dey pe Ly Labs cl ll Mlb & 5 pd Aga 1 AS yall
OLkAY! 13a gona, Gala) Sal ee Uy gletlls & 5 pall Legal pad g 5 pall AStLall AS ttl, Abb
supa Saal GLeLaial y (sip! aad

Lab) G8 CL Alt ¢ 5 ple
foerer)

AMG Aes) ALY) gle Alay) US ys AS Lay Cae 13) pation Gy Sis

Baap) ABU! 48 chi, ys be

Sell Ail 4 chi) 98 Le

Disa? ails

Hab A cL lle yj Gch) we

Sea [Ts J Dae Ao g 2

a

Jai ge Aabade 58 Lei ee jal cL pI dey je le SHI ly ASHE aust Co

Schell dey js LI Ge Leia st

AUN 58 dee jell cl de jo cLEs Aas canbe La pies ill Aes) Liat) 2a

ALLAN (8 dee jell cle ll de je LS) da Aah Le tes SN LY Leal Lad

Aish aja LSS
Lab) 2 CL Ait ¢ 5 pe
Chat
Fbilae gi Lily laze 114 3 yaks cl ll iad dey ps Ly Labs ch pl Ailh & 5 pied Aa YI AS yc)
OUSLY! 1a pany, Gulaall Sal ge Gy slats & 5 Rall Lass Saad & 5 pall ASILall AS pt! Algal!
soagladll GSudl GLLaal y gi pl) aaa
AM Aan) ALY cle UY) US (ye 4S Leas Cad 13) tion (y Sine

ooaaiall Adal) 4 coat:

Gespes Ha a pis as rtasci eG
Leas - bose ps {FASS es

hi id gq 2. mrs = a a fet lie r=, on 2 2A)
Sell dale go LI, ga Le

lone tit ear et Ng ad 5p ale o Fl aug

Shab! 28 cl de ye GALL, gw

5

a wet alae site Pl te

sige Miia 8 Leal es jl cl ll dey ja gle SH ly SAG anti Gay

oteteeletles { a Ce fede VS

fla a ot ca leit gt
Ske 22 oa \o Cr 2p

‘ 7 pe ; :
lozw aa Las cea iA pit nw pte a

oF pe waar a Cal ai ate Vis

ee ee ee

etf4el ag.

ALM (8 dee pall Cl dey jo clit da Aue La pes oN ALY) Leal) Lat

b Tes) - Voe1 3 4 advo wl ee Le
— in pak L Sa}

Sigel aja LS
Ballas 5 Lily Lave 114 3 ysis cl ll AML dey pe Lay Lbs cl ll dalb g 5 pad Aga YI AS pal
OLY! 18 pay, Galea! Sul) es slat ¢ 5 pball Lybsil cau g 5 all ASMA! 4S pA), ALI
wCopplnall Saal! GLeLaial y ogi pl ayaa

ALgN of Cll Aah gy ce
Chase!

PAM) Aeul) ALY gle Ada! JMS Gye AS sleds Cuad 13) Gatien y Sie

Ssaaqiall ALI 68 GLI, 58 le

uD 9 goer t OJ api»

Schl Milb § dui, gt ls

SS eb I go jell cll de je le Sila ily SHG a Gay

> HL. oo — — —

flys de js Lisl Ge Leia atl BY)

2p aM No ee ae
ea Mes os ae js

LSI 8 dee pall cl de 5 po Ltt) Aas cade La shes al) ALY) Lua) At

ot4+\ 2 ai

AMAL (8 Ane fall cle pl de) jo oli dat Aah La sie LY) Lua) Last

‘ \ ;
Pp 2 \
e 2 A —

Sst je LSS
Laban (8 CL Ait ¢ 9 pe
Ouse!
AUailas 68 Lily Lave 114 8h cl pl ABN dey pe cLBY Lbs ch yll All g 5 pel Apa 1 AS I)
OSA! Nba spay, Glad Stl as gy slail & 5 pall Lusi pag 5 pall ALA AS I), ALI
wOadlaall Sed) GLLaal s gi yl asi
AMG Fea) ALY) cle Ada! UNS gye AS sled Caad 13) Gyities Gy San

Gasaial 48a) 8 chi) sa ls

sx Cz Cl W\ AG bgoln cts Pel

Schl Mab 2 chi, ga

; = By a poe S 9
ew Le spp

SALALN (28 cla ll dey je dhl) 58 Le

— Ut $5! phe At 2 _& 2s

J alt ae Je cle Sal ily SHS api a

\ - sa Pio Pv I C27
Aaa algal —ega Go om

Sell dey je LE ye Lei ge si lI BY!

arent anit Me Allee oul a\e 1 iy

Aap) 8 An jal Chel He 5 5e Lt Aaya Ue ig ill Su LL Las

V9 2.25 gp! ee)
vast Fig\t
— va te ee) <
FI ey p_& Az

a ALMLI (8 dee pall cl pl dey po Lisl Sag uly le pes a ALY) Ll ad

az \) — 1 A

Sgt Le LS
5

\s

Aude A cll Mlb g gyda
Clusia

Aballae 8 bly lave 114 3 yas ch ll Ail dey je LEY Labs cl ll Aalb g 5 tl Aga YI AS yl
OAT IB Cs ag, Gps! GIS! ae gle & 5 pba Lead peut & 5 pdall ASML! AS 2), Aa)
wCopslanall GLSuall GLeLaial y ogi pl aasdl

FADS Aegel AY gle Alay) JMS Gs 4S ball; Cad 13) ten yy Sie

to (oraid) 48Uall 8 hl la
PARE Tne Sees
eld fra Eade Te
“ y Schl Mal 8 chi, ga Ls
B + L = :
Sabah 8 cl Mae) je GALI) 8

laze SA

Uae Haake 8 Lett es jell ch de 5 jo cle Sila | ills SES an Co
n ae Z i . ,
a= ‘Zh Ie ee
Schypl de jo LS 0 Leh gad all OEY!
ea tf . -
es. 2 Ge Cat} Naar
ARN (8 dee jell cl dey po cL) Aas ose La psi I ALLY) Laat) Leal
Ss ¢ =
wf L
Sa tt =
Alga 9 dee jall cll dey jo clas! Aa Aah Le pits a AL) Ltda at

np Sisal De LSS
at a i

(A)

Alias i bls lave 114 8 yas cll ALI de) je eLby Lbs cll Mab & 5 hdd Aga V1 AS pal
COSA) Nba pag, Guba! SalI as sails ¢ y phall Lead oi gy pall ASNLall aS yt), Ababa)
wala! Sul SLLaal y gil aaa

Aah cod Clayll dal gg pe
basil

AMD desl! MAY) gle May) JMS Gye AS Lay Coad 15} Cyne cy yi
\z | é - \ SSorpial MLN 2 chi) gs
gVAleots ales 5M Sis) Zo ney
ee Crests
aaa
gepbt tou ava ete AUIS
at eT ABST I ZEST

Ad peed gba Seseetntee
Beg besa, we aoc

seadiaagies eee cll dey js cle Sta ls SUS anal Co
WSparozse pl Pes BIA EN Gea

TASie oLSil Go Led gad 9 =
oJ |

aa eed, at
Wee zit 3 US et cts

a seat Weim ABI Agel) Slaill Laikd
3s wi ¥ sere cas — ees

— ete eee
(oe a ae ati Cee

Eo acd \oi9) ol. *) Sip Dgelht
aaa
iS

Auda 8 Cla Aah ¢ 9 pie
ron)

Abailas § bly lave 114 8 nh cl pl AL) de je cL Less chy ll Alb & 5 pied Asis YI AS
GEA Be yay, Guba ISM ae sles & 5 hall Lassi pauci g 5 pall ASMA! 4S yt), ALabl!
wCopplanall Saal! GLeLaial y ogi pl yaaa

PAM Aegl) ALY! gle Ada NS Gyo AS Lally Cuad 13) Guten Gy Sis

SSaapiall 4MLI 8 GLI, ga

9.8 Oi aS iby §'s)'! Jo GUyeln we > Say gh is 535
— USa ae Vs oN ei GUI 123 So rosie | one une
~ oN Se wt NG oS OS 1 i 6 ae oe VG ns a x Ge
SelM Ah gh we
— Bs \_ nA 25 % Gs yo in che 95 OW AO Ke
0 DOE —y¥ f+ = a=) fe a ae AL.

a Aalais (fi Lgialil ey Se Bly SDE ani Co
w 24s lar! ar 6 BF bf PDE Se eet * ae > EF leks ed
POV TRASEP AN Polo wa WEP ages Mins om

; } ) r Sola pl dey jo cLail (ye Ups gad gi al) BY!
tare obd| AX OO GN ve EC Geyvp- Bie! BtMon
= ~ : het te AC
2 VEE Fea oe

AUN 8 dee pall cll dey pe LEH) Agi casks La pote al ALY) Lua Lasts

Agia (8 dee jell cL de, jo oli Aa Macks La ste oN) Aa La) Ladd
slosh >i 2 1s) wigs
<

= Cn Lash derek ce
\ azpW\ oe okt polis Gpilpt opht Leds Q
Sis Dje LSS

ie

Aug (8 Cl Ath gg pie
orem)

Abbas fly lave 114 8a cl pl al) de js eLty Lbs cl ll Ail ¢ 5 id Aan 1 AS pl
OLY! N38 Gay, Gpleaall Sl ge & leis & 5 Sell Laasdd pad & 5 hall ASLall AS tll Alaa!
Cagle Sad! GleLaial y gill aaa

PAM Aap ALYY cle Tay) DS Gyo AS Lia Cae 13) Guten (y Sine

SBoapiall BLN C8 chi ga le

aj wt

“\7 Scull @b bai) gs Le
(20) No ane

Saba 8 cl MN dey jo Gd cL) ga Le
OJ VAL _

\ Ra i I ay oe
Vi Bo bey $1

2 Sal

Schp gl de 5 jo LES Ge Let ped i all BY!
\ t

ft. 2% | \ a
UG k= \ Fem aly JI 7 ws ]

a. ea. a a hr
?
cé Bs }
g 1 toy a

Sigel Daa LISS

hy
AL aN (8 Cll Ail gg pe
Ole

Baas 98 bly Lose 114 85h chy ll Sila de je LEY Lbs ch fl Mil gy hd Aa YI AS yl
CLAY 1a cs yas, Gunlaall GlSaall ee Gy gla ¢ 5 pall Least cau & 5 pall ASILall AS pI, ALi
sCaglaall GIS! GibeLaially gi pl yasdl

TAM Aan AUGY) cle Alay) US ye AS Lbs Caed 13) Guten (y Siew

orqiall AGA 2 LI) ga bs
),) ae ie |

-

Cc.
ee SSA} Ane ys suo lee

Seles Ae i A ga

ee cS = AW
\ - Me cat eon Ala A
o2 c (KE e \ 5
92S «

\ ie Riles 8 iE a jell cla Ae jo gle Sila ily SILLS asst Ga
Aa 2 ie rat lige | lage (Asc bat £ L
es eee g (
\ \ Sela sll dey je cL Ge Ledge st all OEY!
aww gS f gf SN oN a ;
= = a 5 mead

\

Abela gi Lee jell cy de Fo oLtSl Aa onde Us yes ll AL Ll 2

hmIP S| PS aoe, Wy ok Cm aN od

VST (TZ

ALLY (8 dee jell CLM dey po cL) Aa Asks La ste a) LY Lia) Lal
af

IP (70-5 lee |

Sisal je LS

Lo
Py

an PET ee

Tafila Wind Farm
Annex

Annex 12 Peronal Application Form

xv
Ministry of Environment

Please note that I was a member of the CUBE / REEC Environmental
Impact Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Project Company PSC.

Project: Environmental and Social Impact Assessment
Discipline: Renewable Energy Project, Wind Farm Development
Period: Study period (Sep. 2011 — Dec. 2012)

Name: Stefan Chun

Specialty: Electrical Engineer / Senior Consultant / Principal

Work Address: Breitscheidstr. 6, 34119 Kassel, Germany

Phone: +49 (0)561 28 85 73-30

Signature: wi Date: 18" December, 2012
Ministry of Environment

Please note that I was a member of CUBE / REEC Environmental Impact
Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Renewable Energy

Project: Wind Energy.

Discipline: Air quality and noise expert.

Period: Study period (Sep. 2011 — Dec. 2012)

Name : Hamed Al-Ajarmeh.

Specialty : Air quality and noise Impacts.

Work Address: Jordan-Amman.

Phone: 0777-425839

Signature Sor — Date: 18-12-2012
Ministry of Environment

Please note that I was a member of the CUBE / REEC Environmental
Impact Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Project Company PSC.

Project: Environmental and Social Impact Assessment
Discipline: Renewable Energy Project, Wind Energy
Period: Study period (Sep. 2011 — Dec. 2012)

Name: Timo Mertens

Specialty: Dipl. Ing.

Work Address: Breitscheidstr. 6, 34119 Kassel, Germany
Phone: +49 (0)561 28 85 73-10

Signature: Keds Date: 18" December, 2012
Ministry of Environment

Please note that I was a member of the CUBE / REEC Environmental
Impact Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Project Companny PSC.

Project: Tafila Wind Energy Project - Environmental and

Social Impact Assessment

Discipline: Local Study Team Management

Period: Study period (Sep. 2011 — Dec. 2012)
Name: Bassam Hayek

Specialty: EIA and Environmental Resources Management

Work Address: Um Uthaina - Amman
Phone: 0776604 104

Signature: Date: 18/12/2012
Ministry of Environment

Please note that I was a member of the CUBE / REEC Environmental
Impact Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Project Company PSC.

Project: Environmental and Social Impact Assessment

Discipline: Renewable Energy Project, Wind Energy

Period: Study period (Sep. 2011 — Dec. 2012)

Name: Andrea Giitschow

Specialty: Dipl. — Geogr. - focus climatology and physical
geography

Work Address: — Ehrenbergstr. 59, 22767 Hamburg, Germany

Phone: +49 (0)40 60 00 94 67-0

Signature: Date: 18'" December, 2012

Ministry of Environment

Please note that I was a member of the CUBE / REEC Environmental
Impact Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Project Company PSC.

Project: Environmental and Social Impact Assessment
Discipline: Renewable Energy Project, Wind Energy
Period: Study period (Sep. 2011 — Dec. 2012)

Name: Peter Ritter

Specialty:

Work Address: Breitscheidstr. 6, 34119 Kassel, Germany
Phone: +49 (0)561 28 85 73-10

Signature: Cp YF rm 18" December, 2012
Ministry of Environment

Please note that I was a member of the CUBE / REEC Environmental
Impact Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Project Company PSC.

Project: Environmental and Social Impact Assessment
Discipline: Renewable Energy Project, Wind Energy
Period: Study period (Sep. 2011 — Dec. 2012)

Name: Jonas Feja

Specialty: Master of Land Economy (MLE)

Work Address: — Ehrenbergstr. 59, 22767 Hamburg, Germany
Phone: +49 (0)40 60 00 94 67-0

Signature: Date: 18" December, 2012

Aotes rer
Ministry of Environment

Please note that I was a member of the CUBE / REEC Environmental
Impact Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Project Company PSC.

Project: Environmental and Social Impact Assessment
Discipline: Renewable Energy Project, Wind Energy
Period: Study period (Sep. 2011 — Dec. 2012)

Name: Marc Briining

Specialty: Project Engineer / Consultant

Work Address: Breitscheidstr. 6, 34119 Kassel, Germany
Phone: +49 (0)561 28 85 73-10

Signature: ney Date: 18" December, 2012
Ministry of Environment

Please note that I was a member of the CUBE / REEC Environmental

Impact Assessment Study team for Al Tafila Wind Energy Project being

developed by Jordan Wind Project Company PSC.

Project:
Discipline:
Period:
Name:

Specialty:

Work Address:

Phone:

Signature:

Environmental and Social Impact Assessment
Renewable Energy Project, Wind Energy
Study period (Sep. 2011 — Dec. 2012)

Lisa Keaton

Ehrenbergstr. 59, 22767 Hamburg, Germany
+49 (0)40 60 00 94 67-28

Date: 18" December, 2012

Sita
Ministry of Environment

Please note that I was a member of CUBE / REEC Environmental Impact
Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Renewable Energy

Project: Wind Energy.

Discipline: Biodiversity.

Period: Study period (Sep. 2011 — Dec. 2012)

Name : Adnan Budire.

Specialty : Biodiversity Expert.

Work Address: Jordan-Amman.

Phone: 077918614

Signature: << 4=-— Date: 18-12-2012

a ;
cae ee
Ministry of Environment

Please note that I was a member of CUBE / REEC Environmental Impact
Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Renewable Energy

Project: Tafila Wind Energy

Discipline: Socio-Economic & Archaeology

Period: Sep. 2011 — Dec. 2012

Name : Ramia Alajarmeh

Specialty : Environmental Engineer, Socio Economic Expert
Work Address: Al-Rawabi Environment and Energy Consultancies

Phone:0776178299

Signature: we Date: 18/12/2012
Ministry of Environment

Please note that I was a member of CUBE / REEC Environmental Impact
Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Renewable Energy

Project: Al Tafila Wind Energy Project

Discipline: Socioeconomic Expert

Period: Study period (Sep. 2011 — Dec. 2012)

Name : Yanal Abeda

Specialty : Socioeconomic Impacts

Work Address: Al-Rawabi Consultancies.

Phone: 0795630738

> abfed—

Signature: aa Date: December 18, 2012.
Ministry of Environment

Please note that I was a member of CUBE / REEC Environmental Impact
Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Renewable Energy

Project: Jordan Wind Renewable Energy

Discipline:

Period: Study period (Sep. 2011 — Dec. 2012)

Name : Mustafa Al Kuisi

Specialty : Hydrogeologist

Work Address: University of Jordan

Phone:

Signature: QA bad? Date: (8 //2/ 20/2 .

Ministry of Environment

Please note that I was a member of CUBE / REEC Environmental Impact
Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Renewable Energy

Project: Wind Energy.

Discipline: Air quality and noise expert.

Period: Study period (Sep. 2011 ~ Dec. 2012)

Name : Anas Al-Ajarmeh.

Specialty : Air quality and noise Impacts.

Work Address: Jordan-Amman.
Phone: 0776478887
Signature: Date: 18-12-2012

_

Ministry of Environment

Please note that I was a member of CUBE / REEC Environmental Impact
Assessment Study team for Al Tafila Wind Energy Project being
developed by Jordan Wind Renewable Energy

Project: Wind Energy.

Discipline: Geology

Period: Study period (Sep. 2011 — Dec. 2012)

Name : Naser Hasweh

Specialty : Geology/Geophysics

Work Address: Jordan-Amman.

Phone: Maa
Signature: Date: 18-12-2012

